UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	November 1, 2010 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund Annual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Federal tax information 93 About the Trustees 94 Officers 96 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Interview with your fund’s portfolio manager D. William Kohli Market conditions deteriorated significantly since the semiannual report. Could you provide an update? Conditions began to worsen during the spring as U.S. economic growth weakened, but negative events gathered pace in the third quarter — from July through September. This turned out to be the worst quarter for stocks and other “risk assets,” including fixed-income sectors with credit risk, since the financial crisis unraveled markets in 2008. Already cautious investors were confronted by a series of negative headlines: the threat of political impasse surrounding attempts to raise the federal debt ceiling; S&P’s downgrade of U.S. Treasury debt; continued challenges in the European sovereign debt negotiations; and generally weaker-than-expected economic data at home. How did you seek to minimize fund volatility? We pulled on the reins to reduce risk gradually throughout the fiscal year, while continuing to pursue the same variety of strategies. We saw the potential for conditions to worsen, but not to the extent that they did. Aside from a large cash weighting, the fund continued to pursue opportunities we had identified in taking price risk and prepayment risk in mortgage-backed securities. We also maintained a negative duration stance to avoid interest-rate risk and to position the fund to possibly benefit from an increase in interest rates. How did these strategies fare? We maintained the fund’s low-volatility track record, but we did not prevent a decline in performance. In the second half of the fiscal year, the fund’s positions in non-agency residential mortgage-backed securities This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/11. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 14 and 15. 5 [RMBS] and interest-only agency collateralized mortgage obligations [CMO IOs], in particular, retreated. Class A shares at net asset value registered a modest decline of –0.79% for the fiscal year, while still remaining positive at 1.36% on an annualized basis since inception. This life-of-fund figure is helpful to keep in mind as we approach the completion of the fund’s third year at the end of December. At that point, three-year returns are measured against the fund’s target of 1% above Treasury bills. In evaluating recent performance, it’s important to recognize the similarities between what has happened in 2011 and the financial crisis in 2008, including fear that a major financial institution could fail. Even in this context of elevated risk, performance fell within the range of expectations we established for the fund. Absolute return funds can experience declines because we take selective risks to achieve our positive return targets. The time frame for our targets is a full market cycle of at least three years, not just a quarter or a fiscal year. Let’s go into a little more depth, beginning with the interest-rate strategy. This strategy was influenced by the fact that we did not want to depend on declining rates to drive returns. The broad bond market as represented by the Barclays Capital U.S. Aggregate Bond Index, a benchmark for many bond funds, harbored considerable interest-rate risk and potential volatility, in our view. The index represents primarily government securities as well as investment-grade corporate bonds— segments of the market most sensitive to inflation. These securities increased in value during the fiscal year. To reduce interest-rate risk, the fund held a Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 significant position in short-term securities. We also hedged interest-rate risk with interest-rate swaps and futures contracts, which are types of derivatives. We managed the portfolio’s overall duration, a measure of interest-rate sensitivity, with options, another type of derivative. Options help us hedge against changing values of securities in the portfolio. Did Standard & Poor’s [S&P’s] decision to downgrade the U.S. credit rating during the period affect the fund? While a credit downgrade is often negative for the issuer of securities, in this case S&P’s decision in early August triggered a tremendous rally in government bonds, pushing yields lower rather than higher. Although an unexpected market response, we believe it came to pass because the S&P downgrade, in many ways, reinforced investors’ perception that financial markets across the board were deteriorating. Ironically, it triggered a flight to the safest asset available, U.S. Treasuries. The fund had no direct exposure to Treasury bonds, and did not participate in this rally. Instead, we held positions that came under selling pressure as investors moved toward Treasuries. Let’s turn to the strategy in mortgage-backed securities [MBS]. Our allocation to non-agency residential mortgage-backed securities and interest-only collateralized mortgage obligations detracted from returns during the second half of the year. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/11. Short-term holdings and TBA commitments are excluded. Holdings will vary over time. 7 While both types of securities are derived from pools of mortgages, RMBS are generally sensitive to credit, or default, risks, while CMO IOs are more sensitive to changes in prepayment rates. As I touched on earlier, although the fundamentals underpinning the RMBS market were fairly stable over the period, investors lost their appetite for credit risk in the third quarter, and RMBS sold off. CMO IOs were affected by some speculation during the period that the federal government was weighing the introduction of new initiatives to help homeowners refinance their mortgages. Near the end of the fiscal year, the Federal Housing Finance Agency announced modifications to the existing Home Affordable Refinance Program by allowing certain “underwater” borrowers who are current on their payments to refinance their loans at market rates. IO spreads widened sharply in the weeks leading up to the announcement, and ourpositions were hurt. Are you remaining committed to these strategies, or have you introduced changes? In the RMBS space, the securities we hold in the fund generally are less sensitive to interest-rate changes and offer cash flows at the top of the capital structure. While short-term volatility has pressured the sector, we continue to believe the longer-term return potential for these securities is compelling and not necessarily reliant on an improving housing market. Even given an uptick in prepayments, from a fundamental point of view IO cash flows remain extremely attractive, in our opinion. That’s because prepayment rates are still well below the levels that history indicates they could be, and the housing market remains weak, which we believe will keep these rates low. As another example, we trimmed some of the position in commercial mortgage-backed securities [CMBS], which both reduced risk in the short term and gave us more flexibility to add to this sector in the future at potentially more attractive valuation levels. This approach reflects how we think about meeting the fund’s return targets both now and in the future. How is the fund positioned in international markets? We pursued limited international strategies using total return swaps, a type of derivative, This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 as a means of gaining exposure to and hedging inflation risk in specific countries. With the prospect of a Greek default a distinct possibility and the fallout difficult to predict, we continue to have little to no exposure to European sovereign debt. What is your outlook, and how have you positioned the fund? We maintain our belief that the most likely trajectory for the U.S. economy is one of continued slow growth over the near term. The major headwinds facing consumers earlier in the year — notably, high food and energy prices — have abated. The corporate sector also continues to have good prospects to remain in solid financial condition, rather than generate a raft of defaults, in our view. However, we expect that Europe will enter recession, although it is not clear how bad it will be or how long it will last. We continue to find interest-rate risk unattractive. With interest rates even lower than they were earlier in the year, we still regard a longer-duration stance to be vulnerable to the possible volatility that interest-rate movements could cause. Despite the macroeconomic challenges facing U.S. markets, we believe the fundamentals across a range of fixed-income sectors remain attractive. The flight to quality has generated even more compelling valuations in other sectors, the so-called spread sectors. With the prospect of continued market volatility, we decreased the overall level of risk, while still holding exposures to opportunities in these sectors. We believe these positions can help the fund reach its return target in coming years. Bill, thanks for discussing the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin Murphy, Michael Salm, Paul Scanlon, and Raman Srivastava. IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8 million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professional services. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 3.94% 2.91% 2.86% 2.86% 1.80% 1.80% 3.69% 2.87% 3.21% 4.73% Annual average 1.36 1.01 0.99 0.99 0.63 0.63 1.28 1.00 1.11 1.63 1 year –0.79 –1.83 –1.03 –2.00 –1.56 –2.53 –0.81 –1.57 –1.00 –0.51 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased class A or M shares prior to this date received a lower after-sales-charge return. Also effective April 5, 2010, the contingent deferred sales charge (CDSC) for class B shares was lowered. Investors who purchased class B shares prior to April 5, 2010, would pay a CDSC of 3% for shares redeemed in the first year, declining over time to 1% for shares redeemed in the fourth year, and no CDSC thereafter. Effective April 5, 2010, class B share returns after the CDSC reflect the applicable CDSC, which is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/11 BofA (Bank of America) Merrill Lynch Barclays Capital U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 0.64% 20.82% Annual average 0.23 6.85 1 year 0.16 5.00 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $10,286 and $10,180 respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $10,287. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $10,321 and $10,473, respectively. The above returns are based on current sales charges. Because sales charges for class A and M shares were decreased effective April 5, 2010, the actual cumulative total returns for shareholders who purchased shares prior to this date would be lower than those shown. Because the CDSC for classB shares was reduced, and the period of time for which a CDSC applies was shortened, also effective April 5, 2010, shareholders who purchased class B shares prior to this date would still be subject to a CDSC as of October 31, 2011, and the actual cumulative total return for class B shares would be lower. Fund price and distribution information For the 12-month period ended 10/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.125 $0.091 $0.057 $0.123 $0.114 $0.144 Capital gains — Long-term 0.080 0.080 0.080 0.080 0.080 0.080 Capital gains — Short-term 0.005 0.005 0.005 0.005 0.005 0.005 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/10 $10.44 $10.55 $10.39 $10.33 $10.42 $10.50 $10.39 $10.48 10/31/11 10.15 10.25 10.11 10.03 10.13 10.21 10.09 10.20 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 3.83% 2.80% 2.75% 2.75% 1.70% 1.70% 3.59% 2.77% 3.11% 4.52% Annual average 1.37 1.00 0.98 0.98 0.61 0.61 1.28 0.99 1.11 1.61 1 year –0.41 –1.36 –0.65 –1.62 –1.18 –2.15 –0.43 –1.20 –0.62 –0.23 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/10*† 0.68% 0.88% 1.43% 0.73% 0.93% 0.43% Total annual operating expenses for the fiscal year ended 10/31/10† 1.00% 1.20% 1.75% 1.05% 1.25% 0.75% Annualized expense ratio for the six-month period ended 10/31/11‡§ 0.66% 0.86% 1.41% 0.71% 0.91% 0.41% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/29/12. † Restated to reflect projected expenses under a management contract effective 2/1/10. ‡ For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. § Includes an increase of 0.01% from annualizing the performance fee adjustment for the six months ended 10/31/11. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.28 $4.28 $7.00 $3.53 $4.53 $2.04 Ending value (after expenses) $974.10 $973.00 $970.90 $974.00 $973.00 $976.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.36 $4.38 $7.17 $3.62 $4.63 $2.09 Ending value (after expenses) $1,021.88 $1,020.87 $1,018.10 $1,021.63 $1,020.62 $1,023.14 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar 14 denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. 16 Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2010, by which time there was a twelve month period since your fund commenced operations based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). In addition, effective November 1, 2010 through at least February 29, 2012, Putnam Management will waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of 17 your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 0.40% of its average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) on a pro forma basis, adjusted to reflect the impact of the 0.40% average net asset expense limitation discussed above. The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent 18 in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the absolute return of your fund, and your fund’s performance relative to its targeted annualized return. Putnam Absolute Return 100 Fund’s class A shares’ return net of fees and expenses was positive over the one-year period ended December31, 2010, and equaled its targeted annualized return. The Trustees also considered that your fund seeks to earn its targeted annualized return over a reasonable period of time, generally at least three years or more. While your fund had not yet existed for three years, your fund’s annualized performance exceeded its targeted annualized return over the period from January 1, 2009, the start of the first month following the commencement of your fund’s operations, through December 31, 2010. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of futureresults.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted 19 that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 100 Fund (the fund), a series of Putnam Funds Trust, including the funds portfolio, as of October 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the two years ended October 31, 2011 and the period from December 23, 2008 (commencement of operations) to October 31, 2009. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on ouraudits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Absolute Return 100 Fund as of October 31, 2011, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 19, 2011 22 The fund’s portfolio 10/31/11 MORTGAGE-BACKED SECURITIES (26.1%)* Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-4, Class A3, 5.792647s, 2051 $965,000 $1,020,488 Ser. 07-2, Class A2, 5.634s, 2049 1,029,509 1,039,392 FRB Ser. 07-3, Class A2, 5.623487s, 2049 436,951 441,633 Ser. 07-5, Class A3, 5.62s, 2051 1,050,000 1,094,091 Ser. 2004-3, Class D, 5.599s, 2039 626,000 554,285 Ser. 06-5, Class A2, 5.317s, 2047 1,438,911 1,452,346 Ser. 06-6, Class A2, 5.309s, 2045 1,218,673 1,218,177 Ser. 07-1, Class XW, IO, 5.297s, 2049 1,527,166 17,927 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 553,000 548,764 Ser. 02-PB2, Class XC, IO, 0.639502s, 2035 2,194,458 1,810 Ser. 04-4, Class XC, IO, 0.266973s, 2042 1,459,486 29,463 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.813812s, 2036 2,171,856 999,054 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.45472s, 2047 1,793,587 789,178 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.663293s, 2040 929,637 945,803 Ser. 06-PW13, Class A2, 5.426s, 2041 233,369 233,649 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 700,000 643,069 Ser. 2005-C3, Class AM, 4.83s, 2043 F 1,358,000 1,371,345 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A2A, 5.04842s, 2037 62,721 34,516 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 761,538 769,234 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 586,000 597,720 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 166,387 166,846 Ser. 05-LP5, Class B, 5.105s, 2043 573,000 525,728 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.71976s, 2036 2,242,525 1,300,664 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.69454s, 2034 893,443 112,931 Ser. 05-R3, Class AS, IO, 5.5866s, 2035 351,378 49,052 FRB Ser. 04-R2, Class 1AF1, 0.66472s, 2034 F 881,924 678,994 FRB Ser. 05-R3, Class AF, 0.64472s, 2035 F 345,009 279,488 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.795425s, 2039 1,203,603 1,217,069 Ser. 07-C5, Class A3, 5.694s, 2040 1,000,000 1,057,455 Ser. 07-C2, Class A2, 5.448s, 2049 221,302 221,891 Ser. 07-C1, Class AAB, 5.336s, 2040 748,000 773,656 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 F 898,000 894,904 FRB Ser. 04-C2, Class D, 5.575s, 2036 476,000 466,480 Ser. 02-CP5, Class E, 5.339s, 2035 753,000 758,617 23 MORTGAGE-BACKED SECURITIES (26.1%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 F $1,014,000 $905,163 Ser. 05-C5, Class AM, 5.1s, 2038 1,066,000 1,098,646 Ser. 03-CPN1, Class E, 4.891s, 2035 408,000 390,558 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 640,000 669,613 FRB Ser. 03-CK2, Class G, 5.744s, 2036 857,000 837,709 Ser. 03-C3, Class AX, IO, 1.73164s, 2038 19,078,633 363,162 Ser. 04-C4, Class AX, IO, 0.350686s, 2039 1,568,771 35,382 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 2007-AR3, Class 2A5, 0.44472s, 2037 F 2,211,513 1,105,213 FRB Ser. 06-AR6, Class A6, 0.43472s, 2037 F 1,152,055 541,200 FRB Ser. 06-AR6, Class A4, 0.41472s, 2037 186,492 103,037 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B3, 6.04s, 2031 543,280 564,503 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.527789s, 2035 53,371 83,119 IFB Ser. 3835, Class SN, 15.516675s, 2041 3,944,848 5,333,869 IFB Ser. 3727, Class PS, IO, 6.45667s, 2038 3,624,955 483,569 IFB Ser. 3835, Class SC, IO, 6.40667s, 2038 2,416,311 425,343 IFB Ser. 3852, Class KS, IO, 6.30667s, 2041 2,020,044 315,268 IFB Ser. 3677, Class SA, IO, 6.30667s, 2040 7,083,378 850,501 IFB Ser. 3708, Class SA, IO, 6.20667s, 2040 6,530,599 867,459 IFB Ser. 3852, Class TB, 5.75667s, 2041 912,413 938,645 IFB Ser. 3752, Class PS, IO, 5.75667s, 2040 5,833,609 939,736 Ser. 3645, Class ID, IO, 5s, 2040 110,962 12,326 Ser. 3680, Class KI, IO, 5s, 2038 2,955,912 428,016 Ser. 3632, Class CI, IO, 5s, 2038 126,550 13,650 Ser. 3626, Class DI, IO, 5s, 2037 87,390 5,046 Ser. 3653, Class CI, IO, 5s, 2036 2,448,936 142,969 Ser. 3623, Class CI, IO, 5s, 2036 F 79,535 8,581 Ser. 3707, Class HI, IO, 4s, 2023 177,615 7,472 Ser. T-8, Class A9, IO, 0.428148s, 2028 227,151 2,544 Ser. T-59, Class 1AX, IO, 0.273447s, 2043 504,730 3,785 Ser. T-48, Class A2, IO, 0.212s, 2033 712,429 5,058 FRB Ser. T-54, Class 2A, IO, zero %, 2043 293,601 59 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.62112s, 2031 456,193 637,085 IFB Ser. 06-86, Class SY, 23.11936s, 2036 365,527 529,905 IFB Ser. 05-75, Class GS, 19.51584s, 2035 629,233 878,850 IFB Ser. 11-4, Class CS, 12.41056s, 2040 1,066,074 1,231,636 IFB Ser. 11-67, Class BS, IO, 6.25528s, 2041 3,721,332 567,205 IFB Ser. 11-111, Class SD, IO, 6 1/4s, 2041 2,212,000 457,950 IFB Ser. 11-101, Class BS, IO, 5.80528s, 2039 1,265,662 202,886 Ser. 398, Class C5, IO, 5s, 2039 301,057 39,137 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 2,208,148 187,913 Ser. 03-W10, Class 1, IO, 1.45698s, 2043 119,171 5,363 Ser. 98-W2, Class X, IO, 0.98064s, 2028 397,397 17,724 Ser. 98-W5, Class X, IO, 0.93724s, 2028 164,102 6,859 Ser. 03-W1, Class 2A, IO, zero %, 2042 618,479 62 24 MORTGAGE-BACKED SECURITIES (26.1%)* cont. Principal a mount Value First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 $468,000 $444,600 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,031,671 FRB Ser. 04-C3, Class B, 5.342557s, 2039 F 1,839,000 1,737,157 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 400,000 405,584 FRB Ser. 04-C1, Class F, 5.088s, 2038 616,000 594,440 Ser. 05-C2, Class XC, IO, 0.122204s, 2043 10,511,054 74,292 Ser. 05-C3, Class XC, IO, 0.082125s, 2045 73,230,448 359,980 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 710,000 656,118 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.486s, 2041 2,325,854 3,462,220 IFB Ser. 10-158, Class SD, 14.2658s, 2040 377,000 505,052 IFB Ser. 11-70, Class WS, 9.21056s, 2040 1,272,000 1,387,612 IFB Ser. 11-56, Class SG, 6.82734s, 2041 1,071,849 1,149,665 IFB Ser. 11-56, Class MS, 6.82581s, 2041 1,921,613 2,052,820 IFB Ser. 10-167, Class SM, IO, 6.43667s, 2040 1,774,548 326,056 IFB Ser. 11-61, Class CS, IO, 6.43528s, 2035 2,527,744 429,418 IFB Ser. 10-85, Class SD, IO, 6.40528s, 2038 3,112,425 514,795 IFB Ser. 10-58, Class LS, IO, 6.30528s, 2039 3,373,694 578,858 IFB Ser. 10-31, Class PS, IO, 6.30528s, 2038 1,181,244 214,372 IFB Ser. 10-62, Class SD, IO, 6.24528s, 2040 2,676,236 455,437 IFB Ser. 11-40, Class AS, IO, 5.87667s, 2036 770,269 110,580 IFB Ser. 11-70, Class SN, IO, 5.65667s, 2041 2,891,000 794,244 IFB Ser. 11-70, Class SH, IO, 5.64667s, 2041 3,615,000 992,607 Ser. 10-150, Class WI, IO, 5s, 2038 2,969,343 401,336 IFB Ser. 11-12, Class IB, IO, 4.56056s, 2040 1,536,813 218,381 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 F 3,926,945 573,560 Ser. 11-70, PO, zero %, 2041 5,054,569 3,992,351 Ser. 10-151, Class KO, PO, zero %, 2037 801,682 721,386 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 732,000 673,586 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 626,000 604,068 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.56s, 2038 803,000 849,815 Ser. 06-GG6, Class A2, 5.506s, 2038 604,276 612,773 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.839486s, 2040 1,657,620 10,095 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.97024s, 2035 718,995 111,444 IFB Ser. 04-4, Class 1AS, IO, 5.298629s, 2034 356,194 53,322 Ser. 98-2, IO, 0.66556s, 2027 63,958 6 FRB Ser. 04-4, Class 1AF, 0.64472s, 2034 F 356,194 274,304 FRB Ser. 05-RP1, Class 1AF, 0.59472s, 2035 F 718,995 553,656 Ser. 98-3, IO, 0.33414s, 2027 76,655 199 Ser. 99-2, IO, zero %, 2027 110,674 277 Ser. 98-4, IO, zero %, 2026 83,976 218 25 MORTGAGE-BACKED SECURITIES (26.1%)* cont. Principal amount Value Harborview Mortgage Loan Trust FRB Ser. 06-8, Class 2A1A, 0.43472s, 2036 $2,561,000 $1,485,380 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.21083s, 2036 85,768 6,861 FRB Ser. 07-AR7, Class 2A1, 4.677537s, 2037 669,077 327,848 FRB Ser. 06-AR11, Class 3A1, 2.82648s, 2036 110,160 46,409 FRB Ser. 06-AR29, Class A2, 0.32472s, 2036 1,547,383 588,006 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.44472s, 2037 1,557,710 591,930 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 5.986621s, 2051 2,253,000 2,419,772 Ser. 06-LDP7, Class A2, 5.864s, 2045 114,440 114,475 Ser. 06-LDP8, Class A3B, 5.447s, 2045 70,000 75,930 Ser. 2002-C3, Class D, 5.314s, 2035 424,000 424,776 FRB Ser. 02-C2, Class E, 5.309275s, 2034 576,000 566,220 Ser. 03-C1, Class D, 5.192s, 2037 425,000 424,419 Ser. 04-CB8, Class B, 4 1/2s, 2039 876,000 824,260 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 496,000 492,940 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 10,749 10,742 Ser. 06-C6, Class AM, 5.413s, 2039 F 1,915,000 1,838,217 Ser. 05-C7, Class A2, 5.103s, 2030 43,935 43,935 Ser. 03-C5, Class F, 4.843s, 2037 380,000 349,600 Ser. 07-C2, Class XW, IO, 0.541841s, 2040 1,036,736 21,155 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 730,000 728,613 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.827867s, 2050 1,229,000 1,312,635 FRB Ser. 07-C1, Class A2, 5.723867s, 2050 850,154 859,644 Ser. 08-C1, Class A2, 5.425s, 2051 260,583 266,079 Ser. 05-MCP1, Class XC, IO, 0.184639s, 2043 56,504,605 597,536 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 73,981 73,927 FRB Ser. 06-4, Class A2FL, 0.363s, 2049 1,219,887 1,184,815 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.843688s, 2049 709,000 722,296 Ser. 2006-HQ9, Class A2, 5.618s, 2044 198,672 198,599 Ser. 07-IQ14, Class A2, 5.61s, 2049 785,774 812,145 FRB Ser. 07-HQ12, Class A2, 5.590489s, 2049 422,313 430,844 FRB Ser. 07-HQ12, Class A2FL, 0.49322s, 2049 193,938 167,969 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 783,000 751,437 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.72855s, 2035 513,000 484,785 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 574,000 582,662 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 258,000 262,801 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 44,099 25,867 26 MORTGAGE-BACKED SECURITIES (26.1%)* cont. Principal amount Value Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 $627,000 $654,078 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.022917s, 2045 307,184 43,006 Ser. 07-4, Class 1A4, IO, 1s, 2045 678,981 27,567 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.59472s, 2035 F 1,532,862 1,134,380 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.907622s, 2039 F 1,917,000 1,659,731 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 252,895 251,631 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.742444s, 2049 842,000 907,217 FRB Ser. 07-C32, Class A2, 5.737444s, 2049 251,269 256,527 Ser. 06-C25, Class A2, 5.684s, 2043 77,691 77,691 Ser. 06-C28, Class A3, 5.679s, 2048 455,000 501,038 Ser. 07-C30, Class APB, 5.294s, 2043 240,000 251,369 Ser. 07-C30, Class A3, 5.246s, 2043 826,000 831,833 Ser. 05-C17, Class AJ, 5.224s, 2042 430,000 392,599 Ser. 06-C29, IO, 0.373424s, 2048 41,179,964 642,407 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.055916s, 2035 34,170,167 324,685 Ser. 07-C31, IO, 0.247448s, 2047 71,035,029 646,530 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.39472s, 2036 3,955,099 1,522,713 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 151,000 152,268 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.47472s, 2037 3,114,208 1,702,099 Total mortgage-backed securities (cost $105,140,460) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, May 20, 2041 $1,957,516 $2,128,187 4s, with due dates from January 20, 2041 to February 20, 2041 1,927,485 2,057,740 U.S. Government Agency Mortgage Obligations (14.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 931,136 946,230 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2041 7,000,000 7,402,500 4s, TBA, November 1, 2041 4,000,000 4,158,438 3 1/2s, TBA, November 1, 2041 45,000,000 45,755,861 Total U.S. government and agency mortgage obligations (cost $62,271,556) 27 U.S. GOVERNMENT AGENCY OBLIGATIONS (0.2%)* Principal amount Value Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 $308,000 $308,882 2 1/8s, FDIC guaranteed notes, June 15, 2012 392,000 396,352 Total U.S. government agency obligations (cost $701,137) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $58,756 Total U.S. treasury obligations (cost $52,659) CORPORATE BONDS AND NOTES (8.1%)* Principal amount Value Advertising and marketing services (0.1%) Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 $315,000 $328,605 Airlines (0.1%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 141,526 144,710 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 146,353 148,549 Automotive (0.1%) BMW US Capital, LLC company guaranty sr. unsec. unsub. notes Ser. EMTN, 4 1/4s, 2011 120,000 120,659 Daimler Finance North America, LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 310,000 314,095 Banking (2.0%) Bank One Corp. unsec. notes 5 1/4s, 2013 377,000 392,405 Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.53683s, 2017 (United Kingdom) 552,000 481,703 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 650,000 662,739 ING Bank NV 144A sr. unsec. notes FRN 1.39711s, 2013 (Netherlands) 585,000 577,218 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 845,000 869,317 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 524,337 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 690,000 699,077 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 325,000 322,953 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 440,806 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 200,000 205,004 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 693,035 UBS AG/Stamford CT sr. unsec. FRN 1.403s, 2012 (Switzerland) 1,055,000 1,057,606 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 205,000 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 720,000 730,563 28 CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Beverage (0.3%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 $565,000 $635,652 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 437,500 Broadcasting (0.1%) Turner Broadcasting System, Inc. sr. unsec. unsub. note company guaranty 8 3/8s, 2013 360,000 400,051 Cable television (0.1%) Comcast Cable Holdings, LLC debs. 9.8s, 2012 58,000 59,204 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 509,631 Chemicals (0.2%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 255,000 260,715 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 402,856 Dow Chemical Co. (The) sr. unsec. notes 4.85s, 2012 300,000 308,983 Computers (0.1%) Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 466,000 530,075 Consumer goods (0.1%) Beam, Inc. sr. unsec. unsub. notes 3s, 2012 435,000 438,263 Electric utilities (0.7%) Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 820,000 844,483 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.35306s, 2013 130,000 127,400 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 291,000 291,474 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 631,000 673,603 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 104,397 104,485 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 654,000 848,749 Financial (0.4%) Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 85,000 86,382 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 390,000 392,737 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 445,000 453,024 GATX Corp. notes 4 3/4s, 2012 180,000 185,100 General Electric Capital Corp. sr. unsec. unsub. FRN 1.19778s, 2013 275,000 275,714 Food (0.3%) Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 747,184 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 400,000 464,000 Forest products and packaging (0.3%) Sealed Air Corp. sr. notes 7 7/8s, 2017 265,000 283,029 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 889,691 29 CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Insurance (0.5%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 $235,000 $239,700 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 100,000 105,113 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 270,000 274,048 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 108,097 New York Life Global Funding 144A notes 3s, 2015 930,000 965,791 Prudential Financial, Inc. sr. notes 6.2s, 2015 425,000 467,199 Investment banking/Brokerage (0.3%) Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 196,915 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 770,000 785,534 Media (0.1%) Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 333,850 Metals (0.4%) Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 400,000 427,500 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 334,610 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 269,000 278,751 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 630,000 660,941 Natural gas utilities (0.6%) Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 740,000 762,507 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 490,000 499,800 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 600,000 623,888 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 500,000 530,556 Office equipment and supplies (0.1%) Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 582,663 Oil and gas (0.1%) Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 255,000 Real estate (0.2%) Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 700,000 768,650 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 70,000 74,442 Regional Bells (0.3%) Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 605,000 640,922 Verizon New Jersey, Inc. sr. unsec. bonds Ser. A, 5 7/8s, 2012 740,000 747,754 30 CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Retail (0.2%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $465,000 $482,438 QVC, Inc. 144A sr. notes 7 1/8s, 2017 215,000 228,975 Telecommunications (0.2%) SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 659,317 Telephone (0.2%) CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 635,671 Total corporate bonds and notes (cost $31,661,369) ASSET-BACKED SECURITIES (4.9%)* Principal amount Value Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 $670,976 $395,876 Ser. 00-A, Class A2, 7.575s, 2030 2,317,918 1,257,471 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF5, Class 2A3, 0.40472s, 2036 F 2,786,695 1,504,075 Green Tree Financial Corp. Ser. 97-6, Class M1, 7.21s, 2029 747,000 639,674 Ser. 99-3, Class A8, 7.06s, 2031 700,000 597,625 Ser. 97-8, Class M1, 7.02s, 2027 1,989,000 1,372,410 Ser. 1997-5, Class M1, 6.95s, 2029 1,306,000 1,270,085 Ser. 99-2, Class A6, 6.92s, 2030 1,383,000 1,265,445 Ser. 99-2, Class A7, 6.44s, 2030 379,378 401,090 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,438,532 1,341,431 GSAA Home Equity Trust FRB Ser. 07-3, Class A4A, 0.46472s, 2047 234,687 102,089 FRB Ser. 07-3, Class 2A1A, 0.19069s, 2047 1,075,099 451,541 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.29472s, 2036 9,483 3,935 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.49472s, 2032 1,797,000 1,579,114 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 1,018,371 567,742 Ser. 00-D, Class A4, 7.4s, 2030 502,161 307,573 Ser. 98-A, Class M, 6.825s, 2028 1,324,000 1,286,023 Ser. 01-C, Class A3, 6.61s, 2021 2,628,364 1,317,467 Ser. 99-B, Class A3, 6.45s, 2017 986,131 888,751 Ser. 01-E, Class A3, 5.69s, 2031 F 823,645 680,610 Ser. 01-D, Class A2, 5.26s, 2019 958,545 563,145 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.39472s, 2036 F 3,544,532 1,865,310 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.29472s, 2037 14,914 14,073 Total asset-backed securities (cost $20,860,170) 31 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $51,678 $4,010 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 51,678 3,550 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,905,963 410,727 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,905,963 61,079 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 4,088,302 387,816 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 4,088,302 339,533 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 4,088,302 51,145 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 4,088,302 40,719 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,635,321 153,884 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,635,321 16,239 32 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 $4,088,302 $393,908 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 4,088,302 38,634 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 1,020,000 19,135 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,658,044 739,920 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,658,044 71,373 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 4,069,003 377,603 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 4,069,003 40,324 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 4,943,000 79,434 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 4,943,000 79,434 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 4,943,000 81,016 33 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 $1,020,000 $23,113 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 4,912,000 51,134 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 4,912,000 51,134 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 43,226 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 43,226 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 43,226 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 43,226 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 43,226 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 43,226 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 2,472,000 14,066 34 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 $989,000 $10,454 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 6,900,000 322,092 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 6,900,000 80,454 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 9,536,000 33,757 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 9,536,000 12,301 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 6,900,000 306,567 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 6,900,000 67,275 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 1,641,653 35,099 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 1,641,653 5,697 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 12,102,578 30,014 35 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 $12,102,578 $16,581 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 1,020,000 15,504 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 6,900,000 288,765 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 6,900,000 51,543 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 2014. Jan-12/1.722 CHF 2,290,000 1,790 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 $4,943,000 25,605 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 4,943,000 25,061 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 4,943,000 26,198 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 3,714,462 490,160 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 12,102,578 24,786 36 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 $12,102,578 $12,224 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 3,714,462 557 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 4,768,000 7,820 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 4,768,000 6,961 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 5,859,000 9,374 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 5,859,000 8,519 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 6,900,000 267,237 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 6,900,000 32,361 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 9,536,000 25,270 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 9,536,000 3,719 37 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 $9,536,000 $18,900 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 9,536,000 6,961 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.025% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.025 4,732,155 998,390 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.025% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.025 4,732,155 3,880 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 7,221,000 122,757 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 7,221,000 109,398 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 7,221,000 48,525 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 7,221,000 41,304 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 8,788,000 24,097 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 8,788,000 18,367 38 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.12 $2,143,551 $493,403 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.12 2,143,551 922 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 10,935,749 431,087 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 10,935,749 419,495 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 1,041,060 239,569 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 1,041,060 239 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/3.855 2,808,801 499,068 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.355 2,808,801 56 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 12,102,578 19,304 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 12,102,578 6,535 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/2.31 $402,912 $18,917 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/2.31 402,912 4 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 7,646,816 600,428 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 7,646,816 535 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 1,795,351 74,758 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 1,795,351 26,212 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 7,221,000 77,481 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 7,221,000 58,923 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 7,221,000 31,050 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 7,221,000 21,158 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 8,788,000 15,203 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.8%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 $8,788,000 $9,315 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 3,077,000 285,699 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 3,077,000 4,339 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 2,453,222 529,553 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 2,453,222 2 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 12,102,578 11,861 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 12,102,578 254 Total purchased options outstanding (cost $8,951,367) FOREIGN GOVERNMENT BONDS AND NOTES (0.6%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $1,340,000 $1,206,228 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 2,130,000 251,510 Korea Development Bank (The) sr. unsec. unsub. notes 4s, 2016 300,000 303,327 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 608,200 Total foreign government bonds and notes (cost $2,397,967) 41 SHORT-TERM INVESTMENTS (63.5%)* Principal amount/shares Value Interest in $50,250,000 joint tri-party term repurchase agreement dated October 24, 2011 with JPMorgan Securities, Inc. due November 23, 2011, 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 5.25%–8.25% and due dates ranging from April 15, 2012 to October 15, 2039, valued at $50,253,255) TR $2,000,000 $2,000,000 Putnam Money Market Liquidity Fund 0.05% e 4,289,742 4,289,742 BMW U.S. Capital, LLC commercial paper with an effective yield of 0.020%, July 25, 2012 1,700,000 1,699,742 Bryant Park Funding, LLC commercial paper with an effective yield of 0.164%, November 22, 2011 2,000,000 1,999,802 Chariot Funding, LLC commercial paper with an effective yield of 0.247%, January 24, 2012 1,900,000 1,898,892 Chariot Funding, LLC commercial paper with an effective yield of 0.143%, November 16, 2011 863,000 862,946 CHARTA, LLC commercial paper with an effective yield of 0.517%, April 16, 2012 1,700,000 1,695,899 CIESCO, LP commercial paper with an effective yield of 0.133%, November 16, 2011 2,000,000 1,999,883 Commonwealth Bank of Australia commercial paper with an effective yield of 0.497%, April 17, 2012 1,700,000 1,696,033 Danske Corp. commercial paper with an effective yield of 0.225%, November 3, 2011 1,500,000 1,499,906 Diageo Capital PLC commercial paper with an effective yield of 0.403%, November 17, 2011 2,000,000 1,999,627 DNB Nor Bank ASA commercial paper with an effective yield of zero %, April 25, 2012 1,500,000 1,500,000 Dow Chemical Co. (The) commercial paper with an effective yield of 0.433%, November 23, 2011 400,000 399,890 FCAR Owner Trust I commercial paper with an effective yield of 0.427%, April 2, 2012 1,500,000 1,497,259 Govco, LLC commercial paper with an effective yield of 0.144%, November 18, 2011 1,000,000 999,929 ING America Insurance Holdings, Inc. commercial paper with an effective yield of 0.864%, November 3, 2011 2,000,000 1,999,894 Jupiter Securitization Co., LLC commercial paper with an effective yield of 0.136%, November 29, 2011 2,000,000 1,999,782 Kraft Foods, Inc. commercial paper with an effective yield of 0.329%, November 16, 2011 300,000 299,956 Liberty Mutual Group, Inc. commercial paper with an effective yield of 0.363%, November 15, 2011 2,000,000 1,999,704 Manhattan Asset Funding Co., LLC commercial paper with an effective yield of 0.376%, January 25, 2012 2,000,000 1,998,206 NRW. BANK commercial paper with an effective yield of 0.322%, December 5, 2011 1,750,000 1,749,455 NRW. BANK commercial paper with an effective yield of 0.324%, December 13, 2011 250,000 249,904 Old Line Funding, LLC commercial paper with an effective yield of 0.175%, December 5, 2011 2,000,000 1,999,660 Prudential PLC commercial paper with an effective yield of 0.567%, February 6, 2012 650,000 648,967 42 SHORT-TERM INVESTMENTS (63.5%)* cont. Principal amount/shares Value Prudential PLC commercial paper with an effective yield of 0.745%, March 23, 2012 $1,750,000 $1,744,786 Royal Bank of Scotland PLC (The) commercial paper with an effective yield of 0.453%, December 28, 2011 1,950,000 1,948,580 Royal Park Investments Funding Corp. commercial paper with an effective yield of 0.691%, November 29, 2011 2,000,000 1,998,581 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, January 18, 2012 4,000,000 3,998,353 Svenska Handelsbanken, Inc. commercial paper with an effective yield of 0.316%, February 6, 2012 2,000,000 1,998,285 Swedbank AB commercial bank with an effective yield of 0.494%, January 17, 2012 600,000 599,358 Swedbank AB commercial paper with an effective yield of 0.495%, February 2, 2012 1,000,000 998,708 U.S. Treasury Bills with an effective yield of 0.221%, March 8, 2012 ## 5,000,000 4,995,733 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.129%, April 5, 2012 ## 32,000,000 31,985,267 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.150%, May 3, 2012 # ## 19,000,000 18,986,200 U.S. Treasury Bills with an effective yield of 0.071%, July 26, 2012 20,000,000 19,989,429 U.S. Treasury Bills with an effective yield of 0.099%, August 23, 2012 ## 8,000,000 7,993,422 U.S. Treasury Bills with an effective yield of 0.093%, September 20, 2012 ## 24,000,000 23,979,912 U.S. Treasury Bills with an effective yield of 0.110%, October 18, 2012 # ## 30,000,000 29,967,587 U.S. Treasury Bills with effective yields ranging from 0.197% to 0.200%, December 15, 2011 # ## 60,000,000 59,979,344 UBS Finance Delaware, LLC commercial paper with an effective yield of 0.493%, January 6, 2012 350,000 349,679 Viacom, Inc. commercial paper with an effective yield of 0.366%, November 15, 2011 2,000,000 1,999,697 Victory Receivables Corp. commercial paper with an effective yield of 0.375%, January 13, 2012 1,600,000 1,598,650 Total short-term investments (cost $254,096,649) TOTAL INVESTMENTS Total investments (cost $486,133,334) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won SEK Swedish Krona 43 Key to holding’s abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2010 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $400,148,811. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. TR Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plusinterest. At the close of the reporting period, the fund maintained liquid assets totaling $128,922,853 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $3,939,308) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 11/16/11 $5,155 $4,703 $(452) British Pound Buy 11/16/11 269,929 260,418 9,511 Canadian Dollar Buy 11/16/11 2,307 2,195 112 Euro Buy 11/16/11 68,622 66,130 2,492 Japanese Yen Sell 11/16/11 9,161 9,340 179 Swedish Krona Buy 11/16/11 18,720 17,674 1,046 Swiss Franc Sell 11/16/11 29,625 28,440 (1,185) 44 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $3,939,308) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Sell 11/16/11 $407,585 $371,885 $(35,700) British Pound Sell 11/16/11 309,639 298,594 (11,045) Canadian Dollar Buy 11/16/11 13,038 12,412 626 Swiss Franc Buy 11/16/11 72,241 69,328 2,913 Citibank, N.A. Australian Dollar Buy 11/16/11 7,680 7,002 678 British Pound Sell 11/16/11 19,614 17,882 (1,732) Canadian Dollar Buy 11/16/11 12,536 11,929 607 Euro Buy 11/16/11 6,918 6,664 254 Japanese Yen Buy 11/16/11 2,339 2,384 (45) Swiss Franc Buy 11/16/11 342 328 14 Credit Suisse AG Australian Dollar Sell 11/16/11 1,789 1,630 (159) British Pound Sell 11/16/11 362,531 349,227 (13,304) Euro Buy 11/16/11 193,691 186,028 7,663 Swedish Krona Sell 11/16/11 9,812 9,286 (526) Swiss Franc Sell 11/16/11 64,151 61,513 (2,638) Deutsche Bank AG Australian Dollar Sell 11/16/11 3,577 3,260 (317) British Pound Sell 11/16/11 166,555 160,645 (5,910) Canadian Dollar Sell 11/16/11 11,534 10,981 (553) Euro Sell 11/16/11 28,223 27,190 (1,033) Swedish Krona Buy 11/16/11 9,199 8,703 496 Swiss Franc Sell 11/16/11 31,335 30,062 (1,273) Goldman Sachs International Australian Dollar Sell 11/16/11 7,891 7,194 (697) British Pound Buy 11/16/11 33,600 32,410 1,190 Canadian Dollar Sell 11/16/11 5,416 5,152 (264) Euro Buy 11/16/11 200,331 193,060 7,271 South African Rand Sell 11/16/11 40,165 39,521 (644) Swedish Krona Buy 11/16/11 21,894 20,747 1,147 Swiss Franc Sell 11/16/11 24,384 23,388 (996) HSBC Bank USA, National Association British Pound Buy 11/16/11 213,178 205,420 7,758 Euro Buy 11/16/11 10,100 9,722 378 Japanese Yen Buy 11/16/11 2,993 3,053 (60) Swiss Franc Buy 11/16/11 55,833 53,544 2,289 JPMorgan Chase Bank, N.A. Australian Dollar Sell 11/16/11 2,841 3,204 363 British Pound Sell 11/16/11 161 155 (6) Canadian Dollar Sell 11/16/11 169,092 161,068 (8,024) Euro Buy 11/16/11 36,109 34,789 1,320 Japanese Yen Sell 11/16/11 948 964 16 Swiss Franc Sell 11/16/11 47,971 46,021 (1,950) 45 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $3,939,308) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) British Pound Sell 11/16/11 $4,180 $4,031 $(149) Euro Buy 11/16/11 30,022 28,915 1,107 Swedish Krona Buy 11/16/11 33,378 31,559 1,819 Swiss Franc Sell 11/16/11 227,888 218,675 (9,213) State Street Bank and Trust Co. Australian Dollar Buy 11/16/11 158,026 144,061 13,965 Euro Buy 11/16/11 4,704 4,533 171 Japanese Yen Buy 11/16/11 3,554 3,623 (69) South African Rand Buy 11/16/11 71,050 69,969 1,081 Swedish Krona Buy 11/16/11 18,398 17,438 960 Swiss Franc Buy 11/16/11 52,072 49,948 2,124 UBS AG British Pound Buy 11/16/11 128,936 124,406 4,530 Canadian Dollar Sell 11/16/11 20,058 19,081 (977) Euro Buy 11/16/11 101,688 98,003 3,685 Westpac Banking Corp. Australian Dollar Sell 11/16/11 1,683 1,534 (149) British Pound Buy 11/16/11 136,974 132,126 4,848 Euro Buy 11/16/11 84,532 81,454 3,078 Japanese Yen Buy 11/16/11 1,903 1,940 (37) Swedish Krona Sell 11/16/11 34,573 32,767 (1,806) Total FUTURES CONTRACTS OUTSTANDING at 10/31/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 3 $354,753 Dec-11 $(3,786) Canadian Government Bond 10 yr (Long) 6 792,616 Dec-11 1,660 Euro-Swiss Franc 3 Month (Short) 6 1,716,984 Dec-11 (19,936) Euro-Swiss Franc 3 Month (Short) 15 4,295,895 Jun-12 (54,363) Euro-Swiss Franc 3 Month (Short) 15 4,295,895 Dec-12 (61,268) Euro-Swiss Franc 3 Month (Short) 15 4,294,608 Mar-12 (37,391) Japanese Government Bond 10 yr (Short) 1 1,819,882 Dec-11 3,549 Japanese Government Bond 10 yr Mini (Short) 7 1,275,173 Dec-11 1,220 U.S. Treasury Bond 30 yr (Long) 89 13,561,375 Dec-11 863,823 U.S. Treasury Bond 30 yr (Short) 43 5,978,344 Dec-11 (7,991) U.S. Treasury Note 10 yr (Short) 267 34,459,688 Dec-11 83,532 Total 46 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $6,747,076 Aug-16/4.28 $731,585 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 1,481,037 Aug-16/4.35 166,218 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 5,404,500 Jan-12/4.72 1,139,755 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,747,076 Aug-16/4.28 351,455 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 5,404,500 Jan-12/4.72 54 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 1,481,037 Aug-16/5.35 45,653 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 2016. 5,287,124 Dec-11/2.28 235,013 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 101,080 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 10,135,800 Aug-12/2.73 434,623 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 12,330,841 Aug-16/3.625 918,031 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 1,979,672 Aug-16/4.17 118,925 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,726 Jul-14/4.19 155,337 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 1,612,471 Aug-14/4.20 187,090 47 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. $537,490 Jul-14/4.34 $67,318 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,726 Jul-14/4.35 169,185 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,729 Jul-14/4.3725 171,514 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 2,958,171 Jun-16/4.39 200,812 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 2,174,629 Jul-16/4.67 279,749 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,609,555 Aug-16/4.68 337,131 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,793,157 May-16/4.745 543,765 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 2,174,629 Jul-16/4.80 296,626 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 869,852 Jul-16/4.80 118,648 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.815 298,614 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 2016. 5,287,124 Dec-11/2.28 476 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 10,135,800 Aug-12/2.73 303,770 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 12,330,841 Aug-16/3.625 892,013 48 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. $1,979,672 Aug-16/4.17 $57,331 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,726 Jul-14/4.19 43,264 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 1,612,471 Aug-14/4.20 51,873 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 537,490 Jul-14/4.34 15,734 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,726 Jul-14/4.35 39,086 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,729 Jul-14/4.3725 38,397 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 2,174,629 Jul-16/4.67 93,031 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,609,555 Aug-16/4.68 111,167 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,793,157 May-16/4.745 143,404 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 2,174,629 Jul-16/4.80 87,137 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 869,852 Jul-16/4.80 34,803 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.815 86,311 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 2,958,171 Jun-16/4.89 59,412 49 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. $2,650,276 Dec-11/2.225 $111,921 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 101,080 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. 3,361,000 Jan-12/2.4475 75,118 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 2,472,000 Oct-16/2.5625 52,876 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.6075 148,417 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 2021. 3,625,739 May-16/4.11 214,386 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 3,006,194 Jun-16/4.12 178,658 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 2026. 1,738,940 Jun-16/4.86 244,196 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 2,650,276 Dec-11/2.225 159 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 2021. 3,625,739 May-16/5.11 66,206 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 3,006,194 Jun-16/5.12 54,803 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 2026. 1,738,940 Jun-16/5.86 41,912 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 101,080 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.6075 148,417 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 11,940,600 Aug-12/2.855 595,955 50 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.51625% versus the three month USD-LIBOR-BBA maturing November 2041. $7,176 Nov-11/3.51625 $793 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,448,392 May-16/4.7575 357,989 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 16,982,891 May-16/4.77 1,374,018 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 11,940,600 Aug-12/2.855 308,665 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.01625% versus the three month USD-LIBOR-BBA maturing November 2041. 7,176 Nov-11/4.01625 — Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,448,392 May-16/4.7575 93,385 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 16,982,891 May-16/4.77 354,603 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 101,080 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.498 114,520 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 989,000 Oct-16/2.7975 25,338 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.33% versus the three month USD-LIBOR-BBA maturing December 2021. 7,876,393 Dec-11/3.33 689,577 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 3,552,121 May-16/4.60 265,638 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,400,199 May-16/4.765 515,888 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.33% versus the three month USD-LIBOR-BBA maturing December 2021. 7,876,393 Dec-11/3.33 4,330 51 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. $3,552,121 May-16/4.60 $80,988 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,400,199 May-16/4.765 134,507 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 1,292,816 Nov-11/1.26 2,909 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 5,616,862 Dec-11/1.29 23,422 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 101,080 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 3,361,000 Jan-12/2.46325 77,471 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.498 114,520 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 762,000 Jan-12/2.52 20,589 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 797,000 Apr-12/2.60 27,664 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.61875 150,663 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 579,000 Jul-12/2.6825 23,374 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 2021. 3,569,888 May-16/4.36 238,925 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 1,292,816 Nov-11/1.26 7,641 52 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. $5,616,862 Dec-11/1.29 $44,205 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2021. 3,569,888 May-16/4.86 72,447 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 101,080 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 3,361,000 Jan-12/2.453 76,093 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 4,829,800 Sep-15/4.04 468,375 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 1,337,383 Jul-14/4.29 163,458 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,517,014 Jul-14/4.36 319,175 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.375 1,042,639 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.46 1,090,069 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,939,389 Jun-16/4.575 217,338 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,164,363 Jul-16/4.74 287,631 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,073,428 Jul-16/4.79 553,787 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 9,007,500 Jan-12/4.80 1,967,058 53 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. $1,348,204 Jun-16/4.815 $186,076 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 189,400 Apr-12/4.8675 41,016 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 91,380 Feb-15/5.27 16,602 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 4,829,800 Sep-15/4.04 243,084 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 1,337,383 Jul-14/4.29 40,092 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,517,014 Jul-14/4.36 72,241 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.375 304,890 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.46 286,936 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,939,389 Jun-16/4.575 68,076 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,164,363 Jul-16/4.74 88,999 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,073,428 Jul-16/4.79 163,589 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 9,007,500 Jan-12/4.80 153 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 1,348,204 Jun-16/4.815 52,351 54 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $19,503,202) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. $189,400 Apr-12/4.8675 $32 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 91,380 Feb-15/5.27 1,933 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 2014. CHF 2,290,000 Jan-12/0.722 30,946 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/11 (proceeds receivable $2,025,391) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, November 1, 2041 $2,000,000 11/14/11 $2,033,594 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $7,788,000 $— 9/23/13 3 month USD- LIBOR-BBA 0.45% $(14,565) 8,259,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (6,233) 1,110,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% (12,041) 8,518,000 — 10/3/13 3 month USD- LIBOR-BBA 0.54875% (110) 10,418,000 — 10/5/13 3 month USD- LIBOR-BBA 0.597% 9,563 1,023,000 — 10/11/21 3 month USD- LIBOR-BBA 2.18% (12,385) 4,711,000 — 10/11/21 3 month USD- LIBOR-BBA 2.3% (5,231) 1,913,000 — 10/11/21 3 month USD- LIBOR-BBA 2.245% (11,767) 1,674,000 — 8/2/21 2.97236% 3 month USD- LIBOR-BBA (111,961) 3,598,000 — 10/14/26 3 month USD- LIBOR-BBA 2.74% 10,555 4,278,000 — 8/9/13 0.553% 3 month USD- LIBOR-BBA (2,853) AUD 830,000 — 4/18/21 6.10% 6 month AUD- BBR-BBSW (66,799) 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. CAD 534,000 $— 9/14/21 2.4075% 3 month CAD- BA-CDOR $8,081 CAD 629,000 — 10/6/21 3 month CAD- BA-CDOR 2.445% (8,290) CAD 930,000 — 10/31/21 2.64% 3 month CAD- BA-CDOR (2,414) EUR 5,000,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 132,800 GBP 251,000 — 10/11/21 2.76% 6 month GBP- LIBOR-BBA (2,656) JPY 305,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 10,576 JPY 114,000,000 — 10/6/21 6 month JPY- LIBOR-BBA 0.98625% (4,625) JPY 121,000,000 — 10/13/21 0.9925% 6 month JPY- LIBOR-BBA 6,303 Barclays Bank PLC $877,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA 8,907 3,183,000 — 9/15/13 0.5275% 3 month USD- LIBOR-BBA 825 5,724,500 — 9/19/20 2.12% 3 month USD- LIBOR-BBA 18,232 8,884,500 — 9/19/13 3 month USD- LIBOR-BBA 0.51% (5,627) 1,669,500 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 27,801 4,254,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA 8,071 6,502,700 — 9/21/13 3 month USD- LIBOR-BBA 0.4925% (6,595) 13,983,800 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 18,558 4,193,000 — 9/22/21 3 month USD- LIBOR-BBA 2.18% (43,828) 1,327,000 — 9/22/41 2.975% 3 month USD- LIBOR-BBA (5,545) 8,259,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (6,490) 8,857,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (5,061) 219,000 — 9/28/21 3 month USD- LIBOR-BBA 2.041% (5,193) 34,332,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (24,862) 105,412,500 19,878 6/17/13 0.64% 3 month USD- LIBOR-BBA (355,802) 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $2,060,000 $— 9/29/41 3 month USD- LIBOR-BBA 2.857% $(41,973) 1,347,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% (17,981) 12,635,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (4,438) 2,023,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA 25,193 5,954,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% (1,464) 691,000 — 10/3/41 2.8175% 3 month USD- LIBOR-BBA 19,872 11,666,000 — 10/3/13 3 month USD- LIBOR-BBA 0.543% (1,487) 1,033,000 — 10/6/21 1.999% 3 month USD- LIBOR-BBA 29,169 13,218,000 — 6/28/13 0.628% 3 month USD- LIBOR-BBA (42,470) 300,000 — 6/29/13 0.64625% 3 month USD- LIBOR-BBA (1,076) 4,590,000 — 6/29/13 0.6425% 3 month USD- LIBOR-BBA (16,123) 3,400,000 — 6/30/13 0.66% 3 month USD- LIBOR-BBA (13,126) 641,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 12,179 7,378,650 — 10/7/18 1.73% 3 month USD- LIBOR-BBA 41,860 8,415,000 — 10/7/13 3 month USD- LIBOR-BBA 0.636% (14,033) 15,091,000 — 10/7/21 3 month USD- LIBOR-BBA 2.11% (273,898) 636,000 — 10/7/41 2.668% 3 month USD- LIBOR-BBA 37,847 904,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (3,960) 1,615,000 — 10/24/13 0.648% 3 month USD- LIBOR-BBA (2,768) 1,618,000 — 10/24/21 2.363% 3 month USD- LIBOR-BBA (5,739) 1,494,000 — 10/25/21 2.385% 3 month USD- LIBOR-BBA (8,211) 4,580,000 — 10/27/13 0.64625% 3 month USD- LIBOR-BBA (7,480) 26,709,000 — 7/12/13 3 month USD- LIBOR-BBA 0.7225% 132,706 13,051,000 — 7/13/13 0.645% 3 month USD- LIBOR-BBA (44,572) 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $8,702,000 $— 7/20/13 3 month USD- LIBOR-BBA 0.66% $31,808 5,621,920 (86,578) 9/21/21 3 month USD- LIBOR-BBA 3.14% 350,175 6,663,016 (126,930) 10/21/21 3 month USD- LIBOR-BBA 3.17% 390,818 6,341,600 8,176 3/30/31 3 month USD- LIBOR-BBA 4.17% 1,308,731 8,832,000 — 7/28/13 3 month USD- LIBOR-BBA 0.635% 27,231 4,770,000 — 8/2/13 0.6425% 3 month USD- LIBOR-BBA (12,176) 2,433,000 — 8/3/13 0.5875% 3 month USD- LIBOR-BBA (3,511) 6,353,000 — 8/5/13 3 month USD- LIBOR-BBA 0.576% 7,498 7,650,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (9,431) 290,000 — 10/28/21 2.329% 3 month USD- LIBOR-BBA 22 1,026,000 — 10/28/41 2.9525% 3 month USD- LIBOR-BBA 3,486 19,491,300 — 10/31/17 1.74% 3 month USD- LIBOR-BBA (162,326) 16,983,600 — 10/31/16 1.44% 3 month USD- LIBOR-BBA (112,569) 1,168,000 — 10/31/21 2.5575% 3 month USD- LIBOR-BBA (24,549) 1,889,000 — 10/31/21 2.55% 3 month USD- LIBOR-BBA (38,400) 963,000 — 10/31/41 3 month USD- LIBOR-BBA 3.2025% 46,184 1,612,000 — 11/1/21 2.54% 3 month USD- LIBOR-BBA (30,805) 2,824,000 — 11/1/41 3 month USD- LIBOR-BBA 3.205% 135,326 25,750,000 — 11/2/41 3.025% 3 month USD- LIBOR-BBA (289,945) 762,000 — 11/2/41 3.052% 3 month USD- LIBOR-BBA (12,764) 23,413,000 — 8/17/13 3 month USD- LIBOR-BBA 0.45% (34,437) 4,436,000 — 8/17/41 3 month USD- LIBOR-BBA 3.343% 364,488 6,334,800 6,313 8/17/16 3 month USD- LIBOR-BBA 1.22% 12,597 43,957,839 — 8/18/13 0.439% 3 month USD- LIBOR-BBA 74,723 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $76,478,549 E $— 3/21/13 3 month USD- LIBOR-BBA 0.44125% $(93,304) 2,634,000 — 8/31/21 2.348% 3 month USD- LIBOR-BBA (18,826) 2,130,000 (12,194) 9/8/16 3 month USD- LIBOR-BBA 2.14% 82,414 9,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (113,182) 10,082,000 — 8/31/13 0.509% 3 month USD- LIBOR-BBA 4,311 3,763,000 — 9/6/20 2.231% 3 month USD- LIBOR-BBA (27,223) 612,000 — 9/6/41 3.2375% 3 month USD- LIBOR-BBA (36,115) 5,545,000 — 9/6/13 3 month USD- LIBOR-BBA 0.4925% (4,723) 16,130,000 — 9/6/13 3 month USD- LIBOR-BBA 0.48875% (14,799) 4,353,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% (44,308) 4,353,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% (40,283) 393,000 — 9/8/21 2.186% 3 month USD- LIBOR-BBA 3,421 22,852,000 — 9/8/13 3 month USD- LIBOR-BBA 0.52875% (3,542) 800,000 — 9/8/41 2.958% 3 month USD- LIBOR-BBA (1,417) 2,142,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA 21,339 9,098,000 — 9/12/13 0.497% 3 month USD- LIBOR-BBA 7,382 4,808,000 — 9/12/13 0.5% 3 month USD- LIBOR-BBA 3,641 493,000 — 9/12/41 3.012% 3 month USD- LIBOR-BBA (6,163) 4,020,000 — 9/12/21 2.178% 3 month USD- LIBOR-BBA 39,409 1,419,000 — 9/13/13 0.52% 3 month USD- LIBOR-BBA 520 1,938,000 — 9/13/21 2.145% 3 month USD- LIBOR-BBA 24,981 214,000 — 9/13/41 2.975% 3 month USD- LIBOR-BBA (1,044) AUD 1,680,000 — 10/13/21 5.0575% 6 month AUD- BBR-BBSW 6,405 AUD 2,770,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (116,341) 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. AUD 2,100,000 $— 3/21/21 6 month AUD- BBR-BBSW 5.88% $136,897 AUD 1,230,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (96,218) EUR 9,160,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 232,295 EUR 11,450,000 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (269,853) EUR 1,024,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% (3,841) EUR 340,000 — 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS 1,008 EUR 822,000 — 10/12/21 2.675% 6 month EUR- EURIBOR- REUTERS (10,475) EUR 1,570,000 — 10/14/21 6 month EUR- EURIBOR- REUTERS 2.73% 30,312 GBP 1,525,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (29,632) GBP 361,000 — 10/3/21 2.5675% 6 month GBP- LIBOR-BBA 5,879 GBP 910,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (45,582) GBP 412,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (41,789) GBP 1,380,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 122,816 Citibank, N.A. $3,000 — 9/23/13 0.459% 3 month USD- LIBOR-BBA 5 572,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% (8,334) 8,766,000 — 9/30/18 3 month USD- LIBOR-BBA 1.73625% (39,294) 13,415,000 — 10/3/13 0.55625% 3 month USD- LIBOR-BBA (1,769) 10,808,000 — 10/3/20 3 month USD- LIBOR-BBA 2.04% (119,570) 9,766,750 — 10/3/21 2.159% 3 month USD- LIBOR-BBA 130,294 583,000 — 10/3/41 3 month USD- LIBOR-BBA 2.804% (18,370) 363,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (6,639) 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $904,000 E $— 4/12/22 3 month USD- LIBOR-BBA 2.4275% $(3,960) 1,671,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 7,994 3,921,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (4,834) 4,278,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (2,886) 14,935,900 (31,019) 8/25/20 2.1% 3 month USD- LIBOR-BBA 8,844 17,590,500 45,087 8/25/21 3 month USD- LIBOR-BBA 2.24% 191 SEK 3,459,000 — 10/3/21 2.555% 3 month SEK- STIBOR-SIDE 2,977 SEK 3,511,000 — 10/4/21 2.5% 3 month SEK- STIBOR-SIDE 5,608 SEK 10,684,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (83,376) SEK 11,495,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (89,985) Credit Suisse International $813,000 — 9/16/21 3 month USD- LIBOR-BBA 2.20375% (6,318) 23,026,000 — 9/20/13 0.52125% 3 month USD- LIBOR-BBA 9,814 8,688,100 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 7,523 650,000 — 9/22/21 2.15125% 3 month USD- LIBOR-BBA 8,504 4,654,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (2,230) 15,131,200 — 10/3/20 3 month USD- LIBOR-BBA 2.055% (148,459) 13,673,450 — 10/3/21 2.172% 3 month USD- LIBOR-BBA 166,138 20,657,300 47,354 3/14/41 4.36% 3 month USD- LIBOR-BBA (5,844,211) 14,800,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (87,024) 6,084,000 — 10/11/13 3 month USD- LIBOR-BBA 0.65375% 12,016 904,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (3,960) 9,828,000 — 10/11/13 3 month USD- LIBOR-BBA 0.68% 24,468 633,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 3,028 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $64,439,200 $(13,184) 2/24/15 2.04% 3 month USD- LIBOR-BBA $(2,831,850) 5,935,000 — 10/31/13 3 month USD- LIBOR-BBA 0.65% 9,960 18,932,000 — 11/1/13 3 month USD- LIBOR-BBA 0.63% 24,233 2,313,000 — 11/2/13 0.5825% 3 month USD- LIBOR-BBA (740) 5,774,000 — 11/2/13 0.56% 3 month USD- LIBOR-BBA 751 5,098,000 — 8/8/13 3 month USD- LIBOR-BBA 0.57375% 5,642 4,278,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (2,886) 334,000 — 8/18/41 3 month USD- LIBOR-BBA 3.3688% 29,175 1,651,000 — 8/18/13 0.4385% 3 month USD- LIBOR-BBA 2,825 389,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (10,618) 149,000 — 8/26/21 2.362% 3 month USD- LIBOR-BBA (1,277) 11,911,700 — 8/31/13 3 month USD- LIBOR-BBA 0.493% (8,984) 7,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (88,030) 4,353,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% (44,308) 1,533,000 — 9/14/41 2.944% 3 month USD- LIBOR-BBA 2,366 1,044,000 — 9/14/13 3 month USD- LIBOR-BBA 0.53875% (14) 84,817,400 6,048 5/27/13 0.72% 3 month USD- LIBOR-BBA (447,874) CHF 2,096,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (16,036) CHF 574,000 — 10/5/21 6 month CHF- LIBOR-BBA 1.44% (2,146) CHF 330,000 — 10/7/21 1.465% 6 month CHF- LIBOR-BBA 349 CHF 447,000 — 10/10/21 1.45% 6 month CHF- LIBOR-BBA 1,329 CHF 530,000 — 10/14/21 1.535% 6 month CHF- LIBOR-BBA (2,940) GBP 740,000 — 10/12/21 6 month GBP- LIBOR-BBA 2.7875% 10,681 GBP 910,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 35,747 62 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $1,113,000 $— 9/14/21 2.145% 3 month USD- LIBOR-BBA $14,443 1,351,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% (426) 3,842,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (2,065) 7,656,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (146,608) 8,857,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (5,061) 60,000 — 9/29/21 2.165% 3 month USD- LIBOR-BBA 746 1,110,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% (11,537) 17,292,800 — 10/3/20 3 month USD- LIBOR-BBA 2.034% (200,039) 15,626,800 — 10/3/21 2.153% 3 month USD- LIBOR-BBA 217,137 1,419,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% 312 883,000 — 10/4/14 3 month USD- LIBOR-BBA 0.7175% 563 32,794,560 — 10/7/14 3 month USD- LIBOR-BBA 0.792% 92,304 26,854,050 — 10/7/16 1.3045% 3 month USD- LIBOR-BBA (43,323) 11,669,760 — 10/7/17 3 month USD- LIBOR-BBA 1.532% (24,215) 184,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (3,485) 21,863,040 — 10/7/14 3 month USD- LIBOR-BBA 0.787% 58,271 17,902,700 — 10/7/16 1.30125% 3 month USD- LIBOR-BBA (25,979) 7,779,840 — 10/7/17 3 month USD- LIBOR-BBA 1.529% (17,560) 7,898,250 — 10/7/16 1.303% 3 month USD- LIBOR-BBA (12,102) 9,018,350 — 10/7/18 1.7265% 3 month USD- LIBOR-BBA 53,257 904,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (3,960) 734,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 1,409 1,354,000 — 10/14/41 2.94375% 3 month USD- LIBOR-BBA 5,240 7,608,000 — 10/31/13 3 month USD- LIBOR-BBA 0.6505% 12,843 63 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $787,000 $— 11/1/41 3 month USD- LIBOR-BBA 3.21% $38,516 20,978,200 11,196 7/18/14 3 month USD- LIBOR-BBA 0.96% 235,228 18,348,000 — 7/27/13 0.6325% 3 month USD- LIBOR-BBA (55,831) 4,278,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (2,886) 2,381,000 — 11/2/21 2.365% 3 month USD- LIBOR-BBA (7,191) 3,507,900 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (3,466) 5,886,600 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (2,328) 3,780,300 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 105,897 25,038,900 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (11,829) 12,690,200 — 8/30/21 2.4075% 3 month USD- LIBOR-BBA (157,032) 5,377,400 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 326,440 7,755,500 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (5,856) 7,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (88,030) 1,042,200 — 9/12/13 3 month USD- LIBOR-BBA 0.5% (789) 3,967,300 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% (26,328) 2,030,800 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (47,366) 425,000 — 9/14/16 1.175% 3 month USD- LIBOR-BBA 1,340 3,229,328 (103,339) 8/25/41 3 month USD- LIBOR-BBA 4.09% 652,807 EUR 3,420,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (421,533) KRW 1,079,000,000 — 8/16/16 3 month KRW- CD-KSDA- BLOOMBERG 3.42% (5,333) KRW 1,077,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (24,763) KRW 1,077,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (24,324) 64 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. KRW 1,068,000,000 $— 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG $(24,311) Goldman Sachs International $5,724,500 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA 11,672 8,884,500 — 9/19/13 3 month USD- LIBOR-BBA 0.515% (4,775) 1,669,500 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 32,906 247,000 — 9/20/41 3.065% 3 month USD- LIBOR-BBA (5,604) 6,344,900 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 5,494 875,000 — 9/21/21 3 month USD- LIBOR-BBA 2.188% (8,426) 10,148,200 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 13,361 6,797,000 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (12,422) 6,654,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (5,229) 5,658,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (186,449) 9,780,394 (355,517) 9/29/41 3 month USD- LIBOR-BBA 3.99% 1,704,056 2,350,000 — 9/28/41 2.69625% 3 month USD- LIBOR-BBA 124,764 9,882,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (6,945) 100,000 — 9/29/41 3 month USD- LIBOR-BBA 2.87% (1,772) 1,251,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% (17,117) 1,441,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% 251 15,968,000 — 10/7/14 3 month USD- LIBOR-BBA 0.7775% 38,067 2,319,000 — 10/11/21 3 month USD- LIBOR-BBA 2.16% (32,323) 904,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (3,959) 42,961,600 (18,263) 7/20/16 3 month USD- LIBOR-BBA 1.79% 1,332,259 734,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 1,409 1,697,000 — 10/14/21 3 month USD- LIBOR-BBA 2.3745% 9,301 65 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $891,000 $— 10/17/21 2.365% 3 month USD- LIBOR-BBA $(3,851) 4,565,000 — 10/17/13 3 month USD- LIBOR-BBA 0.65375% 8,702 3,181,000 — 10/18/13 3 month USD- LIBOR-BBA 0.65875% 6,558 4,210,000 — 10/18/21 2.40125% 3 month USD- LIBOR-BBA (34,954) 7,115,000 — 10/21/13 3 month USD- LIBOR-BBA 0.632% 10,173 408,000 — 10/21/21 3 month USD- LIBOR-BBA 2.36% 1,448 53,000 — 10/21/41 3 month USD- LIBOR-BBA 2.94125% (260) 2,022,000 — 7/21/13 3 month USD- LIBOR-BBA 0.665% 7,565 4,743,000 — 7/25/13 3 month USD- LIBOR-BBA 0.65625% 16,736 13,318,000 — 7/25/13 0.65625% 3 month USD- LIBOR-BBA (46,995) 16,443,900 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (86,495) 14,206,000 — 7/26/13 3 month USD- LIBOR-BBA 0.63% 42,653 8,126,000 — 7/28/13 3 month USD- LIBOR-BBA 0.61875% 22,438 3,389,900 — 10/25/21 2.39625% 3 month USD- LIBOR-BBA (22,163) 2,234,000 — 10/26/13 0.64875% 3 month USD- LIBOR-BBA (3,798) 1,792,000 — 10/26/21 3 month USD- LIBOR-BBA 2.3825% 9,284 2,048,000 — 10/26/41 3 month USD- LIBOR-BBA 3.005% 15,723 189,000 — 10/26/21 3 month USD- LIBOR-BBA 2.415% 1,541 721,000 — 10/26/41 3 month USD- LIBOR-BBA 3.0375% 10,297 137,000 — 10/27/21 3 month USD- LIBOR-BBA 2.435% 1,357 452,000 — 10/31/41 3.10275% 3 month USD- LIBOR-BBA (12,501) 6,843,000 — 8/4/13 3 month USD- LIBOR-BBA .58875% 9,916 1,030,000 — 8/18/21 2.3425% 3 month USD- LIBOR-BBA (7,725) 3,150,000 — 8/24/16 1.235% 3 month USD- LIBOR-BBA (3,897) 66 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $2,390,000 $— 8/24/21 3 month USD- LIBOR-BBA 2.2625% $(933) 100,000 — 8/24/41 3.075% 3 month USD- LIBOR-BBA (2,678) 4,146,000 — 8/30/13 3 month USD- LIBOR-BBA 0.48375% (3,947) 7,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (88,030) 5,683,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (41,012) 585,000 — 9/1/13 3 month USD- LIBOR-BBA 0.4975% (417) 182,000 — 9/1/41 3 month USD- LIBOR-BBA 3.195% 9,232 869,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA 1,734 3,628,000 — 9/13/13 0.52125% 3 month USD- LIBOR-BBA 1,215 1,610,000 — 9/13/41 3.023% 3 month USD- LIBOR-BBA (23,620) 1,443,000 — 9/13/21 3 month USD- LIBOR-BBA 2.16625% (15,789) EUR 3,960,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 115,820 EUR 1,500,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (4,159) EUR 3,400,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (9,427) EUR 330,000 — 10/6/21 2.439% 6 month EUR- EURIBOR- REUTERS 5,223 EUR 6,670,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (123,580) GBP 781,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 6,819 GBP 412,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% (8,747) GBP 741,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (1,287) GBP 287,000 — 10/6/21 2.525% 6 month GBP- LIBOR-BBA 6,958 GBP 710,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (44,865) 67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 710,000 E $— 8/10/31 4.5175% 6 month GBP- LIBOR-BBA $(38,609) KRW 2,056,000,000 — 9/19/16 3.395% 3 month KRW- CD-KSDA- BLOOMBERG 12,289 KRW 2,991,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (58,866) KRW 1,032,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (22,757) KRW 2,394,020,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 30,516 SEK 2,610,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (1,146) JPMorgan Chase Bank, N.A. $2,475,300 — 3/9/26 3 month USD- LIBOR-BBA 4.07% 431,180 29,700,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (178,200) 14,800,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (91,316) 8,857,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (5,061) 17,300,000 — 7/11/13 0.715% 3 month USD- LIBOR-BBA (83,500) 3,298,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (257,650) 2,598,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% (28,726) 1,100,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% (9,868) 2,071,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% (22,887) 933,000 — 10/4/41 2.75% 3 month USD- LIBOR-BBA 39,726 4,121,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 2,447 1,787,000 — 10/7/21 2.068% 3 month USD- LIBOR-BBA 39,310 973,000 — 10/11/21 2.2395% 3 month USD- LIBOR-BBA 6,474 904,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (3,960) 3,910,000 — 10/14/13 3 month USD- LIBOR-BBA 0.677% 9,342 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $1,038,000 $— 10/17/21 3 month USD- LIBOR-BBA 2.37% $4,966 4,256,200 — 10/19/21 3 month USD- LIBOR-BBA 2.387% 26,385 10,785,000 — 10/28/13 3 month USD- LIBOR-BBA 0.65% 17,826 442,000 — 10/28/21 3 month USD- LIBOR-BBA 2.396% 2,675 1,143,000 — 10/28/21 3 month USD- LIBOR-BBA 2.351% 2,209 452,000 — 10/31/41 3.235% 3 month USD- LIBOR-BBA (24,669) 2,253,400 — 11/1/21 2.445% 3 month USD- LIBOR-BBA (23,458) 27,272,000 — 11/2/13 0.5925% 3 month USD- LIBOR-BBA (14,181) 8,587,000 — 8/19/13 0.4475% 3 month USD- LIBOR-BBA 13,166 1,574,000 — 8/19/41 3.299% 3 month USD- LIBOR-BBA (114,902) 1,452,000 — 8/23/41 3.088% 3 month USD- LIBOR-BBA (42,883) 16,732,000 — 8/23/13 3 month USD- LIBOR-BBA 0.485% (13,939) 861,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 11,838 6,204,400 — 8/31/13 3 month USD- LIBOR-BBA 0.5% (3,801) 440,000 — 9/2/13 0.486% 3 month USD- LIBOR-BBA 418 345,000 — 9/2/41 3.187% 3 month USD- LIBOR-BBA (16,908) 4,747,000 — 9/2/21 3 month USD- LIBOR-BBA 2.35% 32,593 8,238,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% (122,781) 2,715,000 — 9/14/13 0.535% 3 month USD- LIBOR-BBA 241 9,550,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA 112,981 1,105,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (7,226) 2,483,000 — 9/19/21 3 month USD- LIBOR-BBA 2.266% (5,822) 2,258,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (1,721) CAD 1,930,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 33,038 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. CAD 3,230,000 $— 9/21/21 3 month CAD- BA-CDOR 2.3911% $(55,292) CAD 590,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 10,099 CAD 810,000 — 9/27/21 3 month CAD- BA-CDOR 2.415% (12,426) CAD 882,000 — 10/7/21 3 month CAD- BA-CDOR 2.5125% (6,397) CAD 940,000 — 10/14/21 3 month CAD- BA-CDOR 2.6575% 5,037 EUR 9,160,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 250,602 EUR 9,160,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (224,529) GBP 385,000 — 10/14/21 2.812% 6 month GBP- LIBOR-BBA (6,818) JPY 92,000,000 — 2/22/21 1.36375% 6 month JPY- LIBOR-BBA (47,884) JPY 193,710,000 — 5/25/15 0.674375% 6 month JPY- LIBOR-BBA (28,561) JPY 193,170,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 18,443 JPY 8,800,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 3,090 JPY 11,800,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (1,304) JPY 114,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (2,547) UBS, AG AUD 1,793,000 — 9/27/21 6 month AUD- BBR-BBSW 4.79% (45,161) AUD 1,602,000 — 9/27/16 4.46% 6 month AUD- BBR-BBSW 15,031 CHF 9,043,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (130,732) Total E See Note 1 to the financial statements regarding extended effective dates. 70 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $2,526,221 $(7,105) 1/12/40 5.00% (1 month Synthetic TRS $4,895 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Barclays Bank PLC 2,195,575 — 1/12/40 4.50% (1 month Synthetic MBX 13,478 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,262,007 — 1/12/38 (6.50%) 1 month Synthetic TRS 47,853 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,910,277 — 1/12/38 (6.50%) 1 month Synthetic MBX (14,562) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,209,778 — 1/12/40 5.00% (1 month Synthetic MBX 22,548 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,416,408 — 1/12/41 5.00% (1 month Synthetic MBX 15,084 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 13,434,808 — 1/12/38 (6.50%) 1 month Synthetic MBX (39,843) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,327,445 — 1/12/41 5.00% (1 month Synthetic MBX 51,982 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,704,697 — 1/12/41 5.00% (1 month Synthetic MBX 10,641 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,986,351 — 1/12/208 (6.50%) 1 month Synthetic MBX (32,582) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,954,116 — 1/12/41 5.00% (1 month Synthetic MBX 49,651 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,293,550 — 1/12/40 4.00% (1 month Synthetic MBX 16,268 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 71 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $384,709 $— 1/12/40 4.00% (1 month Synthetic TRS $1,706 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 800,000 — 4/7/16 (2.63%) USA Non Revised (14,430) Consumer Price Index-Urban (CPI-U) 2,526,221 48,550 1/12/40 (5.00%) 1 month Synthetic TRS 36,899 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 752,650 — 1/12/38 (6.50%) 1 month Synthetic TRS 6,845 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,454,144 — 1/12/38 (6.50%) 1 month Synthetic MBX (7,278) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,359,908 — 1/12/40 4.00% (1 month Synthetic MBX 16,596 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,275,662 — 1/12/40 4.50% (1 month Synthetic MBX 13,970 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,827,507 — 1/12/41 5.00% (1 month Synthetic MBX 36,377 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 443,895 — 1/12/41 4.50% (1 month Synthetic MBX 3,002 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 185,597 — 1/12/40 5.00% (1 month Synthetic MBX 1,304 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 600,914 — 1/12/40 5.00% (1 month Synthetic MBX 4,221 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 435,628 — 1/12/40 5.00% (1 month Synthetic MBX 3,060 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 72 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,508,073 $— 1/12/41 5.00% (1 month Synthetic TRS $13,884 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 605,167 — 1/12/41 5.00% (1 month Synthetic MBX 3,778 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,540,843 — 1/12/40 5.00% (1 month Synthetic TRS 50,367 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 869,105 — 1/12/40 5.00% (1 month Synthetic TRS 5,805 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,274,725 — 1/12/38 (6.50%) 1 month Synthetic MBX (6,746) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Deutsche Bank AG 2,189,541 — 1/12/39 (6.00%) 1 month Synthetic TRS 18,429 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 2,274,725 — 1/12/38 (6.50%) 1 month Synthetic MBX (6,746) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 460,000 — 3/1/16 2.47% USA Non Revised 3,712 Consumer Price Index-Urban (CPI-U) 345,000 — 3/3/16 2.45% USA Non Revised 2,439 Consumer Price Index-Urban (CPI-U) 5,403,890 — 1/12/41 5.00% (1 month Synthetic MBX 33,732 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,245,231 — 1/12/38 (6.50%) 1 month Synthetic TRS 47,700 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 73 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. EUR 2,294,000 $— 10/18/13 (1.7775%) Eurostat Eurozone $(5,745) HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(1,514) $170,000 12/20/19 (100 bp) $23,097 Deutsche Bank AG France, Gov’t of, 4.25%, 04/25/2019 — 1,870 2,000,000 6/20/15 (100 bp) 36,283 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. 74 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $19,672,555 $— Corporate bonds and notes — 32,238,998 — Foreign government bonds and notes — 2,369,265 — Mortgage-backed securities — 103,990,607 582,141 Purchased options outstanding — 11,299,980 — U.S. Government Agency Obligations — 705,234 — U.S. Government and Agency Mortgage Obligations — 62,448,956 — U.S. Treasury Obligations — 58,756 — Short-term investments 4,289,742 249,806,907 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(15,222) $— Futures contracts 769,049 — — Written options — (24,470,522) — TBA sale commitments — (2,033,594) — Interest rate swap contracts — (5,256,166) — Total return swap contracts — 366,849 — Credit default contracts — 59,024 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 75 Statement of assets and liabilities 10/31/11 ASSETS Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $481,843,592) $483,173,399 Affiliated issuers (identified cost $4,289,742) (Notes 1 and 6) 4,289,742 Cash 438,271 Foreign currency (cost $1,169) (Note 1) 1,152 Interest and other receivables 208,352 Receivable for shares of the fund sold 1,202,675 Receivable for investments sold 10,587,631 Unrealized appreciation on swap contracts (Note 1) 11,674,890 Unrealized appreciation on forward currency contracts (Note 1) 85,691 Receivable from Manager (Note 2) 37,710 Premium paid on swap contracts (Note 1) 755,643 Total assets LIABILITIES Payable for variation margin (Note 1) 15,783 Payable for investments purchased 6,401,698 Payable for purchases of delayed delivery securities (Note 1) 57,498,912 Payable for shares of the fund repurchased 4,117,747 Payable for investor servicing fees (Note 2) 47,232 Payable for custodian fees (Note 2) 17,711 Payable for Trustee compensation and expenses (Note 2) 7,956 Payable for administrative services (Note 2) 1,266 Payable for distribution fees (Note 2) 329,657 Unrealized depreciation on forward currency contracts (Note 1) 100,913 Interest payable for short sales (Note 1) 2,528 Written options outstanding, at value (premiums received $19,503,202) (Notes 1 and 3) 24,470,522 Premium received on swap contracts (Note 1) 194,472 Unrealized depreciation on swap contracts (Note 1) 17,066,354 TBA sale commitments, at value (proceeds receivable $2,025,391) (Note 1) 2,033,594 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $407,105,249 Undistributed net investment income (Note 1) 4,093,378 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (2,774,749) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (8,275,067) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 76 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($249,745,533 divided by 24,599,222 shares) $10.15 Offering price per class A share (100/99.00 of $10.15)* $10.25 Net asset value and offering price per class B share ($3,070,230 divided by 303,638 shares)** $10.11 Net asset value and offering price per class C share ($62,600,454 divided by 6,240,305 shares)** $10.03 Net asset value and redemption price per class M share ($3,576,454 divided by 352,994 shares) $10.13 Offering price per class M share (100/99.25 of $10.13)* $10.21 Net asset value, offering price and redemption price per class R share ($316,591 divided by 31,380 shares) $10.09 Net asset value, offering price and redemption price per class Y share ($80,839,549 divided by 7,925,532 shares) $10.20 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 77 Statement of operations Year ended 10/31/11 INVESTMENT INCOME Interest (including interest income of $25,651 from investments in affiliated issuers) (Note 6) $11,147,896 Total investment income EXPENSES Compensation of Manager (Note 2) 1,879,268 Investor servicing fees (Note 2) 515,459 Custodian fees (Note 2) 59,420 Trustee compensation and expenses (Note 2) 21,906 Administrative services (Note 2) 10,220 Distribution fees — Class A (Note 2) 561,874 Distribution fees — Class B (Note 2) 13,296 Distribution fees — Class C (Note 2) 664,446 Distribution fees — Class M (Note 2) 9,748 Distribution fees — Class R (Note 2) 1,810 Other 201,640 Fees waived and reimbursed by Manager (Note 2) (1,112,119) Total expenses Expense reduction (Note 2) (949) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,241,878 Net realized loss on swap contracts (Note 1) (7,734,233) Net realized loss on futures contracts (Note 1) (2,262,405) Net realized loss on foreign currency transactions (Note 1) (10,416) Net realized gain on written options (Notes 1 and 3) 958,510 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (4,283) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (7,387,094) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 78 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/11 Year ended 10/31/10 Operations: Net investment income $8,321,877 $4,646,098 Net realized gain (loss) on investments and foreign currency transactions (5,806,666) 366,399 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (7,391,377) (1,894,436) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,216,226) (218,894) Class B (25,047) — Class C (379,540) (25,277) Class M (36,496) (3,043) Class R (3,804) (245) Class Y (974,559) (263,834) Net realized short-term gain on investments Class A (88,648) — Class B (1,376) — Class C (33,293) — Class M (1,484) — Class R (167) — Class Y (33,839) — From net realized long-term gain on investments Class A (1,418,361) (6,638) Class B (22,019) (198) Class C (532,687) (2,808) Class M (23,737) (98) Class R (2,670) (8) Class Y (541,421) (6,136) Redemption fees (Note 1) — 3,600 Increase from capital share transactions (Note 4) 94,869,839 179,115,781 Total increase in net assets NET ASSETS Beginning of year 316,490,512 134,780,249 End of year (including undistributed net investment income of $4,093,378 and $2,110,111, respectively) The accompanying notes are an integral part of these financial statements. 79 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A October 31, 2011 .23 (.30) (.13) (.09) — .67 d 2.27 d 186 f October 31, 2010 .20 (.05) (.03) — e — e 1.01 1.92 199 f October 31, 2009 † .16 .16 — e — — e — e * 1.03 * d 1.51 * d 44 * Class B October 31, 2011 .22 (.32) (.09) (.09) — .87 d 2.10 d 186 f October 31, 2010 .16 (.04) — — e — e — e 1.35 1.58 199 f October 31, 2009 † .11 .16 — e — — e — e * 1.54 * d 1.03 * d 44 * Class C October 31, 2011 .16 (.31) (.06) (.09) — 1.42 d 1.58 d 186 f October 31, 2010 .12 (.04) (.01) — e — e 1.76 1.17 199 f October 31, 2009 † .11 .15 — e — — e — e * 1.67 * d 1.04 * d 44 * Class M October 31, 2011 .23 (.31) (.12) (.09) — .72 d 2.22 d 186 f October 31, 2010 .19 (.05) (.03) — e — e 1.08 1.87 199 f October 31, 2009 † .15 .16 — e — — e — e * 1.16 * d 1.47 * d 44 * Class R October 31, 2011 .21 (.31) (.11) (.09) — .92 d 2.06 d 186 f October 31, 2010 .18 (.06) (.03) — e — e 1.26 1.71 199 f October 31, 2009 † .11 .19 — e — — e — e * 14 1.24 * d 1.10 * d 44 * Class Y October 31, 2011 .26 (.31) (.14) (.09) — .42 d 2.55 d 186 f October 31, 2010 .23 (.05) (.04) — e — e .76 2.17 199 f October 31, 2009 † .20 .14 — e — — e — e * .81 * d 1.87 * d 44 * * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2011 0.29% October 31, 2009 0.44 e Amount represents less than $0.01 per share. f Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 80 81 Notes to financial statements 10/31/11 Note 1: Significant accounting policies Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 100 basis points (or 1.00%) as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index, over a reasonable period of time regardless of market conditions or general market direction. The fund pursues its goal through a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to sell or buy. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (prior to August 5, 2010, the contingent deferred sales charge on Class B shares was applicable if they were sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to April 5, 2010, the maximum front-end sales charge for class A and class M shares was 3.25% and 2.00%, respectively. Prior to April 5, 2010, class B shares were subject to a contingent deferred sales charge if those shares were redeemed within four years of purchase. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, the redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2010 through October 31, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services 82 or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between 83 the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average number of contracts of approximately 610 on futures contracts for the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 200,200,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $1,800,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector 84 exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,142,900,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund entered into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed 85 after the fund’s portfolio. The fund had an average notional amount of approximately $5,800,000 on credit default swap contracts for the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,730,505 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $24,049,051 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $25,426,829. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or 86 credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. R) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. S) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. At October 31, 2011, the fund had a capital loss carryover of $1,493,071 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2019. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. T) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized and realized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,702,938 to decrease undistributed net investment income and $23,063 to increase paid-in-capital, with a decrease to accumulated net realized losses of $2,679,875. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $9,511,903 Unrealized depreciation Net unrealized appreciation Undistributed ordinary income Capital loss carryforward Cost for federal income tax purposes $486,642,342 87 U) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion, 0.395% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.04%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.48% of the fund’s average net assets before an increase of $62,434 (0.02% of the fund’s average net assets) based on performance. Effective November 1, 2010, Putnam Management has agreed to limit the fund’s total expenses through June 30, 2012, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under the fund’s distribution plan) will not exceed an annual rate of 0.40% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $1,112,119 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 88 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $949 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $326, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. Prior to April 5, 2010 the annual rates were 0.85% and 0.40% of the average net assets attributable to class B and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $7,742 and $252 from the sale of classA and classM shares, respectively, and received $11,925 and $15,756 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail 89 Management Limited Partnership, acting as underwriter, received $10,258 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $349,865,646 and $346,706,533, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $3,003,443 and $2,951,442, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the beginning of the reporting period USD 139,118,960 $8,269,000 CHF — $— Options opened USD 403,592,283 15,609,503 CHF 9,160,000 10,001 Options exercised USD (95,082,319) (3,144,747) CHF — — Options expired USD — — CHF — — Options closed USD (30,422,400) (1,233,628) CHF (6,870,000) (6,927) Written options outstanding at the end of the reporting period USD 417,206,524 $19,500,128 CHF 2,290,000 $3,074 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/11 Year ended 10/31/10 ClassA Shares Amount Shares Amount Shares sold 21,173,324 $219,259,807 16,845,560 $174,956,868 Shares issued in connection with reinvestment of distributions 279,907 2,877,439 18,399 190,429 21,453,231 222,137,246 16,863,959 175,147,297 Shares repurchased (13,076,179) (134,930,729) (6,235,194) (64,805,243) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassB Shares Amount Shares Amount Shares sold 129,565 $1,332,250 191,913 $1,983,573 Shares issued in connection with reinvestment of distributions 3,635 37,297 14 144 133,200 1,369,547 191,927 1,983,717 Shares repurchased (125,159) (1,289,185) (84,401) (872,454) Net increase 90 Year ended 10/31/11 Year ended 10/31/10 ClassC Shares Amount Shares Amount Shares sold 2,587,429 $26,514,914 6,075,906 $62,627,714 Shares issued in connection with reinvestment of distributions 67,946 695,086 1,917 19,749 2,655,375 27,210,000 6,077,823 62,647,463 Shares repurchased (3,006,781) (30,757,702) (1,477,160) (15,235,252) Net increase (decrease) Year ended 10/31/11 Year ended 10/31/10 ClassM Shares Amount Shares Amount Shares sold 205,652 $2,131,531 228,995 $2,375,357 Shares issued in connection with reinvestment of distributions 5,934 60,947 233 2,409 211,586 2,192,478 229,228 2,377,766 Shares repurchased (116,831) (1,209,367) (53,489) (556,046) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassR Shares Amount Shares Amount Shares sold 23,821 $245,668 33,639 $347,692 Shares issued in connection with reinvestment of distributions 649 6,641 25 253 24,470 252,309 33,664 347,945 Shares repurchased (22,112) (227,464) (5,996) (61,873) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassY Shares Amount Shares Amount Shares sold 7,425,045 $77,055,475 12,052,836 $125,462,299 Shares issued in connection with reinvestment of distributions 109,629 1,130,273 17,535 181,838 7,534,674 78,185,748 12,070,371 125,644,137 Shares repurchased (6,570,471) (68,063,042) (10,314,327) (107,501,676) Net increase 91 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $59,024 Payables $— Foreign exchange contracts Receivables 85,691 Payables 100,913 Investments, Payables, Net Receivables, Net assets — assets — Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 24,547,444* (depreciation) 41,838,254* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $29,586 $29,586 Foreign exchange contracts — — 72,030 — $72,030 Interest rate contracts (404,531) (2,262,405) — (7,763,819) $(10,430,755) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $155,416 $155,416 Foreign exchange contracts — — (15,236) — $(15,236) Interest rate contracts (2,646,770) 1,325,618 — (994,063) $(2,315,215) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $25,651 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $364,968,956 and $387,425,322, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 92 Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $3,636,496 of distributions paid as qualifying to be taxed as interest-related dividends, and $157,983 to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 93 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services 94 Name Year of birth Position held Principal occupations during past five years Other directorships Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 95 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 96 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and London, England SW1A 1LD Robert E. Patterson BSA Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen One Post Office Square Executive Vice President, Vice President, Clerk and Boston, MA 02109 Principal Executive Assistant Treasurer Officer, Treasurer and Custodian Compliance Liaison Michael Higgins State Street Bank Vice President, Senior Associate and Trust Company Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Legal Counsel Principal Financial Officer Nancy E. Florek Ropes & Gray LLP Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Independent Registered Vice President, Assistant Proxy Manager Public Accounting Firm Treasurer and Principal KPMG LLP Accounting Officer Susan G. Malloy Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam Absolute Return 100 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2011	$86,191	$	$5,000	$ — October 31, 2010	$70,853	$	$4,750	$ — For the fiscal years ended October 31, 2011and October 31, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,000 and $4,750 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees October 31, 2011	$ — $ — $ — $ — October 31, 2010	$ — $ — $ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	November 1, 2010 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300 Fund Annual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information About the Trustees Officers Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Interview with your fund’s portfolio manager D. William Kohli Market conditions deteriorated significantly since the semiannual report. Could you provide an update? Conditions began to worsen during the spring as U.S. economic growth weakened, but negative events gathered pace in the third quarter — from July through September. This turned out to be the worst quarter for stocks and other “risk assets,” including fixed-income sectors with credit risk, since the financial crisis unraveled markets in 2008. Already cautious, investors were confronted by a series of negative headlines: the threat of political impasse surrounding attempts to raise the federal debt ceiling; Standard & Poor’s [S&P] downgrade of U.S. Treasury debt; continued challenges in the European sovereign debt negotiations; and generally weaker-than-expected economic data at home. How did the fund’s strategies fare? In the second half of the fiscal year, we saw a drawdown in the fund’s positions in non-agency residential mortgage-backed securities [RMBS] and interest-only agency collateralized mortgage obligations [CMOIOs]. Also, from July through September, a number of strategies that we expected to provide diversification proved disappointing. These included interest-rate strategies focused on the front end of the yield curve in the United States and Switzerland. We implement interest-rate exposures using interest-rate swaps, a type of derivative. Our currency strategies also detracted from results, as our positions anticipated improving economic growth during August and September when economic conditions instead worsened. Class A shares at net asset value declined, posting a result of –1.72% for the fiscal year, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/11. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. 5 while still remaining positive at 2.86% on an annualized basis since inception. This life-of-fund figure is helpful to keep in mind as we approach the completion of the fund’s third year at the end of December. At that point, three-year returns are measured against the fund’s target of 3% above Treasury bills. In evaluating recent performance, it’s important to recognize the similarities between what has happened in 2011 and the financial crisis in 2008, including fear that a major financial institution could fail. Even in this context of elevated risk, performance fell within the range of expectations we established for the fund. Absolute return funds can experience declines because we take selective risks to achieve our positive return targets. The time frame for our targets is a full market cycle of at least three years, not just a quarter or a fiscal year. Let’s go into a little more depth, beginning with the interest-rate strategy. This strategy was influenced by the fact that we did not want to depend on declining rates to drive returns. The broad bond market as represented by the Barclays Capital U.S. Aggregate Bond Index, a benchmark for many bond funds, harbored considerable interest-rate risk and potential volatility, in our view. The index represents primarily government securities as well as investment-grade corporate bonds — segments of the market most sensitive to inflation. These securities increased in value during the fiscal year. Outside this index, we found what we considered to be more attractive opportunities to pursue the fund’s return target with lower volatility over a three-year horizon. We reduced interest-rate risk in the fund in part with a large position in short-term securities. Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 We also hedged interest-rate risk with interest-rate swaps and futures contracts, which are types of derivatives. We managed the portfolio’s overall duration, a measure of interest-rate sensitivity, with options, another type of derivative. Options help us hedge against changing values of securities in theportfolio. Did S&P’s decision to downgrade the U.S. credit rating during the period affect thefund? While a credit downgrade is often negative for the issuer of securities, in this case S&P’s decision in early August triggered a tremendous rally in government bonds, pushing yields lower rather than higher. Although an unexpected market response, we believe it came to pass because the S&P downgrade, in many ways, reinforced investors’ perception that financial markets across the board were deteriorating. Ironically, it triggered a flight to the safest asset available, U.S. Treasuries. The fund held positions that came under selling pressure as investors moved towardTreasuries. Let’s turn to the strategy in mortgage-backed securities [MBS]. Our allocation to non-agency RMBS and CMO IOs detracted from returns during the second half of the year. While both types of securities are derived from pools of mortgages, RMBS are generally sensitive to credit, or default, This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/11. Short-term holdings and TBA commitments are excluded. Holdings will vary over time. 7 risks, while CMO IOs are more sensitive to changes in prepayment rates. As I touched on earlier, although the fundamentals underpinning the RMBS market were fairly stable over the period, investors lost their appetite for credit risk in the third quarter, and RMBS sold off. CMO IOs were affected by some speculation during the period that the federal government was weighing the introduction of new initiatives to help homeowners refinance their mortgages. Near the end of the fiscal year, the Federal Housing Finance Agency announced modifications to the existing Home Affordable Refinance Program by allowing certain “underwater” borrowers who are current on their payments to refinance their loans at market rates. IO spreads widened sharply in the weeks leading up to the announcement, and our positions werehurt. Are you remaining committed to these strategies, or have you introduced changes? In the RMBS space, the securities we hold in the fund generally are less sensitive to interest-rate changes and offer cash flows at the top of the capital structure. While short-term volatility has pressured the sector, we continue to believe the longer-term return potential for these securities is compelling and not necessarily reliant on an improving housing market. From a fundamental point of view IO cash flows remain extremely attractive, in our view, even if there is an uptick in prepayments. That’s because prepayment rates are still well below the levels that history indicates they could be, and the housing market remains weak, which we believe will keep these rates low. As another example, we trimmed some of the position in commercial mortgage-backed securities [CMBS], which both reduced risk in the short term and gave us more flexibility to add to this sector in the future at potentially more attractive valuation levels. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 How is the fund positioned in international markets? With the prospect of a Greek default a distinct possibility and the fallout difficult to predict, we continue to have little to no exposure to European sovereign debt. The fund has a small position in emerging-market bonds, providing exposure to what we consider attractive opportunities in Argentina and Ukraine. The fund also owned total return swaps, a type of derivative, as a means of gaining exposure to and hedging inflation risk in specific countries. The fund has also pursued a currency strategy, but this detracted from results during the period mainly due to positioning intended to profit from a fall in the euro, which remained surprisingly strong despite the eurozone debt crisis. As markets became more stable during October our currency posture in the euro and select emerging market currencies had more of the diversifying advantages that we had anticipated. We implemented the currency position with forward contracts, an over-the-counter derivative. What is your outlook, and how have you positioned the fund? We maintain our belief that the most likely trajectory for the U.S. economy is one of continued slow growth over the near term. The major headwinds facing consumers earlier in the year — notably, high food and energy prices — have abated. The corporate sector also continues to have good prospects to remain in solid financial condition, rather than generate a raft of defaults, in our view. However, we expect that Europe will enter recession, although its severity remainsunclear. We continue to favor spread risk over interest-rate risk, and the fund’s duration remains near zero. With interest rates even lower than they were earlier in the year, we still regard a longer-duration stance to be vulnerable to the possible volatility that interest-rate movements could cause. Despite the macroeconomic challenges facing U.S. markets, we believe opportunities across a range of fixed-income sectors remain attractive. The flight to quality has generated even more compelling valuations in other sectors, many of which have largely unchanged fundamentals, even though spreads are at levels of attractiveness we have not seen since2009. While holding exposure to spread sectors, we have prepared for the prospect of near-term market volatility by continuing to dampen overall risk exposures of the portfolio. We believe we can build positions in the opportunities we are finding today to help the fund reach its return target over coming years. Bill, thanks for discussing the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin Murphy, Michael Salm, Paul Scanlon, and Raman Srivastava. 9 IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professionalservices. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For themost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 8.38% 7.30% 7.15% 7.15% 6.08% 6.08% 8.02% 7.17% 7.54% 9.17% Annual average 2.86 2.50 2.45 2.45 2.09 2.09 2.74 2.46 2.58 3.12 1 year –1.72 –2.70 –2.03 –2.98 –2.53 –3.48 –1.85 –2.56 –1.98 –1.47 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased prior to this date received a lower return. Also on April 5, 2010, the deferred sales charge for class B shares was lowered to 1% (which would be the maximum deferred sales charge) if redeemed within the first year after purchase and 0.50% for shares redeemed in the second year after purchase, and is eliminated thereafter. Investors who sold class B shares prior to this date were subject to the higher deferred sales charge of 3% in the first year, declining to 1% in the fourth year, and 0% thereafter. Class C shares reflect a 1% contingent deferred sales charge (CDSC) for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/11 BofA (Bank of America) Merrill Lynch Barclays Capital U.S. Treasury Bill Index U.S. Aggregate Bond Index Life of fund 0.64% 20.82% Annual average 0.23 6.85 1 year 0.16 5.00 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $10,715 and $10,608 respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $10,717. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $10,754 and $10,917, respectively. The above returns are based on current sales charges. Because sales charges for class A and M shares were decreased effective April 5, 2010, the actual cumulative total returns for shareholders who purchased shares prior to this date would be lower than those shown. Because the CDSC for class B shares was reduced, and the period of time for which a CDSC applies was shortened, also effective April 5, 2010, shareholders who purchased class B shares prior to this date would still be subject to a CDSC as of October 31, 2011, and the actual cumulative total return for class B shares would be lower. Fund price and distribution information For the 12-month period ended 10/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.318 $0.286 $0.253 $0.315 $0.301 $0.335 Capital gains — Long-term 0.023 0.023 0.023 0.023 0.023 0.023 Capital gains — Short-term 0.021 0.021 0.021 0.021 0.021 0.021 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/10 $10.92 $11.03 $10.86 $10.80 $10.90 $10.98 $10.89 $10.96 10/31/11 10.38 10.48 10.32 10.24 10.35 10.43 10.34 10.43 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 7.85% 6.79% 6.74% 6.74% 5.67% 5.67% 7.50% 6.65% 7.12% 8.65% Annual average 2.77 2.40 2.38 2.38 2.01 2.01 2.65 2.35 2.52 3.04 1 year –1.38 –2.38 –1.59 –2.54 –2.09 –3.05 –1.42 –2.14 –1.54 –1.03 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/10*† 0.88% 1.08% 1.63% 0.93% 1.13% 0.63% Total annual operating expenses for the fiscal year ended 10/31/10† 1.08% 1.28% 1.83% 1.13% 1.33% 0.83% Annualized expense ratio for the six-month period ended 10/31/11‡§ 0.86% 1.06% 1.61% 0.91% 1.11% 0.61% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/29/12. † Restated to reflect projected expenses under a management contract effective 2/1/10. ‡ For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. § Includes an increase of 0.01% from annualizing the performance fee adjustment for the six months ended 10/31/11. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.22 $5.20 $7.88 $4.47 $5.44 $3.00 Ending value (after expenses) $947.10 $945.90 $942.90 $946.90 $946.00 $948.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.38 $5.40 $8.19 $4.63 $5.65 $3.11 Ending value (after expenses) $1,020.87 $1,019.86 $1,017.09 $1,020.62 $1,019.61 $1,022.13 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one 15 month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in thecontext.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, 17 including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2010, by which time your fund had twelve months of operations based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). In addition, effective November 1, 2010 through at least February29, 2012, Putnam Management will waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution 18 plans) would exceed 0.60% of its average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) on a pro forma basis, adjusted to reflect the impact of the 0.60% average net asset expense limitation discussed above. The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent 19 in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the absolute return of your fund, and your fund’s performance relative to its targeted annualized return. Putnam Absolute Return 300 Fund’s class A shares’ return net of fees and expenses was positive over the one-year period ended December 31, 2010, and lagged its targeted annualized return. The Trustees also considered that your fund seeks to earn its targeted annualized return over a reasonable period of time, generally at least three years or more. While your fund had not yet existed for three years, your fund’s annualized performance exceeded its targeted annualized return over the period from January 1, 2009, the start of the first month following the commencement of your fund’s operations, through December 31, 2010. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to 20 supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 300 Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of October 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the two years ended October 31, 2011 and the period from December 23, 2008 (commencement of operations) to October 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on ouraudits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Absolute Return 300 Fund as of October 31, 2011, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 19, 2011 23 The fund’s portfolio 10/31/11 MORTGAGE-BACKED SECURITIES (36.1%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 5A1, 3.294744s, 2036 $6,561,420 $2,887,025 FRB Ser. 06-1, Class 2A1, 3.158736s, 2036 8,844,871 4,422,435 FRB Ser. 05-11, Class 5A1, 0.51472s, 2036 6,153,476 3,199,808 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.43472s, 2046 7,921,935 3,446,042 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-4, Class A3, 5.792647s, 2051 4,015,000 4,245,863 Ser. 07-2, Class A2, 5.634s, 2049 6,229,476 6,289,279 FRB Ser. 07-3, Class A2, 5.623487s, 2049 1,793,446 1,812,664 Ser. 07-5, Class A3, 5.62s, 2051 1,666,000 1,735,957 Ser. 2004-3, Class D, 5.599s, 2039 2,332,319 2,065,129 Ser. 06-5, Class A2, 5.317s, 2047 7,901,644 7,975,422 Ser. 06-6, Class A2, 5.309s, 2045 4,260,921 4,259,186 Ser. 07-1, Class XW, IO, 5.297s, 2049 7,250,324 85,112 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 1,954,000 1,939,032 Ser. 02-PB2, Class XC, IO, 0.639502s, 2035 9,144,294 7,544 Ser. 04-4, Class XC, IO, 0.266973s, 2042 6,928,969 139,875 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.45472s, 2047 3,559,981 1,566,391 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 35A1, 5.584678s, 2036 4,113,900 2,468,340 FRB Ser. 05-9, Class 11A1, 0.50472s, 2035 2,890,696 1,387,534 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 06-PW13, Class A2, 5.426s, 2041 2,137,330 2,139,895 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 1,867,000 1,759,274 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 2,520,000 2,315,048 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 5.238459s, 2037 3,144,872 1,468,514 FRB Ser. 07-AR5, Class 1A2A, 5.04842s, 2037 318,903 175,496 FRB Ser. 07-AR1, Class A3, 0.46472s, 2037 2,277,162 1,070,266 FRB Ser. 07-AR1, Class A2, 0.40472s, 2037 2,191,367 1,128,554 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 2,670,687 2,697,674 Ser. 07-CD4, Class A2B, 5.205s, 2049 3,745,000 3,812,234 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 1,914,000 1,952,280 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 957,037 959,459 Ser. 06-C8, Class A2B, 5.248s, 2046 2,062,795 2,068,488 Ser. 05-LP5, Class B, 5.105s, 2043 1,986,000 1,822,155 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.71976s, 2036 17,773,661 10,308,723 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.5866s, 2035 204,897 28,604 FRB Ser. 05-R3, Class AF, 0.64472s, 2035 F 201,183 162,976 24 MORTGAGE-BACKED SECURITIES (36.1%)* cont. Principal amount Value Credit Suisse Mortgage Capital Certificates FRB Ser. 06-C3, Class A2, 5.817328s, 2038 $409,597 $408,936 FRB Ser. 07-C4, Class A2, 5.795425s, 2039 4,091,889 4,137,669 Ser. 07-C2, Class A2, 5.448s, 2049 787,400 789,495 Ser. 07-C1, Class AAB, 5.336s, 2040 2,993,000 3,095,660 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 1,984,000 1,944,320 Ser. 05-C5, Class AJ, 5.1s, 2038 F 3,872,000 3,456,400 Ser. 05-C5, Class AM, 5.1s, 2038 4,217,000 4,346,146 Ser. 03-CPN1, Class E, 4.891s, 2035 1,632,000 1,562,232 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,328,000 2,435,717 FRB Ser. 03-CK2, Class G, 5.744s, 2036 3,365,000 3,289,256 Ser. 03-C3, Class AX, IO, 1.73164s, 2038 68,001,720 1,294,413 Ser. 04-C4, Class AX, IO, 0.350686s, 2039 6,845,545 154,394 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.57472s, 2036 5,159,568 1,651,062 FRB Ser. 2007-AR3, Class 2A5, 0.44472s, 2037 F 3,557,505 1,777,878 FRB Ser. 06-AR6, Class A6, 0.43472s, 2037 F 10,890,466 5,116,001 FRB Ser. 06-AR6, Class A4, 0.41472s, 2037 3,765,711 2,080,555 FRB Ser. 06-AR3, Class A5, 0.41472s, 2036 5,664,236 3,441,024 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.219338s, 2031 2,057,000 2,203,320 Ser. 98-CF2, Class B3, 6.04s, 2031 4,037,084 4,194,785 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.527789s, 2035 244,996 381,557 IFB Ser. 3072, Class SM, 22.904454s, 2035 685,293 1,045,689 IFB Ser. 3072, Class SB, 22.757789s, 2035 614,002 932,792 IFB Ser. 3249, Class PS, 21.472011s, 2036 559,825 785,267 IFB Ser. 2990, Class LB, 16.323757s, 2034 1,491,387 1,990,077 IFB Ser. 3835, Class SN, 15.516675s, 2041 29,591,928 40,011,542 IFB Ser. 3727, Class PS, IO, 6.45667s, 2038 36,472,894 4,865,484 IFB Ser. 3835, Class SC, IO, 6.40667s, 2038 14,961,227 2,633,625 IFB Ser. 3852, Class KS, IO, 6.30667s, 2041 16,992,078 2,651,954 IFB Ser. 3677, Class SA, IO, 6.30667s, 2040 38,369,784 4,607,060 IFB Ser. 3708, Class SQ, IO, 6.30667s, 2040 24,290,735 3,294,795 IFB Ser. 3907, Class KS, IO, 6.30667s, 2040 10,708,347 1,764,736 IFB Ser. 3708, Class SA, IO, 6.20667s, 2040 40,441,031 5,371,782 IFB Ser. 3852, Class NT, 5.75667s, 2041 12,408,012 12,749,480 IFB Ser. 3852, Class TB, 5.75667s, 2041 1,794,182 1,845,764 IFB Ser. 3752, Class PS, IO, 5.75667s, 2040 21,443,793 3,454,381 Ser. 3645, Class ID, IO, 5s, 2040 730,321 81,124 Ser. 3680, Class KI, IO, 5s, 2038 17,046,020 2,468,264 Ser. 3632, Class CI, IO, 5s, 2038 831,092 89,642 Ser. 3626, Class DI, IO, 5s, 2037 574,857 33,192 Ser. 3653, Class CI, IO, 5s, 2036 10,691,195 624,152 Ser. 3623, Class CI, IO, 5s, 2036 F 523,476 56,474 Ser. 3747, Class HI, IO, 4 1/2s, 2037 504,078 61,044 Ser. 3736, Class QI, IO, 4s, 2034 15,304,425 1,682,889 Ser. 3707, Class HI, IO, 4s, 2023 938,509 39,483 Ser. T-8, Class A9, IO, 0.428148s, 2028 649,761 7,277 25 MORTGAGE-BACKED SECURITIES (36.1%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. T-59, Class 1AX, IO, 0.273447s, 2043 $1,443,562 $10,827 Ser. T-48, Class A2, IO, 0.212s, 2033 2,037,979 14,470 FRB Ser. T-54, Class 2A, IO, zero %, 2043 839,928 168 Federal National Mortgage Association IFB Ser. 11-111, Class DS, IO, 6.4s, 2038 6,287,000 1,167,999 IFB Ser. 11-67, Class BS, IO, 6.25528s, 2041 23,146,165 3,527,938 IFB Ser. 11-101, Class BS, IO, 5.80528s, 2039 3,896,643 624,632 Federal National Mortgage Association Grantor Trust IFB Ser. 04-10, Class QC, 27.62112s, 2031 2,229,825 3,114,002 IFB Ser. 05-74, Class NK, 26.2764s, 2035 139,597 242,484 IFB Ser. 07-53, Class SP, 23.30269s, 2037 599,155 839,236 IFB Ser. 06-86, Class SY, 23.11936s, 2036 1,864,963 2,703,637 IFB Ser. 05-75, Class GS, 19.51584s, 2035 660,884 923,057 IFB Ser. 11-4, Class CS, 12.41056s, 2040 7,419,342 8,571,566 IFB Ser. 10-35, Class SG, IO, 6.15528s, 2040 18,664,749 3,351,442 Ser. 10-21, Class IP, IO, 5s, 2039 F 1,235,619 175,150 Ser. 398, Class C5, IO, 5s, 2039 2,263,880 294,304 Ser. 09-31, Class PI, IO, 5s, 2038 7,251,983 1,000,049 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 11,943,804 1,016,418 Ser. 03-W10, Class 1, IO, 1.45698s, 2043 604,526 27,204 Ser. 98-W2, Class X, IO, 0.98064s, 2028 1,136,802 50,701 Ser. 98-W5, Class X, IO, 0.93724s, 2028 469,427 19,622 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,769,092 177 Ser. 07-44, Class CO, PO, zero %, 2037 214,631 189,095 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 1,713,000 1,627,350 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 2,508,000 2,508,000 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 3,126,000 3,314,495 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 3,000,000 3,041,881 Ser. 05-C2, Class XC, IO, 0.122204s, 2043 46,101,743 325,847 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 2,958,000 2,733,517 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C2, Class H, 6.756s, 2038 F 1,713,000 1,729,380 FRB Ser. 03-C2, Class F, 5.469118s, 2040 1,472,000 1,386,640 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.486s, 2041 16,962,123 25,249,477 IFB Ser. 10-158, Class SD, 14.2658s, 2040 2,479,000 3,321,017 IFB Ser. 11-70, Class WS, 9.21056s, 2040 10,522,271 11,478,640 IFB Ser. 11-56, Class SG, 6.82734s, 2041 1,300,692 1,395,123 IFB Ser. 11-56, Class MS, 6.82581s, 2041 2,332,830 2,492,116 IFB Ser. 11-37, Class SB, IO, 6.45528s, 2038 2,732,628 440,330 IFB Ser. 10-167, Class SM, IO, 6.43667s, 2040 16,610,531 3,052,019 IFB Ser. 11-61, Class CS, IO, 6.43528s, 2035 22,581,622 3,836,211 IFB Ser. 10-113, Class CS, IO, 6.40528s, 2039 12,484,639 2,159,343 IFB Ser. 11-37, Class SD, IO, 6.40528s, 2038 3,515,661 560,801 IFB Ser. 11-11, Class PS, IO, 6.35528s, 2040 15,832,676 2,768,027 26 MORTGAGE-BACKED SECURITIES (36.1%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-31, Class PS, IO, 6.30528s, 2038 $12,727,382 $2,309,765 IFB Ser. 10-62, Class SD, IO, 6.24528s, 2040 12,882,722 2,192,356 IFB Ser. 10-24, Class BS, IO, 6.18528s, 2038 26,537,834 4,244,992 IFB Ser. 11-40, Class AS, IO, 5.87667s, 2036 8,304,771 1,192,233 IFB Ser. 11-35, Class AS, IO, 5.85528s, 2037 13,103,984 1,669,448 IFB Ser. 11-70, Class SN, IO, 5.65667s, 2041 10,626,000 2,919,281 IFB Ser. 11-70, Class SH, IO, 5.64667s, 2041 13,288,000 3,648,619 Ser. 11-116, Class IB, IO, 5s, 2040 15,959,355 1,775,319 Ser. 11-56, Class IK, IO, 5s, 2039 11,153,366 1,512,954 Ser. 10-150, Class WI, IO, 5s, 2038 30,172,030 4,078,052 IFB Ser. 11-12, Class IB, IO, 4.56056s, 2040 8,323,028 1,182,702 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 F 13,548,761 1,978,899 Ser. 11-70, PO, zero %, 2041 19,907,194 15,723,697 Ser. 10-151, Class KO, PO, zero %, 2037 4,810,094 4,328,315 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 2,877,000 2,647,415 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 2,233,000 2,154,766 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.56s, 2038 1,756,000 1,858,375 Ser. 06-GG6, Class A2, 5.506s, 2038 2,278,291 2,310,329 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.839486s, 2040 7,868,004 47,916 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.97024s, 2035 437,606 67,829 Ser. 06-RP2, Class 1AS1, IO, 5.71414s, 2036 953,644 135,894 IFB Ser. 04-4, Class 1AS, IO, 5.298629s, 2034 1,077,486 161,300 Ser. 98-2, IO, 0.66556s, 2027 183,015 18 FRB Ser. 06-RP2, Class 1AF1, 0.64472s, 2036 F 953,644 724,878 FRB Ser. 04-4, Class 1AF, 0.64472s, 2034 F 1,077,486 829,771 FRB Ser. 05-RP1, Class 1AF, 0.59472s, 2035 F 437,606 336,975 Ser. 98-3, IO, 0.33414s, 2027 219,208 570 Ser. 99-2, IO, zero %, 2027 316,460 791 Ser. 98-4, IO, zero %, 2026 240,269 625 Harborview Mortgage Loan Trust FRB Ser. 06-6, Class 3A1A, 2.68355s, 2036 4,767,437 2,383,719 FRB Ser. 06-8, Class 2A1A, 0.43472s, 2036 16,290,888 9,540,352 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.21083s, 2036 204,977 16,398 FRB Ser. 07-AR7, Class 2A1, 4.677537s, 2037 2,048,173 1,003,605 FRB Ser. 06-AR11, Class 3A1, 2.82648s, 2036 3,357,859 1,414,626 FRB Ser. 06-AR39, Class A1, 0.42472s, 2037 14,131,693 6,571,237 FRB Ser. 06-AR21, Class A1, 0.36472s, 2036 8,984,646 3,324,319 FRB Ser. 06-AR29, Class A2, 0.32472s, 2036 8,175,463 3,106,676 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.44472s, 2037 6,019,024 2,287,229 FRB Ser. 06-A7, Class 1A1, 0.40472s, 2036 10,974,060 5,267,549 FRB Ser. 07-A1, Class 1A3A, 0.39472s, 2037 5,187,254 2,152,711 27 MORTGAGE-BACKED SECURITIES (36.1%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.864s, 2045 $448,009 $448,148 Ser. 06-LDP8, Class A3B, 5.447s, 2045 543,000 589,003 Ser. 07-LDPX, Class A3S, 5.317s, 2049 4,595,000 4,712,347 Ser. 2002-C3, Class D, 5.314s, 2035 1,755,000 1,758,212 FRB Ser. 02-C2, Class E, 5.309275s, 2034 2,251,000 2,212,778 FRB Ser. 03-LN1, Class B, 5.012s, 2037 2,100,000 1,932,000 Ser. 05-LDP3, Class A4B, 4.996s, 2042 1,942,500 1,980,352 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 2,004,000 1,991,635 FRB Ser. 01-C1, Class H, 5.626s, 2035 F 2,404,000 2,309,126 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 65,856 65,813 Ser. 06-C6, Class AM, 5.413s, 2039 F 7,881,000 7,565,007 Ser. 05-C7, Class A2, 5.103s, 2030 224,006 224,006 Ser. 03-C5, Class F, 4.843s, 2037 3,000,000 2,760,000 Ser. 07-C2, Class XW, IO, 0.541841s, 2040 4,922,180 100,437 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 5,764,000 5,753,048 Ser. 03-C8, Class G, 5.35s, 2037 1,803,000 1,815,571 Ser. 05-C3, Class XCL, IO, 0.300435s, 2040 60,097,717 1,071,182 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.37472s, 2037 3,593,186 1,545,070 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.42472s, 2036 F 1,869,941 971,891 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.86583s, 2027 1,966,081 1,587,591 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.827867s, 2050 889,000 949,497 FRB Ser. 07-C1, Class A2, 5.723867s, 2050 3,075,945 3,110,279 Ser. 08-C1, Class A2, 5.425s, 2051 756,907 772,869 Ser. 05-MCP1, Class XC, IO, 0.184639s, 2043 167,212,800 1,768,275 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 164,619 164,499 FRB Ser. 06-4, Class A2FL, 0.363s, 2049 4,634,410 4,501,171 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.843688s, 2049 2,660,000 2,709,883 Ser. 2006-HQ9, Class A2, 5.618s, 2044 1,015,675 1,015,301 Ser. 07-IQ14, Class A2, 5.61s, 2049 3,209,384 3,317,095 FRB Ser. 07-HQ12, Class A2, 5.590489s, 2049 1,858,720 1,896,267 FRB Ser. 07-HQ12, Class A2FL, 0.49322s, 2049 978,751 847,696 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 3,158,000 3,030,701 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.72855s, 2035 2,126,000 2,009,070 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 843,571 856,300 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.48472s, 2036 F 2,380,417 904,114 FRB Ser. 06-AR4, Class A1A, 0.41472s, 2036 2,439,516 902,621 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 4,302,883 4,382,947 28 MORTGAGE-BACKED SECURITIES (36.1%)* cont. Principal amount Value Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 $187,513 $109,988 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 4,138,000 4,316,708 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.48472s, 2037 F 1,631,416 652,245 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.595s, 2034 F 435,433 322,146 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.022917s, 2045 1,557,277 218,019 Ser. 07-4, Class 1A4, IO, 1s, 2045 3,204,902 130,119 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.59472s, 2035 F 3,568,028 2,640,486 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.907622s, 2039 F 7,959,000 6,890,870 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,710,898 1,702,343 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.742444s, 2049 3,297,000 3,552,369 FRB Ser. 07-C32, Class A2, 5.737444s, 2049 961,724 981,848 Ser. 06-C25, Class A2, 5.684s, 2043 212,265 212,265 Ser. 06-C28, Class A3, 5.679s, 2048 1,571,000 1,729,957 Ser. 07-C30, Class APB, 5.294s, 2043 1,884,000 1,973,247 Ser. 07-C30, Class A3, 5.246s, 2043 3,371,000 3,394,806 Ser. 05-C17, Class AJ, 5.224s, 2042 1,795,820 1,639,620 Ser. 06-C29, IO, 0.373424s, 2048 168,689,806 2,631,561 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.055916s, 2035 5,798,036 55,093 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.39472s, 2036 6,311,979 2,430,112 FRB Ser. 06-AMN1, Class A1, 0.29472s, 2036 3,898,163 1,481,302 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 589,000 593,948 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.55472s, 2037 5,394,822 2,535,566 FRB Ser. 07-HY1, Class A3A, 0.47472s, 2037 22,578,010 12,340,215 Total mortgage-backed securities (cost $561,124,864) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.9%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, May 20, 2041 $19,575,162 $21,281,871 4s, January 20, 2041 7,589,628 8,102,521 U.S. Government Agency Mortgage Obligations (26.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 758,818 771,119 29 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.5%)* cont. Principal amount Value Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2041 $33,000,000 $34,897,500 4s, September 1, 2041 ∆ 1,051,380 1,088,671 4s, TBA, November 1, 2041 27,000,000 28,069,454 3 1/2s, TBA, November 1, 2041 335,000,000 340,626,962 Total U.S. government and agency mortgage obligations (cost $434,273,101) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%)* Principal amount Value Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 $660,000 $661,889 2 1/8s, FDIC guaranteed notes, June 15, 2012 840,000 849,327 Total U.S. government agency obligations (cost $1,502,438) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $371,000 $389,260 Total U.S. treasury obligations (cost $348,864) CORPORATE BONDS AND NOTES (15.4%)* Principal amount Value Advertising and marketing services (0.1%) Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 $1,675,000 $1,747,343 Airlines (0.2%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 1,144,784 1,170,542 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 1,188,664 1,206,494 Automotive (0.2%) BMW US Capital, LLC company guaranty sr. unsec. unsub. notes Ser. EMTN, 4 1/4s, 2011 510,000 512,800 Daimler Finance North America, LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 1,085,000 1,099,333 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 1,250,000 1,568,904 Banking (2.6%) Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.53683s, 2017 (United Kingdom) 4,448,000 3,881,547 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 3,650,000 3,721,536 ING Bank NV 144A sr. unsec. notes FRN 1.39711s, 2013 (Netherlands) 4,230,000 4,173,733 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 6,925,000 7,124,288 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 60,000 61,687 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 3,600,000 3,352,990 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 2,830,000 2,867,229 30 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Banking cont. Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) $2,560,000 $2,543,872 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 1,620,000 1,660,710 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 425,000 435,634 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 3,610,000 3,652,345 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Jersey) EUR 27,000 29,642 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) $500,000 512,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,046,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,896,250 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 2,665,000 2,704,098 Beverage (0.4%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 3,122,005 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,302,344 Broadcasting (0.3%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 500,000 540,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 977,000 1,038,063 Turner Broadcasting System, Inc. sr. unsec. unsub. note company guaranty 8 3/8s, 2013 2,365,000 2,628,111 Building materials (0.2%) Building Materials Corp. 144A sr. notes 7s, 2020 1,010,000 1,070,600 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,500,000 1,760,625 Cable television (0.5%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,020,000 1,086,300 Comcast Cable Holdings, LLC debs. 9.8s, 2012 290,000 296,022 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,513,954 CSC Holdings, LLC sr. unsec. unsub. notes 8 1/2s, 2014 1,715,000 1,882,213 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,000,000 1,030,000 Chemicals (0.4%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 1,145,000 1,170,659 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,009,375 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 1,270,000 1,441,202 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 195,000 272,536 Lyondell Chemical Co. company guaranty sr. sec. loans 8s, 2017 $813,000 914,625 31 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Chemicals cont. Lyondell Chemical Co. sr. notes 11s, 2018 $750,000 $835,313 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,032,000 1,093,920 Coal (0.2%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 481,000 485,810 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 985,000 1,078,575 Peabody Energy Corp. company guaranty 7 3/8s, 2016 945,000 1,034,775 Combined utilities (0.1%) El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,276,800 Commercial and consumer services (0.2%) Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,000,000 2,955,000 Computers (0.2%) Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 2,095,000 2,383,063 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 127,147 Consumer (0.1%) Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 1,480,000 1,583,600 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 457,000 466,140 Consumer goods (0.1%) Beam, Inc. sr. unsec. unsub. notes 3s, 2012 1,635,000 1,647,263 Consumer services (—%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 415,000 449,238 Electric utilities (1.2%) AES Corp. (The) sr. unsec. notes 8s, 2020 500,000 552,500 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,102,988 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 981,271 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 $4,180,000 4,304,802 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.35306s, 2013 760,000 744,800 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 1,081,000 1,082,762 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 3,439,000 3,671,191 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 707,999 708,593 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 3,816,000 4,952,333 Electronics (—%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.15306s, 2013 (Netherlands) 435,000 426,300 32 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Financial (0.8%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 $1,500,000 $1,466,250 Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 415,000 421,749 CIT Group, Inc. 144A company guaranty notes 5 1/4s, 2014 1,500,000 1,492,500 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 3,185,000 3,207,352 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 2,315,000 2,356,745 GATX Corp. notes 4 3/4s, 2012 750,000 771,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,178,750 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,027,000 1,065,513 Food (0.5%) Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 366,825 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 250,000 332,891 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $500,000 550,000 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 3,270,000 3,346,976 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 905,000 1,052,063 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,960,000 2,273,600 Forest products and packaging (0.7%) Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 965,000 1,023,354 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) 890,000 965,650 Sealed Air Corp. sr. notes 7 7/8s, 2017 1,385,000 1,479,227 Sealed Air Corp. 144A notes 5 5/8s, 2013 1,442,000 1,503,699 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,040,000 1,092,000 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 4,175,000 4,502,374 Gaming and lottery (—%) Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 100,000 124,545 Health-care services (0.2%) Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 1,017,000 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 875,438 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 694,925 Tenet Healthcare Corp. sr. notes 9s, 2015 785,000 834,063 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 146,900 Insurance (0.6%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 1,075,000 1,096,500 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 1,030,000 1,045,443 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 200,000 216,194 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 350,000 367,894 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,735,492 Prudential Financial, Inc. sr. notes 6.2s, 2015 1,595,000 1,753,369 33 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Investment banking/Brokerage (0.3%) Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 $791,000 $802,885 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 4,250,000 4,335,740 Lodging/Tourism (0.1%) Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 1,000,000 1,035,000 MGM Resorts International sr. notes 10 3/8s, 2014 340,000 379,100 Machinery (0.1%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 227,000 236,648 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,020,000 Media (0.2%) Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 895,000 1,024,775 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,691,868 Metals (0.7%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,000,000 1,003,750 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,836,000 1,962,225 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,711,026 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 1,386,000 1,436,243 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 3,190,000 3,346,667 Natural gas utilities (0.9%) Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 3,780,000 3,894,969 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 2,510,000 2,560,200 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 4,400,000 4,575,182 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 2,900,000 3,077,228 Office equipment and supplies (0.2%) Staples, Inc. sr. unsec. notes 9 3/4s, 2014 2,495,000 2,878,701 Oil and gas (0.8%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,070,575 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 300,000 303,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 955,000 1,057,663 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,148,800 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 593,000 609,308 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,116,505 34 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Oil and gas cont. Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 $1,000,000 $1,121,250 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 985,000 1,021,938 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 1,000,000 1,020,000 Pharmaceuticals (0.1%) ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 718,114 Power producers (0.1%) GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 $1,500,000 1,530,000 Railroads (—%) RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 305,000 331,688 Real estate (0.4%) Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 1,730,000 1,747,300 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 3,900,000 4,282,477 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 300,000 319,035 Regional Bells (0.3%) Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,005,000 1,072,838 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 2,835,000 3,003,328 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 1,000,000 1,010,000 Restaurants (—%) Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 545,000 Retail (0.4%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,656,000 QVC, Inc. 144A sr. notes 7 1/8s, 2017 965,000 1,027,725 Sears Holdings Corp. company guaranty 6 5/8s, 2018 725,000 625,313 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 1,003,438 Telecommunications (0.6%) Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,480,000 1,672,400 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 224,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,270,000 1,428,750 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 3,059,229 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 1,036,000 1,046,360 35 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Telecommunications cont. Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 850,000 $1,121,231 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $1,000,000 1,080,000 Telephone (0.3%) CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 3,010,000 3,136,670 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,000,000 1,037,500 Textiles (0.1%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.7695s, 2014 1,500,000 1,488,750 Total corporate bonds and notes (cost $230,717,126) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 $13,025,569 $278,487 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 13,025,569 45,199 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 52,069,000 885,173 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 52,069,000 788,845 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 90,380,509 144,157 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 90,380,509 48,805 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 90,380,509 88,573 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 90,380,509 1,898 36 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 $39,445,428 $3,302,371 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 39,445,428 491,096 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 32,871,190 3,118,161 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 32,871,190 327,397 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 32,871,190 2,729,952 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 32,871,190 411,219 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 13,148,476 1,237,272 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 13,148,476 130,564 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 32,871,190 3,167,139 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 32,871,190 310,633 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 326,612 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 18,596,000 105,811 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 7,438,000 78,620 37 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 $72,447,000 $256,462 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 72,447,000 93,457 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 41,827,000 66,923 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 41,827,000 60,816 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 52,069,000 349,904 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 52,069,000 297,835 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.12 20,836,258 4,796,090 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.12 20,836,258 8,960 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 35,986,845 2,825,687 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 35,986,845 2,519 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.85 34,437,875 1,616,169 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.85 34,437,875 34 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 37,351,000 600,231 38 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $37,115,000 $326,612 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 37,351,000 189,370 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 14,319,049 3,295,100 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 14,319,049 3,293 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 37,351,000 600,231 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 326,612 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 25,138,700 2,334,128 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 25,138,700 35,446 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 37,115,000 386,367 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 326,612 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 90,380,509 224,144 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 90,380,509 123,821 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 90,380,509 185,099 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 $90,380,509 $91,284 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/3.855 20,561,413 3,653,352 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.355 20,561,413 411 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 52,069,000 223,897 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 52,069,000 152,562 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 7,703,000 144,508 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 37,351,000 612,183 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 7,703,000 174,550 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 37,115,000 386,367 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 326,612 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 52,058,000 2,430,067 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 52,058,000 606,996 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 13,482,606 309,426 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 $13,482,606 $60,672 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 52,058,000 2,312,937 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 52,058,000 507,566 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 7,703,000 117,086 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 52,058,000 2,178,627 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 52,058,000 388,873 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 37,351,000 197,960 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 27,191,171 3,588,147 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 27,191,171 4,079 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 36,223,000 59,406 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 36,223,000 52,886 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 52,058,000 2,016,206 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 52,058,000 244,152 41 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 $72,447,000 $191,985 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 72,447,000 28,254 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 72,447,000 143,590 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 72,447,000 52,886 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 62,741,000 172,036 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 62,741,000 131,129 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 83,806,314 3,303,645 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 83,806,314 3,214,810 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 9,125,232 379,975 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 9,125,232 133,228 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 62,741,000 108,542 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 62,741,000 66,505 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 17,958,447 3,876,510 42 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 $17,958,447 $18 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 30,869,388 2,982,600 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 30,869,388 287,703 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 32,897,229 3,052,863 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 32,897,229 326,012 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 326,612 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 37,351,000 193,478 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 52,069,000 558,700 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 52,069,000 424,883 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 2014. Jan-12/1.722 CHF 15,020,000 11,738 Total purchased options outstanding (cost $63,798,463) ASSET-BACKED SECURITIES (3.4%)* Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 07-3, Class 2A2, 0.41472s, 2047 $3,826,000 $2,702,430 FRB Ser. 07-8, Class 2A2, 0.37472s, 2037 F 3,881,000 3,006,295 FRB Ser. 07-1, Class 2A2, 0.34472s, 2037 F 2,000,000 1,679,173 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF5, Class 2A3, 0.40472s, 2036 F 10,708,869 5,779,944 FRB Ser. 06-FF11, Class 2A3, 0.39472s, 2036 5,166,000 2,557,170 43 ASSET-BACKED SECURITIES (3.4%)* cont. Principal amount Value Green Tree Financial Corp. Ser. 1999-4, Class A7, 7.41s, 2026 $37,749 $32,877 Ser. 99-3, Class A8, 7.06s, 2031 1,876,000 1,601,635 Ser. 1997-5, Class M1, 6.95s, 2029 5,010,000 4,872,225 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.54472s, 2036 F 3,343,928 1,579,229 FRB Ser. 05-11, Class 3A4, 0.49472s, 2035 1,333,172 999,879 FRB Ser. 07-3, Class A4A, 0.46472s, 2047 3,393,757 1,476,284 FRB Ser. 06-3, Class A2, 0.43472s, 2036 8,558,621 3,530,431 FRB Ser. 06-11, Class 2A2, 0.40472s, 2036 5,499,334 2,144,740 FRB Ser. 06-12, Class A2A, 0.39472s, 2036 2,047,120 839,319 FRB Ser. 06-12, Class A1, 0.29472s, 2036 9,447,980 3,996,495 FRB Ser. 07-3, Class 2A1A, 0.19069s, 2047 5,315,072 2,232,330 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.29472s, 2036 40,321 16,733 Lehman XS Trust FRB Ser. 06-8, Class 2A1, 0.42472s, 2036 4,000,678 1,700,288 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.41472s, 2037 4,317,216 1,899,575 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 2,781,215 1,550,527 Ser. 00-D, Class A4, 7.4s, 2030 3,439,946 2,106,967 Ser. 02-A, Class A4, 6.97s, 2032 2,485,547 2,252,527 Ser. 98-A, Class M, 6.825s, 2028 2,176,000 2,113,585 Ser. 01-D, Class A2, 5.26s, 2019 2,540,672 1,492,645 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.29472s, 2037 58,629 55,313 Total asset-backed securities (cost $58,877,822) SENIOR LOANS (3.4%)* c Principal amount Value Advertising and marketing services (0.1%) Affinion Group, Inc. bank term loan FRN 5s, 2016 $989,962 $910,765 Airlines (0.1%) Delta Air Lines, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 830,918 805,990 Biotechnology (0.1%) Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 997,500 983,784 Broadcasting (—%) Cumulus Media, Inc. bank term loan FRN 5 3/4s, 2018 800,000 788,000 Building materials (—%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 680,000 665,833 Cable television (—%) Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016 584,908 573,210 Chemicals (0.2%) AZ Chem US, Inc. bank term loan FRN 4 3/4s, 2017 213,211 212,678 General Chemical Group, Inc. bank term loan FRN Ser. B, 5s, 2018 689,834 681,499 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,462,650 1,404,144 Styron Corp. bank term loan FRN 6s, 2017 496,250 453,138 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 496,250 493,769 44 SENIOR LOANS (3.4%)* c cont. Principal amount Value Commercial and consumer services (0.2%) Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 $711,425 $703,866 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,307,692 1,291,346 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.76s, 2014 1,082,839 1,032,758 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.74s, 2014 107,835 102,847 Communications equipment (—%) CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 353,225 350,576 Computers (0.1%) Eagle Parent, Inc. bank term loan FRN 5s, 2018 997,500 973,809 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 661,005 661,005 Consumer finance (0.1%) Ocwen Financial Corp. bank term loan FRN Ser. B, 7 3/4s, 2016 780,000 772,200 Consumer goods (0.1%) Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,496,250 1,483,158 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 772,407 769,510 Containers (0.1%) Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 375,000 373,125 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 6 1/2s, 2018 497,500 495,945 Electric utilities (—%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 497,500 496,256 Energy (oil field) (—%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 497,743 493,299 Food (0.1%) Dean Foods Co. bank term loan FRN Ser. A1, 3.24s, 2014 389,610 380,065 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 478,800 466,830 Forest products and packaging (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 832,913 816,254 Gaming and lottery (0.4%) Boyd Gaming Corp. bank term loan FRN Ser. A, 3.739s, 2015 1,443,750 1,345,094 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.253s, 2015 1,000,000 882,143 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 962,480 954,058 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 2,493,750 2,376,787 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 $855,700 855,700 Health-care services (0.2%) DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 992,500 987,538 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 597,000 582,672 45 SENIOR LOANS (3.4%)* c cont. Principal amount Value Health-care services cont. IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 $567,150 $553,680 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 748,125 692,016 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 962,825 928,324 Insurance (—%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 301,642 302,396 Machinery (—%) Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 665,000 664,584 Manufacturing (0.1%) SRAM Corp. bank term loan FRN 4.78s, 2018 813,724 805,587 Media (—%) Nielsen Finance LLC bank term loan FRN Ser. C, 3.492s, 2016 496,231 493,130 Medical technology (0.1%) Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,000,000 1,002,031 Metals (—%) Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 282,863 280,830 Oil and gas (0.1%) MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 835,000 832,217 Pharmaceuticals (0.1%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,000,000 1,001,250 Power producers (—%) New Development Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 398,000 393,212 Publishing (0.1%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 989,691 849,278 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 794,000 782,090 Railroads (0.1%) Swift Transportation Co., LLC bank term loan FRN 6s, 2016 873,261 872,442 Restaurants (0.1%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 918,063 912,707 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 380,849 379,897 Retail (0.5%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 246,875 241,056 Claire’s Stores, Inc. bank term loan FRN 2.991s, 2014 498,294 439,620 Gymboree Corp. bank term loan FRN 5s, 2018 496,250 464,821 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 995,000 932,066 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,246,875 1,197,000 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 794,000 791,023 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,241,371 46 SENIOR LOANS (3.4%)* c cont. Principal amount Value Retail cont. PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 $990,000 $978,863 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 918,461 Semiconductor (—%) Edwards, Ltd. bank term loan FRN 5 1/2s, 2016 (United Kingdom) 198,500 185,432 Edwards, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2016 (United Kingdom) 198,500 185,432 Telecommunications (0.3%) Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 1,000,000 953,000 Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 995,000 987,538 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 665,000 653,363 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 1,119,370 1,098,849 SBA Communications Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 498,750 493,763 Total senior loans (cost $52,291,406) FOREIGN GOVERNMENT BONDS AND NOTES (1.8%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,810,000 $2,304,200 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,175,000 1,138,669 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 13,520,000 12,170,298 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 14,010,000 1,654,301 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 960,000 938,425 Korea Development Bank (The) sr. unsec. unsub. notes 4s, 2016 (South Korea) 2,000,000 2,022,182 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 (Canada) 2,100,000 2,128,701 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 4,000,000 3,957,880 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,674,500 Total foreign government bonds and notes (cost $29,141,836) SHORT-TERM INVESTMENTS (44.6%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% e 94,518,953 $94,518,953 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, January 18, 2012 $15,000,000 14,993,825 U.S. Treasury Bills with an effective yield of 0.221%, March 8, 2012 60,000,000 59,948,800 U.S. Treasury Bills with an effective yield of 0.166%, November 17, 2011 # ## 50,000,000 49,995,444 U.S. Treasury Bills with an effective yield of 0.110%, October 18, 2012 ## 65,000,000 64,929,771 U.S. Treasury Bills with an effective yield of 0.245%, February 9, 2012 ## 25,000,000 24,979,861 U.S. Treasury Bills with an effective yield of 0.071%, July 26, 2012 ## 20,000,000 19,989,429 U.S. Treasury Bills with effective yields ranging from 0.101% to 0.200%, December 15, 2011 # ## 107,000,000 106,974,107 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.150%, May 3, 2012 # ## 74,000,000 73,947,100 47 SHORT-TERM INVESTMENTS (44.6%)* cont. Principal amount Value U.S. Treasury Bills with effective yields ranging from 0.072% to 0.128%, April 5, 2012 ## $88,000,000 $87,963,058 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 ## 81,000,000 80,937,408 Total short-term investments (cost $679,177,756) TOTAL INVESTMENTS Total investments (cost $2,111,253,676) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2010 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,523,374,423. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 48 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $553,787,866 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $887,827,808) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 11/16/11 $763,722 $696,712 $(67,010) Brazilian Real Buy 11/16/11 1,045,288 965,880 79,408 British Pound Sell 11/16/11 2,433,379 2,347,639 (85,740) Canadian Dollar Sell 11/16/11 3,123,790 2,972,907 (150,883) Chilean Peso Sell 11/16/11 212,995 195,939 (17,056) Czech Koruna Buy 11/16/11 839,655 800,058 39,597 Euro Buy 11/16/11 461,814 429,337 32,477 Hungarian Forint Sell 11/16/11 355,152 344,423 (10,729) Japanese Yen Sell 11/16/11 6,907,701 6,957,644 49,943 Mexican Peso Sell 11/16/11 435,051 420,432 (14,619) Norwegian Krone Sell 11/16/11 1,119,394 1,061,205 (58,189) Russian Ruble Buy 11/16/11 647,365 596,343 51,022 Singapore Dollar Buy 11/16/11 136,993 131,151 5,842 South African Rand Sell 11/16/11 164,824 162,386 (2,438) South Korean Won Sell 11/16/11 651,665 601,294 (50,371) Swedish Krona Sell 11/16/11 1,512,691 1,432,328 (80,363) Swiss Franc Buy 11/16/11 1,825,386 1,752,352 73,034 Taiwan Dollar Sell 11/16/11 1,635,815 1,594,268 (41,547) Turkish Lira Sell 11/16/11 1,289,930 1,199,266 (90,664) Barclays Bank PLC Australian Dollar Buy 11/16/11 12,558,861 12,909,963 (351,102) Brazilian Real Sell 11/16/11 15,560 14,328 (1,232) British Pound Sell 11/16/11 9,008,616 8,883,851 (124,765) Canadian Dollar Sell 11/16/11 11,516,112 11,328,036 (188,076) Chilean Peso Sell 11/16/11 185,635 170,657 (14,978) Czech Koruna Sell 11/16/11 139,007 132,356 (6,651) Euro Sell 11/16/11 5,762,986 5,863,457 100,471 49 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $887,827,808) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Hungarian Forint Sell 11/16/11 $3,584,169 $3,623,746 $39,577 Indian Rupee Sell 11/16/11 5,071,584 4,975,762 (95,822) Indonesian Rupiah Sell 11/16/11 1,152,409 1,093,929 (58,480) Japanese Yen Buy 11/16/11 5,477,543 5,441,601 35,942 Malaysian Ringgit Buy 11/16/11 1,458,417 1,395,047 63,370 Mexican Peso Buy 11/16/11 940,190 960,186 (19,996) New Zealand Dollar Buy 11/16/11 1,213,676 1,139,839 73,837 Norwegian Krone Buy 11/16/11 15,439,129 15,148,572 290,557 Polish Zloty Buy 11/16/11 31,803 92,280 (60,477) Russian Ruble Sell 11/16/11 281,684 258,934 (22,750) Singapore Dollar Sell 11/16/11 352,166 336,699 (15,467) South Korean Won Buy 11/16/11 2,813,673 2,762,813 50,860 Swedish Krona Sell 11/16/11 14,748,749 14,217,424 (531,325) Swiss Franc Sell 11/16/11 3,088,799 2,964,243 (124,556) Taiwan Dollar Buy 11/16/11 685,591 747,218 (61,627) Thai Baht Buy 11/16/11 218,093 214,110 3,983 Turkish Lira Buy 11/16/11 2,380,069 2,215,455 164,614 Citibank, N.A. Australian Dollar Buy 11/16/11 15,795,028 15,625,386 169,642 Brazilian Real Buy 11/16/11 2,346,500 2,163,018 183,482 British Pound Sell 11/16/11 7,489,522 7,413,138 (76,384) Canadian Dollar Sell 11/16/11 14,045,873 13,854,211 (191,662) Chilean Peso Buy 11/16/11 519,982 477,734 42,248 Czech Koruna Sell 11/16/11 1,073,996 1,028,858 (45,138) Euro Sell 11/16/11 10,086,989 10,152,488 65,499 Hungarian Forint Sell 11/16/11 1,260,203 1,223,746 (36,457) Japanese Yen Sell 11/16/11 5,529,456 5,637,448 107,992 Mexican Peso Buy 11/16/11 668,760 648,021 20,739 New Zealand Dollar Sell 11/16/11 757,598 711,245 (46,353) Norwegian Krone Buy 11/16/11 3,759,060 3,563,776 195,284 Polish Zloty Sell 11/16/11 815,691 774,773 (40,918) Singapore Dollar Sell 11/16/11 461,347 441,504 (19,843) South African Rand Sell 11/16/11 1,758,966 1,733,336 (25,630) South Korean Won Buy 11/16/11 51,644 47,652 3,992 Swedish Krona Sell 11/16/11 1,743,221 1,652,025 (91,196) Swiss Franc Sell 11/16/11 2,024,218 1,942,677 (81,541) Taiwan Dollar Buy 11/16/11 1,143,163 1,190,299 (47,136) Turkish Lira Buy 11/16/11 169,920 158,160 11,760 Credit Suisse AG Australian Dollar Buy 11/16/11 17,255,454 17,006,023 249,431 Brazilian Real Sell 11/16/11 2,184,806 2,016,667 (168,139) British Pound Sell 11/16/11 2,214,896 2,392,363 177,467 Canadian Dollar Sell 11/16/11 22,788,314 22,279,312 (509,002) Chilean Peso Buy 11/16/11 14,532 13,355 1,177 50 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $887,827,808) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Czech Koruna Buy 11/16/11 $549,195 $523,601 $25,594 Euro Sell 11/16/11 19,559,011 19,558,707 (304) Hungarian Forint Sell 11/16/11 1,963,949 1,905,039 (58,910) Indian Rupee Sell 11/16/11 4,673,682 4,584,457 (89,225) Japanese Yen Sell 11/16/11 7,799,699 8,055,536 255,837 Malaysian Ringgit Sell 11/16/11 318,317 304,249 (14,068) Mexican Peso Buy 11/16/11 2,653,937 2,589,688 64,249 Norwegian Krone Buy 11/16/11 20,156,485 20,218,860 (62,375) Polish Zloty Sell 11/16/11 764,801 732,466 (32,335) Russian Ruble Buy 11/16/11 513,112 471,564 41,548 South African Rand Buy 11/16/11 1,294,624 1,286,081 8,543 South Korean Won Sell 11/16/11 2,532,225 2,350,592 (181,633) Swedish Krona Sell 11/16/11 9,424,563 9,653,948 229,385 Swiss Franc Sell 11/16/11 1,339,756 1,284,676 (55,080) Taiwan Dollar Buy 11/16/11 843,004 900,240 (57,236) Turkish Lira Sell 11/16/11 1,356,771 1,262,335 (94,436) Deutsche Bank AG Australian Dollar Buy 11/16/11 91,849 296,464 (204,615) Brazilian Real Buy 11/16/11 2,031,705 1,881,398 150,307 British Pound Buy 11/16/11 902,871 870,834 32,037 Canadian Dollar Sell 11/16/11 6,746,733 6,907,321 160,588 Chilean Peso Buy 11/16/11 457,524 420,769 36,755 Czech Koruna Sell 11/16/11 973,181 927,583 (45,598) Euro Sell 11/16/11 4,710,278 4,862,853 152,575 Hungarian Forint Sell 11/16/11 510,291 494,789 (15,502) Malaysian Ringgit Sell 11/16/11 1,191,687 1,140,439 (51,248) Mexican Peso Sell 11/16/11 1,348,785 1,305,828 (42,957) New Zealand Dollar Sell 11/16/11 803,408 754,720 (48,688) Norwegian Krone Sell 11/16/11 1,214,980 856,004 (358,976) Polish Zloty Buy 11/16/11 553,391 562,756 (9,365) Singapore Dollar Sell 11/16/11 654,684 626,377 (28,307) South Korean Won Buy 11/16/11 2,148,647 2,149,513 (866) Swedish Krona Sell 11/16/11 4,349,675 4,115,068 (234,607) Swiss Franc Buy 11/16/11 1,976,248 1,895,996 80,252 Taiwan Dollar Buy 11/16/11 1,114,159 1,162,676 (48,517) Turkish Lira Sell 11/16/11 871,131 808,801 (62,330) Goldman Sachs International Australian Dollar Buy 11/16/11 8,871,763 9,258,613 (386,850) British Pound Buy 11/16/11 2,814,881 2,715,191 99,690 Canadian Dollar Sell 11/16/11 10,826,505 10,584,497 (242,008) Chilean Peso Buy 11/16/11 32,451 29,816 2,635 Euro Sell 11/16/11 7,484,480 7,212,832 (271,648) Hungarian Forint Sell 11/16/11 1,802,754 1,749,601 (53,153) Japanese Yen Sell 11/16/11 786,771 802,022 15,251 51 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $887,827,808) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Norwegian Krone Buy 11/16/11 $3,445,693 $3,672,401 $(226,708) Polish Zloty Sell 11/16/11 288,233 262,620 (25,613) South African Rand Buy 11/16/11 217,376 213,888 3,488 Swedish Krona Sell 11/16/11 1,516,371 1,436,917 (79,454) Swiss Franc Buy 11/16/11 833,388 799,344 34,044 HSBC Bank USA, National Association Australian Dollar Buy 11/16/11 15,958,525 15,994,718 (36,193) British Pound Sell 11/16/11 2,760,863 2,660,390 (100,473) Canadian Dollar Sell 11/16/11 9,672,547 9,692,913 20,366 Euro Sell 11/16/11 9,491,529 9,613,943 122,414 Indian Rupee Sell 11/16/11 3,946,871 3,869,344 (77,527) Japanese Yen Buy 11/16/11 2,615,700 2,668,178 (52,478) New Zealand Dollar Sell 11/16/11 28,358 26,623 (1,735) Norwegian Krone Sell 11/16/11 9,518,205 9,015,756 (502,449) Singapore Dollar Buy 11/16/11 1,014,740 971,066 43,674 South Korean Won Sell 11/16/11 2,133,668 1,964,332 (169,336) Swiss Franc Buy 11/16/11 3,017,014 2,893,359 123,655 Taiwan Dollar Buy 11/16/11 115,876 112,925 2,951 JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/16/11 24,862,272 24,644,896 217,376 Brazilian Real Sell 11/16/11 927,778 853,769 (74,009) British Pound Sell 11/16/11 6,202,416 6,222,029 19,613 Canadian Dollar Sell 11/16/11 10,769,539 10,431,188 (338,351) Chilean Peso Sell 11/16/11 558,387 512,951 (45,436) Czech Koruna Sell 11/16/11 1,109,534 1,058,220 (51,314) Euro Sell 11/16/11 12,821,900 13,211,383 389,483 Hungarian Forint Sell 11/16/11 2,305,179 2,385,129 79,950 Japanese Yen Sell 11/16/11 1,887,179 2,104,756 217,577 Malaysian Ringgit Sell 11/16/11 451,454 431,502 (19,952) Mexican Peso Buy 11/16/11 427,691 414,144 13,547 New Zealand Dollar Buy 11/16/11 1,199,133 1,124,875 74,258 Norwegian Krone Sell 11/16/11 1,099,172 1,039,408 (59,764) Polish Zloty Buy 11/16/11 1,234,902 1,168,675 66,227 Russian Ruble Sell 11/16/11 281,684 258,915 (22,769) Singapore Dollar Buy 11/16/11 13,707 13,105 602 South African Rand Buy 11/16/11 1,098,350 1,104,312 (5,962) South Korean Won Buy 11/16/11 1,431,217 1,491,260 (60,043) Swedish Krona Sell 11/16/11 1,543,769 1,459,445 (84,324) Swiss Franc Buy 11/16/11 734,256 704,416 29,840 Taiwan Dollar Sell 11/16/11 3,046,492 2,972,992 (73,500) Thai Baht Sell 11/16/11 664,273 651,727 (12,546) Turkish Lira Buy 11/16/11 541,209 502,512 38,697 52 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $887,827,808) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/16/11 $20,120,649 $21,016,957 $(896,308) Brazilian Real Sell 11/16/11 3,004,188 2,759,680 (244,508) British Pound Buy 11/16/11 4,265,809 3,951,668 314,141 Canadian Dollar Sell 11/16/11 4,747,816 4,088,343 (659,473) Chilean Peso Sell 11/16/11 47,315 43,453 (3,862) Czech Koruna Sell 11/16/11 871,849 830,932 (40,917) Euro Sell 11/16/11 24,139,239 23,883,350 (255,889) Hungarian Forint Sell 11/16/11 4,405,636 4,439,274 33,638 Indian Rupee Sell 11/16/11 2,289,910 2,247,095 (42,815) Japanese Yen Buy 11/16/11 4,903,668 4,462,161 441,507 Malaysian Ringgit Sell 11/16/11 410,126 394,382 (15,744) Mexican Peso Buy 11/16/11 795,306 772,715 22,591 New Zealand Dollar Buy 11/16/11 65,523 61,544 3,979 Norwegian Krone Buy 11/16/11 22,284,112 22,584,735 (300,623) Polish Zloty Sell 11/16/11 1,162,695 1,104,336 (58,359) Russian Ruble Sell 11/16/11 298,964 274,839 (24,125) Singapore Dollar Sell 11/16/11 127,032 121,856 (5,176) South African Rand Sell 11/16/11 121,653 120,046 (1,607) South Korean Won Buy 11/16/11 216,834 199,957 16,877 Swedish Krona Sell 11/16/11 8,632,425 8,162,015 (470,410) Swiss Franc Sell 11/16/11 5,596,141 5,369,888 (226,253) Taiwan Dollar Sell 11/16/11 816,401 726,100 (90,301) Turkish Lira Buy 11/16/11 217,431 202,408 15,023 State Street Bank and Trust Co. Australian Dollar Buy 11/16/11 25,281,851 25,267,959 13,892 Brazilian Real Buy 11/16/11 44,589 41,005 3,584 British Pound Sell 11/16/11 12,583,445 12,430,752 (152,693) Canadian Dollar Sell 11/16/11 4,411,838 4,009,988 (401,850) Czech Koruna Buy 11/16/11 1,837,251 1,751,771 85,480 Euro Sell 11/16/11 33,055,922 33,107,896 51,974 Hungarian Forint Sell 11/16/11 557,245 540,007 (17,238) Indonesian Rupiah Sell 11/16/11 1,779,813 1,700,418 (79,395) Japanese Yen Sell 11/16/11 1,186,364 1,474,827 288,463 Malaysian Ringgit Buy 11/16/11 179,546 172,066 7,480 Mexican Peso Sell 11/16/11 2,594,467 2,513,622 (80,845) Norwegian Krone Buy 11/16/11 26,603,803 26,940,466 (336,663) Polish Zloty Buy 11/16/11 3,019,082 2,929,327 89,755 Polish Zloty Sell 11/16/11 3,053,647 2,898,733 (154,914) Russian Ruble Sell 11/16/11 281,678 258,909 (22,769) Singapore Dollar Sell 11/16/11 3,507 29,544 26,037 South African Rand Sell 11/16/11 1,424,829 1,403,146 (21,683) South Korean Won Sell 11/16/11 1,012 934 (78) Swedish Krona Buy 11/16/11 324,730 627,971 (303,241) 53 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $887,827,808) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Swiss Franc Buy 11/16/11 $1,294,976 $1,242,144 $52,832 Taiwan Dollar Buy 11/16/11 2,891,774 2,898,609 (6,835) Taiwan Dollar Sell 11/16/11 2,936,186 2,865,254 (70,932) Thai Baht Buy 11/16/11 1,101,206 1,084,555 16,651 Turkish Lira Buy 11/16/11 2,977,862 2,895,661 82,201 Turkish Lira Sell 11/16/11 3,033,939 2,878,324 (155,615) UBS AG Australian Dollar Buy 11/16/11 26,621,074 26,120,098 500,976 Brazilian Real Buy 11/16/11 761,672 702,791 58,881 British Pound Sell 11/16/11 20,051,746 19,907,984 (143,762) Canadian Dollar Buy 11/16/11 631,939 1,014,331 (382,392) Czech Koruna Buy 11/16/11 656,347 625,860 30,487 Euro Sell 11/16/11 12,380,562 12,755,216 374,654 Hungarian Forint Sell 11/16/11 557,866 541,299 (16,567) Indian Rupee Sell 11/16/11 3,396,808 3,342,031 (54,777) Japanese Yen Sell 11/16/11 1,661,749 1,792,902 131,153 Mexican Peso Sell 11/16/11 386,314 374,143 (12,171) New Zealand Dollar Buy 11/16/11 120,140 112,834 7,306 Norwegian Krone Buy 11/16/11 16,421,039 17,081,179 (660,140) Polish Zloty Buy 11/16/11 1,300,485 1,259,096 41,389 Russian Ruble Sell 11/16/11 298,951 275,245 (23,706) Singapore Dollar Sell 11/16/11 175,804 208,212 32,408 South African Rand Buy 11/16/11 1,179,032 1,158,502 20,530 South Korean Won Sell 11/16/11 556,849 514,020 (42,829) Swedish Krona Buy 11/16/11 49,890 53,530 (3,640) Swiss Franc Sell 11/16/11 896,969 860,845 (36,124) Taiwan Dollar Buy 11/16/11 926,359 982,012 (55,653) Thai Baht Buy 11/16/11 110,393 108,550 1,843 Turkish Lira Sell 11/16/11 117,733 37,691 (80,042) Westpac Banking Corp. Australian Dollar Buy 11/16/11 12,982,333 13,211,446 (229,113) British Pound Buy 11/16/11 6,632,148 6,418,002 214,146 Canadian Dollar Sell 11/16/11 11,473,889 11,200,573 (273,316) Euro Sell 11/16/11 2,744,595 3,239,934 495,339 Japanese Yen Buy 11/16/11 1,084,029 886,953 197,076 New Zealand Dollar Sell 11/16/11 1,270,635 1,192,523 (78,112) Norwegian Krone Sell 11/16/11 409,204 388,091 (21,113) Swedish Krona Buy 11/16/11 3,624,798 3,435,393 189,405 Swiss Franc Buy 11/16/11 1,917,795 1,840,489 77,306 Total 54 FUTURES CONTRACTS OUTSTANDING at 10/31/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 17 $2,000,019 Dec-11 $(4,283) Canadian Government Bond 10 yr (Long) 49 6,455,168 Dec-11 14,285 Euro-Bund 10 yr (Short) 5 937,249 Dec-11 (7,237) Euro-Schatz 2 yr (Short) 18 2,732,129 Dec-11 (12,415) Euro-Swiss Franc 3 Month (Short) 46 13,098,314 Dec-11 (98,480) Euro-Swiss Franc 3 Month (Short) 110 31,347,118 Jun-12 (379,069) Euro-Swiss Franc 3 Month (Short) 110 31,347,118 Dec-12 (464,935) Euro-Swiss Franc 3 Month (Short) 110 31,337,719 Mar-12 (296,028) Japanese Government Bond 10 yr (Short) 12 21,805,064 Dec-11 43,461 Japanese Government Bond 10 yr Mini (Short) 16 2,910,206 Dec-11 7,620 U.S. Treasury Bond 30 yr (Long) 5 695,156 Dec-11 13,276 U.S. Treasury Bond 30 yr (Long) 105 15,999,375 Dec-11 1,012,812 U.S. Treasury Note 10 yr (Short) 333 42,977,813 Dec-11 (26,097) Total WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. $23,055,600 Jan-12/4.72 $231 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 21,493,220 Aug-16/5.35 662,529 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 21,493,220 Aug-16/4.35 2,412,206 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 52,030,116 Aug-16/4.28 2,710,249 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 52,030,116 Aug-16/4.28 5,641,625 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 23,055,600 Jan-12/4.72 4,862,195 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 62,705,637 Aug-16/3.625 4,536,126 55 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. $62,705,637 Aug-16/3.625 $4,668,435 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 81,833,453 Aug-16/4.17 2,369,897 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 81,833,453 Aug-16/4.17 4,915,981 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 20,981,611 Aug-16/4.68 893,817 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 20,981,611 Aug-16/4.68 2,710,635 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 17,484,676 Jul-16/4.67 747,994 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 17,484,676 Jul-16/4.67 2,249,264 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 17,484,676 Jul-16/4.80 700,611 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 17,484,676 Jul-16/4.80 2,384,962 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,993,870 Jul-16/4.80 279,825 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,993,870 Jul-16/4.80 953,964 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.815 693,967 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.815 2,400,943 56 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. $24,709,984 Jun-16/4.89 $496,275 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 24,709,984 Jun-16/4.39 1,677,413 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 795,340 Feb-15/5.36 16,039 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 795,340 Feb-15/5.36 149,618 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 12,964,757 Aug-14/4.20 417,076 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 12,964,757 Aug-14/4.20 1,504,262 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,964 Jul-14/4.19 347,855 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,964 Jul-14/4.19 1,248,960 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 4,321,586 Jul-14/4.34 126,506 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,964 Jul-14/4.35 314,266 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 4,321,586 Jul-14/4.34 541,257 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,964 Jul-14/4.35 1,360,295 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,991 Jul-14/4.3725 308,724 57 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. $10,803,991 Jul-14/4.3725 $1,379,021 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 69,014,500 Aug-12/2.73 2,068,365 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 69,014,500 Aug-12/2.73 2,959,342 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 763,678 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 2016. 51,393,175 Dec-11/2.28 4,625 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 2016. 51,393,175 Dec-11/2.28 2,284,427 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 50,714,521 May-16/4.745 1,070,584 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 50,714,521 May-16/4.745 4,059,495 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 18,596,000 Oct-16/2.5625 397,768 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 2026. 4,040,933 Jun-16/5.86 97,395 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 2026. 4,040,933 Jun-16/4.86 567,460 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 25,111,120 Jun-16/5.12 457,776 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 25,111,120 Jun-16/4.12 1,492,354 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.6075 1,121,470 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 763,678 58 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. $25,399,000 Jan-12/2.4475 $567,668 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 36,452,670 Dec-11/2.225 2,187 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 36,452,670 Dec-11/2.225 1,539,396 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 2021. 22,461,176 May-16/5.11 410,141 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 2021. 22,461,176 May-16/4.11 1,328,107 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 86,784,700 Aug-12/2.855 2,243,385 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 86,784,700 Aug-12/2.855 4,331,424 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.6075 1,121,470 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 763,678 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 33,209,608 May-16/4.7575 697,169 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 33,209,608 May-16/4.7575 2,672,576 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 126,786,296 May-16/4.77 2,647,298 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 126,786,296 May-16/4.77 10,257,772 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 7,438,000 Oct-16/2.7975 190,562 59 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. $29,692,000 Apr-12/2.498 $865,225 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 763,678 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 22,005,119 May-16/4.60 501,717 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 22,005,119 May-16/4.60 1,645,609 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 41,578,327 May-16/4.765 873,810 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 41,578,327 May-16/4.765 3,351,421 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 18,605,933 Sep-16/3.49 1,278,042 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 18,605,933 Sep-16/3.49 1,443,634 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 4,378,000 Jul-12/2.6825 176,740 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.61875 1,138,439 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 6,024,000 Apr-12/2.60 209,093 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.498 865,225 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 763,678 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 5,758,000 Jan-12/2.52 155,581 60 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. $25,399,000 Jan-12/2.46325 $585,447 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 48,304,709 Dec-11/1.29 201,431 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 48,304,709 Dec-11/1.29 380,158 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 6,734,888 Nov-11/1.26 15,154 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 6,734,888 Nov-11/1.26 39,803 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2021. 22,115,185 May-16/4.86 448,806 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 2021. 22,115,185 May-16/4.36 1,480,125 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. 3,042,918 Nov-11/2.31 30 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. 3,042,918 Nov-11/2.31 142,865 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.375 1,110,976 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 38,426,000 Jan-12/4.80 653 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 38,426,000 Jan-12/4.80 8,391,470 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.375 3,799,230 61 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. $15,321,700 Aug-15/4.46 $1,045,553 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.46 3,972,059 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 16,419,887 Jul-16/4.79 659,423 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 16,419,887 Jul-16/4.79 2,232,300 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 17,498,526 Jul-16/4.74 719,539 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 17,498,526 Jul-16/4.74 2,325,449 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 12,793,343 Jun-16/4.815 496,766 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 12,793,343 Jun-16/4.815 1,765,712 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 24,553,095 Jun-16/4.575 568,650 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 24,553,095 Jun-16/4.575 1,815,456 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 86,207,400 Sep-15/4.04 4,338,818 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 86,207,400 Sep-15/4.04 8,360,049 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,042,460 Feb-15/5.27 106,658 62 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $140,120,674) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. $5,042,460 Feb-15/5.27 $916,114 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 10,146,020 Jul-14/4.36 291,201 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 10,146,020 Jul-14/4.36 1,286,586 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 10,812,522 Jul-14/4.29 324,138 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 10,812,522 Jul-14/4.29 1,321,528 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 5,758,100 Apr-12/4.8675 979 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 763,678 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 5,758,100 Apr-12/4.8675 1,246,974 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 25,399,000 Jan-12/2.453 575,033 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 2014. CHF 15,020,000 Jan-12/0.722 202,967 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/11 (proceeds receivable $12,152,344) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, November 1, 2041 $12,000,000 11/14/11 $12,201,563 Total 63 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $59,164,600 $— 9/23/13 3 month USD- LIBOR-BBA 0.45% $(110,649) 66,475,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (50,166) 8,459,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% (91,765) 108,954,000 — 10/3/13 3 month USD- LIBOR-BBA 0.54875% (1,411) 73,079,000 — 10/5/13 3 month USD- LIBOR-BBA 0.597% 67,083 7,870,000 — 10/11/21 3 month USD- LIBOR-BBA 2.18% (95,282) 36,807,000 — 10/11/21 3 month USD- LIBOR-BBA 2.30% (40,869) 14,457,000 — 10/11/21 3 month USD- LIBOR-BBA 2.245% (88,924) 20,870,000 — 10/14/26 3 month USD- LIBOR-BBA 2.74% 61,222 AUD 6,090,000 — 4/18/21 6.10% 6 month AUD- BBR-BBSW (490,128) CAD 4,308,000 — 9/14/21 2.4075% 3 month CAD- BA-CDOR 65,195 CAD 4,984,000 — 10/6/21 3 month CAD- BA-CDOR 2.445% (65,690) CAD 7,180,000 — 10/31/21 2.64% 3 month CAD- BA-CDOR (18,635) EUR 41,500,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 1,102,238 GBP 2,386,000 — 10/11/21 2.76% 6 month GBP- LIBOR-BBA (25,252) JPY 2,365,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 82,004 JPY 859,000,000 — 10/6/21 6 month JPY- LIBOR-BBA 0.98625% (34,851) JPY 929,000,000 — 10/13/21 0.9925% 6 month JPY- LIBOR-BBA 48,393 Barclays Bank PLC $28,026,222 253,637 9/8/16 2.065% 3 month USD- LIBOR-BBA (888,339) 6,715,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA 68,202 43,303,600 292,010 9/16/41 3.04% 3 month USD- LIBOR-BBA (482,861) 47,085,500 — 9/19/20 2.12% 3 month USD- LIBOR-BBA 149,967 63,430,000 — 9/19/13 3 month USD- LIBOR-BBA 0.51% (40,171) 64 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $14,245,000 $— 9/19/41 3 month USD- LIBOR-BBA 3.035% $237,215 33,969,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA 64,447 101,980,200 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 135,343 29,510,000 — 9/22/21 3 month USD- LIBOR-BBA 2.18% (308,462) 10,373,000 — 9/22/41 2.975% 3 month USD- LIBOR-BBA (43,343) 66,475,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (52,241) 67,834,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (38,765) 7,064,000 — 9/28/21 3 month USD- LIBOR-BBA 2.041% (167,500) 235,635,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (170,640) 328,693,100 61,982 6/17/13 0.64% 3 month USD- LIBOR-BBA (1,109,449) 17,531,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% (357,198) 10,269,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% (137,083) 103,287,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (36,277) 26,744,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA 333,051 35,186,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% (8,650) 6,124,000 — 10/3/41 2.8175% 3 month USD- LIBOR-BBA 176,116 52,508,000 — 10/3/13 3 month USD- LIBOR-BBA 0.543% (6,691) 28,095,000 — 10/6/21 1.999% 3 month USD- LIBOR-BBA 793,317 155,395,900 — 3/10/18 3.06% 3 month USD- LIBOR-BBA (13,592,041) 79,410,000 — 6/28/13 0.628% 3 month USD- LIBOR-BBA (255,148) 4,820,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 91,580 10,645,965 — 10/7/18 3 month USD- LIBOR-BBA 1.73% (60,395) 406,348,000 — 10/7/13 3 month USD- LIBOR-BBA 0.636% (677,628) 75,872,000 — 10/7/21 2.11% 3 month USD- LIBOR-BBA 1,377,056 65 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $3,001,000 $— 10/7/41 3 month USD- LIBOR-BBA 2.668% $(178,583) 44,754,670 219,298 10/11/16 1.97% 3 month USD- LIBOR-BBA (1,294,139) 6,829,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (29,911) 6,813,000 — 10/24/13 0.648% 3 month USD- LIBOR-BBA (11,675) 12,847,000 — 10/24/21 2.363% 3 month USD- LIBOR-BBA (45,570) 9,296,000 — 10/25/21 2.385% 3 month USD- LIBOR-BBA (51,092) 25,654,000 — 10/27/13 0.64625% 3 month USD- LIBOR-BBA (41,897) 81,638,000 — 7/12/13 3 month USD- LIBOR-BBA 0.7225% 405,625 120,029,000 — 7/13/13 0.645% 3 month USD- LIBOR-BBA (409,924) 26,457,437 (407,445) 9/21/21 3 month USD- LIBOR-BBA 3.14% 1,647,966 31,356,962 (597,350) 10/21/21 3 month USD- LIBOR-BBA 3.17% 1,839,235 29,190,100 37,632 3/30/31 3 month USD- LIBOR-BBA 4.17% 6,024,032 63,322,000 — 7/28/13 3 month USD- LIBOR-BBA 0.635% 195,236 69,467,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (85,640) 6,402,000 — 10/28/41 2.9525% 3 month USD- LIBOR-BBA 21,749 2,583,000 — 10/28/21 3 month USD- LIBOR-BBA 2.329% (199) 6,330,000 — 10/31/21 2.5575% 3 month USD- LIBOR-BBA (133,045) 21,350,000 — 10/31/21 2.55% 3 month USD- LIBOR-BBA (434,005) 5,835,000 — 10/31/41 3 month USD- LIBOR-BBA 3.2025% 279,836 69,959,000 — 11/1/21 2.54% 3 month USD- LIBOR-BBA (1,336,916) 43,379,000 — 11/1/41 3 month USD- LIBOR-BBA 3.205% 2,078,722 6,842,000 — 11/2/41 3.052% 3 month USD- LIBOR-BBA (114,604) 1,338,000 — 8/17/41 3.343% 3 month USD- LIBOR-BBA (109,938) 127,571,600 127,142 8/17/16 3 month USD- LIBOR-BBA 1.22% 253,683 66 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $70,323,500 $(752,050) 8/17/41 3.32% 3 month USD- LIBOR-BBA $(6,199,209) 157,168,596 — 8/18/13 0.439% 3 month USD- LIBOR-BBA 267,166 273,444,428 E — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (333,602) 15,244,000 — 8/31/21 2.348% 3 month USD- LIBOR-BBA (108,955) 38,710,000 (221,615) 9/8/16 3 month USD- LIBOR-BBA 2.14% 1,497,773 59,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (741,970) 63,919,000 — 8/31/13 0.509% 3 month USD- LIBOR-BBA 27,330 37,540,000 — 9/6/20 2.231% 3 month USD- LIBOR-BBA (271,574) 4,841,000 — 9/6/41 3.2375% 3 month USD- LIBOR-BBA (285,677) 120,460,000 — 9/6/13 3 month USD- LIBOR-BBA 0.48875% (110,522) 31,135,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% (316,914) 31,135,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% (288,122) 883,000 — 9/8/41 2.958% 3 month USD- LIBOR-BBA (1,564) 8,913,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA 88,792 2,668,000 — 9/12/41 3.012% 3 month USD- LIBOR-BBA (33,355) 21,778,000 — 9/12/21 2.178% 3 month USD- LIBOR-BBA 213,497 AUD 12,810,000 — 10/13/21 5.0575% 6 month AUD- BBR-BBSW 48,835 AUD 20,080,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (843,364) AUD 15,270,000 — 3/21/21 6 month AUD- BBR-BBSW 5.88% 995,434 AUD 9,600,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (750,970) EUR 75,990,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 1,927,083 EUR 94,987,500 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (2,238,658) EUR 7,901,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% (29,636) 67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. EUR 2,836,000 $— 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS $8,407 EUR 6,183,000 — 10/12/21 2.675% 6 month EUR- EURIBOR- REUTERS (78,796) EUR 11,870,000 — 10/14/21 6 month EUR- EURIBOR- REUTERS 2.73% 229,173 GBP 11,994,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (233,054) GBP 2,677,000 — 10/3/21 2.5675% 6 month GBP- LIBOR-BBA 43,594 GBP 6,290,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (315,067) GBP 2,816,000 — 8/15/31 3.60% 6 month GBP- LIBOR-BBA (285,624) GBP 9,510,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 846,364 Citibank, N.A. $9,914,000 — 9/23/13 3 month USD- LIBOR-BBA 0.459% (16,762) 4,949,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% (72,110) 40,770,200 (18,805) 9/26/13 0.49% 3 month USD- LIBOR-BBA 26,110 1,966,300 (23,181) 9/26/21 3 month USD- LIBOR-BBA 2.09% (60,691) 29,754,000 — 9/30/18 3 month USD- LIBOR-BBA 1.73625% (133,372) 96,845,000 — 10/3/13 0.55625% 3 month USD- LIBOR-BBA (12,772) 80,998,250 — 10/3/20 3 month USD- LIBOR-BBA 2.04% (896,091) 73,377,250 — 10/3/21 2.159% 3 month USD- LIBOR-BBA 978,892 4,600,000 — 10/3/41 3 month USD- LIBOR-BBA 2.804% (144,941) 2,734,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (50,005) 6,829,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (29,911) 12,625,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 60,395 35,607,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (43,897) 105,903,100 (219,938) 8/25/20 2.10% 3 month USD- LIBOR-BBA 62,708 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $82,558,100 $211,607 8/25/21 3 month USD- LIBOR-BBA 2.24% $898 SEK 26,518,200 — 10/3/21 2.555% 3 month SEK- STIBOR-SIDE 22,823 SEK 26,840,000 — 10/4/21 2.50% 3 month SEK- STIBOR-SIDE 42,874 SEK 85,436,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (666,726) SEK 90,898,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (711,565) Credit Suisse International $92,112,000 — 9/20/13 0.52125% 3 month USD- LIBOR-BBA 39,262 69,000,300 — 9/21/13 0.50% 3 month USD- LIBOR-BBA 59,748 58,550,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (28,059) 113,397,550 — 10/3/20 3 month USD- LIBOR-BBA 2.055% (1,112,591) 102,728,150 — 10/3/21 2.172% 3 month USD- LIBOR-BBA 1,248,190 47,700,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (280,476) 45,013,000 — 10/11/13 3 month USD- LIBOR-BBA 0.65375% 88,903 6,829,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (29,911) 73,085,000 — 10/11/13 3 month USD- LIBOR-BBA 0.68% 181,955 4,781,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 22,871 244,766,100 (50,076) 2/24/15 2.04% 3 month USD- LIBOR-BBA (10,756,510) 70,866,000 — 10/31/13 3 month USD- LIBOR-BBA 0.65% 118,921 130,956,000 — 11/1/13 3 month USD- LIBOR-BBA 0.63% 167,624 18,749,000 — 11/2/13 0.5825% 3 month USD- LIBOR-BBA (6,000) 44,024,000 — 11/2/13 0.56% 3 month USD- LIBOR-BBA 5,723 95,459,000 — 8/8/13 3 month USD- LIBOR-BBA 0.57375% 105,650 2,671,000 — 8/18/41 3 month USD- LIBOR-BBA 3.3688% 233,315 2,719,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (74,219) 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $90,653,300 $— 8/31/13 3 month USD- LIBOR-BBA 0.493% $(68,374) 59,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (741,970) 31,135,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% (316,914) 11,801,000 — 9/14/41 2.944% 3 month USD- LIBOR-BBA 18,216 379,199,200 27,039 5/27/13 0.72% 3 month USD- LIBOR-BBA (2,002,341) CHF 15,908,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (121,708) CHF 4,466,000 — 10/5/21 6 month CHF- LIBOR-BBA 1.44% (16,699) CHF 2,480,000 — 10/7/21 1.465% 6 month CHF- LIBOR-BBA 2,623 CHF 3,300,000 — 10/10/21 1.45% 6 month CHF- LIBOR-BBA 9,810 CHF 4,180,000 — 10/14/21 1.535% 6 month CHF- LIBOR-BBA (23,187) GBP 5,550,000 — 10/12/21 6 month GBP- LIBOR-BBA 2.7875% 80,104 GBP 6,292,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 247,166 Deutsche Bank AG $18,539,000 — 9/14/21 2.145% 3 month USD- LIBOR-BBA 240,576 8,770,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% (2,770) 27,432,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (14,742) 40,913,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (783,459) 67,834,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (38,765) 15,165,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% (188,506) 8,459,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% (87,922) 129,597,200 — 10/3/20 3 month USD- LIBOR-BBA 2.034% (1,499,149) 117,403,600 — 10/3/21 2.153% 3 month USD- LIBOR-BBA 1,631,346 10,781,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% 2,370 5,263,000 — 10/4/14 3 month USD- LIBOR-BBA 0.7175% 3,358 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $153,102,720 $— 10/7/14 3 month USD- LIBOR-BBA 0.792% $430,924 64,675,701 — 10/7/16 1.3045% 3 month USD- LIBOR-BBA (104,339) 105,208,680 — 10/7/17 3 month USD- LIBOR-BBA 1.532% (218,315) 1,383,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (26,194) 102,068,480 — 10/7/14 3 month USD- LIBOR-BBA 0.787% 272,040 43,117,134 — 10/7/16 1.30125% 3 month USD- LIBOR-BBA (62,567) 70,139,120 — 10/7/17 3 month USD- LIBOR-BBA 1.529% (158,308) 19,022,265 — 10/7/16 1.303% 3 month USD- LIBOR-BBA (29,147) 13,011,735 — 10/7/18 3 month USD- LIBOR-BBA 1.7265% (76,839) 6,829,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (29,911) 5,547,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 10,650 6,382,000 — 10/14/41 2.94375% 3 month USD- LIBOR-BBA 24,700 90,830,000 — 10/31/13 3 month USD- LIBOR-BBA 0.6505% 153,331 12,099,000 — 11/1/41 3 month USD- LIBOR-BBA 3.21% 592,125 15,833,400 8,450 7/18/14 3 month USD- LIBOR-BBA 0.96% 177,539 131,984,000 — 7/27/13 0.6325% 3 month USD- LIBOR-BBA (401,612) 16,818,000 — 11/2/21 2.365% 3 month USD- LIBOR-BBA (50,790) 61,138,800 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (4,505,826) 93,685,000 — 8/17/18 1.84% 3 month USD- LIBOR-BBA (563,644) 3,149,000 — 8/18/41 3.37% 3 month USD- LIBOR-BBA (275,864) 26,694,900 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (26,374) 44,802,200 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (17,715) 28,771,400 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 805,971 152,433,700 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (72,012) 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $87,158,300 $— 8/30/21 2.4075% 3 month USD- LIBOR-BBA $(1,078,519) 37,523,700 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 2,277,911 362,669,700 (64,076) 5/13/13 0.75% 3 month USD- LIBOR-BBA (2,272,722) 79,359,400 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (59,922) 59,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (741,970) 26,297,400 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% (174,519) 16,594,300 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (387,045) 10,440,000 — 9/14/16 3 month USD- LIBOR-BBA 1.175% (32,919) 31,649,737 (1,012,792) 8/25/41 3 month USD- LIBOR-BBA 4.09% 6,397,976 EUR 22,470,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (2,769,548) KRW 8,419,000,000 — 8/16/16 3 month KRW- CD-KSDA- BLOOMBERG 3.42% (41,613) KRW 8,401,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (193,158) KRW 8,401,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (189,734) KRW 8,331,000,000 — 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (189,636) Goldman Sachs International $47,085,500 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA 96,005 63,430,000 — 9/19/13 3 month USD- LIBOR-BBA 0.515% (34,093) 14,245,000 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 280,769 1,899,000 — 9/20/41 3.065% 3 month USD- LIBOR-BBA (43,090) 50,390,700 — 9/21/13 0.50% 3 month USD- LIBOR-BBA 43,633 74,007,800 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 97,439 51,640,600 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (94,376) 72 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $53,567,000 $— 9/26/13 3 month USD- LIBOR-BBA 0.50625% $(42,097) 42,688,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (1,406,705) 52,446,296 (1,906,423) 9/29/41 3 month USD- LIBOR-BBA 3.99% 9,137,817 25,956,000 — 9/28/41 2.69625% 3 month USD- LIBOR-BBA 1,378,032 67,826,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (47,670) 1,000,000 — 9/29/41 3 month USD- LIBOR-BBA 2.87% (17,724) 9,536,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% (130,477) 10,289,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% 1,793 46,927,000 — 10/7/14 3 month USD- LIBOR-BBA 0.7775% 111,871 19,137,000 — 10/11/21 3 month USD- LIBOR-BBA 2.16% (266,734) 6,829,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (29,911) 5,547,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 10,650 12,819,000 — 10/14/21 3 month USD- LIBOR-BBA 2.3745% 70,259 6,916,000 — 10/17/21 2.365% 3 month USD- LIBOR-BBA (29,889) 3,904,000 — 10/17/13 3 month USD- LIBOR-BBA 0.65375% 7,442 15,637,000 — 10/18/13 3 month USD- LIBOR-BBA 0.65875% 32,236 32,636,000 — 10/18/21 2.40125% 3 month USD- LIBOR-BBA (270,968) 22,508,000 — 10/21/13 0.632% 3 month USD- LIBOR-BBA (32,181) 1,283,000 — 10/21/21 2.36% 3 month USD- LIBOR-BBA (4,554) 2,590,000 — 10/21/41 3 month USD- LIBOR-BBA 2.94125% (12,688) 96,064,000 — 7/25/13 0.65625% 3 month USD- LIBOR-BBA (338,977) 59,908,700 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (315,120) 118,243,000 — 7/26/13 3 month USD- LIBOR-BBA 0.63% 355,019 25,436,300 — 10/25/21 2.39625% 3 month USD- LIBOR-BBA (166,303) 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $28,114,000 $— 10/26/13 0.64875% 3 month USD- LIBOR-BBA $(47,795) 13,123,000 — 10/26/21 3 month USD- LIBOR-BBA 2.3825% 67,988 17,434,000 — 10/26/41 3 month USD- LIBOR-BBA 3.005% 133,846 1,428,000 — 10/26/21 3 month USD- LIBOR-BBA 2.415% 11,646 5,473,000 — 10/26/41 3 month USD- LIBOR-BBA 3.0375% 78,164 1,033,000 — 10/27/21 3 month USD- LIBOR-BBA 2.435% 10,229 20,000,500 — 10/31/41 3.10275% 3 month USD- LIBOR-BBA (553,176) 46,370,000 — 8/24/16 1.235% 3 month USD- LIBOR-BBA (57,373) 27,350,000 — 8/24/21 3 month USD- LIBOR-BBA 2.2625% (10,678) 1,350,000 — 8/24/41 3.075% 3 month USD- LIBOR-BBA (36,155) 148,020,000 — 8/30/13 3 month USD- LIBOR-BBA 0.48375% (140,915) 57,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (716,819) 67,398,200 430,639 5/9/41 4.09% 3 month USD- LIBOR-BBA (16,091,177) 35,773,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (258,163) 4,711,000 — 9/1/41 3 month USD- LIBOR-BBA 3.195% 238,958 6,349,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA 12,668 10,791,000 — 9/13/41 3.023% 3 month USD- LIBOR-BBA (158,311) EUR 32,400,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 946,028 EUR 11,600,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (32,161) EUR 22,500,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (62,382) EUR 2,540,000 — 10/6/21 2.439% 6 month EUR- EURIBOR- REUTERS 40,199 EUR 54,940,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (1,017,916) 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 5,404,000 E $— 9/22/31 6 month GBP- LIBOR-BBA 4.06% $47,182 GBP 2,816,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% (59,787) GBP 5,106,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (8,867) GBP 2,120,000 — 10/6/21 2.525% 6 month GBP- LIBOR-BBA 51,399 GBP 4,904,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (309,886) GBP 4,904,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (266,675) KRW 13,387,000,000 — 9/19/16 3.395% 3 month KRW- CD-KSDA- BLOOMBERG 80,017 KRW 25,634,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (504,501) KRW 8,051,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (177,534) KRW 19,570,919,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 249,467 SEK 15,600,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (6,852) JPMorgan Chase Bank, N.A. $9,579,200 — 3/9/26 3 month USD- LIBOR-BBA 4.07% 1,668,630 95,500,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (573,000) 68,100,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (420,177) 49,144,000 — 9/27/13 3 month USD- LIBOR-BBA 0.51375% (31,698) 400,000,000 — 9/27/21 1.86625% 3 month USD- LIBOR-BBA 15,859,058 400,000,000 — 9/27/21 3 month USD- LIBOR-BBA 1.995% (11,134,419) 67,834,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (38,765) 17,401,000 (582,934) 9/8/41 3 month USD- LIBOR-BBA 4.0275% 3,247,652 73,129,200 — 7/11/13 0.715% 3 month USD- LIBOR-BBA (352,964) 26,928,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (2,103,699) 19,805,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% (218,984) 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $8,380,000 $— 9/30/21 3 month USD- LIBOR-BBA 2.203% $(75,173) 15,791,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% (174,508) 7,064,000 — 10/4/41 2.75% 3 month USD- LIBOR-BBA 300,776 41,365,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 24,565 7,137,000 — 10/7/21 3 month USD- LIBOR-BBA 2.068% (156,998) 6,170,000 — 10/11/21 2.2395% 3 month USD- LIBOR-BBA 41,055 6,829,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (29,911) 46,602,000 — 10/14/13 3 month USD- LIBOR-BBA 0.677% 111,345 7,844,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 37,523 31,413,500 — 10/19/21 3 month USD- LIBOR-BBA 2.387% 194,736 49,821,000 — 10/28/13 3 month USD- LIBOR-BBA 0.65% 82,345 2,996,000 — 10/28/21 3 month USD- LIBOR-BBA 2.396% 18,134 6,193,000 — 10/28/21 3 month USD- LIBOR-BBA 2.351% 11,970 20,000,500 — 10/31/41 3.235% 3 month USD- LIBOR-BBA (1,091,589) 19,368,500 — 11/1/21 2.445% 3 month USD- LIBOR-BBA (201,626) 174,101,000 — 11/2/13 0.5925% 3 month USD- LIBOR-BBA (90,533) 141,285,400 (570,720) 8/3/21 3 month USD- LIBOR-BBA 2.92% 8,185,404 60,113,000 — 8/19/13 0.4475% 3 month USD- LIBOR-BBA 92,166 8,038,000 — 8/19/41 3.299% 3 month USD- LIBOR-BBA (586,772) 7,189,000 — 8/23/41 3.088% 3 month USD- LIBOR-BBA (212,318) 6,610,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 90,883 63,487,500 — 8/31/13 3 month USD- LIBOR-BBA 0.50% (38,890) 1,533,000 — 9/2/41 3.187% 3 month USD- LIBOR-BBA (75,129) 32,609,000 — 9/2/21 3 month USD- LIBOR-BBA 2.35% 223,894 76 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $55,944,000 $— 9/14/21 3 month USD- LIBOR-BBA 2.124% $(833,800) 68,220,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA 807,073 7,902,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (51,677) 16,284,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (12,411) CAD 15,854,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 271,391 CAD 25,694,000 — 9/21/21 3 month CAD- BA-CDOR 2.3911% (439,834) CAD 3,390,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 58,031 CAD 6,139,000 — 9/27/21 3 month CAD- BA-CDOR 2.415% (94,178) CAD 6,827,000 — 10/7/21 3 month CAD- BA-CDOR 2.5125% (49,511) CAD 6,902,000 — 10/14/21 3 month CAD- BA-CDOR 2.6575% 36,985 EUR 75,990,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 2,078,956 EUR 75,990,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (1,862,658) GBP 2,914,000 — 10/14/21 2.812% 6 month GBP- LIBOR-BBA (51,603) JPY 644,000,000 — 2/22/21 1.36375% 6 month JPY- LIBOR-BBA (335,187) JPY 979,460,000 — 5/25/15 0.674375% 6 month JPY- LIBOR-BBA (144,412) JPY 976,750,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 93,257 JPY 36,800,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 12,921 JPY 49,400,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (5,459) JPY 867,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (19,371) MXN 14,762,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (40,450) MXN 19,089,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (51,987) MXN 63,220,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (43,292) MXN 6,909,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (4,731) 77 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. MXN 63,220,000 $— 8/19/20 1 month MXN- TIIE-BANXICO 6.615% $105,870 MXN 40,760,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 93,778 UBS, AG AUD 13,990,000 — 9/27/21 6 month AUD- BBR-BBSW 4.79% (352,369) AUD 12,501,000 — 9/27/16 4.46% 6 month AUD- BBR-BBSW 117,290 CHF 74,153,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (1,072,009) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $13,686,556 $(38,493) 1/12/40 5.00% (1 month Synthetic TRS $26,522 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Barclays Bank PLC 1,937,213 — 1/12/40 5.00% (1 month Synthetic MBX 13,608 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,154,024 — 1/12/40 4.50% (1 month Synthetic MBX 56,194 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 20,598,484 — 1/12/38 (6.50%) 1 month Synthetic TRS 187,322 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 13,383,997 — 1/12/40 5.00% (1 month Synthetic MBX 94,019 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,075,612 — 1/12/41 5.00% (1 month Synthetic MBX 62,894 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 56,019,359 — 1/12/38 (6.50%) 1 month Synthetic MBX (166,134) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 78 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $13,795,261 $— 1/12/41 5.00% (1 month Synthetic MBX $86,113 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,114,091 — 1/12/41 5.00% (1 month Synthetic MBX 31,923 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 45,809,542 — 1/12/38 (6.50%) 1 month Synthetic MBX (135,855) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 33,164,881 — 1/12/41 5.00% (1 month Synthetic MBX 207,023 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 13,733,623 — 1/12/40 4.00% (1 month Synthetic MBX 67,837 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,605,196 — 1/12/40 4.00% (1 month Synthetic TRS 7,119 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,760,000 — 4/7/16 (2.63%) USA Non Revised (103,899) Consumer Price Index-Urban (CPI-U) 13,686,556 263,038 1/12/40 (5.00%) 1 month Synthetic TRS 199,909 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 5,114,091 — 1/12/41 5.00% (1 month Synthetic MBX 31,924 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 33,502,997 — 1/12/38 (6.50%) 1 month Synthetic MBX (99,358) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 24,359,332 — 1/12/40 4.00% (1 month Synthetic MBX 120,323 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 79 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,536,692 $— 1/12/41 4.50% (1 month Synthetic MBX $10,393 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,317,433 — 1/12/40 4.50% (1 month Synthetic MBX 32,643 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 18,528,662 — 1/12/40 4.50% (1 month Synthetic MBX 113,743 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 56,648,788 — 1/12/41 5.00% (1 month Synthetic MBX 353,615 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 14,007,496 — 1/12/41 5.00% (1 month Synthetic MBX 87,438 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 708,302 — 1/12/41 5.00% (1 month Synthetic MBX 4,421 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,697,688 — 1/12/40 5.00% (1 month Synthetic MBX 11,926 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,505,578 — 1/12/40 5.00% (1 month Synthetic MBX 38,675 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,991,387 — 1/12/40 5.00% (1 month Synthetic MBX 28,038 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,769,245 — 1/12/38 (6.50%) 1 month Synthetic TRS 43,371 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 24,418,377 — 1/12/41 5.00% (1 month Synthetic TRS 75,204 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 80 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $2,852,811 $— 1/12/41 5.00% (1 month Synthetic MBX $17,808 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 37,625,772 — 1/12/40 5.00% (1 month Synthetic TRS 251,313 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,367,824 — 1/12/41 5.00% (1 month Synthetic MBX 14,781 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 378,744 — 1/12/41 4.50% (1 month Synthetic MBX 2,562 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,409,394 — 1/12/41 5.00% (1 month Synthetic MBX 21,282 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 14,701,500 — 1/12/40 5.00% (1 month Synthetic TRS 98,195 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 17,060,435 — 1/12/38 (6.50%) 1 month Synthetic MBX (50,595) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Deutsche Bank AG 18,539,368 — 1/12/39 (6.00%) 1 month Synthetic TRS 156,045 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 17,060,435 — 1/12/38 (6.50%) 1 month Synthetic MBX (50,595) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 3,290,000 — 3/1/16 2.47% USA Non Revised 26,550 Consumer Price Index-Urban (CPI-U) 2,467,500 — 3/3/16 2.45% USA Non Revised 17,445 Consumer Price Index-Urban (CPI-U) 81 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $16,660,857 $— 1/12/41 5.00% (1 month Synthetic MBX $104,001 USD-LIBOR) Index 5.00% 30 30 year Fannie Mae pools 21,583,156 — 1/12/38 (6.50%) 1 month Synthetic TRS 196,276 USD-LIBOR Index 6.50% 30 year Fannie Mae pools EUR 17,506,000 — 10/18/13 (1.7775%) Eurostat Eurozone (43,844) HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(5,786) $650,000 12/20/19 (100 bp) $88,314 Deutsche Bank AG France, Gov’t of, 4.25%, 04/25/2019 — 9,480 10,140,000 6/20/15 (100 bp) 183,952 Total *Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in thatindex. 82 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $52,218,616 $— Corporate bonds and notes — 233,958,168 — Foreign government bonds and notes — 27,989,156 — Mortgage-backed securities — 547,954,076 2,210,523 Purchased options outstanding — 78,158,420 — Senior loans — 51,126,980 — U.S. Government agency obligations — 1,511,216 — U.S. Government and agency mortgage obligations — 434,838,098 — U.S. Treasury obligations — 389,260 — Short-term investments 94,518,953 584,658,803 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(6,676,404) $— Futures contracts (197,090) — — Written options — (169,527,943) — TBA sale commitments — (12,201,563) — Interest rate swap contracts — (27,094,952) — Total return swap contracts — 2,023,630 — Credit default contracts — 268,572 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 83 Statement of assets and liabilities 10/31/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $2,016,734,723) $2,015,013,316 Affiliated issuers (identified cost $94,518,953) (Note 6) 94,518,953 Cash 698,437 Foreign currency (cost $4,720) (Note 1) 4,602 Interest and other receivables 8,527,159 Receivable for shares of the fund sold 6,925,885 Receivable for investments sold 34,584,606 Receivable for sales of delayed delivery securities (Note 1) 12,167,510 Unrealized appreciation on swap contracts (Note 1) 91,264,724 Premiums paid on swap contracts (Note 1) 6,471,684 Receivable for variation margin (Note 1) 127,253 Unrealized appreciation on forward currency contracts (Note 1) 9,175,259 Total assets LIABILITIES Payable for investments purchased 16,491,182 Payable for purchases of delayed delivery securities (Note 1) 408,000,786 Payable for shares of the fund repurchased 10,285,787 Payable for compensation of Manager (Note 2) 243,182 Payable for investor servicing fees (Note 2) 187,004 Payable for custodian fees (Note 2) 44,303 Payable for Trustee compensation and expenses (Note 2) 28,576 Payable for administrative services (Note 2) 6,144 Payable for distribution fees (Note 2) 438,067 Unrealized depreciation on swap contracts (Note 1) 120,597,204 Premiums received on swap contracts (Note 1) 1,941,954 Unrealized depreciation on forward currency contracts (Note 1) 15,851,663 TBA sale commitments, at value (proceeds receivable $12,152,344) (Note 1) 12,201,563 Written options outstanding, at value (premiums received $140,120,674) (Notes 1 and 3) 169,527,943 Other accrued expenses 259,607 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,581,693,987 Undistributed net investment income (Note 1) 16,529,880 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (7,519,033) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (67,330,411) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 84 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($830,295,554 divided by 79,987,353 shares) $10.38 Offering price per class A share (100/99.00 of $10.38)* $10.48 Net asset value and offering price per class B share ($16,065,713 divided by 1,556,088 shares)** $10.32 Net asset value and offering price per class C share ($291,441,929 divided by 28,459,539 shares)** $10.24 Net asset value and redemption price per class M share ($17,639,172 divided by 1,704,401 shares) $10.35 Offering price per class M share (100/99.25 of $10.35)* $10.43 Net asset value, offering price and redemption price per class R share ($800,865 divided by 77,449 shares) $10.34 Net asset value, offering price and redemption price per class Y share ($367,131,190 divided by 35,215,720 shares) $10.43 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 85 Statement of operations Year ended 10/31/11 INVESTMENT INCOME Interest (net of foreign tax of $39,965) (including interest income of $97,973 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 8,489,870 Investor servicing fees (Note 2) 1,910,014 Custodian fees (Note 2) 146,300 Trustee compensation and expenses (Note 2) 93,671 Administrative services (Note 2) 39,662 Distribution fees — Class A (Note 2) 1,849,077 Distribution fees — Class B (Note 2) 71,417 Distribution fees — Class C (Note 2) 2,711,412 Distribution fees — Class M (Note 2) 52,536 Distribution fees — Class R (Note 2) 3,826 Other 578,618 Fees waived and reimbursed by Manager (Note 2) (2,492,452) Total expenses Expense reduction (Note 2) (6,819) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 24,389,946 Net realized loss on swap contracts (Note 1) (41,524,000) Net realized loss on futures contracts (Note 1) (9,889,465) Net realized loss on foreign currency transactions (Note 1) (9,866,252) Net realized gain on written options (Notes 1 and 3) 4,214,366 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (7,210,913) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year (55,598,038) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 86 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/11 Year ended 10/31/10 Operations: Net investment income $48,972,495 $25,798,823 Net realized gain (loss) on investments and foreign currency transactions (32,675,405) 2,630,250 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (62,808,951) (9,401,686) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (16,056,244) (1,325,251) Class B (394,628) (55,453) Class C (5,426,425) (623,791) Class M (416,717) (29,907) Class R (17,871) (695) Class Y (8,311,662) (1,041,683) Net realized short-term gain on investments Class A (1,060,382) — Class B (28,976) — Class C (450,415) — Class M (27,781) — Class R (1,247) — Class Y (521,030) — From net realized long-term gain on investments Class A (1,161,372) — Class B (31,736) — Class C (493,311) — Class M (30,427) — Class R (1,365) — Class Y (570,651) — Redemption fees (Note 1) — 6,114 Increase from capital share transactions (Note 4) 608,933,232 731,345,121 Total increase in net assets NET ASSETS Beginning of year 995,955,292 248,653,450 End of year (including undistributed net investment income of $16,529,880 and $21,780,077, respectively) The accompanying notes are an integral part of these financial statements. 87 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A October 31, 2011 .38 (.56) (.32) (.04) — .87 d 3.55 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.09 4.18 219 e October 31, 2009 † .32 .33 — f — — f — f * 1.11* d 3.02* d 39* Class B October 31, 2011 .37 (.58) (.29) (.04) — 1.07 d 3.48 d 188 e October 31, 2010 .41 (.08) (.07) — — f 1.41 3.81 219 e October 31, 2009 † .26 .34 — f — — f — f * 1.63* d 2.49* d 39* Class C October 31, 2011 .30 (.57) (.25) (.04) — 1.62 d 2.86 d 188 e October 31, 2010 .37 (.08) (.08) — — f 1.84 3.40 219 e October 31, 2009 † .28 .31 — f — — f — f * 1.76* d 2.66* d 39* Class M October 31, 2011 .38 (.57) (.32) (.04) — .92 d 3.56 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.16 4.12 219 e October 31, 2009 † .29 .34 — f — — f — f * 1.24* d 2.74* d 39* Class R October 31, 2011 .36 (.57) (.30) (.04) — 1.12 d 3.35 d 188 e October 31, 2010 .43 (.08) (.08) — — f 1.34 3.95 219 e October 31, 2009 † .30 .32 — f — — f — f * 88 1.33* d 2.87* d 39* Class Y October 31, 2011 .41 (.56) (.34) (.04) — .62 d 3.82 d 188 e October 31, 2010 .48 (.08) (.11) — — f .84 4.41 219 e October 31, 2009 † .39 .28 — f — — f — f * .90* d 3.67* d 39* * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2011 0.18% October 31, 2009 0.15 e Portfolio turnover excludes dollar roll transactions. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 88 89 Notes to financial statements 10/31/11 Note 1: Significant accounting policies Putnam Absolute Return 300 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek to earn a positive total return that exceeds the rate of inflation by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to April 5, 2010, the maximum front-end sales charge for class A and class M shares was 3.25% and 2.00%, respectively. Prior to April 5, 2010, class B shares were subject to a contingent deferred sales charge if those shares were redeemed within four years of purchase. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from November 1, 2010 through October 31, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional 90 traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 91 E) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 3,000 on futures contracts for the reporting period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. SeeNote 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $1,344,700,000 on purchased options contracts for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $603,800,000 on forward currency contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 92 Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $6,357,000,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $33,000,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $14,409,818 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position 93 with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $133,054,425 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $120,187,679. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of 94 credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2011, the fund had a capital loss carryover of $5,221,887 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2019. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, realized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $23,599,145 to decrease undistributed net investment income and $112,268 to increase paid-in-capital, with a decrease to accumulated net realized losses of $23,486,877. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $60,121,623 Unrealized depreciation (64,423,451) Net unrealized depreciation (4,301,828) Undistributed ordinary income 5,993,040 Capital loss carryforward (5,221,887) Cost for federal income tax purposes $2,113,834,097 S) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 95 0.730% of the first $5 billion, 0.680% of the next $5 billion, 0.630% of the next $10 billion, 0.580% of the next $10 billion, 0.530% of the next $50 billion, 0.510% of the next $50 billion, 0.500% of the next $100 billion, 0.495% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 3.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.12%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.58% of the fund’s average net assets before an increase of $320,984 (0.02% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2012, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under the fund’s distribution plans) will not exceed an annual rate of 0.60% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $2,492,452 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. 96 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $6,819 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,246, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. Prior to April 5, 2010, the annual rates were 0.85% and 0.40% of the average net assets attributable to class B and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $14,299 and $8 from the sale of classA and classM shares, respectively, and received $22,221 and $54,126 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $28,115 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,127,153,318 and $1,954,050,171, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $19,627,745 and $19,280,356, respectively. 97 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 555,224,800 $34,880,164 beginning of the reporting period CHF — $— Options USD 2,894,677,076 115,474,525 opened CHF 60,080,000 65,594 Options USD (337,414,572) (9,557,165) exercised CHF — — Options USD — — expired CHF — — Options USD (17,189,000) (697,014) closed CHF (45,060,000) (45,430) Written options outstanding at the USD 3,095,298,304 $140,100,510 end of the reporting period CHF 15,020,000 $20,164 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/11 Year ended 10/31/10 ClassA Shares Amount Shares Amount Shares sold 60,585,292 $655,283,850 44,718,792 $482,378,886 Shares issued in connection with reinvestment of distributions 1,406,851 15,025,173 108,748 1,161,431 61,992,143 670,309,023 44,827,540 483,540,317 Shares repurchased (27,653,993) (295,481,581) (9,230,154) (99,726,104) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassB Shares Amount Shares Amount Shares sold 566,607 $6,081,412 1,084,281 $11,609,026 Shares issued in connection with reinvestment of distributions 34,918 371,523 4,196 44,644 601,525 6,452,935 1,088,477 11,653,670 Shares repurchased (423,035) (4,520,019) (282,275) (3,031,493) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassC Shares Amount Shares Amount Shares sold 14,953,968 $159,822,328 17,632,273 $188,304,186 Shares issued in connection with reinvestment of distributions 455,808 4,831,565 39,530 419,810 15,409,776 164,653,893 17,671,803 188,723,996 Shares repurchased (7,346,583) (77,813,793) (2,767,440) (29,612,204) Net increase 98 Year ended 10/31/11 Year ended 10/31/10 ClassM Shares Amount Shares Amount Shares sold 978,417 $10,578,695 1,129,937 $12,156,459 Shares issued in connection with reinvestment of distributions 38,011 404,816 2,697 28,746 1,016,428 10,983,511 1,132,634 12,185,205 Shares repurchased (542,328) (5,747,386) (83,422) (897,155) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassR Shares Amount Shares Amount Shares sold 71,888 $772,978 57,359 $617,901 Shares issued in connection with reinvestment of distributions 1,847 19,687 29 311 73,735 792,665 57,388 618,212 Shares repurchased (47,085) (509,129) (14,860) (160,716) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassY Shares Amount Shares Amount Shares sold 34,278,961 $371,506,119 26,678,250 $288,313,586 Shares issued in connection with reinvestment of distributions 536,455 5,740,069 55,269 590,827 34,815,416 377,246,188 26,733,519 288,904,413 Shares repurchased (22,235,438) (237,433,075) (11,155,729) (120,853,020) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $268,572 Payables $— Foreign exchange contracts Receivables 9,175,259 Payables 15,851,663 Investments, Receivables, Payables, Net Net assets — assets — Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 175,444,816* (depreciation) 292,082,751* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 99 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $229,380 $229,380 Foreign exchange contracts — — (7,268,454) — $(7,268,454) Interest rate contracts (3,604,949) (9,889,465) — (41,753,380) $(55,247,794) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $773,371 $773,371 Foreign exchange contracts — — (7,274,708) — $(7,274,708) Interest rate contracts (12,056,628) 2,483,429 — (9,381,175) $(18,954,374) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $97,973 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,144,240,481 and $1,102,503,964, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $28,939,251 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Name Year of birth Position held Principal occupations during past five years Other directorships Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund State tax-free income funds: Multi-Cap Core Fund Arizona, California, Massachusetts, Michigan, Research Fund Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Value Convertible Securities Fund Absolute Return Equity Income Fund Absolute Return 100 Fund George Putnam Balanced Fund Absolute Return 300 Fund The Putnam Fund for Growth and Income Absolute Return 500 Fund International Value Fund Absolute Return 700 Fund Multi-Cap Value Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 1 Putnam Asset Allocation: Balanced Portfolio. Prior to June 16, 2011, this fund was known as Dynamic Asset Allocation Putnam RetirementReady Maturity Fund. Conservative Fund Retirement Income Fund Lifestyle 2 Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 3 Putnam Asset Allocation: Conservative Portfolio. Prior to June 16, 2011, this fund was known as Dynamic Asset Allocation Growth Fund Putnam Income Strategies Fund. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Charles B. Curtis Mark C. Trenchard Putnam Investment Robert J. Darretta Vice President and Management, LLC John A. Hill BSA Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Kenneth R. Leibler Robert T. Burns Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens James P. Pappas London, England SW1A 1LD Vice President Officers Investment Sub-Advisor Robert L. Reynolds Judith Cohen The Putnam Advisory President Vice President, Clerk and Company, LLC Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Michael Higgins Principal Executive Vice President, Senior Associate Marketing Services Officer, Treasurer and Treasurer and Assistant Clerk Putnam Retail Management Compliance Liaison One Post Office Square Nancy E. Florek Boston, MA 02109 Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Custodian Principal Financial Officer Proxy Manager State Street Bank and Trust Company Janet C. Smith Susan G. Malloy Vice President, Assistant Vice President and Legal Counsel Treasurer and Principal Assistant Treasurer Ropes & Gray LLP Accounting Officer Independent Registered Beth S. Mazor Public Accounting Firm Vice President KPMG LLP Robert R. Leveille Trustees Vice President and Jameson A. Baxter, Chair Chief Compliance Officer Ravi Akhoury Barbara M. Baumann This report is for the information of shareholders of Putnam Absolute Return 300 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2011	$86,680	$	$5,000	$ — October 31, 2010	$70,996	$	$4,750	$ — For the fiscal years ended October 31, 2011and October 31, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,000 and $4,750 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees October 31, 2011	$ — $ — $ — $ — October 31, 2010	$ — $ — $ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	November 1, 2010 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund Annual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information About the Trustees Officers Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding onto modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Interview with your fund’s portfolio manager Jeffrey L. Knight, CFA Market conditions deteriorated in the second half of the year. Could you provide an update? After peaking in April, around the time of the fund’s semiannual report, markets declined on greater concerns about credit risk as GDP data suggested that the U.S. economic recovery was nearly stalling. The global economy also weakened. Japan’s natural disasters in March caused supply chain disruptions, and China slowed its economy to reduce inflation. Macroeconomic forces caused a further lurch downward in the third quarter. July through September constituted the worst quarter for stocks and other “risk assets” since the financial crisis unraveled markets in 2008. S&P’s downgrade of U.S. Treasury debt, continued challenges in the European sovereign debt negotiations, and generally weaker-than-expected economic data poured fuel on the fire. For the annual period as a whole, U.S. stocks had modest gains, while credit-sensitive bonds and global stocks retreated. It was definitely a time to protect portfolio value. While class A shares of the 500 Fund had a return before sales charges of 2.21%, lower than the previous fiscal year, we kept the fund moving toward its positive return target and volatility remained within the guidelines that we set for the fund. What strategies did you pursue in this context? Looking at the portfolio from the highest level, you can see very broad diversification and a significant cash weighting as key strategies for protecting value and reducing volatility. We can also break down our active, non-cash strategies into two main categories — directional strategies that are aligned with market movements and non-directional strategies that we believe can produce returns independent of market direction. Examples of our directional strategies included positions in stocks, investment-grade corporate bonds, high-yield securities, as well as Treasuries and commodities. In addition, there were small allocations to emerging-market stocks and bonds. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/11. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 15 and 16. 5 Non-directional strategies included long-short equity positions, commodity roll-based strategies, and currency positioning. In a long-short combination, we hold stocks that we expect to appreciate paired with short positions on stocks we expect to decline in value. This helps to reduce the fund’s exposure to random market movements. The roll-based strategy is undertaken with commodity-linked notes, which are indexed to commodities futures contracts. The notes exploit the difference between a commodity’s current spot price and its price in the futures market. How did the strategies fare? For the fiscal year as a whole, there were positive contributions from U.S. stock exposure and from high-yield securities. The fund held U.S. large-cap equities with “low beta” characteristics, which means below-average historic market risk, because research indicates that such stocks have performed better on a risk-adjusted basis. These holdings Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 outperformed the broader markets during the period, though they retreated in the latermonths. Commercial mortgage-backed securities also helped early in the year. In this sector, the fund owns highly rated securities that are senior in the capital structure. Like equities, these securities also gave up ground toward the end of the period, when market exposure was detrimental. In the later months of the period we saw a lot of the non-directional portfolio stabilizers come into play. Tail-risk hedging strategies were particularly helpful, and have many facets. The equity exposure was complemented by an option-based tail-risk management strategy. A group of low-beta equities was matched with a short position in equity index futures. Also, the fund held short positions in stocks we considered likely to fall in value, matched against a long position in equity index futures, which also helps mute the impact of market direction. What were some of the other types of tail-risk hedging? The fund had some long positions in Treasuries, which rallied during the third-quarter downturn. We also held positions in credit default swaps on Belgian government bonds, a type of derivative that became more valuable as European sovereign risk mounted, but without direct exposure to the riskiest countries of Europe. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/11. Short-term and TBA holdings are excluded. Holdings will vary over time. 7 Equity index put options, a type of derivative that appreciates as market levels decline, helped performance in the aftermath of the August S&P decision to downgrade the U.S. credit rating. It was important to have these positions already in place when the announcement came on a Friday evening after markets closed, because there was not time to establish a position on Monday morning when markets plunged immediately. The currency strategy has been a detractor, mainly due to an overall short position on the euro, achieved with currency futures contracts, a type of derivative. The euro has remained surprisingly strong despite the eurozone debt crisis. However, we still consider currencies an attractive potential source of positive returns over the long term that we believe are uncorrelated with financial markets. Can you talk more about the fund’s fixed-income positions? Aside from corporate bonds, holdings in non-agency RMBS and interest-only CMOs [CMO IOs] were part of our non-directional strategies. These securities are not correlated with the direction of traditional bond markets. Instead, RMBS are generally sensitive to credit or default risks, while CMO IOs are more sensitive to changes in prepayment rates. After performing well early in the year, these positions hurt performance in the later months of the fiscal period. Although the fundamentals underpinning the RMBS market were fairly stable, RMBS sold off as investors lost their appetite for credit risk in the third quarter. The CMO IOs were affected by some speculation over the period that the federal government was weighing the introduction of new initiatives to help homeowners refinance their mortgages. Near the end of the fiscal year, the Federal Housing Finance Agency announced modifications to the existing Home Affordable Refinance Program [HARP] by allowing certain “underwater” borrowers who are current on their payments to refinance their loans at market rates. IO spreads widened sharply in the weeks leading up to the announcement, and our positions were hurt. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Are you still committed to these strategies, or have you introduced changes? We have reduced risk exposures, but we continue to take a mix of risks in fixed-income sectors. RMBS in the fund generally are less sensitive to interest-rate changes and offer cash flows at the top of the capital structure. While short-term volatility has pressured the sector, we continue to believe the longer-term return potential for these securities is compelling and not necessarily reliant on an improving housing market. As for CMO IOs, from a fundamental point of view, we believe that cash flows remain extremely attractive even if there is an uptick in prepayment rates. It’s also important to remember that bonds mature at par value as long as there are no credit losses, and we do not anticipate any. The fund owns many securities nearing maturity in the next few years. While their prices have declined recently, their return expectations improved because they are poised to appreciate toward their par value. How is the fund positioned in international markets? With the prospect of a Greek default a distinct possibility and the fallout difficult to predict, we continue to have little to no exposure to eurozone sovereign debt. The fund has a small position in emerging-market bonds, providing exposure to what we consider attractive opportunities in Argentina andUkraine. What is your outlook, and where is the fund taking risk? We maintain our belief that the most likely trajectory for the U.S. economy is one of continued slow growth over the near term. The major headwinds facing consumers earlier in the year — notably, high food and energy prices — have abated. In our view, the corporate sector also continues to have good prospects to remain in solid financial condition and appears unlikely to generate a raft of defaults. We believe that the Fed has demonstrated that it remains committed to preventing deflation, and this provides a reasonably supportive backdrop to markets. Washington has made little progress on the deficit, but debt reduction is high on the political agenda for 2012. Unfortunately, Europe is entering recession and its severity is unclear. Fortunately, China is likely to avoid a hard landing, as some feared earlier this year. Nevertheless, the fund’s emerging-market exposure remains small. While we do not find this a time to become more aggressive, our research efforts are biased toward finding ways to get more exposure to market direction. We expect that the current market downturn will give way to new opportunities. Jeff, thanks for commenting on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. 9 IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8 million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professional services. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 13.69% 7.16% 11.21% 8.21% 11.26% 11.26% 12.11% 8.21% 12.89% 14.56% Annual average 4.60 2.45 3.79 2.80 3.81 3.81 4.09 2.80 4.34 4.88 1 year 2.21 –3.70 1.44 –3.53 1.45 0.46 1.75 –1.79 1.95 2.49 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/11 BofA (Bank of America) Merrill Lynch Barclays Capital U.S. U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.64% 20.82% 54.41% Annual average 0.23 6.85 16.44 1 year 0.16 5.00 8.09 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 11 Fund price and distribution information For the 12-month period ended 10/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.2324 $0.1694 $0.1704 $0.1824 $0.2144 $0.2534 Capital gains — Long-term — Capital gains — Short-term 0.0456 0.0456 0.0456 0.0456 0.0456 0.0456 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/10 $10.93 $11.60 $10.81 $10.80 $10.84 $11.23 $10.88 $10.97 10/31/11 10.89 11.55 10.75 10.74 10.80 11.19 10.83 10.94 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $11,121 ($10,821 with contingent deferred sales charge). ClassC shares would have been valued at $11,126, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $10,821. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $11,289 and $11,456, respectively. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 10.98% 4.60% 8.63% 5.63% 8.67% 8.67% 9.41% 5.61% 10.18% 11.73% Annual average 3.83 1.64 3.03 2.00 3.05 3.05 3.30 1.99 3.56 4.09 1 year 0.59 –5.18 –0.27 –5.16 –0.26 –1.24 0.04 –3.46 0.24 0.79 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/10*‡ 1.18% 1.93% 1.93% 1.68% 1.43% 0.93% Total annual operating expenses for the fiscal year ended 10/31/10‡ 1.46% 2.21% 2.21% 1.96% 1.71% 1.21% Annualized expense ratio for the six-month period ended 10/31/11† 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/29/12. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Restated to reflect projected expenses under a management contract effective 2/1/10. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.67 $9.36 $9.36 $8.13 $6.90 $4.45 Ending value (after expenses) $957.80 $953.90 $953.80 $955.80 $956.70 $959.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.85 $9.65 $9.65 $8.39 $7.12 $4.58 Ending value (after expenses) $1,019.41 $1,015.63 $1,015.63 $1,016.89 $1,018.15 $1,020.67 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities 15 must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. 17 Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2010, by which time there was a twelve month period since your fund commenced operations based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). In addition, effective November 1, 2010 through at least February 29, 2012, Putnam Management will waive fees (and, to the extent necessary, bear other expenses) to 18 the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 0.90% of its average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) on a pro forma basis, adjusted to reflect the impact of the 0.90% average net asset expense limitation discussed above. The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to 19 the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the absolute return of your fund, and your fund’s performance relative to its targeted annualized return. Putnam Absolute Return 500 Fund’s class A shares’ return net of fees and expenses was positive over the one-year period ended December 31, 2010, and lagged its targeted annualized return. The Trustees also considered that your fund seeks to earn its targeted annualized return over a reasonable period of time, generally at least three years or more. While your fund had not yet existed for three years, your fund’s annualized performance exceeded its targeted annualized return over the period from January 1, 2009, the start of the first month following the commencement of your fund’s operations, through December 31, 2010. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal 20 research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 500 Fund (the “fund”) at October 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 16, 2011 23 The fund’s portfolio 10/31/11 COMMON STOCKS (23.6%)* Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 21,452 $954,185 Aerospace and defense (0.7%) Huntington Ingalls Industries, Inc. † 4,165 122,868 Lockheed Martin Corp. 26,480 2,009,832 Northrop Grumman Corp. 24,994 1,443,404 Raytheon Co. 33,134 1,464,191 Rockwell Collins, Inc. 19,366 1,081,204 Airlines (0.2%) Copa Holdings SA Class A (Panama) 8,897 614,516 Southwest Airlines Co. 89,627 766,311 Banking (0.6%) Bank of Hawaii Corp. 12,719 537,123 JPMorgan Chase & Co. 44,300 1,539,868 M&T Bank Corp. 14,810 1,127,189 New York Community Bancorp, Inc. 61,315 816,103 People’s United Financial, Inc. 65,297 832,537 Beverage (0.3%) Dr. Pepper Snapple Group, Inc. 75,300 2,819,985 Biotechnology (0.3%) Biogen Idec, Inc. † 16,865 1,962,411 Pharmaceutical Product Development, Inc. 26,817 884,693 Broadcasting (0.1%) Discovery Communications, Inc. Class A † 14,968 650,509 Cable television (0.1%) IAC/InterActiveCorp. † 27,997 1,143,118 Chemicals (0.5%) International Flavors & Fragrances, Inc. 10,681 646,841 PPG Industries, Inc. 12,432 1,074,249 Sherwin-Williams Co. (The) 10,180 841,988 Sigma-Aldrich Corp. 11,895 778,885 Valspar Corp. 14,998 522,980 Commercial and consumer services (0.8%) Ecolab, Inc. 18,972 1,021,452 Equifax, Inc. 22,064 775,550 Expedia, Inc. 26,511 696,179 Gartner, Inc. † 17,733 683,075 Moody’s Corp. 24,754 878,519 Priceline.com, Inc. † 2,917 1,481,019 Verisk Analytics, Inc. Class A † 24,309 854,461 24 COMMON STOCKS (23.6%)* cont. Shares Value Communications equipment (0.1%) Harris Corp. 27,337 $1,031,972 Computers (1.4%) Apple, Inc. † 18,759 7,593,268 Hewlett-Packard Co. 43,443 1,156,018 Micros Systems, Inc. † 21,966 1,081,167 NetApp, Inc. † 10,855 444,621 Solera Holdings, Inc. 19,220 1,049,989 Conglomerates (0.1%) AMETEK, Inc. 23,452 926,823 Consumer (0.5%) Kimberly-Clark Corp. 46,019 3,207,984 Scotts Miracle-Gro Co. (The) Class A 10,187 494,171 Tupperware Brands Corp. 9,760 551,830 Containers (0.1%) Ball Corp. 19,942 689,395 Distribution (0.2%) W.W. Grainger, Inc. 8,331 1,427,184 Electric utilities (0.7%) Alliant Energy Corp. 17,143 699,092 DPL, Inc. 21,084 639,899 DTE Energy Co. 19,392 1,010,517 Entergy Corp. 15,832 1,095,099 Pinnacle West Capital Corp. 16,223 739,444 Public Service Enterprise Group, Inc. 40,254 1,356,560 Westar Energy, Inc. 20,795 566,872 Electronics (0.2%) L-3 Communications Holdings, Inc. 14,841 1,005,923 QLogic Corp. † 25,713 359,211 Energy (oil field) (0.6%) Core Laboratories NV (Netherlands) 8,834 956,369 Deepocean Group (Shell) (acquired 6/9/11, cost $357,152) (Norway) ‡ 24,631 344,834 Dresser-Rand Group, Inc. † 17,837 863,311 FMC Technologies, Inc. † 29,260 1,311,433 Oceaneering International, Inc. 21,634 904,950 Oil States International, Inc. † 11,377 791,953 Energy (other) (0.1%) Covanta Holding Corp. 35,101 514,581 Engineering and construction (0.1%) KBR, Inc. 26,590 742,127 25 COMMON STOCKS (23.6%)* cont. Shares Value Food (0.5%) ConAgra Foods, Inc. 40,500 $1,025,865 Corn Products International, Inc. 22,965 1,113,803 Hormel Foods Corp. 57,612 1,697,826 Forest products and packaging (0.1%) Sealed Air Corp. 23,783 423,337 Health-care services (0.9%) AmerisourceBergen Corp. 37,189 1,517,311 Cardinal Health, Inc. 38,674 1,712,098 Laboratory Corp. of America Holdings † 13,683 1,147,320 Lincare Holdings, Inc. 24,398 574,573 McKesson Corp. 24,413 1,990,880 Warner Chilcott PLC Class A (Ireland) † 42,944 778,145 Insurance (1.8%) ACE, Ltd. 29,162 2,104,038 Allied World Assurance Co. Holdings AG 10,482 609,004 Arch Capital Group, Ltd. † 27,275 981,082 Aspen Insurance Holdings, Ltd. 20,462 542,038 Axis Capital Holdings, Ltd. 22,608 708,761 Berkshire Hathaway, Inc. Class B † 34,638 2,696,915 Chubb Corp. (The) 16,299 1,092,848 Endurance Specialty Holdings, Ltd. (Bermuda) 13,453 500,452 Everest Re Group, Ltd. 9,936 893,445 PartnerRe, Ltd. 12,200 759,084 RenaissanceRe Holdings, Ltd. 11,562 787,603 Transatlantic Holdings, Inc. 13,850 720,754 Travelers Cos., Inc. (The) 22,096 1,289,302 Validus Holdings, Ltd. 23,948 655,217 W.R. Berkley Corp. 28,334 986,307 Investment banking/Brokerage (0.1%) BlackRock, Inc. 2,400 378,696 Goldman Sachs Group, Inc. (The) 3,500 383,425 Machinery (0.1%) Roper Industries, Inc. 12,964 1,051,380 Media (0.3%) McGraw-Hill Cos., Inc. (The) 24,613 1,046,053 Viacom, Inc. Class B 31,649 1,387,809 Medical technology (0.2%) C.R. Bard, Inc. 12,727 1,093,886 Gen-Probe, Inc. † 11,561 694,816 Metals (0.2%) Newmont Mining Corp. 24,838 1,659,924 26 COMMON STOCKS (23.6%)* cont. Shares Value Natural gas utilities (0.2%) AGL Resources, Inc. 14,650 $614,421 Spectra Energy Corp. 37,606 1,076,660 Oil and gas (2.1%) Chevron Corp. 59,645 6,265,707 Exxon Mobil Corp. 104,602 8,168,370 HollyFrontier Corp. 29,974 919,902 Murphy Oil Corp. 20,810 1,152,250 Sunoco, Inc. 21,849 813,438 Pharmaceuticals (1.1%) Abbott Laboratories 71,865 3,871,368 Eli Lilly & Co. 72,499 2,694,063 Forest Laboratories, Inc. † 37,333 1,168,523 Perrigo Co. 15,099 1,363,138 Publishing (—%) Washington Post Co. (The) Class B 1,156 393,225 Real estate (0.7%) Annaly Capital Management, Inc. R 73,427 1,237,245 Digital Realty Trust, Inc. R 16,362 1,019,843 Federal Realty Investment Trust R 11,297 1,002,722 Jones Lang LaSalle, Inc. 8,911 575,829 Rayonier, Inc. R 23,311 972,768 Realty Income Corp. R 23,202 775,179 Restaurants (0.6%) Brinker International, Inc. 17,808 407,803 Darden Restaurants, Inc. 14,266 683,056 Panera Bread Co. Class A † 4,444 594,118 Starbucks Corp. 40,508 1,715,109 Yum! Brands, Inc. 25,828 1,383,606 Retail (2.0%) Advance Auto Parts, Inc. 9,299 605,086 Amazon.com, Inc. † 13,417 2,864,664 AutoZone, Inc. † 3,510 1,135,801 Big Lots, Inc. † 13,944 525,549 Dollar Tree, Inc. † 12,492 998,860 Herbalife, Ltd. 33,339 2,079,020 Kroger Co. (The) 42,300 980,514 MSC Industrial Direct Co., Inc. 9,799 666,430 PETsMART, Inc. 14,535 682,418 Safeway, Inc. 75,562 1,463,636 Target Corp. 29,238 1,600,781 Wal-Mart Stores, Inc. 39,500 2,240,440 Walgreen Co. 24,900 826,680 27 COMMON STOCKS (23.6%)* cont. Shares Value Semiconductor (0.4%) Analog Devices, Inc. 46,358 $1,695,312 KLA-Tencor Corp. 12,145 571,908 Lam Research Corp. † 10,932 469,967 Novellus Systems, Inc. † 27,045 934,405 Shipping (0.4%) J. B. Hunt Transport Services, Inc. 20,521 868,244 United Parcel Service, Inc. Class B 37,186 2,611,945 Software (1.2%) Amdocs, Ltd. (United Kingdom) † 44,171 1,326,013 BMC Software, Inc. † 31,510 1,095,288 CA, Inc. 74,926 1,622,897 Intuit, Inc. 41,945 2,251,188 Microsoft Corp. 130,219 3,467,732 Technology (0.2%) Avago Technologies, Ltd. 49,532 1,672,696 Technology services (1.2%) Accenture PLC Class A 52,713 3,176,485 IBM Corp. 35,719 6,594,799 Telecommunications (0.2%) American Tower Corp. Class A † 33,220 1,830,422 Telephone (0.5%) Verizon Communications, Inc. 106,696 3,945,618 Textiles (0.1%) Cintas Corp. 26,028 777,977 Tobacco (0.6%) Lorillard, Inc. 9,596 1,061,893 Philip Morris International, Inc. 52,194 3,646,795 Transportation services (0.1%) Landstar Systems, Inc. 13,282 592,776 Total common stocks (cost $181,952,235) MORTGAGE-BACKED SECURITIES (18.0%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 4.582878s, 2037 $435,234 $229,178 FRB Ser. 06-1, Class 2A1, 3.158736s, 2036 3,674,299 1,837,149 FRB Ser. 05-11, Class 5A1, 0.51472s, 2036 1,138,675 592,111 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.43472s, 2046 2,796,452 1,216,457 American Home Mortgage Investment Trust FRB Ser. 06-2, Class 1A2, 0.40472s, 2046 F 2,385,917 846,584 28 MORTGAGE-BACKED SECURITIES (18.0%)* cont. Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-4, Class A3, 5.792647s, 2051 $1,695,000 $1,792,463 Ser. 07-2, Class A2, 5.634s, 2049 1,641,584 1,657,343 FRB Ser. 07-3, Class A2, 5.623487s, 2049 452,389 457,236 Ser. 07-5, Class A3, 5.62s, 2051 707,000 736,688 Ser. 04-3, Class D, 5.599s, 2039 639,000 565,796 Ser. 06-6, Class A2, 5.309s, 2045 1,151,011 1,150,542 Ser. 07-1, Class XW, IO, 5.297s, 2049 4,999,519 58,689 Ser. 04-4, Class B, 4.985s, 2042 344,000 331,134 FRB Ser. 06-1, Class A2, 2.497s, 2045 1,684,662 1,684,208 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 493,000 489,224 Ser. 02-PB2, Class XC, IO, 0.639502s, 2035 3,436,581 2,835 Ser. 04-4, Class XC, IO, 0.266973s, 2042 4,777,929 96,452 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.813812s, 2036 3,532,801 1,625,089 FRB Ser. 06-H, Class 6A1, 0.43472s, 2036 724,218 333,140 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.45472s, 2047 3,649,246 1,605,668 FRB Ser. 07-AA1, Class 2A1, 0.42472s, 2037 1,129,197 542,367 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.584593s, 2047 700,752 364,391 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 35A1, 5.584678s, 2036 1,469,250 881,550 FRB Ser. 05-9, Class 11A1, 0.50472s, 2035 846,835 406,481 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.52472s, 2036 1,032,700 234,939 FRB Ser. 06-IM1, Class A1, 0.47472s, 2036 1,043,148 516,358 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 06-PW13, Class A2, 5.426s, 2041 1,012,519 1,013,734 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 492,000 463,612 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 590,000 542,015 Ser. 05-C3, Class AM, 4.83s, 2043 F 1,087,000 1,097,682 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A2A, 5.04842s, 2037 224,381 123,479 FRB Ser. 05-10, Class 1A1A, 2.979813s, 2035 1,370,785 658,114 FRB Ser. 07-AR1, Class A2, 0.40472s, 2037 895,723 461,298 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 741,740 749,235 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 520,000 530,400 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 697,622 699,547 Ser. 05-LP5, Class B, 5.105s, 2043 478,000 438,565 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.71976s, 2036 4,942,572 2,866,692 FRB Ser. 06-HY11, Class A1, 0.36472s, 2036 1,522,180 730,647 29 MORTGAGE-BACKED SECURITIES (18.0%)* cont. Principal amount Value Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.5866s, 2035 $396,584 $55,363 FRB Ser. 05-R3, Class AF, 0.64472s, 2035 F 389,396 315,445 Credit Suisse Mortgage Capital Certificates FRB Ser. 06-C3, Class A2, 5.817328s, 2038 194,727 194,412 FRB Ser. 07-C4, Class A2, 5.795425s, 2039 918,017 928,288 Ser. 07-C2, Class A2, 5.448s, 2049 286,507 287,269 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 F 759,000 756,383 FRB Ser. 04-C2, Class E, 5.666823s, 2036 F 638,000 470,852 FRB Ser. 04-C2, Class D, 5.575s, 2036 523,000 512,540 Ser. 05-C5, Class AJ, 5.1s, 2038 F 1,035,000 923,909 Ser. 05-C5, Class AM, 5.1s, 2038 1,045,000 1,077,003 Ser. 03-CPN1, Class E, 4.891s, 2035 468,000 447,993 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 730,000 763,777 FRB Ser. 03-CK2, Class G, 5.744s, 2036 867,000 847,484 Ser. 03-C3, Class AX, IO, 1.73164s, 2038 8,123,701 154,635 Ser. 04-C4, Class AX, IO, 0.350686s, 2039 3,365,063 75,896 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.57472s, 2036 10,221,839 3,270,988 FRB Ser. 2007-AR3, Class 2A5, 0.44472s, 2037 F 1,270,778 635,077 FRB Ser. 06-AR6, Class A6, 0.43472s, 2037 F 573,700 269,506 FRB Ser. 06-AR6, Class A4, 0.41472s, 2037 1,590,764 878,897 FRB Ser. 06-AR3, Class A5, 0.41472s, 2036 2,251,051 1,367,513 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.323757s, 2034 247,903 330,797 IFB Ser. 3727, Class PS, IO, 6.45667s, 2038 3,249,960 433,545 IFB Ser. 3835, Class SC, IO, 6.40667s, 2038 17,288,768 3,043,342 IFB Ser. 3852, Class KS, IO, 6.30667s, 2041 9,850,231 1,537,326 IFB Ser. 3708, Class SQ, IO, 6.30667s, 2040 9,982,217 1,353,988 IFB Ser. 3907, Class KS, IO, 6.30667s, 2040 2,827,888 466,036 IFB Ser. 3708, Class SA, IO, 6.20667s, 2040 13,167,938 1,749,097 IFB Ser. 3116, Class AS, IO, 5.85667s, 2034 2,862,514 331,479 IFB Ser. 3763, Class WS, IO, 5.79667s, 2039 12,300,388 1,841,860 IFB Ser. 3852, Class NT, 5.75667s, 2041 3,562,941 3,660,993 IFB Ser. 3752, Class PS, IO, 5.75667s, 2040 1,617,716 260,598 Ser. 3672, Class PI, IO, 5 1/2s, 2039 1,529,063 187,662 Ser. 3645, Class ID, IO, 5s, 2040 503,319 55,909 Ser. 3680, Class KI, IO, 5s, 2038 7,922,225 1,147,138 Ser. 3632, Class CI, IO, 5s, 2038 573,125 61,817 Ser. 3626, Class DI, IO, 5s, 2037 396,540 22,896 Ser. 3653, Class CI, IO, 5s, 2036 6,092,591 355,685 Ser. 3623, Class CI, IO, 5s, 2036 F 360,767 38,921 Ser. 3747, Class HI, IO, 4 1/2s, 2037 310,059 37,548 Ser. 3738, Class MI, IO, 4s, 2034 24,374,938 2,593,493 Ser. 3736, Class QI, IO, 4s, 2034 6,232,487 685,330 Ser. 3707, Class HI, IO, 4s, 2023 575,970 24,231 Ser. T-8, Class A9, IO, 0.428148s, 2028 359,227 4,023 Ser. T-59, Class 1AX, IO, 0.273447s, 2043 798,193 5,986 Ser. T-48, Class A2, IO, 0.212s, 2033 1,126,807 8,000 30 MORTGAGE-BACKED SECURITIES (18.0%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3206, Class EO, PO, zero %, 2036 $138,660 $124,059 Ser. 3175, Class MO, PO, zero %, 2036 107,088 95,693 FRB Ser. T-54, Class 2A, IO, zero %, 2043 464,423 93 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.2764s, 2035 95,557 165,986 IFB Ser. 05-45, Class DA, 23.52269s, 2035 459,650 708,320 IFB Ser. 11-4, Class CS, 12.41056s, 2040 2,844,362 3,286,091 IFB Ser. 11-111, Class DS, IO, 6.4s, 2038 6,720,000 1,248,442 IFB Ser. 11-67, Class BS, IO, 6.25528s, 2041 7,854,876 1,197,240 IFB Ser. 11-111, Class SD, IO, 6 1/4s, 2041 7,276,000 1,506,350 IFB Ser. 10-35, Class SG, IO, 6.15528s, 2040 6,265,641 1,125,058 IFB Ser. 11-101, Class BS, IO, 5.80528s, 2039 8,331,442 1,335,530 IFB Ser. 10-124, Class SJ, IO, 5.80528s, 2038 7,315,873 1,105,428 Ser. 10-21, Class IP, IO, 5s, 2039 F 1,172,290 166,174 Ser. 10-92, Class CI, IO, 5s, 2039 F 2,383,663 317,212 Ser. 398, Class C5, IO, 5s, 2039 1,122,018 145,862 Ser. 09-31, Class PI, IO, 5s, 2038 2,267,486 312,686 Ser. 10-13, Class EI, IO, 5s, 2038 1,092,491 91,551 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 5,638,940 479,874 Ser. 03-W10, Class 1, IO, 1.45698s, 2043 324,193 14,589 Ser. 98-W2, Class X, IO, 0.98064s, 2028 628,535 28,033 Ser. 98-W5, Class X, IO, 0.93724s, 2028 259,534 10,849 Ser. 03-W1, Class 2A, IO, zero %, 2042 978,063 98 FRB Ser. 06-104, Class EK, zero %, 2036 44,372 43,041 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 504,450 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 658,000 658,000 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 969,113 FRB Ser. 05-C1, Class AJ, 4.826s, 2048 434,000 391,555 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C2, Class H, 5.518681s, 2037 861,000 813,215 FRB Ser. 04-C1, Class F, 5.088s, 2038 547,000 527,855 Ser. 05-C2, Class XC, IO, 0.122204s, 2043 23,238,538 164,250 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 792,000 731,895 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 376,000 357,200 FRB Ser. 03-C2, Class F, 5.469118s, 2040 422,000 397,529 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.45528s, 2038 1,482,406 238,872 IFB Ser. 10-167, Class SM, IO, 6.43667s, 2040 8,441,595 1,551,059 IFB Ser. 11-61, Class CS, IO, 6.43528s, 2035 12,327,405 2,094,204 IFB Ser. 11-37, Class SD, IO, 6.40528s, 2038 1,907,293 304,242 IFB Ser. 11-11, Class PS, IO, 6.35528s, 2040 5,101,291 891,859 IFB Ser. 10-58, Class LS, IO, 6.30528s, 2039 6,786,917 1,164,499 IFB Ser. 10-31, Class PS, IO, 6.30528s, 2038 10,685,301 1,939,168 31 MORTGAGE-BACKED SECURITIES (18.0%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-62, Class SD, IO, 6.24528s, 2040 $3,427,619 $583,305 IFB Ser. 11-40, Class AS, IO, 5.87667s, 2036 6,971,305 1,000,801 IFB Ser. 11-35, Class AS, IO, 5.85528s, 2037 2,939,827 374,534 IFB Ser. 11-70, Class SN, IO, 5.65667s, 2041 802,000 220,333 IFB Ser. 11-70, Class SH, IO, 5.64667s, 2041 1,003,000 275,404 Ser. 11-116, Class IB, IO, 5s, 2040 6,327,799 703,904 Ser. 10-150, Class WI, IO, 5s, 2038 11,963,346 1,616,966 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 F 7,097,764 1,036,678 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 674,000 620,215 Greenwich Capital Commercial Funding Corp. 144A Ser. 02-C1, Class H, 5.903s, 2035 1,339,000 1,357,332 Ser. 03-C1, Class G, 4.773s, 2035 558,000 538,450 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.56s, 2038 707,000 748,218 Ser. 06-GG6, Class A2, 5.506s, 2038 812,495 823,921 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.839486s, 2040 5,425,321 33,040 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.97024s, 2035 333,795 51,738 Ser. 06-RP2, Class 1AS1, IO, 5.71414s, 2036 541,536 77,169 IFB Ser. 04-4, Class 1AS, IO, 5.298629s, 2034 629,183 94,189 Ser. 98-2, IO, 0.66556s, 2027 101,180 10 FRB Ser. 06-RP2, Class 1AF1, 0.64472s, 2036 F 541,536 411,628 FRB Ser. 04-4, Class 1AF, 0.64472s, 2034 F 629,183 484,533 FRB Ser. 05-RP1, Class 1AF, 0.59472s, 2035 F 333,795 257,036 Ser. 98-3, IO, 0.33414s, 2027 121,227 315 Ser. 99-2, IO, zero %, 2027 175,017 438 Ser. 98-4, IO, zero %, 2026 132,843 345 Harborview Mortgage Loan Trust FRB Ser. 06-8, Class 2A1A, 0.43472s, 2036 4,390,286 2,546,366 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.21083s, 2036 134,946 10,796 FRB Ser. 06-AR3, Class 3A1B, 5.00225s, 2036 370,599 196,418 FRB Ser. 07-AR5, Class 2A1, 4.82854s, 2037 F 553,453 276,726 FRB Ser. 07-AR7, Class 2A1, 4.677537s, 2037 918,649 450,138 FRB Ser. 06-AR19, Class 1A2, 3.00574s, 2036 1,012,057 415,820 FRB Ser. 06-AR11, Class 3A1, 2.82648s, 2036 1,591,701 670,564 FRB Ser. 06-AR35, Class 2A1A, 0.41472s, 2037 784,719 381,400 FRB Ser. 06-AR21, Class A1, 0.36472s, 2036 4,176,496 1,545,304 FRB Ser. 06-AR29, Class A2, 0.32472s, 2036 1,274,316 484,240 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 2A1, 5.430134s, 2037 918,057 413,126 FRB Ser. 07-A2, Class 12A1, 0.44472s, 2037 674,531 256,322 FRB Ser. 06-A7, Class 1A1, 0.40472s, 2036 848,255 407,162 FRB Ser. 07-A1, Class 1A3A, 0.39472s, 2037 1,614,365 669,961 FRB Ser. 06-A4, Class A3, 0.35472s, 2036 2,507,254 1,272,431 32 MORTGAGE-BACKED SECURITIES (18.0%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.864s, 2045 $137,421 $137,463 Ser. 06-LDP8, Class A3B, 5.447s, 2045 368,000 399,177 Ser. 2002-C3, Class D, 5.314s, 2035 484,000 484,886 FRB Ser. 02-C2, Class E, 5.309275s, 2034 1,130,000 1,110,813 Ser. 07-LDPX, Class A2S, 5.305s, 2049 696,000 699,828 Ser. 03-C1, Class D, 5.192s, 2037 453,000 452,380 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 535,000 531,699 FRB Ser. 02-CIB5, Class F, 5.900883s, 2037 873,000 880,837 FRB Ser. 01-C1, Class H, 5.626s, 2035 F 672,000 645,479 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 32,274 32,253 Ser. 07-C2, Class A2, 5.303s, 2040 38,914 39,012 Ser. 06-C6, Class AM, 5.413s, 2039 F 1,982,000 1,902,531 Ser. 05-C7, Class A2, 5.103s, 2030 150,368 150,368 Ser. 03-C3, Class G, 4.392s, 2037 375,000 367,500 Ser. 07-C2, Class XW, IO, 0.541841s, 2040 3,393,967 69,254 Ser. 07-C1, Class XW, IO, 0.478473s, 2040 F 18,740,113 357,605 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C1, Class J, 6.95s, 2034 363,000 337,590 Ser. 02-C2, Class K, 6.529s, 2035 F 360,000 360,044 Ser. 02-C1, Class K, 6.428s, 2034 942,000 967,413 Ser. 02-C2, Class J, 6.235s, 2035 841,000 839,402 Ser. 03-C8, Class G, 5.35s, 2037 436,000 439,040 Ser. 05-C3, Class XCL, IO, 0.300435s, 2040 19,920,338 355,060 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.37472s, 2037 1,434,468 616,821 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.42472s, 2036 F 573,864 298,263 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.723867s, 2050 1,276,170 1,290,415 Ser. 04-KEY2, Class B, 4.947s, 2039 509,000 515,413 Ser. 05-MCP1, Class XC, IO, 0.184639s, 2043 18,215,548 192,629 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-5, Class A3, 5.364s, 2048 1,416,000 1,462,435 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.843688s, 2049 875,000 891,409 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,059,016 1,094,558 FRB Ser. 07-HQ12, Class A2, 5.590489s, 2049 754,001 769,231 FRB Ser. 07-HQ12, Class A2FL, 0.49322s, 2049 347,094 300,618 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 844,000 809,978 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.72855s, 2035 535,000 505,575 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 439,000 445,625 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.48472s, 2036 F 1,189,254 451,694 FRB Ser. 06-AR4, Class A1A, 0.41472s, 2036 3,195,625 1,182,381 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 236,000 240,391 33 MORTGAGE-BACKED SECURITIES (18.0%)* cont. Principal amount Value Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 $107,097 $62,819 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 903,000 941,998 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.48472s, 2037 F 659,207 263,553 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.022917s, 2045 835,585 116,982 Ser. 07-4, Class 1A4, IO, 1s, 2045 1,662,410 67,494 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.907622s, 2039 F 1,929,000 1,670,120 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,038,984 1,033,789 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.737444s, 2049 584,820 597,058 Ser. 06-C25, Class A2, 5.684s, 2043 16,810 16,810 Ser. 06-C28, Class A3, 5.679s, 2048 922,000 1,015,290 Ser. 2004-C12, Class F, 5.316s, 2041 675,000 540,000 Ser. 04-C11, Class B, 5.306s, 2041 354,000 349,009 Ser. 07-C30, Class APB, 5.294s, 2043 275,000 288,027 Ser. 05-C17, Class B, 5.287s, 2042 834,000 738,090 Ser. 07-C30, Class A3, 5.246s, 2043 945,000 951,674 Ser. 03-C8, Class E, 5.076s, 2035 453,000 460,126 Ser. 06-C29, IO, 0.373424s, 2048 43,801,560 683,304 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.055916s, 2035 13,924,164 132,307 Ser. 07-C31, IO, 0.247448s, 2047 65,538,471 596,502 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.29472s, 2036 1,069,703 406,487 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 139,000 140,168 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.47472s, 2037 2,536,523 1,386,359 Total mortgage-backed securities (cost $155,442,329) CORPORATE BONDS AND NOTES (15.7%)* Principal amount Value Advertising and marketing services (0.2%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $500,000 $447,500 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 990,000 1,089,000 Aerospace and defense (0.2%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 265,000 271,625 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 285,000 311,363 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 226,638 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 270,940 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 452,000 506,864 34 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Automotive (0.2%) Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) $282,000 $309,165 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 400,000 426,198 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 85,000 85,778 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,055,000 Banking (2.6%) Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 3,568,495 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 452,000 468,432 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 650,419 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 370,853 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 452,000 526,410 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 1,230,000 1,362,930 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 1,575,000 1,734,574 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 1,402,000 1,495,138 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 698,600 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 752,658 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,157,829 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 283,000 299,018 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 225,000 230,630 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 300,804 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 467,747 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 512,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,674,000 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,649,473 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 401,882 Beverage (0.3%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 671,172 Coca-Cola Co. (The) 144A sr. notes 1.8s, 2016 282,000 281,347 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 284,375 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 339,000 399,974 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 835,543 Biotechnology (—%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 404,395 Broadcasting (0.2%) DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 781,875 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 685,000 743,225 Building materials (—%) Owens Corning company guaranty sr. unsec. notes 9s, 2019 210,000 246,488 35 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Cable television (0.7%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 $600,000 $651,000 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 200,000 204,500 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 1,125,000 1,326,861 CSC Holdings, LLC sr. notes 6 3/4s, 2012 215,000 218,225 CSC Holdings, LLC sr. unsec. unsub. notes 8 1/2s, 2014 695,000 762,763 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 582,400 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 900,000 927,000 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 955,000 1,087,259 Chemicals (0.8%) Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 565,000 628,757 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 452,000 480,801 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.78617s, 2014 400,000 341,000 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,042,950 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 800,000 1,100,894 Lyondell Chemical Co. company guaranty sr. sec. loans 8s, 2017 $808,000 909,000 Lyondell Chemical Co. sr. notes 11s, 2018 750,000 835,313 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 647,000 685,820 Styrolution GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 240,000 266,577 Coal (0.1%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 $379,000 382,790 Peabody Energy Corp. company guaranty 7 3/8s, 2016 135,000 147,825 Combined utilities (—%) El Paso Corp. sr. unsec. notes 7s, 2017 225,000 252,000 Commercial and consumer services (0.1%) Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 905,000 891,425 Travelport, LLC company guaranty 9 7/8s, 2014 190,000 133,000 Communications equipment (0.1%) Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 589,359 Computers (0.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 485,000 412,250 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 498,135 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 222,000 252,525 36 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Computers cont. SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 $985,000 $1,021,938 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 418,526 Conglomerates (0.5%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 3,534,000 4,026,336 SPX Corp. sr. unsec. notes 7 5/8s, 2014 260,000 280,800 Consumer (0.1%) Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 250,000 267,500 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 455,000 464,100 Consumer finance (0.2%) American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,099,826 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 418,700 Consumer goods (0.2%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 551,250 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 484,761 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 321,750 Consumer services (0.2%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 260,000 281,450 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 703,307 Service Corporation International sr. notes 7s, 2017 $170,000 182,750 Service Corporation International sr. unsec. 7 3/8s, 2014 180,000 195,750 Containers (—%) Reynolds Group DL Escrew, Inc./Reynolds Group Escrew. LLC 144A company guaranty sr. notes 8 3/4s, 2016 195,000 204,994 Electric utilities (0.9%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 238,350 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,135,913 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 246,386 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 329,841 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 199,452 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,035,750 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 880,000 973,540 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 900,889 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 11,000 11,018 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 276,524 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 337,148 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 323,831 37 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Electric utilities cont. NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 $145,000 $148,267 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 417,235 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 237,971 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 371,550 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 275,000 356,890 Financial (0.2%) Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 307,500 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 162,000 174,960 Leucadia National Corp. sr. unsec. notes 7s, 2013 100,000 106,125 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 800,000 836,000 Food (0.2%) Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 1,068,000 1,162,017 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 180,000 209,250 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 230,000 266,800 Forest products and packaging (0.3%) PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 100,000 147,720 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $250,000 271,250 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 1,000,000 1,000,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 898,000 942,900 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 390,000 417,300 Health-care services (0.3%) CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 314,996 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 235,000 265,550 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 694,925 Tenet Healthcare Corp. sr. notes 9s, 2015 275,000 292,188 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 45,200 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 399,484 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 176,508 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 728,000 798,980 Insurance (0.5%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 372,516 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 562,054 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 1,233,000 1,304,540 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 540,600 38 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Insurance cont. MetLife, Inc. sr. unsec. 6 3/4s, 2016 $452,000 $526,086 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 604,933 Investment banking/Brokerage (0.7%) E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 486,000 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 175,000 201,688 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 2,971,445 Morgan Stanley sr. unsec. unsub. notes Ser. MTN, 6s, 2015 2,358,000 2,485,153 Lodging/Tourism (—%) MGM Resorts International sr. notes 10 3/8s, 2014 180,000 200,700 Machinery (0.2%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,045,000 1,089,413 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 686,180 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 288,611 Manufacturing (—%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.74711s, 2015 85,000 82,450 Media (0.2%) Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 244,860 News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 452,000 496,309 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 131,100 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 844,305 Metals (0.5%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 339,000 357,706 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 348,194 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 376,048 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,254,688 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 445,000 607,761 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.785s, 2015 (Germany) EUR 100,000 133,153 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $500,000 508,750 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 170,000 178,925 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 395,000 442,894 Natural gas utilities (0.2%) Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 463,466 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 515,207 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 473,228 39 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Oil and gas (1.4%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 $285,000 $328,886 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 269,785 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 219,608 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 561,050 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 568,400 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 989,891 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 433,199 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 965,000 1,042,200 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,148,800 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 435,000 439,350 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,035,000 1,160,494 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 3,295,000 2,504,200 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 254,250 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 836,684 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 135,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 414,538 Pharmaceuticals (0.5%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 508,000 597,727 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 411,206 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 584,348 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 $452,000 492,357 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 556,457 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 479,982 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,212,283 Power producers (—%) Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 350,000 336,000 Real estate (0.1%) CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 355,000 410,913 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 395,000 444,653 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 135,000 140,411 Regional Bells (0.3%) AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,653,301 40 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Restaurants (—%) Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 $235,000 $256,150 Retail (0.5%) CVS Corp. sr. unsec. 5 3/4s, 2017 395,000 461,217 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 321,804 Kroger Co. company guaranty 6.4s, 2017 282,000 334,354 QVC, Inc. 144A sr. notes 7 1/8s, 2017 475,000 505,875 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 532,032 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,200,000 1,221,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,134,176 Shipping (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 363,312 Software (0.1%) Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 716,226 Technology services (0.1%) IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 815,924 Telecommunications (0.9%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 368,493 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 496,282 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 350,000 299,250 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 452,000 504,517 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 840,000 831,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 275,625 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 313,200 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 642,000 733,485 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 549,525 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 240,000 258,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 230,550 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 508,000 494,691 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 250,000 272,070 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 323,782 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 596,783 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 560,000 540,400 Telephone (0.3%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 394,250 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,686,140 41 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Tobacco (0.1%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 $663,000 $721,190 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 402,458 Total corporate bonds and notes (cost $128,347,162) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 4s, with due dates from January 20, 2041 to February 20, 2041 $5,737,818 $6,125,568 U.S. Government Agency Mortgage Obligations (11.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from January 1, 2041 to January 1, 2041 1,936,725 1,968,121 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2041 24,000,000 25,380,000 4s, TBA, November 1, 2041 8,000,000 8,316,796 3 1/2s, TBA, November 1, 2041 59,000,000 59,991,017 Total U.S. government and agency mortgage obligations (cost $101,396,580) SENIOR LOANS (5.9%)* c Principal amount Value Advertising and marketing services (0.1%) Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 $735,517 $736,129 Airlines (0.1%) Delta Air LInes, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 830,918 805,990 Automotive (0.1%) Federal Mogul Corp. bank term loan FRN Ser. B, 2.176s, 2014 335,352 316,348 Federal Mogul Corp. bank term loan FRN Ser. C, 2.169s, 2015 171,098 161,402 Biotechnology (0.1%) Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 997,500 983,784 Broadcasting (0.1%) Cumulus Media, Inc. bank term loan FRN 5 3/4s, 2018 800,000 788,000 Building materials (0.1%) Goodman Global, Inc. bank term loan FRN 9s, 2017 85,000 85,159 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 247,581 246,786 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 674,000 659,958 Cable television (0.1%) Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016 584,908 573,210 42 SENIOR LOANS (5.9%)* c cont. Principal amount Value Chemicals (0.3%) AZ Chem US, Inc. bank term loan FRN 4 3/4s, 2017 $213,211 $212,678 General Chemical Group, Inc. bank term loan FRN Ser. B, 5s, 2018 689,834 681,499 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 467,650 448,944 Norit NV bank term loan FRN 6 3/4s, 2017 (Netherlands) 500,000 483,750 Styron Corp. bank term loan FRN 6s, 2017 496,250 453,138 Commercial and consumer services (0.2%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,290,250 1,283,799 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 711,425 703,866 Communications equipment (—%) CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 353,225 350,576 Computers (0.2%) Eagle Parent, Inc. bank term loan FRN 5s, 2018 997,500 973,809 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 661,998 661,998 Consumer finance (0.1%) Ocwen Financial Corp. bank term loan FRN Ser. B, 7 3/4s, 2016 780,000 772,200 Consumer goods (0.3%) Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,496,250 1,483,158 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 772,407 769,510 Containers (0.1%) Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 375,000 373,125 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 6 1/2s, 2018 497,500 495,945 Electric utilities (0.1%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 497,500 496,256 Energy (oil field) (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 497,743 493,299 Entertainment (0.1%) Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,000,000 999,375 Food (0.1%) Dean Foods Co. bank term loan FRN Ser. A1, 3.24s, 2014 389,610 380,065 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 478,800 466,830 Forest products and packaging (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 832,913 816,254 Gaming and lottery (0.5%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.253s, 2015 1,000,000 882,143 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 962,480 954,058 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 1,695,750 1,616,215 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 $855,700 855,700 43 SENIOR LOANS (5.9%)* c cont. Principal amount Value Health-care services (0.5%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $742,462 $724,829 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 597,000 582,672 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 567,150 553,680 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 748,125 692,016 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,198,327 1,155,387 Homebuilding (—%) Realogy Corp. bank term loan FRN Ser. B, 4.522s, 2016 263,723 230,099 Insurance (—%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 211,868 212,397 Investment banking/Brokerage (0.1%) Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.819s, 2017 517,286 495,819 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.319s, 2014 442,714 426,850 Machinery (0.1%) Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 498,750 496,880 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 665,000 664,584 Manufacturing (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 500,000 500,000 SRAM Corp. bank term loan FRN 4.78s, 2018 182,192 180,371 Medical technology (0.2%) Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,250,000 1,252,539 Metals (—%) Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 282,863 280,830 Pharmaceuticals (0.1%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,000,000 1,001,250 Power producers (0.1%) New Development Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 398,000 393,212 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.758s, 2017 920,555 625,517 Publishing (0.1%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 950,103 815,307 Railroads (0.1%) Swift Transportation Co., LLC bank term loan FRN 6s, 2016 873,261 872,442 Real estate (0.1%) iStar Financial, Inc. bank term loan FRN Ser. A1, 5s, 2013 683,132 675,325 44 SENIOR LOANS (5.9%)* c cont. Principal amount Value Restaurants (0.2%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 $918,063 $912,707 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 380,849 379,897 Retail (0.9%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 246,875 241,056 Claire’s Stores, Inc. bank term loan FRN 2.991s, 2014 1,288,192 1,136,507 Gymboree Corp. bank term loan FRN 5s, 2018 496,250 464,821 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 995,000 932,066 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 673,313 646,380 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 794,000 791,023 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,241,371 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 990,000 978,863 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 918,461 Semiconductor (—%) Edwards, Ltd. bank term loan FRN 5 1/2s, 2016 (United Kingdom) 198,500 185,432 Edwards, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2016 (United Kingdom) 198,500 185,432 Technology services (0.1%) First Data Corp. bank term loan FRN 4.235s, 2018 1,000,000 861,500 Telecommunications (0.3%) Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 995,000 987,538 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 665,000 653,363 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 496,254 487,156 SBA Communications Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 498,750 493,763 Total senior loans (cost $49,894,860) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* strike price amount Value SPDR S&P rust (Call) Dec-11/$132.00 374,026 $680,510 SPDR S&P rust (Put) Oct-12/100.00 172,100 908,113 SPDR S&P rust (Put) Apr-12/105.00 164,000 554,320 SPDR S&P rust (Put) Mar-12/102.00 270,996 628,711 SPDR S&P rust (Put) Feb-12/97.00 238,069 305,109 SPDR S&P rust (Put) Jan-12/112.00 249,154 590,495 SPDR S&P rust (Put) Dec-11/108.00 280,395 298,469 SPDR S&P rust (Put) Nov-11/114.00 286,012 164,909 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $3,109,944 241,301 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,109,944 213,622 45 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 $12,663,710 $1,060,206 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 12,663,710 157,663 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 10,553,092 1,001,066 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 10,553,092 876,434 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 10,553,092 132,019 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 10,553,092 105,109 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,221,237 397,218 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,221,237 41,917 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 10,553,092 1,016,790 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 10,553,092 99,727 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 3,188,000 59,807 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,598,724 637,569 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,598,724 61,500 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 10,478,311 972,387 46 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 $10,478,311 $103,840 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,455,000 248,362 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,455,000 248,362 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 15,455,000 253,307 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 3,188,000 72,240 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 15,358,000 159,877 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 15,358,000 159,877 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 135,150 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 135,150 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 135,150 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 135,150 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 135,150 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 135,150 47 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 $7,625,000 $43,386 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 3,050,000 32,239 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 18,569,000 866,801 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 18,569,000 216,515 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 23,833,000 84,369 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 23,833,000 30,745 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 14,518,848 333,208 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 14,518,848 65,335 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 18,569,000 825,021 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 18,569,000 181,048 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 12,624,016 269,901 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 12,624,016 43,805 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 26,559,841 65,868 48 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 $26,559,841 $36,387 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 3,188,000 48,458 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 18,569,000 777,113 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 18,569,000 138,710 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 15,455,000 80,057 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 15,455,000 78,357 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 15,455,000 81,912 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 8,732,510 1,152,342 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 26,559,841 54,395 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 26,559,841 26,825 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 8,732,510 1,310 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 11,916,000 19,542 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 11,916,000 17,397 49 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 $12,555,000 $20,088 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 12,555,000 18,255 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 18,569,000 719,177 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 18,569,000 87,089 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 23,833,000 63,157 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 23,833,000 9,295 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 23,833,000 47,237 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 23,833,000 17,398 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 14,757,000 250,869 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 14,757,000 223,569 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 14,757,000 99,167 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 14,757,000 84,410 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 18,833,000 51,640 50 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 $18,833,000 $39,361 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.12 2,580,867 594,064 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.12 2,580,867 1,110 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 24,330,296 959,100 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 24,330,296 933,310 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.045 2,086,670 449,197 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.045 2,086,670 897 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 3,295,982 758,471 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 3,295,982 758 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.11 157,142 35,935 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.11 157,142 33 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/3.855 6,603,347 1,173,283 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.355 6,603,347 132 51 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* cont. strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 $26,559,841 $42,363 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 26,559,841 14,342 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 9,975,868 783,305 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 9,975,868 698 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 2,079,217 86,579 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 2,079,217 30,357 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 14,757,000 158,343 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 14,757,000 120,417 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 14,757,000 63,455 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 14,757,000 43,238 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 18,833,000 32,581 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 18,833,000 19,963 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 19,213,400 1,783,964 52 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.7%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 $19,213,400 $27,091 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.85 18,242,218 856,107 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.85 18,242,218 18 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 5,767,398 1,244,951 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 5,767,398 6 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 26,559,841 26,029 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 26,559,841 558 Total purchased options outstanding (cost $29,023,220) COMMODITY LINKED NOTES (2.8%)* Principal amount Value UBS AG/Jersey Branch 144A notes zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) $10,494,000 $9,951,985 UBS AG/Jersey Branch 144A notes zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) 13,564,000 13,313,161 Total commodity linked notes (cost $24,058,000) ASSET-BACKED SECURITIES (2.4%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-NC3, Class A2B, 0.35472s, 2036 $1,040,000 $390,000 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 609,978 359,887 Countrywide Asset Backed Certificates FRB Ser. 07-3, Class 2A2, 0.41472s, 2047 940,000 663,953 FRB Ser. 06-8, Class 2A3, 0.40472s, 2046 F 483,000 304,140 FRB Ser. 07-8, Class 2A2, 0.37472s, 2037 F 1,532,000 1,186,716 FRB Ser. 07-1, Class 2A2, 0.34472s, 2037 F 944,000 792,570 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF5, Class 2A3, 0.40472s, 2036 F 2,388,595 1,289,207 FRB Ser. 06-FF11, Class 2A3, 0.39472s, 2036 2,165,000 1,071,675 Green Tree Financial Corp. Ser. 99-3, Class A8, 7.06s, 2031 638,000 544,693 Ser. 99-2, Class A7, 6.44s, 2030 360,409 381,035 53 ASSET-BACKED SECURITIES (2.4%)* cont. Principal amount Value GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.54472s, 2036 F $2,276,658 $1,075,192 FRB Ser. 05-15, Class 2A2, 0.49472s, 2036 1,010,225 586,787 FRB Ser. 05-14, Class 2A2, 0.49472s, 2035 557,785 256,581 FRB Ser. 05-11, Class 3A4, 0.49472s, 2035 912,135 684,101 FRB Ser. 06-19, Class A3A, 0.48472s, 2036 692,158 264,750 FRB Ser. 07-3, Class A4A, 0.46472s, 2047 1,431,353 622,639 FRB Ser. 06-1, Class A2, 0.46472s, 2036 1,532,677 605,408 FRB Ser. 06-16, Class A2, 0.41472s, 2036 842,755 337,102 FRB Ser. 06-9, Class A3, 0.40472s, 2036 F 763,166 305,116 FRB Ser. 06-12, Class A2A, 0.39472s, 2036 870,953 357,091 FRB Ser. 06-9, Class A2, 0.36472s, 2036 F 566,567 226,515 FRB Ser. 06-16, Class A1, 0.30472s, 2036 1,383,933 553,573 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.29472s, 2036 22,972 9,533 Lehman XS Trust FRB Ser. 06-8, Class 2A1, 0.42472s, 2036 752,842 319,958 Long Beach Mortgage Loan Trust FRB Ser. 06-5, Class 2A3, 0.39472s, 2036 4,980,442 1,718,253 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 925,972 516,229 Ser. 00-D, Class A4, 7.4s, 2030 1,066,007 652,929 Ser. 02-A, Class A4, 6.97s, 2032 718,921 651,522 Ser. 01-D, Class A2, 5.26s, 2019 887,589 521,459 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 346,349 319,939 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.39472s, 2036 F 3,970,181 2,089,308 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.29472s, 2037 33,544 31,657 Total asset-backed securities (cost $21,942,388) FOREIGN GOVERNMENT BONDS AND NOTES (1.5%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $325,000 $266,500 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,405,000 1,361,557 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 7,915,000 7,124,846 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 2,805,000 331,214 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 240,000 234,606 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 184,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 525,000 519,472 Ukraine (Government of) 144A bonds 7 3/4s, 2020 500,000 478,750 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 215,000 210,423 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,674,500 Total foreign government bonds and notes (cost $13,251,498) SHORT-TERM INVESTMENTS (31.9%)* Principal amount/shares Value Straight-A Funding, LLC for an effective yield of 0.163%, January 18, 2012 $8,000,000 $7,996,707 U.S. Treasury Bills for an effective yield of 0.093%, September 20, 2012 # ## 32,000,000 31,973,216 54 SHORT-TERM INVESTMENTS (31.9%)* cont. Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 # ## $51,000,000 $50,960,225 U.S. Treasury Bills for an effective yield of 0.071%, July 26, 2012 ## 10,000,000 9,994,714 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.145%, April 5, 2012 ## 73,000,000 72,965,799 U.S. Treasury Bills for an effective yield of 0.221%, March 8, 2012 ## 15,000,000 14,987,200 U.S. Treasury Bills for an effective yield of 0.197%, December 15, 2011 # ## 17,000,000 16,994,182 U.S. Treasury Bills zero %, November 17, 2011 ## 12,000,000 11,999,997 Putnam Money Market Liquidity Fund 0.05% e 46,344,270 46,344,270 Total short-term investments (cost $264,216,310) TOTAL INVESTMENTS Total investments (cost $969,524,582) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2010 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $828,143,447. † Non-income-producing security. ‡ Restricted, excluding 144A securities, as to public resale. The total market value of the restricted security held at the close of the reporting period was $344,834, and less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. 55 # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $415,659,898 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $198,947,746) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 11/16/11 $501,117 $457,148 $43,969 Brazilian Real Buy 11/16/11 1,525,956 1,410,032 115,924 British Pound Buy 11/16/11 1,188,234 1,146,366 41,868 Canadian Dollar Buy 11/16/11 401,869 436,367 (34,498) Chilean Peso Buy 11/16/11 242,095 222,709 19,386 Czech Koruna Buy 11/16/11 352,166 335,558 16,608 Euro Sell 11/16/11 1,531,262 1,477,330 (53,932) Hungarian Forint Sell 11/16/11 128,365 124,488 (3,877) Japanese Yen Sell 11/16/11 4,120,861 4,193,313 72,452 Mexican Peso Sell 11/16/11 256,733 248,106 (8,627) Norwegian Krone Sell 11/16/11 440,856 374,663 (66,193) Russian Ruble Buy 11/16/11 413,352 380,774 32,578 Singapore Dollar Sell 11/16/11 452,182 432,898 (19,284) South African Rand Buy 11/16/11 399,881 393,966 5,915 56 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $198,947,746) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. South Korean Won Sell 11/16/11 $1,655,015 $1,527,089 $(127,926) Swedish Krona Buy 11/16/11 767,285 726,214 41,071 Swiss Franc Buy 11/16/11 4,415,223 4,238,569 176,654 Taiwan Dollar Sell 11/16/11 935,881 912,111 (23,770) Turkish Lira Sell 11/16/11 196,972 183,128 (13,844) Barclays Bank PLC Australian Dollar Buy 11/16/11 3,708,036 3,601,144 106,892 Brazilian Real Sell 11/16/11 1,687,940 1,554,290 (133,650) British Pound Sell 11/16/11 3,258,278 3,199,412 (58,866) Canadian Dollar Sell 11/16/11 1,773,360 1,727,708 (45,652) Chilean Peso Sell 11/16/11 423,752 389,563 (34,189) Czech Koruna Sell 11/16/11 17,616 16,773 (843) Euro Sell 11/16/11 4,696,166 4,557,459 (138,707) Hungarian Forint Sell 11/16/11 999,686 985,720 (13,966) Indian Rupee Buy 11/16/11 482,908 473,784 9,124 Japanese Yen Sell 11/16/11 197,063 216,968 19,905 Malaysian Ringgit Buy 11/16/11 380,131 363,614 16,517 Mexican Peso Sell 11/16/11 145,881 135,922 (9,959) New Zealand Dollar Sell 11/16/11 183,885 172,698 (11,187) Norwegian Krone Buy 11/16/11 7,044,032 6,718,192 325,840 Polish Zloty Buy 11/16/11 667,792 643,373 24,419 Russian Ruble Sell 11/16/11 160,610 147,638 (12,972) Singapore Dollar Sell 11/16/11 775,021 740,981 (34,040) South Korean Won Buy 11/16/11 714,745 677,097 37,648 Swedish Krona Buy 11/16/11 3,008,977 2,813,275 195,702 Swiss Franc Buy 11/16/11 162,940 156,370 6,570 Taiwan Dollar Sell 11/16/11 164,768 151,976 (12,792) Thai Baht Sell 11/16/11 322,642 316,751 (5,891) Turkish Lira Buy 11/16/11 1,375,933 1,294,835 81,098 Citibank, N.A. Australian Dollar Buy 11/16/11 1,363,527 1,375,269 (11,742) Brazilian Real Buy 11/16/11 886,266 816,965 69,301 British Pound Buy 11/16/11 729,242 684,749 44,493 Canadian Dollar Sell 11/16/11 150,337 170,478 20,141 Chilean Peso Sell 11/16/11 426,392 391,748 (34,644) Czech Koruna Buy 11/16/11 649,648 622,344 27,304 Euro Sell 11/16/11 1,999,302 1,973,502 (25,800) Hungarian Forint Buy 11/16/11 965,994 938,048 27,946 Japanese Yen Sell 11/16/11 1,600,712 1,631,975 31,263 Mexican Peso Buy 11/16/11 107,202 103,904 3,298 New Zealand Dollar Buy 11/16/11 13,896 13,046 850 Norwegian Krone Buy 11/16/11 421,998 482,958 (60,960) Polish Zloty Sell 11/16/11 721,477 685,284 (36,193) Singapore Dollar Buy 11/16/11 1,559,446 1,485,203 74,243 57 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $198,947,746) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. South African Rand Sell 11/16/11 $1,218,318 $1,200,565 $(17,753) South Korean Won Buy 11/16/11 16,746 15,452 1,294 Swedish Krona Sell 11/16/11 1,248,476 1,262,066 13,590 Swiss Franc Buy 11/16/11 538,500 516,808 21,692 Taiwan Dollar Sell 11/16/11 681,078 656,556 (24,522) Turkish Lira Sell 11/16/11 193,873 186,343 (7,530) Credit Suisse AG Australian Dollar Buy 11/16/11 5,404,027 5,069,652 334,375 Brazilian Real Sell 11/16/11 70,890 65,434 (5,456) British Pound Sell 11/16/11 653,038 656,602 3,564 Canadian Dollar Sell 11/16/11 4,132,827 3,997,225 (135,602) Chilean Peso Buy 11/16/11 5,651 5,193 458 Czech Koruna Buy 11/16/11 263,814 251,520 12,294 Euro Sell 11/16/11 1,752,900 1,767,102 14,202 Hungarian Forint Sell 11/16/11 420,878 408,253 (12,625) Indian Rupee Sell 11/16/11 1,647,167 1,616,692 (30,475) Japanese Yen Sell 11/16/11 954,617 984,567 29,950 Malaysian Ringgit Sell 11/16/11 307,472 293,883 (13,589) Mexican Peso Buy 11/16/11 74,983 74,626 357 Norwegian Krone Buy 11/16/11 2,518,798 2,507,956 10,842 Polish Zloty Buy 11/16/11 505,671 479,527 26,144 Russian Ruble Sell 11/16/11 86,601 79,589 (7,012) Singapore Dollar Sell 11/16/11 615,235 588,347 (26,888) South African Rand Buy 11/16/11 469,875 464,397 5,478 South Korean Won Sell 11/16/11 822,109 758,437 (63,672) Swedish Krona Sell 11/16/11 1,274,817 1,205,986 (68,831) Swiss Franc Sell 11/16/11 420,226 402,950 (17,276) Taiwan Dollar Buy 11/16/11 1,120,853 1,102,184 18,669 Turkish Lira Sell 11/16/11 651,333 605,999 (45,334) Deutsche Bank AG Australian Dollar Buy 11/16/11 134,143 145,051 (10,908) Brazilian Real Buy 11/16/11 608,745 563,710 45,035 British Pound Buy 11/16/11 785,350 731,801 53,549 Canadian Dollar Sell 11/16/11 2,770,763 2,690,785 (79,978) Chilean Peso Buy 11/16/11 213,531 196,376 17,155 Czech Koruna Sell 11/16/11 384,766 366,737 (18,029) Euro Sell 11/16/11 7,063,203 6,866,811 (196,392) Hungarian Forint Sell 11/16/11 384,516 372,834 (11,682) Japanese Yen Buy 11/16/11 1,002,868 1,023,261 (20,393) Malaysian Ringgit Sell 11/16/11 241,490 231,105 (10,385) Mexican Peso Buy 11/16/11 676,247 654,804 21,443 New Zealand Dollar Sell 11/16/11 288,836 271,332 (17,504) Norwegian Krone Sell 11/16/11 858,297 741,976 (116,321) Polish Zloty Buy 11/16/11 268,266 258,694 9,572 58 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $198,947,746) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Singapore Dollar Buy 11/16/11 $1,756,050 $1,680,124 $75,926 South Korean Won Sell 11/16/11 1,131,708 1,027,840 (103,868) Swedish Krona Sell 11/16/11 1,643,349 1,554,713 (88,636) Swiss Franc Sell 11/16/11 1,455,409 1,396,307 (59,102) Taiwan Dollar Sell 11/16/11 559,338 530,122 (29,216) Turkish Lira Sell 11/16/11 242,285 224,949 (17,336) Goldman Sachs International Australian Dollar Sell 11/16/11 1,904,519 1,553,769 (350,750) British Pound Buy 11/16/11 886,634 855,233 31,401 Canadian Dollar Buy 11/16/11 37,910 5,640 32,270 Chilean Peso Buy 11/16/11 287,324 263,994 23,330 Euro Sell 11/16/11 784,724 818,278 33,554 Hungarian Forint Sell 11/16/11 464,713 451,012 (13,701) Japanese Yen Sell 11/16/11 1,844,408 1,880,160 35,752 Norwegian Krone Sell 11/16/11 1,052,070 954,267 (97,803) Polish Zloty Sell 11/16/11 179,482 169,295 (10,187) South African Rand Buy 11/16/11 830,735 817,425 13,310 Swedish Krona Sell 11/16/11 1,108,772 1,050,676 (58,096) Swiss Franc Sell 11/16/11 2,126,312 2,039,454 (86,858) HSBC Bank USA, National Association Australian Dollar Sell 11/16/11 867,670 597,147 (270,523) British Pound Sell 11/16/11 1,086,146 1,046,619 (39,527) Canadian Dollar Sell 11/16/11 1,056,274 1,058,498 2,224 Euro Sell 11/16/11 745,709 769,680 23,971 Indian Rupee Sell 11/16/11 636,018 623,525 (12,493) Japanese Yen Buy 11/16/11 415,027 423,353 (8,326) New Zealand Dollar Buy 11/16/11 26,015 24,423 1,592 Norwegian Krone Sell 11/16/11 536,586 508,260 (28,326) Singapore Dollar Sell 11/16/11 686,880 657,317 (29,563) South Korean Won Buy 11/16/11 2,246,263 2,067,991 178,272 Swiss Franc Sell 11/16/11 1,507,482 1,445,696 (61,786) Taiwan Dollar Sell 11/16/11 312,759 304,796 (7,963) JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/16/11 3,128,642 3,147,030 (18,388) Brazilian Real Buy 11/16/11 461,218 424,427 36,791 British Pound Buy 11/16/11 198,066 165,659 32,407 Canadian Dollar Sell 11/16/11 895,205 905,596 10,391 Chilean Peso Buy 11/16/11 176,322 161,975 14,347 Czech Koruna Sell 11/16/11 771,796 736,102 (35,694) Euro Sell 11/16/11 3,562,938 3,526,384 (36,554) Hungarian Forint Buy 11/16/11 599,513 564,820 34,693 Japanese Yen Buy 11/16/11 2,045,867 2,047,387 (1,520) Malaysian Ringgit Sell 11/16/11 202,702 193,743 (8,959) Mexican Peso Sell 11/16/11 114,562 110,933 (3,629) 59 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $198,947,746) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. New Zealand Dollar Buy 11/16/11 $71,421 $66,998 $4,423 Norwegian Krone Sell 11/16/11 1,086,826 1,027,734 (59,092) Polish Zloty Sell 11/16/11 386,843 367,664 (19,179) Russian Ruble Sell 11/16/11 74,018 68,035 (5,983) Singapore Dollar Sell 11/16/11 580,967 555,450 (25,517) South African Rand Buy 11/16/11 679,807 671,268 8,539 South Korean Won Buy 11/16/11 1,185,955 1,111,035 74,920 Swedish Krona Sell 11/16/11 476,592 450,559 (26,033) Swiss Franc Buy 11/16/11 565,733 542,742 22,991 Taiwan Dollar Buy 11/16/11 262,349 256,020 6,329 Thai Baht Sell 11/16/11 151,007 148,155 (2,852) Turkish Lira Sell 11/16/11 97,725 90,738 (6,987) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/16/11 3,347,269 3,340,927 6,342 Brazilian Real Sell 11/16/11 640,678 588,533 (52,145) British Pound Sell 11/16/11 4,198,126 4,057,207 (140,919) Canadian Dollar Sell 11/16/11 2,359,466 2,199,509 (159,957) Chilean Peso Sell 11/16/11 28,541 26,212 (2,329) Czech Koruna Sell 11/16/11 69,350 66,096 (3,254) Euro Buy 11/16/11 2,049,246 1,905,862 143,384 Hungarian Forint Sell 11/16/11 298,179 307,335 9,156 Indian Rupee Sell 11/16/11 289,630 284,215 (5,415) Japanese Yen Buy 11/16/11 2,234,495 2,219,931 14,564 Malaysian Ringgit Sell 11/16/11 261 251 (10) Mexican Peso Sell 11/16/11 135,666 131,653 (4,013) New Zealand Dollar Sell 11/16/11 7,514 7,057 (457) Norwegian Krone Buy 11/16/11 2,552,927 2,577,132 (24,205) Polish Zloty Sell 11/16/11 315,106 299,290 (15,816) Russian Ruble Sell 11/16/11 86,588 79,601 (6,987) Singapore Dollar Sell 11/16/11 435,207 417,476 (17,731) South African Rand Sell 11/16/11 1,086,013 1,071,663 (14,350) South Korean Won Sell 11/16/11 546,750 504,195 (42,555) Swedish Krona Sell 11/16/11 901,914 852,766 (49,148) Swiss Franc Sell 11/16/11 400,970 384,759 (16,211) Taiwan Dollar Buy 11/16/11 1,665,400 1,635,714 29,686 Turkish Lira Buy 11/16/11 47,961 44,647 3,314 State Street Bank and Trust Co. Australian Dollar Buy 11/16/11 4,120,776 3,997,247 123,529 Brazilian Real Sell 11/16/11 1,016,898 935,166 (81,732) British Pound Sell 11/16/11 858,499 860,133 1,634 Canadian Dollar Buy 11/16/11 431,556 431,925 (369) Czech Koruna Sell 11/16/11 113,946 108,645 (5,301) Euro Buy 11/16/11 8,062,093 7,632,466 429,627 Hungarian Forint Sell 11/16/11 654,394 634,152 (20,242) 60 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $198,947,746) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Indonesian Rupiah Sell 11/16/11 $307,235 $293,530 $(13,705) Japanese Yen Sell 11/16/11 352,874 388,712 35,838 Malaysian Ringgit Buy 11/16/11 252,986 242,447 10,539 Mexican Peso Sell 11/16/11 207,561 201,094 (6,467) Norwegian Krone Buy 11/16/11 2,054,077 2,133,360 (79,283) Polish Zloty Buy 11/16/11 133,552 133,382 170 Russian Ruble Sell 11/16/11 74,015 68,032 (5,983) Singapore Dollar Buy 11/16/11 213,101 199,109 13,992 South African Rand Buy 11/16/11 55,935 55,084 851 South Korean Won Buy 11/16/11 18,740 17,295 1,445 Swedish Krona Sell 11/16/11 1,300,850 1,197,164 (103,686) Swiss Franc Sell 11/16/11 72,696 69,731 (2,965) Taiwan Dollar Sell 11/16/11 288,882 273,625 (15,257) Thai Baht Buy 11/16/11 614,249 604,962 9,287 Turkish Lira Sell 11/16/11 45,030 34,365 (10,665) Westpac Banking Corp. Australian Dollar Buy 11/16/11 958,151 1,022,630 (64,479) British Pound Buy 11/16/11 501,434 485,848 15,586 Canadian Dollar Buy 11/16/11 58,169 25,217 32,952 Euro Sell 11/16/11 1,908,959 1,904,248 (4,711) Japanese Yen Buy 11/16/11 2,784,395 2,815,312 (30,917) New Zealand Dollar Buy 11/16/11 388,131 364,271 23,860 Norwegian Krone Sell 11/16/11 37,179 35,261 (1,918) Swedish Krona Buy 11/16/11 125,338 118,789 6,549 Swiss Franc Buy 11/16/11 552,743 530,463 22,280 Total FUTURES CONTRACTS OUTSTANDING at 10/31/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 4 $470,593 Dec-11 $3,909 Canadian Government Bond 10 yr (Long) 17 2,239,549 Dec-11 5,674 Euro STOXX 50 Index (Short) 779 25,740,307 Dec-11 (536,398) Euro-Swiss Franc 3 Month (Short) 16 4,555,935 Dec-11 (34,018) Euro-Swiss Franc 3 Month (Short) 38 10,829,004 Jun-12 (131,216) Euro-Swiss Franc 3 Month (Short) 38 10,829,004 Dec-12 (169,870) Euro-Swiss Franc 3 Month (Short) 38 10,825,758 Mar-12 (102,579) Japanese Government Bond 10 yr (Short) 2 3,634,178 Dec-11 7,599 Japanese Government Bond 10 yr Mini (Short) 23 4,183,423 Dec-11 10,464 NASDAQ 100 Index E-Mini (Long) 39 1,837,680 Dec-11 120,836 61 FUTURES CONTRACTS OUTSTANDING at 10/31/11 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 284 $17,740,060 Dec-11 $(19,027) S&P Mid Cap 400 Index E-Mini (Long) 382 33,849,020 Dec-11 1,701,299 U.S. Treasury Bond 30 yr (Long) 245 34,062,657 Dec-11 645,197 U.S. Treasury Note 10 yr (Long) 5 645,313 Dec-11 (3,003) Total WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) 773,600 Nov-11/$129.00 $922,270 SPDR S&P rust (Call) 773,600 Nov-11/130.00 692,705 SPDR S&P rust (Put) 270,996 Mar-12/90.00 316,805 SPDR S&P rust (Put) 238,069 Feb-12/85.00 148,636 SPDR S&P rust (Put) 173,698 Dec-11/100.00 121,517 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $6,180,300 Aug-15/4.375 448,134 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.375 1,532,492 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 19,957,200 Jan-12/4.80 339 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 19,957,200 Jan-12/4.80 4,358,253 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.46 421,744 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.46 1,602,206 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 11,974,320 Jan-12/4.72 120 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 11,974,320 Jan-12/4.72 2,525,264 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 3,050,000 Oct-16/2.7975 78,141 62 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 7,625,000 Oct-16/2.5625 $163,099 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 14,288,761 Aug-16/3.625 1,033,649 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 14,288,761 Aug-16/3.625 1,063,798 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 24,328,403 Aug-16/5.35 749,923 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 24,328,403 Aug-16/4.35 2,730,401 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 10,549,616 Aug-16/4.17 305,517 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 10,549,616 Aug-16/4.17 633,747 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 16,863,030 Aug-16/4.28 878,395 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 16,863,030 Aug-16/4.28 1,828,458 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 6,736,016 Aug-16/4.68 286,954 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 6,736,016 Aug-16/4.68 870,233 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 5,613,347 Jul-16/4.67 240,139 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 5,613,347 Jul-16/4.67 722,112 63 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 5,613,347 Jul-16/4.80 $224,927 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 5,613,347 Jul-16/4.80 765,677 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,245,339 Jul-16/4.80 89,836 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,245,339 Jul-16/4.80 306,264 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.815 222,794 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.815 770,808 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,509,959 Jul-16/4.79 140,960 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,509,959 Jul-16/4.79 477,182 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 5,573,570 Jul-16/4.74 229,185 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 5,573,570 Jul-16/4.74 740,694 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 4,145,824 Jun-16/4.815 160,982 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 4,145,824 Jun-16/4.815 572,198 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 7,402,572 Jun-16/5.12 134,949 64 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 7,284,320 Jun-16/4.89 $146,298 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 7,238,070 Jun-16/4.575 167,634 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 7,402,572 Jun-16/4.12 439,935 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 7,284,320 Jun-16/4.39 494,489 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 7,238,070 Jun-16/4.575 535,183 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 27,400,500 Sep-15/4.04 1,379,067 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 27,400,500 Sep-15/4.04 2,657,191 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,726,280 Feb-15/5.36 34,812 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,726,280 Feb-15/5.36 324,744 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 3,955,380 Feb-15/5.27 83,664 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 3,955,380 Feb-15/5.27 718,613 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 4,162,255 Aug-14/4.20 133,900 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 4,162,255 Aug-14/4.20 482,934 65 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,546 Jul-14/4.19 $111,677 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,546 Jul-14/4.19 400,971 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,387,418 Jul-14/4.34 40,614 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,387,418 Jul-14/4.34 173,767 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,546 Jul-14/4.35 100,893 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,546 Jul-14/4.35 436,714 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,554 Jul-14/4.3725 99,114 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,554 Jul-14/4.3725 442,726 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,168,841 Jul-14/4.36 62,248 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,168,841 Jul-14/4.36 275,024 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 3,443,967 Jul-14/4.29 103,243 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 3,443,967 Jul-14/4.29 420,929 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 33,161,500 Aug-12/2.855 857,225 66 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 33,161,500 Aug-12/2.855 $1,655,090 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 42,757,600 Aug-12/2.73 1,281,445 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 42,757,600 Aug-12/2.73 1,833,446 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 1,812,000 Jul-12/2.6825 73,150 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.6075 464,044 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.6075 464,044 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.61875 471,065 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 2,493,000 Apr-12/2.60 86,532 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.498 358,014 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.498 358,014 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 2,391,100 Apr-12/4.8675 406 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 315,996 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 315,996 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 315,996 67 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 $315,996 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 315,996 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 315,996 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 2,391,100 Apr-12/4.8675 517,817 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 2,383,000 Jan-12/2.52 64,389 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. 10,510,000 Jan-12/2.4475 234,899 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 10,510,000 Jan-12/2.453 237,946 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 10,510,000 Jan-12/2.46325 242,256 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 2016. 6,365,775 Dec-11/2.28 573 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 2016. 6,365,775 Dec-11/2.28 282,959 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 19,496,628 Dec-11/1.29 81,301 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 19,496,628 Dec-11/1.29 153,438 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 8,390,737 Dec-11/2.225 503 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 8,390,737 Dec-11/2.225 354,341 68 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 2016. 397,501 Dec-11/2.24 $20 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 2016. 397,501 Dec-11/2.24 17,100 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 1,540,026 Nov-11/1.26 3,465 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 1,540,026 Nov-11/1.26 9,102 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 2021. 11,141,576 May-16/5.11 203,445 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2021. 10,969,952 May-16/4.86 222,624 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 2021. 11,141,576 May-16/4.11 658,790 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 2021. 10,969,952 May-16/4.36 734,197 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 10,915,355 May-16/4.60 816,283 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 10,915,355 May-16/4.60 248,870 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 21,482,482 May-16/4.765 451,476 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 21,482,482 May-16/4.765 1,731,595 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 9,302,123 May-16/4.7575 195,279 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 14,205,307 May-16/4.745 299,874 69 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $52,735,681) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 35,513,269 May-16/4.77 $741,517 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 9,302,123 May-16/4.7575 748,598 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 14,205,307 May-16/4.745 1,137,078 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 35,513,269 May-16/4.77 2,873,240 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. 4,505,805 Nov-11/2.31 45 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. 4,505,805 Nov-11/2.31 211,548 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $91,886,600 $10,561 7/8/13 0.68% 3 month USD- LIBOR-BBA $(373,184) 19,463,700 — 9/23/13 3 month USD- LIBOR-BBA 0.45% (36,401) 21,494,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (16,221) 2,773,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% (30,082) 33,088,000 — 10/3/13 3 month USD- LIBOR-BBA 0.54875% (428) 22,564,000 — 10/5/13 3 month USD- LIBOR-BBA 0.597% 20,713 2,609,000 — 10/11/21 3 month USD- LIBOR-BBA 2.18% (31,587) 12,225,000 — 10/11/21 3 month USD- LIBOR-BBA 2.3% (13,574) 5,982,000 — 10/11/21 3 month USD- LIBOR-BBA 2.245% (36,795) 4,374,000 — 8/2/21 2.97236% 3 month USD- LIBOR-BBA (292,544) 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $3,717,000 $— 10/14/26 2.74% 3 month USD- LIBOR-BBA $(10,904) 8,988,000 — 8/9/13 0.553% 3 month USD- LIBOR-BBA (5,994) 50,998,000 (76,350) 2/7/15 1.891% 3 month USD- LIBOR-BBA (2,083,465) AUD 2,140,000 — 4/18/21 6.10% 6 month AUD- BBR-BBSW (172,229) CAD 1,320,000 — 9/14/21 2.4075% 3 month CAD- BA-CDOR 19,976 CAD 1,718,000 — 10/6/21 3 month CAD- BA-CDOR 2.445% (22,644) CAD 2,280,000 — 10/31/21 2.64% 3 month CAD- BA-CDOR (5,918) EUR 14,000,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 371,839 GBP 753,000 — 10/11/21 2.76% 6 month GBP- LIBOR-BBA (7,969) JPY 763,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 26,456 JPY 283,000,000 — 10/6/21 6 month JPY- LIBOR-BBA 0.98625% (11,482) JPY 315,000,000 — 10/13/21 0.9925% 6 month JPY- LIBOR-BBA 16,409 Barclays Bank PLC $10,282,665 93,058 9/8/16 2.065% 3 month USD- LIBOR-BBA (325,927) 3,351,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA 34,035 15,216,500 — 9/19/20 2.12% 3 month USD- LIBOR-BBA 48,464 20,595,500 — 9/19/13 3 month USD- LIBOR-BBA 0.51% (13,044) 4,367,000 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 72,722 12,615,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA 23,933 16,252,200 — 9/21/13 3 month USD- LIBOR-BBA 0.4925% (16,484) 33,013,700 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 43,814 12,382,000 — 9/22/21 3 month USD- LIBOR-BBA 2.18% (129,426) 4,911,000 — 9/22/41 2.975% 3 month USD- LIBOR-BBA (20,520) 21,494,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (16,892) 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $21,463,000 $— 9/27/13 3 month USD- LIBOR-BBA 0.5175% $(12,265) 5,293,000 — 9/28/21 3 month USD- LIBOR-BBA 2.041% (125,506) 82,956,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (60,074) 80,483,400 15,177 6/17/13 0.64% 3 month USD- LIBOR-BBA (271,658) 6,451,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% (131,441) 3,353,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% (44,760) 30,476,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (10,704) 4,049,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA 50,423 974,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% (239) 4,400,000 — 6/20/41 3.91625% 3 month USD- LIBOR-BBA (903,808) 1,746,000 — 10/3/41 2.8175% 3 month USD- LIBOR-BBA 50,212 11,022,000 — 10/3/13 3 month USD- LIBOR-BBA 0.543% (1,404) 2,662,000 — 10/4/21 2.089% 3 month USD- LIBOR-BBA 52,746 6,772,000 — 10/6/21 1.999% 3 month USD- LIBOR-BBA 191,220 21,300,000 — 6/27/41 3 month USD- LIBOR-BBA 3.88882% 4,241,780 5,002,000 — 6/28/41 3.885% 3 month USD- LIBOR-BBA (991,752) 2,710,000 — 6/28/41 3 month USD- LIBOR-BBA 3.88% 534,531 8,440,000 — 6/29/41 3 month USD- LIBOR-BBA 3.85488% 1,623,341 5,600,000 — 6/30/41 3 month USD- LIBOR-BBA 3.92% 1,152,021 22,269,000 — 7/8/13 0.6775% 3 month USD- LIBOR-BBA (91,936) 1,976,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 37,544 1,455,885 — 10/7/18 1.73% 3 month USD- LIBOR-BBA 8,259 154,599,000 — 10/7/13 3 month USD- LIBOR-BBA 0.636% (257,810) 29,072,000 — 10/7/21 2.11% 3 month USD- LIBOR-BBA 527,649 72 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $1,187,000 $— 10/7/41 3 month USD- LIBOR-BBA 2.668% $(70,636) 2,826,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (12,378) 1,232,000 — 10/24/13 0.648% 3 month USD- LIBOR-BBA (2,111) 4,833,000 — 10/24/21 2.363% 3 month USD- LIBOR-BBA (17,143) 3,154,000 — 10/25/21 2.385% 3 month USD- LIBOR-BBA (17,335) 7,683,000 — 10/27/13 0.64625% 3 month USD- LIBOR-BBA (12,548) 29,324,000 — 7/12/13 3 month USD- LIBOR-BBA 0.7225% 145,699 604,000 — 7/12/41 3 month USD- LIBOR-BBA 4.0825% 143,427 13,662,000 — 7/13/20 3 month USD- LIBOR-BBA 2.93% 976,289 38,665,000 — 7/13/13 0.645% 3 month USD- LIBOR-BBA (132,049) 5,800,000 — 7/14/41 3.88% 3 month USD- LIBOR-BBA (1,135,360) 5,636,000 — 7/20/13 0.66% 3 month USD- LIBOR-BBA (20,601) 385,000 — 7/20/41 3 month USD- LIBOR-BBA 3.888% 75,792 7,334,233 (112,947) 9/21/21 3 month USD- LIBOR-BBA 3.14% 456,831 8,692,424 (165,589) 10/21/21 3 month USD- LIBOR-BBA 3.17% 509,852 8,486,600 10,941 3/30/31 3 month USD- LIBOR-BBA 4.17% 1,751,400 2,955,000 — 7/25/41 3 month USD- LIBOR-BBA 3.97% 629,992 23,095,000 — 7/28/13 3 month USD- LIBOR-BBA 0.635% 71,207 2,720,000 — 7/28/41 3 month USD- LIBOR-BBA 3.9675% 577,761 14,360,000 — 8/2/13 0.6425% 3 month USD- LIBOR-BBA (36,655) 4,342,000 — 8/2/41 3.8925% 3 month USD- LIBOR-BBA (850,803) 10,582,000 — 8/3/13 0.5875% 3 month USD- LIBOR-BBA (15,270) 6,813,000 — 8/3/41 3.83375% 3 month USD- LIBOR-BBA (1,252,627) 5,372,000 — 8/4/41 3.6108% 3 month USD- LIBOR-BBA (741,778) 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $14,580,000 $— 8/5/13 0.576% 3 month USD- LIBOR-BBA $(17,207) 2,444,000 — 8/5/13 0.57125% 3 month USD- LIBOR-BBA (2,661) 2,457,000 — 8/5/41 3 month USD- LIBOR-BBA 3.58% 323,554 19,869,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (24,495) 3,022,000 — 10/28/41 2.9525% 3 month USD- LIBOR-BBA 10,266 2,411,000 — 10/28/21 3 month USD- LIBOR-BBA 2.329% (186) 90,508,700 — 10/31/17 1.74% 3 month USD- LIBOR-BBA (753,766) 24,699,800 — 10/31/16 1.44% 3 month USD- LIBOR-BBA (163,713) 23,152,100 — 10/31/41 3.13% 3 month USD- LIBOR-BBA (769,069) 8,418,000 — 10/31/21 2.55% 3 month USD- LIBOR-BBA (171,122) 1,858,000 — 10/31/41 3 month USD- LIBOR-BBA 3.2025% 89,106 3,132,000 — 11/2/41 3.052% 3 month USD- LIBOR-BBA (52,461) 1,137,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (126,948) 5,216,000 — 8/9/41 3 month USD- LIBOR-BBA 3.49% 589,020 591,000 — 8/9/41 3 month USD- LIBOR-BBA 3.575% 77,019 9,546,000 — 8/17/13 0.45% 3 month USD- LIBOR-BBA 14,041 3,220,000 — 8/17/41 3.343% 3 month USD- LIBOR-BBA (264,574) 48,385,536 — 8/18/13 0.439% 3 month USD- LIBOR-BBA 82,249 84,181,927 E — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (102,702) 4,469,000 — 8/31/21 2.348% 3 month USD- LIBOR-BBA (31,942) 10,440,000 (59,769) 9/8/16 3 month USD- LIBOR-BBA 2.14% 403,946 12,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (150,909) 20,325,000 — 8/31/13 0.509% 3 month USD- LIBOR-BBA 8,690 4,581,000 — 9/1/21 2.355% 3 month USD- LIBOR-BBA (33,961) 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $15,320,000 $— 9/6/20 2.231% 3 month USD- LIBOR-BBA $(110,829) 1,015,000 — 9/6/41 3.2375% 3 month USD- LIBOR-BBA (59,897) 12,052,000 — 9/6/13 3 month USD- LIBOR-BBA 0.4925% (10,266) 35,399,000 — 9/6/13 3 month USD- LIBOR-BBA 0.48875% (32,479) 6,191,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% (63,016) 6,191,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% (57,291) 4,973,000 — 9/8/41 2.958% 3 month USD- LIBOR-BBA (8,809) 27,117,000 — 9/8/13 0.52875% 3 month USD- LIBOR-BBA 4,203 15,692,000 — 9/8/21 3 month USD- LIBOR-BBA 2.186% (136,601) 2,098,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA 20,900 29,128,000 — 9/13/13 0.52% 3 month USD- LIBOR-BBA 10,680 10,913,000 — 9/13/21 2.145% 3 month USD- LIBOR-BBA 140,668 2,259,000 — 9/13/41 2.975% 3 month USD- LIBOR-BBA (11,016) 4,842,000 — 9/15/13 3 month USD- LIBOR-BBA 0.5275% (1,255) AUD 4,290,000 — 10/13/21 5.0575% 6 month AUD- BBR-BBSW 16,355 AUD 7,310,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (307,021) AUD 5,560,000 — 3/21/21 6 month AUD- BBR-BBSW 5.88% 362,450 AUD 3,410,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (266,751) EUR 25,100,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 636,528 EUR 31,375,000 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (739,448) EUR 2,544,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% (9,542) EUR 1,437,000 — 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS 4,260 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. EUR 2,002,000 $— 10/12/21 2.675% 6 month EUR- EURIBOR- REUTERS $(25,513) EUR 3,990,000 — 10/14/21 6 month EUR- EURIBOR- REUTERS 2.73% 77,035 GBP 3,924,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (76,247) GBP 882,000 — 10/3/21 2.5675% 6 month GBP- LIBOR-BBA 14,363 GBP 2,450,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (122,721) GBP 1,086,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (110,152) GBP 3,700,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 329,290 Citibank, N.A. $4,121,000 — 9/23/13 3 month USD- LIBOR-BBA 0.459% (6,967) 1,966,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% (28,646) 5,432,000 — 9/30/18 1.73625% 3 month USD- LIBOR-BBA 24,349 7,577,000 — 10/3/13 0.55625% 3 month USD- LIBOR-BBA (999) 5,864,000 — 10/3/20 3 month USD- LIBOR-BBA 2.04% (64,874) 5,284,250 — 10/3/21 2.159% 3 month USD- LIBOR-BBA 70,495 297,000 — 10/3/41 3 month USD- LIBOR-BBA 2.804% (9,358) 1,121,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (20,503) 2,826,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (12,378) 5,224,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 24,990 10,184,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (12,555) 1,273,000 — 8/8/41 3.5825% 3 month USD- LIBOR-BBA (167,964) 1,755,000 — 8/8/41 3.517% 3 month USD- LIBOR-BBA (208,042) 8,988,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (6,064) 37,827,100 77,543 8/25/20 3 month USD- LIBOR-BBA 2.1% (23,414) 76 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $10,442,000 $26,764 8/25/21 3 month USD- LIBOR-BBA 2.24% $114 SEK 8,980,200 — 10/3/21 2.555% 3 month SEK- STIBOR-SIDE 7,729 SEK 9,014,000 — 10/4/21 2.5% 3 month SEK- STIBOR-SIDE 14,399 SEK 27,082,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (211,343) SEK 28,382,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (222,179) Credit Suisse International $2,033,000 — 9/16/21 3 month USD- LIBOR-BBA 2.20375% (15,799) 26,529,000 — 9/20/13 0.52125% 3 month USD- LIBOR-BBA 11,308 23,672,800 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 20,498 1,630,000 — 9/22/21 2.15125% 3 month USD- LIBOR-BBA 21,327 25,031,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (11,996) 8,209,600 — 10/3/20 3 month USD- LIBOR-BBA 2.055% (80,548) 7,397,950 — 10/3/21 2.172% 3 month USD- LIBOR-BBA 89,888 15,800,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (92,904) 2,974,000 — 10/11/13 3 month USD- LIBOR-BBA 0.65375% 5,874 2,826,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (12,378) 22,099,000 — 10/11/13 3 month USD- LIBOR-BBA 0.68% 55,018 1,978,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 9,462 42,241,800 (8,642) 2/24/15 2.04% 3 month USD- LIBOR-BBA (1,856,361) 27,564,000 — 10/31/13 3 month USD- LIBOR-BBA 0.65% 46,255 6,478,000 — 11/2/13 0.5825% 3 month USD- LIBOR-BBA (2,073) 13,140,000 — 11/2/13 0.56% 3 month USD- LIBOR-BBA 1,708 10,225,000 — 8/8/13 3 month USD- LIBOR-BBA 0.57375% 11,317 8,988,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (6,064) 77 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $1,250,000 $— 8/18/41 3 month USD- LIBOR-BBA 3.3688% $109,189 7,013,000 — 8/18/13 0.4385% 3 month USD- LIBOR-BBA 11,998 2,811,000 — 8/23/14 3 month USD- LIBOR-BBA 0.633% (1,921) 796,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (21,728) 511,000 — 8/26/21 2.362% 3 month USD- LIBOR-BBA (4,379) 29,408,600 — 8/31/13 3 month USD- LIBOR-BBA 0.493% (22,181) 10,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (125,758) 21,194,800 — 8/31/13 3 month USD- LIBOR-BBA 0.5125% (7,667) 13,011,300 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (192,648) 2,921,500 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 192,568 2,395,000 — 9/6/21 2.349% 3 month USD- LIBOR-BBA (15,339) 6,191,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% (63,016) 7,825,000 — 9/14/13 0.53875% 3 month USD- LIBOR-BBA 108 3,929,000 — 9/14/41 2.944% 3 month USD- LIBOR-BBA 6,065 75,053,800 5,352 5/27/13 0.72% 3 month USD- LIBOR-BBA (396,317) CHF 5,228,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (40,525) CHF 1,485,000 — 10/5/21 6 month CHF- LIBOR-BBA 1.44% (5,552) CHF 821,000 — 10/7/21 1.465% 6 month CHF- LIBOR-BBA 868 CHF 1,054,000 — 10/10/21 1.45% 6 month CHF- LIBOR-BBA 3,133 CHF 1,360,000 — 10/14/21 1.535% 6 month CHF- LIBOR-BBA (7,544) GBP 1,860,000 — 10/12/21 6 month GBP- LIBOR-BBA 2.7875% 26,846 GBP 2,451,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 96,282 78 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $1,066,000 $— 9/14/21 2.145% 3 month USD- LIBOR-BBA $13,833 3,270,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% (1,033) 8,234,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (4,425) 16,315,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (312,422) 21,463,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (12,265) 378,000 — 9/29/21 2.165% 3 month USD- LIBOR-BBA 4,699 2,773,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% (28,822) 9,382,400 — 10/3/20 3 month USD- LIBOR-BBA 2.034% (108,533) 8,454,800 — 10/3/21 2.153% 3 month USD- LIBOR-BBA 117,481 3,547,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% 780 3,183,000 — 10/4/14 3 month USD- LIBOR-BBA 0.7175% 2,031 56,952,600 — 10/7/14 3 month USD- LIBOR-BBA 0.792% 160,299 29,752,839 — 10/7/16 1.3045% 3 month USD- LIBOR-BBA (47,999) 54,189,480 — 10/7/17 3 month USD- LIBOR-BBA 1.532% (112,447) 567,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (10,739) 37,968,400 — 10/7/14 3 month USD- LIBOR-BBA 0.787% 101,196 19,835,226 — 10/7/16 1.30125% 3 month USD- LIBOR-BBA (28,783) 36,126,320 — 10/7/17 3 month USD- LIBOR-BBA 1.529% (81,539) 8,750,835 — 10/7/16 1.303% 3 month USD- LIBOR-BBA (13,409) 1,779,415 — 10/7/18 1.7265% 3 month USD- LIBOR-BBA 10,508 3,536,000 — 10/11/41 2.7725% 3 month USD- LIBOR-BBA 136,199 2,826,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (12,378) 2,295,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 4,406 2,883,000 — 10/14/41 3 month USD- LIBOR-BBA 2.94375% (11,158) 79 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $35,330,000 $— 10/31/13 3 month USD- LIBOR-BBA 0.6505% $59,641 37,383,000 — 11/1/21 2.525% 3 month USD- LIBOR-BBA (662,801) 53,356,000 — 11/1/13 3 month USD- LIBOR-BBA 0.615% 52,289 23,096,000 — 11/1/41 3 month USD- LIBOR-BBA 3.19125% 1,042,553 6,054,000 3,231 7/18/14 3 month USD- LIBOR-BBA 0.96% 67,883 45,766,000 — 7/27/13 0.6325% 3 month USD- LIBOR-BBA (139,261) 2,613,000 — 7/27/41 3.95% 3 month USD- LIBOR-BBA (545,922) 8,988,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (6,064) 41,299,600 — 8/12/16 3 month USD- LIBOR-BBA 1.255% 126,899 5,548,000 — 11/2/21 2.365% 3 month USD- LIBOR-BBA (16,755) 6,689,400 — 8/12/41 3.32% 3 month USD- LIBOR-BBA (520,998) 17,374,000 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (1,280,434) 803,100 — 8/16/41 3.36% 3 month USD- LIBOR-BBA (68,841) 7,504,500 — 8/17/18 1.84% 3 month USD- LIBOR-BBA (45,150) 3,071,000 — 8/18/41 3.37% 3 month USD- LIBOR-BBA (269,031) 8,690,800 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (8,586) 14,585,300 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (5,767) 9,365,600 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 262,358 65,243,300 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (30,822) 32,468,000 — 8/30/21 2.4075% 3 month USD- LIBOR-BBA (401,767) 13,375,400 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 811,966 73,436,000 (12,975) 5/13/13 0.75% 3 month USD- LIBOR-BBA (460,197) 32,994,900 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (24,913) 11,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (138,333) 80 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $21,137,500 $— 9/12/13 3 month USD- LIBOR-BBA 0.5% $(16,007) 6,694,000 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% (44,424) 4,860,200 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (113,359) 4,669,000 — 9/14/16 1.175% 3 month USD- LIBOR-BBA 14,722 15,522,020 (496,705) 8/25/41 3 month USD- LIBOR-BBA 4.09% 3,137,767 EUR 9,060,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (1,116,693) KRW 2,959,000,000 — 8/16/16 3 month KRW- CD-KSDA- BLOOMBERG 3.42% (14,626) KRW 2,953,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (67,896) KRW 2,953,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (66,693) KRW 2,928,000,000 — 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (66,649) Goldman Sachs International $15,216,500 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA 31,026 20,595,500 — 9/19/13 3 month USD- LIBOR-BBA 0.515% (11,070) 4,367,000 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 86,074 268,000 — 9/20/41 3 month USD- LIBOR-BBA 3.065% 6,081 17,288,200 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 14,970 2,267,000 — 9/21/21 3 month USD- LIBOR-BBA 2.188% (21,832) 23,958,300 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 31,544 16,988,700 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (31,048) 17,320,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (13,611) 15,227,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (501,778) 18,113,280 (658,418) 9/29/41 3 month USD- LIBOR-BBA 3.99% 3,155,911 81 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $9,022,000 $— 9/28/41 2.69625% 3 month USD- LIBOR-BBA $478,988 23,878,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (16,782) 400,000 — 9/29/41 3 month USD- LIBOR-BBA 2.87% (7,089) 3,113,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% (42,594) 3,089,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% 538 574,000 — 10/7/14 3 month USD- LIBOR-BBA 0.7775% 1,368 4,420,000 — 10/11/21 3 month USD- LIBOR-BBA 2.16% (61,607) 2,826,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (12,378) 326,000 — 7/1/41 3 month USD- LIBOR-BBA 4.02625% 73,996 2,295,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 4,406 5,304,000 — 10/14/21 3 month USD- LIBOR-BBA 2.3745% 29,071 1,637,000 — 10/17/13 0.65375% 3 month USD- LIBOR-BBA (3,121) 2,256,000 — 10/17/21 2.365% 3 month USD- LIBOR-BBA (9,750) 4,353,000 — 10/18/13 3 month USD- LIBOR-BBA 0.65875% 8,974 12,183,000 — 10/18/21 2.40125% 3 month USD- LIBOR-BBA (101,152) 8,060,000 — 10/21/13 0.632% 3 month USD- LIBOR-BBA (11,524) 1,405,000 — 10/21/21 2.36% 3 month USD- LIBOR-BBA (4,987) 822,000 — 10/21/41 3 month USD- LIBOR-BBA 2.94125% (4,027) 2,378,000 — 7/21/41 3.935% 3 month USD- LIBOR-BBA (490,807) 1,118,000 — 7/21/13 3 month USD- LIBOR-BBA 0.665% 4,183 150,000 — 7/25/41 3.9325% 3 month USD- LIBOR-BBA (30,826) 19,882,000 — 7/25/13 3 month USD- LIBOR-BBA 0.65625% 70,157 34,831,000 — 7/25/13 0.65625% 3 month USD- LIBOR-BBA (122,907) 14,512,700 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (76,337) 82 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $16,704,000 $— 7/25/21 3 month USD- LIBOR-BBA 3.127% $1,377,200 58,112,000 — 7/26/13 3 month USD- LIBOR-BBA 0.63% 174,479 10,183,000 — 7/26/41 3 month USD- LIBOR-BBA 3.93625% 2,099,503 21,768,000 — 7/28/13 3 month USD- LIBOR-BBA 0.61875% 60,107 3,191,000 — 7/28/41 3.935% 3 month USD- LIBOR-BBA (656,574) 2,206,000 — 8/2/41 3.8725% 3 month USD- LIBOR-BBA (423,238) 2,648,000 — 8/2/41 3.81625% 3 month USD- LIBOR-BBA (477,564) 8,661,900 — 10/25/21 2.39625% 3 month USD- LIBOR-BBA (56,632) 6,468,000 — 10/26/13 0.64875% 3 month USD- LIBOR-BBA (10,996) 3,074,000 — 10/26/21 3 month USD- LIBOR-BBA 2.3825% 15,926 6,132,000 — 10/26/41 3 month USD- LIBOR-BBA 3.005% 47,077 482,000 — 10/26/21 3 month USD- LIBOR-BBA 2.415% 3,931 1,852,000 — 10/26/41 3 month USD- LIBOR-BBA 3.0375% 26,450 427,000 — 10/27/21 3 month USD- LIBOR-BBA 2.435% 4,228 14,216,800 — 10/31/41 3.12% 3 month USD- LIBOR-BBA (443,253) 6,620,300 — 10/31/41 3.10275% 3 month USD- LIBOR-BBA (183,105) 1,909,000 — 8/3/41 3.754% 3 month USD- LIBOR-BBA (319,783) 7,401,000 — 8/4/13 0.58875% 3 month USD- LIBOR-BBA (10,724) 3,218,000 — 8/4/41 3.718% 3 month USD- LIBOR-BBA (514,981) 1,880,000 — 8/4/41 3.711% 3 month USD- LIBOR-BBA (298,176) 2,370,000 — 8/4/41 3 month USD- LIBOR-BBA 3.6225% 332,939 5,355,000 — 8/5/41 3.593% 3 month USD- LIBOR-BBA (719,431) 1,137,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (126,948) 886,000 — 8/9/41 3 month USD- LIBOR-BBA 3.54% 109,119 83 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $3,538,000 $— 8/10/41 3.435% 3 month USD- LIBOR-BBA $(359,409) 2,051,800 — 8/15/41 3.2475% 3 month USD- LIBOR-BBA (128,844) 5,557,100 — 8/15/41 3.365% 3 month USD- LIBOR-BBA (482,544) 2,360,000 — 8/18/21 2.3425% 3 month USD- LIBOR-BBA (17,700) 23,580,000 — 8/24/16 1.235% 3 month USD- LIBOR-BBA (29,175) 12,420,000 — 8/24/21 3 month USD- LIBOR-BBA 2.2625% (4,849) 970,000 — 8/24/41 3.075% 3 month USD- LIBOR-BBA (25,978) 66,347,000 — 8/30/13 3 month USD- LIBOR-BBA 0.48375% (63,162) 10,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (125,758) 11,384,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (82,155) 15,343,000 — 9/1/13 3 month USD- LIBOR-BBA 0.4975% (10,932) 3,111,000 — 9/1/41 3 month USD- LIBOR-BBA 3.195% 157,800 2,167,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA 4,324 16,205,000 — 9/13/13 0.52125% 3 month USD- LIBOR-BBA 5,428 4,041,000 — 9/13/41 3.023% 3 month USD- LIBOR-BBA (59,284) 2,852,000 — 9/13/21 3 month USD- LIBOR-BBA 2.16625% (31,206) EUR 10,740,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 314,118 EUR 4,400,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (12,199) EUR 9,100,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (25,230) EUR 867,000 — 10/6/21 2.439% 6 month EUR- EURIBOR- REUTERS 13,721 EUR 18,480,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (342,393) 84 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 2,102,000 E $— 9/22/31 6 month GBP- LIBOR-BBA 4.06% $18,352 GBP 1,086,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% (23,057) GBP 1,986,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (3,449) GBP 686,000 — 10/6/21 2.525% 6 month GBP- LIBOR-BBA 16,632 GBP 1,908,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (120,567) GBP 1,908,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (103,755) KRW 5,146,000,000 — 9/19/16 3.395% 3 month KRW- CD-KSDA- BLOOMBERG 30,759 KRW 6,938,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (136,546) KRW 2,830,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (62,405) KRW 6,175,918,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 78,723 SEK 5,980,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (2,627) JPMorgan Chase Bank, N.A. $5,322,600 — 3/9/26 3 month USD- LIBOR-BBA 4.07% 927,160 31,600,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (189,600) 21,700,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (133,889) 7,101,000 — 9/27/13 3 month USD- LIBOR-BBA 0.51375% (4,580) 21,463,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (12,265) 6,185,000 (207,198) 9/8/41 3 month USD- LIBOR-BBA 4.0275% 1,154,343 23,447,200 — 7/11/13 0.715% 3 month USD- LIBOR-BBA (113,170) 8,695,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (679,281) 6,466,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% (71,495) 2,750,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% (24,669) 85 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $5,222,000 $— 10/3/21 3 month USD- LIBOR-BBA 2.184% $(57,709) 2,591,000 — 10/4/41 2.75% 3 month USD- LIBOR-BBA 110,321 13,190,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 7,833 5,503,000 — 10/7/21 3 month USD- LIBOR-BBA 2.068% (121,054) 7,037,000 — 10/11/21 3 month USD- LIBOR-BBA 2.2395% (46,824) 2,826,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (12,378) 1,471,000 — 10/14/13 0.677% 3 month USD- LIBOR-BBA (3,515) 3,246,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 15,528 10,035,900 — 10/19/21 3 month USD- LIBOR-BBA 2.387% 62,214 6,620,300 — 10/31/41 3.235% 3 month USD- LIBOR-BBA (361,323) 7,092,900 — 11/1/21 2.445% 3 month USD- LIBOR-BBA (73,837) 56,571,000 — 11/2/13 0.5925% 3 month USD- LIBOR-BBA (29,417) 1,463,000 — 8/8/41 3.466% 3 month USD- LIBOR-BBA (158,158) 877,000 — 8/8/41 3.4275% 3 month USD- LIBOR-BBA (87,898) 863,000 — 8/9/41 3.485% 3 month USD- LIBOR-BBA (96,573) 13,259,000 — 8/19/13 0.4475% 3 month USD- LIBOR-BBA 20,329 3,188,000 — 8/19/41 3.299% 3 month USD- LIBOR-BBA (232,723) 48,756,000 (34,815) 8/19/16 3 month USD- LIBOR-BBA 1.19% (64,469) 3,974,000 — 8/23/41 3.088% 3 month USD- LIBOR-BBA (117,367) 10,857,000 — 8/23/13 3 month USD- LIBOR-BBA 0.485% (9,044) 16,155,000 — 8/23/21 3 month USD- LIBOR-BBA 2.243% (33,641) 2,205,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 30,317 26,395,900 — 8/31/13 3 month USD- LIBOR-BBA 0.5% (16,169) 24,498,000 — 9/2/13 0.486% 3 month USD- LIBOR-BBA 23,245 86 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $1,697,000 $— 9/2/41 3.187% 3 month USD- LIBOR-BBA $(83,166) 14,394,000 — 9/2/21 3 month USD- LIBOR-BBA 2.35% 98,830 17,125,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% (255,234) 435,000 — 9/14/13 0.535% 3 month USD- LIBOR-BBA 39 19,314,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA 228,493 2,901,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (18,972) 5,075,000 — 9/19/21 3 month USD- LIBOR-BBA 2.266% (11,899) 4,615,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (3,517) CAD 5,070,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 86,789 CAD 8,310,000 — 9/21/21 3 month CAD- BA-CDOR 2.3911% (142,252) CAD 1,460,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 24,992 CAD 1,992,000 — 9/27/21 3 month CAD- BA-CDOR 2.415% (30,559) CAD 2,286,000 — 10/7/21 3 month CAD- BA-CDOR 2.5125% (16,579) CAD 2,399,000 — 10/14/21 3 month CAD- BA-CDOR 2.6575% 12,855 EUR 25,100,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 686,693 EUR 25,100,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (615,248) GBP 968,000 — 10/14/21 2.812% 6 month GBP- LIBOR-BBA (17,142) JPY 244,000,000 — 2/22/21 1.36375% 6 month JPY- LIBOR-BBA (126,996) JPY 447,200,000 — 5/25/15 0.674375% 6 month JPY- LIBOR-BBA (65,935) JPY 445,960,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 42,579 JPY 24,900,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 8,743 JPY 33,500,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (3,702) JPY 280,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (6,256) 87 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) UBS, AG AUD 5,254,000 $— 9/27/21 6 month AUD- BBR-BBSW 4.79% $(132,334) AUD 4,695,000 — 9/27/16 4.46% 6 month AUD- BBR-BBSW 44,051 CHF 25,006,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (361,505) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 208,670 $— 7/30/12 3 month USD- A basket (GDX) $(344,306) LIBOR-BBA of common stocks Barclays Bank PLC $746,590 — 1/12/40 5.00% (1 month Synthetic MBX 5,245 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,332,446 — 1/12/38 (6.50%) 1 month Synthetic MBX (6,917) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,360,281 — 1/12/40 4.50% (1 month Synthetic MBX 14,489 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,278,498 — 1/12/38 (6.50%) 1 month Synthetic MBX (15,654) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,450,704 — 1/12/40 5.00% (1 month Synthetic MBX 24,240 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,597,106 — 1/12/41 5.00% (1 month Synthetic MBX 16,212 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 14,441,658 — 1/12/38 (6.50%) 1 month Synthetic MBX (42,829) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 852,349 — 1/12/41 5.00% (1 month Synthetic MBX 5,321 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 88 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $11,809,517 $— 1/12/208 (6.50%) 1 month Synthetic MBX $(35,023) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,549,908 — 1/12/41 5.00% (1 month Synthetic MBX 53,371 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,540,503 — 1/12/40 4.00% (1 month Synthetic MBX 17,488 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 414,109 — 1/12/40 4.00% (1 month Synthetic TRS 1,837 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,180,000 — 4/7/16 (2.63%) USA Non Revised (39,323) Consumer Price Index-Urban (CPI-U) 4,261,743 — 1/12/41 5.00% (1 month Synthetic MBX 26,603 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 13,364,007 — 1/12/38 (6.50%) 1 month Synthetic MBX (39,633) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,399,770 — 1/12/40 4.00% (1 month Synthetic MBX 41,491 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 10,958,234 — 1/12/40 4.50% (1 month Synthetic MBX 67,270 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,337,613 — 1/12/41 4.50% (1 month Synthetic MBX 15,809 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 9,571,833 — 1/12/40 4.50% (1 month Synthetic MBX 58,759 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,785,000 — 1/12/40 4.50% (1 month Synthetic MBX 47,790 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 20,540,747 — 1/12/41 5.00% (1 month Synthetic MBX 155,550 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 89 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $5,016,071 $— 1/12/41 5.00% (1 month Synthetic MBX $31,837 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 654,142 — 1/12/40 5.00% (1 month Synthetic MBX 4,595 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,122,109 — 1/12/40 5.00% (1 month Synthetic MBX 14,907 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,538,704 — 1/12/40 5.00% (1 month Synthetic MBX 10,809 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,259,680 — 1/12/38 (6.50%) 1 month Synthetic TRS 29,643 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,844,129 — 1/12/38 (6.50%) 1 month Synthetic TRS 80,428 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,608,064 — 1/12/41 5.00% (1 month Synthetic TRS 23,431 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. shares 24,719 — 9/26/12 3 month USD- Netflix Inc. 1,195,663 LIBOR-BBA minus 0.60% $2,074,616 — 1/12/41 5.00% (1 month Synthetic MBX 12,950 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,237,584 — 1/12/40 5.00% (1 month Synthetic TRS 48,342 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,014,295 — 1/12/41 5.00% (1 month Synthetic MBX 6,331 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 666 — 4/11/12 (3 month USD- A basket 2,676,764 LIBOR-BBA plus (CGPUTQL1) 0.10%) of common stocks baskets 333,605 — 10/29/12 (3 month USD- A basket 770,361 LIBOR-BBA) (CGPUTSB8) of common stocks 90 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. units 14,852 $— 4/11/12 3 month USD- Russell 2000 $(2,474,827) LIBOR-BBA Total Return Index minus 0.05% units 620 — 4/11/12 3 month USD- Russell 2000 (103,080) LIBOR-BBA Total Return Index minus 0.05% units 217 — 4/11/12 3 month USD- Russell 1000 (36,139) LIBOR-BBA Total Return Index minus 0.05% Credit Suisse International $1,704,697 — 1/12/41 5.00% (1 month Synthetic MBX 10,641 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,859,841 — 1/12/40 5.00% (1 month Synthetic TRS 32,460 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,282,616 — 1/12/40 5.00% (1 month Synthetic TRS 21,925 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,377,434 — 1/12/40 5.00% (1 month Synthetic TRS 15,880 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 7,707,851 — 1/12/39 (6.00%) 1 month Synthetic TRS 64,877 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 3,017,335 — 1/12/34 (5.00%) 1 month Synthetic TRS 18,974 USD-LIBOR Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 1,240,000 — 3/1/16 2.47% USA Non Revised 10,007 Consumer Price Index-Urban (CPI-U) 930,000 — 3/3/16 2.45% USA Non Revised 6,575 Consumer Price Index-Urban (CPI-U) 2,251,905 — 1/12/41 5.00% (1 month Synthetic MBX 14,057 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,017,335 — 1/12/34 5.00% (1 month Synthetic TRS (18,974) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 91 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. EUR 5,855,000 $— 10/18/13 (1.7775%) Eurostat Eurozone $(14,664) HICP excluding tobacco UBS, AG baskets 390,904 — 10/22/12 (3 month USD- A basket 2,781,033 LIBOR-BBA plus (UBSEMBSK) 0.60%) of common stocks contracts 91,959 — 5/24/12 3 month USD- MSCI Daily Total (702,165) LIBOR-BBA Return Net USD minus 0.35% Index shares 135,484 — 2/28/12 (3 month USD- iShares MSCI (137,534) LIBOR-BBA minus Emerging Markets 0.25%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(3,383) $380,000 12/20/19 (100 bp) $51,630 Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+ 1,226,844 62,200,000 12/20/16 100 bp 698,558 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 92 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,948,204 $— $— Capital goods 8,604,401 — — Communication services 6,919,158 — — Conglomerates 926,823 — — Consumer cyclicals 27,174,027 — — Consumer staples 22,926,893 — — Energy 22,662,264 344,834 — Financials 26,525,377 — — Health care 21,453,225 — — Technology 38,600,859 — — Transportation 5,453,792 — — Utilities and power 7,798,564 — — Total common stocks — Asset-backed securities — 19,689,518 — Commodity linked notes — 23,265,146 — Corporate bonds and notes — 130,234,529 — Foreign government bonds and notes — 12,385,868 — Mortgage-backed securities — 146,782,968 1,916,590 Purchased options outstanding — 30,804,149 — Senior loans — 48,794,298 — U.S. Government and agency mortgage obligations — 101,781,502 — Short-term investments 46,344,270 217,872,040 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(659,130) $— Futures contracts 1,498,867 — — Written options — (63,050,910) — Interest rate swap contracts — (562,564) — Total return swap contracts — 4,422,897 — Credit default contracts — (473,273) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 93 Statement of assets and liabilities 10/31/11 ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $923,180,312) $928,865,029 Affiliated issuers (identified cost $46,344,270) (Notes 1 and 6) 46,344,270 Cash 54,476 Foreign currency (cost $17,196) (Note 1) 17,386 Dividends, interest and other receivables 4,029,767 Receivable for shares of the fund sold 4,006,561 Receivable for investments sold 14,928,438 Unrealized appreciation on swap contracts (Note 1) 46,347,868 Unrealized appreciation on forward currency contracts (Note 1) 3,960,660 Premium paid on swap contracts (Note 1) 1,836,791 Total assets LIABILITIES Payable for variation margin (Note 1) 39,834 Payable for investments purchased 9,377,503 Payable for purchases of delayed delivery securities (Note 1) 93,960,750 Payable for shares of the fund repurchased 5,486,153 Payable for compensation of Manager (Note 2) 343,403 Payable for investor servicing fees (Note 2) 135,203 Payable for custodian fees (Note 2) 42,504 Payable for Trustee compensation and expenses (Note 2) 17,936 Payable for administrative services (Note 2) 3,103 Payable for distribution fees (Note 2) 276,000 Written options outstanding, at value (premiums received $52,735,681) (Notes 1 and 3) 63,050,910 Premium received on swap contracts (Note 1) 1,469,471 Unrealized depreciation on forward currency contracts (Note 1) 4,619,790 Unrealized depreciation on swap contracts (Note 1) 43,328,128 Other accrued expenses 97,111 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $818,799,899 Undistributed net investment income (Note 1) 14,086,683 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (3,989,345) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (753,790) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 94 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($411,424,240 divided by 37,789,286 shares) $10.89 Offering price per class A share (100/94.25 of $10.89)* $11.55 Net asset value and offering price per class B share ($33,913,808 divided by 3,153,439 shares)** $10.75 Net asset value and offering price per class C share ($184,129,336 divided by 17,136,724 shares)** $10.74 Net asset value and redemption price per class M share ($7,649,730 divided by 708,630 shares) $10.80 Offering price per class M share (100/96.50 of $10.80)* $11.19 Net asset value, offering price and redemption price per class R share ($1,432,283 divided by 132,306 shares) $10.83 Net asset value, offering price and redemption price per class Y share ($189,594,050 divided by 17,333,459 shares) $10.94 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 95 Statement of operations Year ended 10/31/11 INVESTMENT INCOME Interest (net of foreign tax of $17,201) (including interest income of $50,971 from investments in affiliated issuers) (Note 6) $25,659,919 Dividends (net of foreign tax of $3,181) 3,525,330 Total investment income EXPENSES Compensation of Manager (Note 2) 5,667,641 Investor servicing fees (Note 2) 1,607,364 Custodian fees (Note 2) 135,501 Trustee compensation and expenses (Note 2) 52,409 Administrative services (Note 2) 21,305 Distribution fees — Class A (Note 2) 947,976 Distribution fees — Class B (Note 2) 317,140 Distribution fees — Class C (Note 2) 1,634,881 Distribution fees — Class M (Note 2) 50,900 Distribution fees — Class R (Note 2) 6,368 Other 416,889 Fees waived and reimbursed by Manager (Note 2) (945,028) Total expenses Expense reduction (Note 2) (7,085) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 9,654,446 Net realized loss on swap contracts (Note 1) (1,113,711) Net realized loss on futures contracts (Note 1) (11,000,018) Net realized loss on foreign currency transactions (Note 1) (6,880,269) Net realized gain on written options (Notes 1 and 3) 4,393,219 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (871,395) Net unrealized depreciation of investments, futures contracts, swap contracts and written options during the year (2,941,155) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 96 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/11 Year ended 10/31/10 Operations: Net investment income $19,278,988 $11,988,941 Net realized gain (loss) on investments and foreign currency transactions (4,946,333) 516,146 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (3,812,550) (1,374,095) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (7,064,890) (1,493,271) Class B (446,932) (99,701) Class C (2,229,946) (450,322) Class M (99,258) (27,344) Class R (21,612) (4,668) Class Y (3,651,084) (952,423) Net realized short-term gain on investments Class A (1,368,234) (540,984) Class B (119,800) (54,902) Class C (592,366) (211,344) Class M (24,807) (11,407) Class R (4,522) (1,706) Class Y (652,785) (309,725) From net realized long-term gain on investments Class A — (471,559) Class B — (47,856) Class C — (184,223) Class M — (9,944) Class R — (1,487) Class Y — (269,978) Redemption fees (Note 1) — 3,809 Increase from capital share transactions (Note 4) 184,645,931 402,883,119 Total increase in net assets NET ASSETS Beginning of year 649,253,647 240,378,571 End of year (including undistributed net investment income of $14,086,683 and $9,333,510, respectively) The accompanying notes are an integral part of these financial statements. 97 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A October 31, 2011 .29 (.05) (.23) (.05) — 1.16 2.68 144 f October 31, 2010 .30 .04 (.11) (.08) — e 1.47 2.73 240 f October 31, 2009† .21 .57 — e 7.80 * 1.28 * 1.96* 63 * Class B October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.94 144 f October 31, 2010 .21 .05 (.08) (.08) — e 2.22 1.97 240 f October 31, 2009† .16 .55 — e 7.10 * 1.92 * 1.48* 63 * Class C October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.91 144 f October 31, 2010 .21 .04 (.09) (.08) — e 2.22 1.98 240 f October 31, 2009† .17 .55 — e 7.20 * 1.92 * 1.59 * 63 * Class M October 31, 2011 .24 (.05) (.18) (.05) — 1.66 2.18 144 f October 31, 2010 .24 .05 (.10) (.08) — e 1.97 2.22 240 f October 31, 2009† .20 .53 — e 7.30 * 1.71 * 1.83* 63 * Class R October 31, 2011 .26 (.05) (.21) (.05) — 1.41 2.41 144 f October 31, 2010 .27 .04 (.11) (.08) — e 1.72 2.47 240 f October 31, 2009† .22 .54 — e 7.60 * 1.49 * 2.01 * 63 * Class Y October 31, 2011 .32 (.05) (.25) (.05) — .91 2.93 144 f October 31, 2010 .32 .05 (.13) (.08) — e 1.22 2.97 240 f October 31, 2009† .27 .54 — e 8.10 * 1.06 * 2.45 * 63 * * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2011 0.12% October 31, 2010 0.02 October 31, 2009 0.33 e Amount represents less than $0.01 per share. f Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 98 99 Notes to financial statements 10/31/11 Note 1: Significant accounting policies Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%), as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund pursues a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from November 1, 2010 through October 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 462,500,000 on purchased options contracts for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $259,200,000 on forward currency contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,248,500,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge market risk, to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $73,900,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $8,033,658 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $39,677,661 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $53,107,507. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. O) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. At October 31, 2011, the fund had a capital loss carryover of $400,578 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2019. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, realized and unrealized gains and losses on certain futures contracts, income on swap contracts, interest only securities and redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,012,093 to decrease undistributed net investment income and $73,386 to increase paid-in-capital, with a decrease to accumulated net realized loss of $938,707. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $37,761,526 Unrealized depreciation (33,645,607) Net unrealized appreciation 4,115,919 Undistributed ordinary income 17,518,339 Capital loss carryforward (400,578) Cost for federal income tax purposes $971,093,380 R) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion, 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.20%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.73% of the fund’s average net assets before an increase of $102,614 (0.01% of the fund’s average net assets) based on performance. Effective November 1, 2010, Putnam Management has agreed to limit the fund’s total expenses through June 30, 2012, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each fund’s distribution plans) will not exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $945,028 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $6,338 under the expense offset arrangements and by $747 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $647, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $403,810 and $10,899 from the sale of classA and classM shares, respectively, and received $65,481 and $44,420 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,725 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $944,677,573 and $825,838,124, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written Written Written Written swap option swap option equity option equity option contract premiums contract premiums amounts received amounts received Written options outstanding at the USD 227,516,360 $14,724,935 — $— beginning of the reporting period CHF — Options opened USD 1,020,700,476 39,178,705 16,353,350 9,485,860 CHF 24,120,000 23,893 — — Options exercised USD (145,768,508) (4,393,361) — — CHF — Options expired USD — — (12,439,969) (3,808,743) CHF — Options closed USD — — (1,683,418) (2,451,715) CHF (24,120,000) (23,893) — — Written options outstanding at the USD 1,102,448,328 $49,510,279 2,229,963 $3,225,402 end of the reporting period CHF — Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/11 Year ended 10/31/10 ClassA Shares Amount Shares Amount Shares sold 19,519,606 $215,004,136 23,782,655 $257,645,023 Shares issued in connection with reinvestment of distributions 690,043 7,431,759 203,279 2,191,347 20,209,649 222,435,895 23,985,934 259,836,370 Shares repurchased (12,231,198) (134,271,641) (4,932,352) (53,502,498) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassB Shares Amount Shares Amount Shares sold 1,097,989 $11,999,588 1,711,509 $18,426,767 Shares issued in connection with reinvestment of distributions 46,640 499,517 16,074 172,468 1,144,629 12,499,105 1,727,583 18,599,235 Shares repurchased (512,560) (5,589,650) (352,785) (3,792,124) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassC Shares Amount Shares Amount Shares sold 8,196,949 $89,620,543 10,244,761 $110,203,936 Shares issued in connection with reinvestment of distributions 205,067 2,194,212 59,111 633,664 8,402,016 91,814,755 10,303,872 110,837,600 Shares repurchased (3,919,849) (42,603,443) (1,610,361) (17,307,019) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassM Shares Amount Shares Amount Shares sold 303,817 $3,349,646 446,776 $4,817,868 Shares issued in connection with reinvestment of distributions 11,298 121,227 4,293 46,062 315,115 3,470,873 451,069 4,863,930 Shares repurchased (185,041) (2,011,915) (74,124) (799,777) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassR Shares Amount Shares Amount Shares sold 73,592 $805,264 81,330 $878,652 Shares issued in connection with reinvestment of distributions 2,378 25,535 691 7,428 75,970 830,799 82,021 886,080 Shares repurchased (33,730) (373,543) (14,147) (152,424) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassY Shares Amount Shares Amount Shares sold 11,396,701 $125,930,227 11,689,066 $127,134,411 Shares issued in connection with reinvestment of distributions 284,580 3,073,465 115,412 1,245,298 11,681,281 129,003,692 11,804,478 128,379,709 Shares repurchased (8,231,820) (90,558,996) (4,141,700) (44,965,963) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $55,013 Payables $528,286 Foreign exchange contracts Receivables 3,960,660 Payables 4,619,790 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized appreciation/ appreciation/ Equity contracts (depreciation) 13,376,592* (depreciation) 6,555,409* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 67,206,555* (depreciation) 100,915,299* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $759,537 $759,537 Foreign exchange contracts — — (3,920,416) — (3,920,416) Equity contracts (3,651,597) (5,857,919) — 10,777,978 1,268,462 Interest rate contracts (841,360) (5,142,099) — (12,651,226) (18,634,685) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $275,912 $275,912 Foreign exchange contracts — — (894,951) — (894,951) Equity contracts 1,103,097 2,039,608 — 1,645,575 4,788,280 Interest rate contracts (6,013,229) 2,788,982 — 4,000,061 775,814 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $50,971 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $692,548,668 and $702,452,217, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) The fund designated 12.86% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 14.37%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $13,356,279 of distributions paid as qualifying to be taxed as interest-related dividends, and no amount to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Name Year of birth Position held Principal occupations during past five years Other directorships Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and London, England SW1A 1LD Robert E. Patterson BSA Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen One Post Office Square Executive Vice President, Vice President, Clerk and Boston, MA 02109 Principal Executive Assistant Treasurer Officer, Treasurer and Custodian Compliance Liaison Michael Higgins State Street Bank Vice President, Senior Associate and Trust Company Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Legal Counsel Principal Financial Officer Nancy E. Florek Ropes & Gray LLP Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Independent Registered Vice President, Assistant Proxy Manager Public Accounting Firm Treasurer and Principal PricewaterhouseCoopers LLP Accounting Officer Susan G. Malloy Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam Absolute Return 500 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2011	$149,752	$	$10,157	$ — October 31, 2010	$118,268	$	$8,489	$ — For the fiscal years ended October 31, 2011 and October 31, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $187,539 and $408,142 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees October 31, 2011	$ — $157,505	$ — $ — October 31, 2010	$ — $243,601	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	November 1, 2010 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700 Fund Annual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information About the Trustees Officers Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. equity markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Interview with your fund’s portfolio manager Jeffrey L. Knight, CFA Market conditions deteriorated in the second half of the year. Could you provide an update? After peaking in April, around the time of the fund’s semiannual report, markets declined on greater concerns about credit risk as GDP data suggested that the U.S. economic recovery was nearly stalling. The global economy also weakened. Japan’s natural disasters in March caused supply chain disruptions, and China slowed its economy to reduce inflation. Macroeconomic forces caused a further lurch downward in the third quarter. July through September constituted the worst quarter for stocks and other “risk assets” since the financial crisis unraveled markets in 2008. S&P’s downgrade of U.S. Treasury debt, continued challenges in the European sovereign debt negotiations, and generally weaker-than-expected economic data poured fuel on the fire. For the annual period as a whole, U.S. stocks had modest gains, while credit-sensitive bonds and global stocks retreated. It was definitely a time to protect portfolio value. While class A shares of the 700 Fund had a return before sales charge of 2.55%, lower than the previous fiscal year, we kept the fund moving toward its positive return target, and volatility remained within the guidelines that we set for the fund. What strategies did you pursue in this context? Looking at the portfolio from the highest level, you can see very broad diversification and a significant cash weighting as key strategies for protecting value and reducing volatility. We also break down our active, non-cash strategies into two main categories — directional strategies that are aligned with market movements, and non-directional strategies This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/11. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15 and 16. 5 that we believe can produce returns independent of market direction. Examples of our directional strategies included positions in stocks, investment-grade corporate bonds, high-yield securities, as well as Treasuries and commodities. In addition, there were small allocations to emerging-market stocks and bonds. Non-directional strategies included long-short equity positions, commodity roll-based strategies, and currency positioning. In a long-short combination, we hold stocks that we expect to appreciate paired with short positions on stocks we expect to decline in value. This helps to reduce the fund’s exposure to random market movements. The roll-based strategy Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 is undertaken with commodity-linked notes, which are indexed to commodities futures contracts. The notes exploit the difference between a commodity’s current spot price, and its price in the futures market. How did the strategies fare? For the fiscal year as a whole, there were positive contributions from U.S. stock exposure and from high-yield securities. The fund held U.S. large-cap equities with “low beta” characteristics, which means below-average historic market risk, because research indicates that such stocks have performed better on a risk-adjusted basis. These holdings outperformed the broader markets during the period, though they retreated in the later months. Commercial mortgage-backed securities also helped early in the year. In this sector the fund owns highly rated securities that are senior in the capital structure. Like equities, these securities also gave up ground toward the end of the period, when market exposure was detrimental. In the later months of the period we saw a lot of the non-directional portfolio stabilizers come into play. Tail-risk hedging strategies were particularly helpful, and have many facets. The equity exposure is complemented by an option-based tail-risk management strategy. A group of low-beta equities was matched with a short position in equity index futures. Also, the fund held short positions in stocks we considered likely to fall in value, matched against a long position in equity index futures, which also helped to mute the impact of market direction. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/11. Short-term holdings and TBAs are excluded. Holdings will vary over time. 7 What were some of the other types of tail-risk hedging? The fund had some long positions in Treasuries, which rallied during the third-quarter downturn. We also held positions in credit default swaps on Belgian government bonds, a type of derivative that became more valuable as European sovereign risk mounted, but without direct exposure to the riskiest countries of Europe. Equity index put options, a type of derivative that appreciates as market levels decline, helped performance in the aftermath of the August S&P decision to downgrade the U.S. credit rating. We were fortunate to have these positions already in place when the announcement came on a Friday evening after markets closed, because there was not time to establish a position on Monday morning when markets plunged immediately. The currency strategy has been a detractor, mainly due to an overall short position on the euro, achieved with currency futures contracts, a type of derivative. The euro has remained surprisingly strong despite the eurozone debt crisis. However, we still consider currencies an attractive potential source of positive returns over the long term that we believe are uncorrelated with financial markets. Can you talk more about the fund’s fixed-income positions? Aside from corporate bonds, holdings in non-agency residential mortgage-backed securities [RMBS] and interest-only CMOs [CMO IOs] were part of our non-directional strategies. These securities are not correlated with the direction of traditional bond markets. Instead, RMBS are generally sensitive to credit or default risks, while CMO IOs are more sensitive to changes in prepayment rates. After performing well early in the year, these positions hurt performance in the later months of the fiscal period. Although the fundamentals underpinning the RMBS market were fairly stable, RMBS sold off as investors lost their appetite for credit risk in the third quarter. The CMO IOs were affected by some speculation over the period that the federal This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 government was weighing the introduction of new initiatives to help homeowners refinance their mortgages. Near the end of the fiscal year, the Federal Housing Finance Agency announced modifications to the existing Home Affordable Refinance Program by allowing certain “underwater” borrowers who are current on their payments to refinance their loans at market rates. IO spreads widened sharply in the weeks leading up to the announcement, and our positions were hurt. Are you still committed to these strategies, or have you introduced changes? We have reduced risk exposures, but we continue to take a mix of risks in fixed-income sectors. RMBS in the fund generally are less sensitive to interest-rate changes, and offer cash flows at the top of the capital structure. While short-term volatility has pressured the sector, we continue to believe the longer-term return potential for these securities is compelling and not necessarily reliant on an improving housing market. As for CMO IOs, from a fundamental point of view, we believe that cash flows remain extremely attractive even if there is an uptick in prepayment rates. It’s also important to remember that bonds mature at par value as long as there are no credit losses, and we do not anticipate any. The fund owns many securities nearing maturity in the next few years. While their prices have declined recently, their return expectations improved because they are poised to appreciate toward their par value. How is the fund positioned in international markets? With the prospect of a Greek default a distinct possibility and the fallout difficult to predict, we continue to have little to no exposure to eurozone sovereign debt. The fund has a small position in emerging-market bonds of Argentina and Ukraine. What is your outlook, and where is the fund taking risk? We maintain our belief that the most likely trajectory for the U.S. economy is one of continued slow growth over the near term. The major headwinds facing consumers earlier in the year — notably, high food and energy prices — have abated. In our view, the corporate sector also continues to have good prospects to remain in solid financial condition and appears unlikely to generate a raft of defaults. We believe that the Fed has demonstrated that it remains committed to preventing deflation, and this provides a reasonably supportive backdrop to markets. Washington has made little progress on the deficit, but debt reduction is high on the political agenda for 2012. Unfortunately, Europe is entering recession and its severity is unclear. Fortunately, China is likely to avoid a hard landing, as some feared earlier this year. Nevertheless, the fund’s emerging-market exposure remains small. While we do not find this a time to become more aggressive, our research efforts are biased toward finding ways to get more exposure to market direction. We expect that the current market downturn will give way to new opportunities. Jeff, thanks for commenting on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 9 Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA char-terholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8 million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professional services. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 19.52% 12.65% 16.83% 13.83% 16.94% 16.94% 17.47% 13.39% 18.22% 20.10% Annual average 6.45 4.26 5.60 4.64 5.63 5.63 5.80 4.50 6.04 6.63 1 year 2.55 –3.36 1.84 –3.11 1.79 0.80 2.12 –1.45 2.26 2.75 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/11 BofA (Bank of America) Merrill Lynch U.S. Barclays Capital U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.64% 20.82% 54.41% Annual average 0.23 6.85 16.44 1 year 0.16 5.00 8.09 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 11 Fund price and distribution information For the 12-month period ended 10/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.3385 $0.2775 $0.2725 $0.2785 $0.3245 $0.3615 Capital gains — Long-term — Capital gains — Short-term 0.0485 0.0485 0.0485 0.0485 0.0485 0.0485 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/10 $11.45 $12.15 $11.31 $11.31 $11.32 $11.73 $11.37 $11.47 10/31/11 11.35 12.04 11.19 11.19 11.23 11.64 11.25 11.37 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $11,683 ($11,383 with contingent deferred sales charge). Class C shares would have been valued at $11,694, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,339. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $11,822 and $12,020 respectively. 12 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 16.05% 9.38% 13.59% 10.59% 13.71% 13.71% 14.13% 10.16% 14.86% 16.61% Annual average 5.52 3.29 4.71 3.70 4.75 4.75 4.89 3.56 5.13 5.71 1 year 0.36 –5.39 –0.28 –5.12 –0.32 –1.29 –0.09 –3.60 0.14 0.65 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/10*† 1.39% 2.14% 2.14% 1.89% 1.64% 1.14% Total annual operating expense for the fiscal year ended 10/31/10† 1.64% 2.39% 2.39% 2.14% 1.89% 1.39% Annualized expense ratio for the six-month period ended 10/31/11‡ 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/29/12. † Restated to reflect projected expenses under a management contract effective 2/1/10. ‡ For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.68 $10.34 $10.34 $9.13 $7.90 $5.46 Ending value (after expenses) $949.00 $945.10 $945.10 $946.90 $947.00 $949.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.92 $10.71 $10.71 $9.45 $8.19 $5.65 Ending value (after expenses) $1,018.35 $1,014.57 $1,014.57 $1,015.83 $1,017.09 $1,019.61 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated 15 U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing 17 management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2010, by which time your fund had twelve months of operations based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). In addition, effective November 1, 2010 through at least February 29, 2012, Putnam Management will waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and 18 payments under the fund’s distribution plans) would exceed 1.10% of its average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 5th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) on a pro forma basis, adjusted to reflect the impact of the 1.10% average net asset expense limitation discussed above. The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 19 Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the absolute return of your fund, and your fund’s performance relative to its targeted annualized return. Putnam Absolute Return 700 Fund’s class A shares’ return net of fees and expenses was positive over the one-year period ended December 31, 2010, and lagged its targeted annualized return. The Trustees also considered that your fund seeks to earn its targeted annualized return over a reasonable period of time, generally at least three years or more. While your fund had not yet existed for three years, your fund’s annualized performance exceeded its targeted annualized return over the period from January 1, 2009, the start of the first month following the commencement of your fund’s operations, through December31, 2010. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of futureresults.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their 20 continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 700 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 700 Fund (the “fund”) at October 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 16, 2011 23 The fund’s portfolio 10/31/11 COMMON STOCKS (27.1%)* Shares Value Advertising and marketing services (0.1%) Omnicon Group, Inc. 21,345 $949,426 Aerospace and defense (0.8%) Huntington Ingalls Industries, Inc. † 4,125 121,688 Lockheed Martin Corp. 26,423 2,005,506 Northrop Grumman Corp. 24,952 1,440,978 Raytheon Co. 33,116 1,463,396 Rockwell Collins, Inc. 19,278 1,076,291 Airlines (0.2%) Copa Holdings SA Class A (Panama) 8,911 615,483 Southwest Airlines Co. 89,360 764,028 Banking (0.7%) Bank of Hawaii Corp. 12,696 536,152 JPMorgan Chase & Co. 44,100 1,532,916 M&T Bank Corp. 14,769 1,124,069 New York Community Bancorp, Inc. 61,122 813,534 People’s United Financial, Inc. 65,167 830,879 Beverage (0.4%) Dr. Pepper Snapple Group, Inc. 75,500 2,827,475 Biotechnology (0.4%) Biogen Idec, Inc. † 16,608 1,932,507 Pharmaceutical Product Development, Inc. 26,758 882,746 Broadcasting (0.1%) Discovery Communications, Inc. Class A † 14,922 648,510 Cable television (0.2%) IAC/InterActiveCorp. † 27,927 1,140,259 Chemicals (0.5%) International Flavors & Fragrances, Inc. 10,677 646,599 PPG Industries, Inc. 12,412 1,072,521 Sherwin-Williams Co. (The) 10,182 842,153 Sigma-Aldrich Corp. 11,881 777,968 Valspar Corp. 14,952 521,376 Commercial and consumer services (0.9%) Ecolab, Inc. 18,990 1,022,422 Equifax, Inc. 21,951 771,578 Expedia, Inc. 26,456 694,735 Gartner, Inc. † 17,815 686,234 Moody’s Corp. 25,423 902,262 Priceline.com, Inc. † 2,989 1,517,575 Verisk Analytics, Inc. Class A † 24,274 853,231 24 COMMON STOCKS (27.1%)* cont. Shares Value Communications equipment (0.1%) Harris Corp. 27,273 $1,029,556 Computers (1.6%) Apple, Inc. † 18,954 7,672,200 Hewlett-Packard Co. 43,323 1,152,825 Micros Systems, Inc. † 21,856 1,075,752 NetApp, Inc. † 10,902 446,546 Solera Holdings, Inc. 19,233 1,050,699 Conglomerates (0.1%) AMETEK, Inc. 23,329 921,962 Consumer (0.6%) Kimberly-Clark Corp. 45,873 3,197,807 Scotts Miracle-Gro Co. (The) Class A 10,188 494,220 Tupperware Brands Corp. 9,665 546,459 Containers (0.1%) Ball Corp. 19,848 686,145 Distribution (0.2%) W.W. Grainger, Inc. 8,349 1,430,267 Electric utilities (0.8%) Alliant Energy Corp. 17,177 700,478 DPL, Inc. 21,080 639,778 DTE Energy Co. 19,306 1,006,036 Entergy Corp. 15,780 1,091,503 Pinnacle West Capital Corp. 16,166 736,846 Public Service Enterprise Group, Inc. 40,166 1,353,594 Westar Energy, Inc. 20,793 566,817 Electronics (0.2%) L-3 Communications Holdings, Inc. 14,798 1,003,008 QLogic Corp. † 25,689 358,875 Energy (oil field) (0.7%) Core Laboratories NV (Netherlands) 8,847 957,776 Deepocean Group (Shell) (acquired 6/9/11, cost $415,875) (Norway) ‡ 28,625 400,750 Dresser-Rand Group, Inc. † 17,766 859,874 FMC Technologies, Inc. † 29,177 1,307,713 Oceaneering International, Inc. 21,522 900,265 Oil States International, Inc. † 11,268 784,365 Energy (other) (0.1%) Covanta Holding Corp. 35,061 513,994 Engineering and construction (0.1%) KBR, Inc. 26,533 740,536 25 COMMON STOCKS (27.1%)* cont. Shares Value Food (0.5%) ConAgra Foods, Inc. 40,600 $1,028,398 Corn Products International, Inc. 22,943 1,112,736 Hormel Foods Corp. 57,457 1,693,258 Forest products and packaging (0.1%) Sealed Air Corp. 23,827 424,121 Health-care services (1.1%) AmerisourceBergen Corp. 37,131 1,514,945 Cardinal Health, Inc. 38,601 1,708,866 Laboratory Corp. of America Holdings † 13,652 1,144,720 Lincare Holdings, Inc. 24,361 573,702 McKesson Corp. 24,378 1,988,026 Warner Chilcott PLC Class A (Ireland) † 42,830 776,080 Insurance (2.1%) ACE, Ltd. 29,080 2,098,122 Allied World Assurance Co. Holdings AG 10,482 609,004 Arch Capital Group, Ltd. † 27,212 978,816 Aspen Insurance Holdings, Ltd. 20,364 539,442 Axis Capital Holdings, Ltd. 22,590 708,197 Berkshire Hathaway, Inc. Class B † 34,405 2,678,773 Chubb Corp. (The) 16,229 1,088,154 Endurance Specialty Holdings, Ltd. (Bermuda) 13,323 495,616 Everest Re Group, Ltd. 9,939 893,715 PartnerRe, Ltd. 12,181 757,902 RenaissanceRe Holdings, Ltd. 11,450 779,974 Transatlantic Holdings, Inc. 13,816 718,985 Travelers Cos., Inc. (The) 22,151 1,292,511 Validus Holdings, Ltd. 23,817 651,633 W.R. Berkley Corp. 28,261 983,765 Investment banking/Brokerage (0.1%) BlackRock, Inc. 2,400 378,696 Goldman Sachs Group, Inc. (The) 3,500 383,425 Machinery (0.1%) Roper Industries, Inc. 12,938 1,049,272 Media (0.3%) McGraw-Hill Cos., Inc. (The) 24,575 1,044,438 Viacom, Inc. Class B 31,544 1,383,204 Medical technology (0.2%) C.R. Bard, Inc. 12,705 1,091,995 Gen-Probe, Inc. † 11,450 688,145 Metals (0.2%) Newmont Mining Corp. 24,798 1,657,250 26 COMMON STOCKS (27.1%)* cont. Shares Value Natural gas utilities (0.2%) AGL Resources, Inc. 14,610 $612,743 Spectra Energy Corp. 37,575 1,075,772 Oil and gas (2.4%) Chevron Corp. 59,469 6,247,218 Exxon Mobil Corp. 104,192 8,136,353 HollyFrontier Corp. 29,888 917,263 Murphy Oil Corp. 20,808 1,152,139 Sunoco, Inc. 21,739 809,343 Pharmaceuticals (1.3%) Abbott Laboratories 71,670 3,860,863 Eli Lilly & Co. 72,300 2,686,668 Forest Laboratories, Inc. † 37,271 1,166,582 Perrigo Co. 15,054 1,359,075 Publishing (0.1%) Washington Post Co. (The) Class B 1,145 389,483 Real estate (0.8%) Annaly Capital Management, Inc. R 73,217 1,233,706 Digital Realty Trust, Inc. R 16,305 1,016,291 Federal Realty Investment Trust R 11,189 993,136 Jones Lang LaSalle, Inc. 8,925 576,734 Rayonier, Inc. R 23,238 969,722 Realty Income Corp. R 23,176 774,310 Restaurants (0.7%) Brinker International, Inc. 17,737 406,177 Darden Restaurants, Inc. 14,230 681,332 Panera Bread Co. Class A † 4,402 588,503 Starbucks Corp. 40,416 1,711,213 Yum! Brands, Inc. 25,678 1,375,570 Retail (2.3%) Advance Auto Parts, Inc. 9,210 599,295 Amazon.com, Inc. † 13,287 2,836,907 AutoZone, Inc. † 3,475 1,124,475 Big Lots, Inc. † 13,909 524,230 Dollar Tree, Inc. † 12,471 997,181 Herbalife, Ltd. 33,319 2,077,773 Kroger Co. (The) 42,400 982,832 MSC Industrial Direct Co., Inc. 9,705 660,037 PETsMART, Inc. 14,495 680,540 Safeway, Inc. 75,332 1,459,181 Target Corp. 29,154 1,596,182 Wal-Mart Stores, Inc. 39,600 2,246,112 Walgreen Co. 25,000 830,000 27 COMMON STOCKS (27.1%)* cont. Shares Value Semiconductor (0.5%) Analog Devices, Inc. 46,208 $1,689,827 KLA-Tencor Corp. 12,186 573,839 Lam Research Corp. † 10,979 471,987 Novellus Systems, Inc. † 26,983 932,263 Shipping (0.5%) J. B. Hunt Transport Services, Inc. 20,422 864,055 United Parcel Service, Inc. Class B 37,127 2,607,800 Software (1.4%) Amdocs, Ltd. (United Kingdom) † 44,043 1,322,171 BMC Software, Inc. † 31,406 1,091,673 CA, Inc. 74,702 1,618,045 Intuit, Inc. 41,742 2,240,293 Microsoft Corp. 130,489 3,474,922 Technology (0.2%) Avago Technologies, Ltd. 49,453 1,670,028 Technology services (1.4%) Accenture PLC Class A 53,123 3,201,192 IBM Corp. 35,574 6,568,028 Telecommunications (0.3%) American Tower Corp. Class A † 33,198 1,829,210 Telephone (0.5%) Verizon Communications, Inc. 106,366 3,933,415 Textiles (0.1%) Cintas Corp. 25,978 776,482 Tobacco (0.7%) Lorillard, Inc. 9,729 1,076,612 Philip Morris International, Inc. 52,233 3,649,520 Transportation services (0.1%) Landstar Systems, Inc. 13,153 587,018 Total common stocks (cost $182,281,326) MORTGAGE-BACKED SECURITIES (20.2%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 4.582878s, 2037 $970,316 $510,932 FRB Ser. 06-1, Class 2A1, 3.158736s, 2036 4,910,091 2,455,045 FRB Ser. 05-11, Class 5A1, 0.51472s, 2036 1,330,193 691,700 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.43472s, 2046 3,055,757 1,329,254 FRB Ser. 06-4, Class 1A11, 0.43472s, 2046 827,865 360,121 American Home Mortgage Investment Trust FRB Ser. 06-2, Class 1A2, 0.40472s, 2046 F 2,202,996 781,679 28 MORTGAGE-BACKED SECURITIES (20.2%)* cont. Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $475,681 $480,247 Ser. 06-5, Class A2, 5.317s, 2047 371,882 375,354 Ser. 06-6, Class A2, 5.309s, 2045 720,228 719,934 Ser. 07-1, Class XW, IO, 5.297s, 2049 4,438,443 52,103 FRB Ser. 06-1, Class A2, 2.497s, 2045 1,070,337 1,070,048 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.639502s, 2035 2,868,012 2,366 Ser. 04-4, Class XC, IO, 0.266973s, 2042 4,240,979 85,613 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.813812s, 2036 4,121,901 1,896,074 FRB Ser. 06-H, Class 6A1, 0.43472s, 2036 1,395,477 641,919 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.45472s, 2047 4,186,613 1,842,110 FRB Ser. 07-AA1, Class 2A1, 0.42472s, 2037 2,002,569 961,859 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.584593s, 2047 1,591,641 827,653 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 35A1, 5.584678s, 2036 1,234,170 740,502 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.52472s, 2036 1,098,792 249,975 FRB Ser. 06-IM1, Class A1, 0.47472s, 2036 1,166,251 577,294 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.663293s, 2040 204,202 207,753 Ser. 06-PW13, Class A2, 5.426s, 2041 1,190,054 1,191,482 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 5.238459s, 2037 456,785 213,298 FRB Ser. 07-AR5, Class 1A2A, 5.04842s, 2037 221,730 122,021 FRB Ser. 05-10, Class 1A1A, 2.979813s, 2035 1,508,060 724,020 FRB Ser. 07-AR1, Class A2, 0.40472s, 2037 4,562,207 2,349,536 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 223,535 224,100 FRB Ser. 04-LB3A, Class B, 5.358886s, 2037 F 1,587,000 1,514,887 Ser. 05-LP5, Class B, 5.105s, 2043 422,000 387,185 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.71976s, 2036 4,569,820 2,650,496 FRB Ser. 06-HY11, Class A1, 0.36472s, 2036 1,654,500 794,160 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.5866s, 2035 188,165 26,268 FRB Ser. 05-R3, Class AF, 0.64472s, 2035 F 184,754 149,667 Credit Suisse Mortgage Capital Certificates FRB Ser. 06-C3, Class A2, 5.817328s, 2038 335,735 335,194 FRB Ser. 07-C4, Class A2, 5.795425s, 2039 374,775 378,967 Ser. 07-C2, Class A2, 5.448s, 2049 291,447 292,222 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 525,000 528,917 Ser. 05-C5, Class AJ, 5.1s, 2038 F 662,000 590,944 Ser. 04-C1, Class B, 4.855s, 2037 5,750,000 5,800,042 29 MORTGAGE-BACKED SECURITIES (20.2%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.73164s, 2038 $8,839,756 $168,265 Ser. 04-C4, Class AX, IO, 0.350686s, 2039 2,900,733 65,423 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 2007-AR3, Class 2A5, 0.44472s, 2037 F 1,484,071 741,671 FRB Ser. 06-AR6, Class A6, 0.43472s, 2037 F 621,810 292,107 FRB Ser. 06-AR6, Class A4, 0.41472s, 2037 1,178,727 651,247 FRB Ser. 06-AR3, Class A5, 0.41472s, 2036 1,965,191 1,193,853 FRB Ser. 06-AR3, Class A2, 0.36472s, 2036 1,632,999 669,529 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 733,189 703,861 Federal National Mortgage Association Grantor Trust IFB Ser. 05-74, Class NK, 26.2764s, 2035 94,726 164,543 IFB Ser. 05-122, Class SE, 22.24348s, 2035 434,991 627,083 IFB Ser. 11-4, Class CS, 12.41056s, 2040 3,443,411 3,978,173 IFB Ser. 10-135, Class SP, IO, 6.35528s, 2040 12,198,689 2,247,267 IFB Ser. 10-35, Class SG, IO, 6.15528s, 2040 6,228,833 1,118,449 Ser. 10-21, Class IP, IO, 5s, 2039 F 1,840,058 260,831 Ser. 10-92, Class CI, IO, 5s, 2039 F 2,939,015 391,117 Ser. 398, Class C5, IO, 5s, 2039 1,435,548 186,621 Ser. 09-31, Class PI, IO, 5s, 2038 2,252,729 310,651 Ser. 10-13, Class EI, IO, 5s, 2038 1,347,047 112,883 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 7,759,297 660,316 Ser. 03-W10, Class 1, IO, 1.45698s, 2043 440,474 19,821 Ser. 98-W2, Class X, IO, 0.98064s, 2028 533,748 23,805 Ser. 98-W5, Class X, IO, 0.93724s, 2028 220,394 9,212 Ser. 03-W1, Class 2A, IO, zero %, 2042 830,686 83 Ser. 08-36, Class OV, PO, zero %, 2036 56,428 45,307 FRB Ser. 06-104, Class EK, zero %, 2036 63,339 61,439 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.323757s, 2034 741,231 989,084 IFB Ser. 3859, Class SG, IO, 6.45667s, 2039 7,592,172 1,241,700 IFB Ser. 3727, Class PS, IO, 6.45667s, 2038 4,083,589 544,751 IFB Ser. 3835, Class SC, IO, 6.40667s, 2038 18,310,115 3,223,130 IFB Ser. 3852, Class KS, IO, 6.30667s, 2041 10,624,150 1,658,111 IFB Ser. 3677, Class SA, IO, 6.30667s, 2040 9,522,415 1,143,356 IFB Ser. 3708, Class SQ, IO, 6.30667s, 2040 11,535,887 1,564,728 IFB Ser. 3907, Class KS, IO, 6.30667s, 2040 3,414,827 562,763 IFB Ser. 3708, Class SA, IO, 6.20667s, 2040 14,048,550 1,866,069 IFB Ser. 3116, Class AS, IO, 5.85667s, 2034 3,483,361 403,373 IFB Ser. 3763, Class WS, IO, 5.79667s, 2039 8,282,888 1,240,280 IFB Ser. 3852, Class NT, 5.75667s, 2041 3,254,496 3,344,059 IFB Ser. 3752, Class PS, IO, 5.75667s, 2040 1,465,493 236,076 Ser. 3672, Class PI, IO, 5 1/2s, 2039 2,044,841 250,963 Ser. 3645, Class ID, IO, 5s, 2040 763,682 84,830 Ser. 3687, Class CI, IO, 5s, 2038 3,428,306 532,587 Ser. 3680, Class KI, IO, 5s, 2038 11,003,571 1,593,317 Ser. 3632, Class CI, IO, 5s, 2038 869,422 93,776 Ser. 3626, Class DI, IO, 5s, 2037 601,629 34,738 Ser. 3653, Class CI, IO, 5s, 2036 7,277,294 424,848 Ser. 3623, Class CI, IO, 5s, 2036 F 547,388 59,054 30 MORTGAGE-BACKED SECURITIES (20.2%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3747, Class HI, IO, 4 1/2s, 2037 $333,267 $40,359 Ser. 3738, Class MI, IO, 4s, 2034 32,955,581 3,506,474 Ser. 3707, Class HI, IO, 4s, 2023 619,825 26,076 Ser. T-8, Class A9, IO, 0.428148s, 2028 305,073 3,417 Ser. T-59, Class 1AX, IO, 0.273447s, 2043 677,793 5,083 Ser. T-48, Class A2, IO, 0.212s, 2033 956,858 6,794 FRB Ser. T-54, Class 2A, IO, zero %, 2043 394,417 79 Federal National Mortgage Association IFB Ser. 11-67, Class BS, IO, 6.25528s, 2041 6,722,007 1,024,568 4s, December 1, 2040Δ 678,947 684,168 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 392,000 397,472 Ser. 05-C2, Class XC, IO, 0.122204s, 2043 20,083,069 141,947 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.469118s, 2040 F 2,310,000 2,393,907 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.45528s, 2038 1,882,853 303,399 IFB Ser. 10-167, Class SM, IO, 6.43667s, 2040 9,644,365 1,772,056 IFB Ser. 11-61, Class CS, IO, 6.43528s, 2035 13,295,721 2,258,704 IFB Ser. 11-37, Class SD, IO, 6.40528s, 2038 2,422,422 386,413 IFB Ser. 11-11, Class PS, IO, 6.35528s, 2040 5,438,582 950,827 IFB Ser. 10-31, Class HS, IO, 6.35528s, 2039 8,917,122 1,504,497 IFB Ser. 10-58, Class LS, IO, 6.30528s, 2039 7,236,437 1,241,628 IFB Ser. 10-31, Class PS, IO, 6.30528s, 2038 9,470,694 1,718,741 IFB Ser. 10-53, Class SA, IO, 6.25528s, 2039 23,061,119 3,855,127 IFB Ser. 10-62, Class SD, IO, 6.24528s, 2040 3,814,396 649,126 IFB Ser. 11-40, Class AS, IO, 5.87667s, 2036 6,178,817 887,031 IFB Ser. 11-35, Class AS, IO, 5.85528s, 2037 2,696,014 343,472 IFB Ser. 11-70, Class SN, IO, 5.65667s, 2041 726,000 199,454 IFB Ser. 11-70, Class SH, IO, 5.64667s, 2041 786,718 216,017 Ser. 11-116, Class IB, IO, 5s, 2040 8,919,556 992,211 Ser. 10-150, Class WI, IO, 5s, 2038 16,862,947 2,279,196 IFB Ser. 11-12, Class IB, IO, 4.56056s, 2040 2,065,243 293,471 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 F 9,381,589 1,370,252 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 505,000 464,701 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 734,826 745,159 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.839486s, 2040 4,815,849 29,329 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.97024s, 2035 425,589 65,966 Ser. 06-RP2, Class 1AS1, IO, 5.71414s, 2036 541,536 77,169 IFB Ser. 04-4, Class 1AS, IO, 5.298629s, 2034 773,608 115,809 Ser. 98-2, IO, 0.66556s, 2027 85,911 9 FRB Ser. 06-RP2, Class 1AF1, 0.64472s, 2036 F 541,536 411,628 FRB Ser. 04-4, Class 1AF, 0.64472s, 2034 F 773,608 595,755 FRB Ser. 05-RP1, Class 1AF, 0.59472s, 2035 F 425,589 327,721 Ser. 98-3, IO, 0.33414s, 2027 102,912 268 Ser. 99-2, IO, zero %, 2027 148,593 371 Ser. 98-4, IO, zero %, 2026 112,849 293 31 MORTGAGE-BACKED SECURITIES (20.2%)* cont. Principal amount Value Harborview Mortgage Loan Trust FRB Ser. 06-6, Class 3A1A, 2.68355s, 2036 $414,986 $207,493 FRB Ser. 06-8, Class 2A1A, 0.43472s, 2036 3,292,715 1,909,774 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.21083s, 2036 122,357 9,789 FRB Ser. 06-AR3, Class 3A1B, 5.00225s, 2036 431,424 228,655 FRB Ser. 07-AR5, Class 2A1, 4.82854s, 2037 F 1,073,165 536,582 FRB Ser. 07-AR7, Class 2A1, 4.677537s, 2037 1,013,431 496,581 FRB Ser. 06-AR19, Class 1A2, 3.00574s, 2036 2,480,253 1,019,052 FRB Ser. 06-AR11, Class 3A1, 2.82648s, 2036 2,060,668 868,135 FRB Ser. 06-AR39, Class A1, 0.42472s, 2037 4,661,900 2,167,784 FRB Ser. 06-AR35, Class 2A1A, 0.41472s, 2037 784,240 381,167 FRB Ser. 06-AR21, Class A1, 0.36472s, 2036 4,793,864 1,773,730 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 2A1, 5.430134s, 2037 1,253,865 564,239 FRB Ser. 07-A2, Class 12A1, 0.44472s, 2037 747,149 283,917 FRB Ser. 06-A7, Class 1A1, 0.40472s, 2036 916,320 439,833 FRB Ser. 07-A1, Class 1A3A, 0.39472s, 2037 3,111,091 1,291,103 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.864s, 2045 176,302 176,357 Ser. 07-LDPX, Class A3S, 5.317s, 2049 545,000 558,918 FRB Ser. 02-C2, Class E, 5.309275s, 2034 376,000 369,616 Ser. 03-C1, Class D, 5.192s, 2037 6,183,000 6,174,542 Ser. 04-CB8, Class B, 4 1/2s, 2039 708,000 666,183 LB-UBS Commercial Mortgage Trust Ser. 02-C1, Class D, 6.683s, 2034 2,000,000 2,014,688 Ser. 06-C3, Class A2, 5.532s, 2032 55,891 55,855 Ser. 05-C7, Class A2, 5.103s, 2030 126,854 126,854 Ser. 03-C5, Class F, 4.843s, 2037 480,000 441,600 Ser. 07-C2, Class XW, IO, 0.541841s, 2040 3,013,769 61,496 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 5,886,000 5,874,817 Ser. 05-C3, Class XCL, IO, 0.300435s, 2040 20,098,602 358,237 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.37472s, 2037 1,340,199 576,286 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.42472s, 2036 F 838,149 435,623 Merrill Lynch Mortgage Trust Ser. 04-MKB1, Class B, 5.28s, 2042 1,870,000 1,896,554 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.590489s, 2049 1,009,563 1,029,957 FRB Ser. 07-HQ12, Class A2FL, 0.49322s, 2049 464,000 401,871 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 524,000 502,878 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.48472s, 2036 F 1,406,350 534,150 FRB Ser. 06-AR4, Class A1A, 0.41472s, 2036 2,018,336 746,784 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 177,000 180,293 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 96,721 56,733 FRB Ser. 07-QA4, Class A1B, 0.45472s, 2037 469,376 187,751 32 MORTGAGE-BACKED SECURITIES (20.2%)* cont. Principal amount Value Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 $1,700,000 $1,773,418 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.48472s, 2037 F 702,178 280,733 FRB Ser. 07-6, Class 2A1, 0.43472s, 2037 838,056 435,789 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.022917s, 2045 1,135,104 158,915 Ser. 07-4, Class 1A4, IO, 1s, 2045 2,328,249 94,527 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,451,723 1,444,464 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.737444s, 2049 499,884 510,344 Ser. 06-C25, Class A2, 5.684s, 2043 148,386 148,386 Ser. 07-C30, Class A3, 5.246s, 2043 352,000 354,486 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.055916s, 2035 3,549,163 33,724 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 103,000 103,865 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.47472s, 2037 2,628,392 1,436,571 Total mortgage-backed securities (cost $153,824,683) CORPORATE BONDS AND NOTES (15.5%)* Principal amount Value Advertising and marketing services (0.2%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $1,000,000 $895,000 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 200,000 220,000 Aerospace and defense (0.1%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 335,000 343,375 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 130,317 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 159,124 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 263,000 294,923 Automotive (—%) Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 163,000 178,701 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 85,000 85,778 Banking (1.9%) Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,085,000 2,075,401 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 263,000 272,561 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 359,000 379,059 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 214,417 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 263,000 306,296 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 705,000 781,191 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 925,000 1,018,718 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 818,000 872,341 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 407,139 33 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Banking cont. HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 $435,000 $442,441 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,832,604 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 167,000 176,452 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 150,000 153,753 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 250,670 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 272,163 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 512,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,569,375 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,536,026 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 234,007 Beverage (0.3%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 391,154 Coca-Cola Co. (The) 144A sr. notes 1.8s, 2016 163,000 162,623 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 645,313 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 196,000 231,253 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 487,932 Biotechnology (—%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 233,809 Broadcasting (0.1%) DISH DBS Corp. company guaranty 7 1/8s, 2016 255,000 270,938 DISH DBS Corp. company guaranty 7s, 2013 220,000 232,650 Building materials (—%) Owens Corning company guaranty sr. unsec. notes 9s, 2019 275,000 322,781 Cable television (0.7%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 680,000 737,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 270,000 287,550 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 655,000 772,528 CSC Holdings, LLC sr. notes 6 3/4s, 2012 84,000 85,260 CSC Holdings, LLC sr. unsec. unsub. notes 8 1/2s, 2014 730,000 801,175 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 582,400 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,400,000 1,442,000 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 555,000 631,863 34 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Chemicals (0.6%) Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 $325,000 $361,675 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 263,000 279,758 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.78617s, 2014 750,000 639,375 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,170,000 1,196,325 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 800,000 1,100,894 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 $165,000 174,900 Styrolution GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 155,000 172,164 Coal (0.1%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 $282,000 284,820 Peabody Energy Corp. company guaranty 7 3/8s, 2016 555,000 607,725 Combined utilities (0.1%) El Paso Corp. sr. unsec. notes 7s, 2017 465,000 520,800 El Paso Corp. sr. unsec. notes Ser. GMTN, 7 3/8s, 2012 26,000 27,279 Commercial and consumer services (0.4%) Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 210,000 229,950 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,559,000 1,535,615 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 412,500 Travelport, LLC company guaranty 9 7/8s, 2014 895,000 626,500 Communications equipment (—%) Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 344,566 Computers (0.4%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 800,000 680,000 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 350,000 297,500 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 289,844 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,085,000 1,125,688 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 243,698 Conglomerates (0.3%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 2,051,000 2,336,733 SPX Corp. sr. unsec. notes 7 5/8s, 2014 125,000 135,000 Consumer (0.2%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 135,000 146,981 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 435,000 465,450 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 455,000 464,100 35 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Consumer finance (0.1%) American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 $588,000 $639,030 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 243,800 Consumer goods (0.2%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 551,250 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 282,062 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 321,750 Consumer services (0.3%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 320,000 346,400 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 1,054,961 Service Corporation International sr. notes 7s, 2017 $185,000 198,875 Service Corporation International sr. unsec. 7 3/8s, 2014 195,000 212,063 Containers (—%) Reynolds Group DL Escrew, Inc./Reynolds Group Escrew. LLC 144A company guaranty sr. notes 8 3/4s, 2016 200,000 210,250 Electric utilities (0.7%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 170,250 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,097,500 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 111,000 144,703 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 160,000 188,481 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 118,147 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 600,264 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 510,000 564,211 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 531,601 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 7,000 7,011 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 163,401 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 194,876 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 192,006 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 170,000 173,830 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 245,043 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 130,000 140,619 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 214,819 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 125,000 162,223 Electronics (0.1%) NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 545,000 569,525 36 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Energy (oil field) (0.1%) Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) $750,000 $817,500 Entertainment (0.1%) AMC Entertainment, Inc. sr. sub. notes 8s, 2014 350,000 346,500 Financial (0.3%) Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 717,500 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 324,000 349,920 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 266,000 275,975 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 700,000 731,500 Food (0.3%) Dole Food Co. 144A sr. notes 8s, 2016 200,000 211,000 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 622,000 676,755 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 300,000 280,500 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 530,000 616,125 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 505,000 585,800 Forest products and packaging (0.4%) PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 165,000 243,737 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,410,000 1,410,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.00395s, 2014 500,000 370,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 885,000 929,250 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 695,000 743,650 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 166,455 Health-care services (0.3%) CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 180,735 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 525,000 593,250 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 55,000 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 694,925 Tenet Healthcare Corp. sr. notes 9s, 2015 455,000 483,438 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 80,000 90,400 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 196,000 230,970 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 104,556 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 931,000 1,021,773 37 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Insurance (0.4%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 $196,000 $215,378 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 323,305 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 717,000 758,601 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 645,000 657,900 MetLife, Inc. sr. unsec. 6 3/4s, 2016 263,000 306,107 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 347,970 Investment banking/Brokerage (0.5%) E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 486,000 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 210,000 242,025 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,726,855 Morgan Stanley sr. unsec. unsub. notes Ser. MTN, 6s, 2015 1,367,000 1,440,714 Lodging/Tourism (0.1%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 657,000 711,203 MGM Resorts International sr. notes 10 3/8s, 2014 190,000 211,850 Machinery (0.3%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,483,000 1,546,028 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 399,901 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 169,502 Manufacturing (—%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.74711s, 2015 125,000 121,250 Media (0.2%) Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 234,000 248,040 News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 263,000 288,782 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 131,100 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 493,380 Metals (0.5%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 196,000 206,815 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 87,305 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 196,000 217,420 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 750,000 752,813 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 361,925 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.785s, 2015 (Germany) EUR 150,000 199,730 38 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Metals cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $500,000 $508,750 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 220,000 231,550 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 750,000 746,250 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 230,000 257,888 Natural gas utilities (0.1%) Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 269,866 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 299,778 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 275,550 Oil and gas (1.2%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 170,000 196,177 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 158,445 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 126,275 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 500,000 572,500 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 685,000 695,275 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 573,674 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 230,000 252,242 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 1,035,000 1,117,800 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,148,800 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 175,000 185,500 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 195,000 196,950 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,805,000 2,131,800 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 522,500 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 280,000 316,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 488,598 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 239,674 Pharmaceuticals (0.4%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 297,000 349,458 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 196,000 237,747 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 626,590 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 $263,000 286,482 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 325,330 39 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Pharmaceuticals cont. Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 $263,000 $279,282 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 706,030 Power producers (0.4%) Calpine Corp. 144A sr. notes 7 1/4s, 2017 350,000 364,000 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,000,000 960,000 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,530,000 Railroads (0.1%) RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 631,000 686,213 Real estate (0.1%) CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 685,000 792,888 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 230,000 258,912 Regional Bells (0.2%) AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,544,244 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 250,000 252,500 Restaurants (0.2%) Landry’s Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 900,000 954,000 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 300,000 327,000 Retail (0.5%) CVS Corp. sr. unsec. 5 3/4s, 2017 230,000 268,557 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 186,007 Kroger Co. company guaranty 6.4s, 2017 163,000 193,261 QVC, Inc. 144A sr. notes 7 1/8s, 2017 570,000 607,050 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 309,568 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,017,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 660,541 Shipping (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 210,057 Software (0.1%) Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 417,411 Technology services (0.1%) IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 475,249 Telecommunications (1.1%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 213,052 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 288,766 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 705,000 602,775 40 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Telecommunications cont. Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 $250,000 $213,750 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 263,000 293,557 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 139,100 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 500,000 510,625 Level 3 Financing, Inc. 144A company guaranty FRN 4.20183s, 2015 1,100,000 1,009,250 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 805,000 796,950 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 740,000 832,500 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 725,000 783,000 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 173,000 197,653 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 312,475 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 195,000 209,625 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 120,000 104,400 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 297,000 289,219 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 140,000 152,359 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 190,158 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 297,000 348,907 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 700,000 675,500 Telephone (0.3%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 963,000 999,113 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 977,707 Tobacco (0.1%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 420,966 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 196,000 232,690 Trucks and parts (0.1%) Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 405,000 405,000 Total corporate bonds and notes (cost $110,342,698) 41 U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (14.4%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2041 $33,000,000 $34,897,500 4s, TBA, November 1, 2041 16,000,000 16,633,750 3 1/2s, TBA, November 1, 2041 51,000,000 51,856,639 Total U.S. government agency mortgage obligations (cost $103,515,469) SENIOR LOANS (5.6%)* c Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $742,462 $724,829 Ardent Medical Services, Inc. bank term loan FRN 6 1/2s, 2015 275,000 268,469 Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,191,000 1,185,045 Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 918,063 912,707 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 1,234,375 1,205,280 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.253s, 2015 1,000,000 882,143 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,000,000 1,001,250 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 962,480 954,058 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 794,000 782,090 Claire’s Stores, Inc. bank term loan FRN 2.991s, 2014 1,436,297 1,267,173 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 1,150,000 905,446 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 301,642 302,396 CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 353,225 350,576 Dean Foods Co. bank term loan FRN Ser. A1, 3.24s, 2014 389,610 380,065 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 478,800 466,830 Delta Air LInes, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 831,915 806,958 Federal Mogul Corp. bank term loan FRN Ser. B, 2.176s, 2014 398,230 375,664 Federal Mogul Corp. bank term loan FRN Ser. C, 2.169s, 2015 203,179 191,665 First Data Corp. bank term loan FRN 4.235s, 2018 1,000,000 861,500 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 497,743 493,299 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 1,795,500 1,711,287 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 173,708 173,149 Goodman Global, Inc. bank term loan FRN 9s, 2017 560,000 561,050 Gymboree Corp. bank term loan FRN 5s, 2018 496,250 464,821 Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 498,750 496,880 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 567,150 553,680 Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 995,000 987,538 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 711,425 703,866 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,000,000 968,958 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 995,000 932,066 42 SENIOR LOANS (5.6%)* c cont. Principal amount Value Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 $598,500 $574,560 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,200,000 1,202,437 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 496,254 487,156 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 957,621 923,306 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,241,371 Norit NV bank term loan FRN 6 3/4s, 2017 (Netherlands) 500,000 483,750 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 680,000 665,833 Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 282,863 280,830 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.319s, 2014 502,664 484,652 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.819s, 2017 587,336 562,961 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 997,500 983,784 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016 497,500 462,675 Realogy Corp. bank term loan FRN Ser. B, 4.522s, 2016 349,587 305,014 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,496,250 1,483,158 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 375,000 373,125 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 6 1/2s, 2018 497,500 495,945 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 918,461 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,000,000 999,375 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 772,407 769,510 SRAM Corp. bank term loan FRN 4.78s, 2018 181,216 179,403 SRAM Corp. bank term loan FRN 8 1/2s, 2018 595,000 595,000 Styron Corp. bank term loan FRN 6s, 2017 496,250 453,138 Swift Transportation Co., LLC bank term loan FRN 6s, 2016 873,261 872,442 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 661,998 661,998 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 670,000 669,581 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.758s, 2017 1,093,159 742,801 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 496,250 493,769 Total senior loans (cost $41,327,495) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* strike price amount Value SPDR S&P rust (Call) Dec-11/132 $498,047 $906,157 SPDR S&P rust (Put) Oct-12/100 152,100 802,580 SPDR S&P rust (Put) Apr-12/105 144,900 489,762 SPDR S&P rust (Put) Mar-12/102 273,284 634,019 SPDR S&P rust (Put) Feb-12/97 267,554 342,897 SPDR S&P rust (Put) Jan-12/112 252,829 599,205 SPDR S&P rust (Put) Dec-11/108 279,450 297,463 SPDR S&P rust (Put) Nov-11/114 273,532 157,713 43 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 $15,702,947 $1,314,651 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 15,702,947 195,502 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 13,085,789 1,241,318 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 13,085,789 1,086,775 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 13,085,789 163,703 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 13,085,789 130,334 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,234,316 492,549 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,234,316 51,977 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,085,789 1,260,816 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,085,789 123,661 44 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 $3,952,000 $74,140 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,141,805 593,421 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,141,805 57,242 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,013,186 1,207,624 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,013,186 128,961 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 19,161,000 307,917 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 19,161,000 307,917 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 19,161,000 314,049 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 3,952,000 89,552 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 19,041,000 198,217 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 19,041,000 198,217 45 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $19,041,000 $167,561 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 167,561 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 167,561 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 167,561 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 167,561 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 167,561 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 9,456,000 53,805 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 3,782,000 39,976 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 21,755,000 1,015,523 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 21,755,000 253,663 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 29,803,000 105,503 46 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 $29,803,000 $38,446 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 18,995,051 435,936 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 18,995,051 85,478 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 21,755,000 966,575 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 21,755,000 212,111 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 17,040,355 364,323 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 17,040,355 59,130 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 31,689,495 78,590 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 31,689,495 43,415 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 3,952,000 60,070 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 21,755,000 910,447 47 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 $21,755,000 $162,510 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 19,161,000 99,254 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 19,161,000 97,146 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 19,161,000 101,553 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 10,331,648 1,363,364 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 31,689,495 64,900 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 31,689,495 32,006 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 10,331,648 1,550 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 14,901,000 24,438 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 14,901,000 21,755 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 16,435,000 26,296 48 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 $16,435,000 $23,896 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 21,755,000 842,571 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 21,755,000 102,031 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 29,803,000 78,978 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 29,803,000 11,623 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 29,803,000 59,070 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 29,803,000 21,756 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 19,279,000 327,743 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 19,279,000 292,077 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 19,279,000 129,555 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 19,279,000 110,276 49 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 $24,652,000 $67,596 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 24,652,000 51,523 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 31,823,697 1,254,490 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 31,823,697 1,220,757 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.045 4,688,313 1,009,253 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.045 4,688,313 2,016 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 4,736,781 1,090,028 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 4,736,781 1,089 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.11 3,732,242 853,489 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.11 3,732,242 784 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/3.855 7,812,584 1,388,140 50 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.355 $7,812,584 $156 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 31,689,495 50,545 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 31,689,495 17,112 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 11,836,839 929,429 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 11,836,839 829 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 1,493,622 62,194 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 1,493,622 21,807 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 19,279,000 206,864 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 19,279,000 157,317 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 19,279,000 82,900 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 19,279,000 56,487 51 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 $24,652,000 $42,648 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 24,652,000 26,131 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 23,675,300 2,198,252 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 23,675,300 33,382 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.85 23,839,555 1,118,790 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.85 23,839,555 24 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 6,823,552 1,472,932 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 6,823,552 7 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 31,689,495 31,056 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 31,689,495 665 Total purchased options outstanding (cost $33,979,875) 52 COMMODITY LINKED NOTES (3.5%)* Principal amount Value UBS AG/Jersey Branch 144A notes zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) $8,980,000 $8,516,183 UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) 16,764,000 16,453,984 Total commodity linked notes (cost $25,744,000) ASSET-BACKED SECURITIES (2.5%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.39472s, 2036 $1,040,666 $435,227 Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 0.74472s, 2047 F 369,000 285,834 FRB Ser. 07-7, Class 2A3, 0.47472s, 2047 2,008,000 732,920 FRB Ser. 07-6, Class 2A2, 0.41472s, 2037 372,000 292,206 FRB Ser. 06-8, Class 2A3, 0.40472s, 2046 F 480,000 302,251 FRB Ser. 07-8, Class 2A2, 0.37472s, 2037 F 1,705,000 1,320,725 FRB Ser. 07-1, Class 2A2, 0.34472s, 2037 F 1,096,000 920,187 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF9, Class 2A3, 0.40472s, 2036 1,290,082 632,140 FRB Ser. 06-FF11, Class 2A3, 0.39472s, 2036 2,544,000 1,259,280 Green Tree Financial Corp. Ser. 99-3, Class A8, 7.06s, 2031 414,000 353,453 Ser. 1997-5, Class M1, 6.95s, 2029 927,000 901,508 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.54472s, 2036 F 1,950,625 921,217 FRB Ser. 05-15, Class 2A2, 0.49472s, 2036 1,105,529 642,145 FRB Ser. 05-14, Class 2A2, 0.49472s, 2035 660,569 303,862 FRB Ser. 05-11, Class 3A4, 0.49472s, 2035 945,144 708,858 FRB Ser. 06-19, Class A3A, 0.48472s, 2036 1,145,861 438,292 FRB Ser. 06-16, Class A3A, 0.48472s, 2036 873,289 385,475 FRB Ser. 07-3, Class A4A, 0.46472s, 2047 1,576,331 685,704 FRB Ser. 06-1, Class A2, 0.46472s, 2036 1,597,365 630,959 FRB Ser. 06-16, Class A2, 0.41472s, 2036 927,545 371,018 FRB Ser. 06-11, Class 2A2, 0.40472s, 2036 2,647,562 1,032,549 FRB Ser. 06-12, Class A2A, 0.39472s, 2036 960,325 393,733 FRB Ser. 06-9, Class A2, 0.36472s, 2036 F 621,439 248,453 FRB Ser. 06-16, Class A1, 0.30472s, 2036 1,531,330 612,532 FRB Ser. 06-12, Class A1, 0.29472s, 2036 966,436 408,802 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.29472s, 2036 20,767 8,618 Long Beach Mortgage Loan Trust FRB Ser. 06-5, Class 2A3, 0.39472s, 2036 4,587,249 1,582,601 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 609,175 339,615 Ser. 00-D, Class A4, 7.4s, 2030 430,837 263,887 Ser. 02-A, Class A4, 6.97s, 2032 318,660 288,786 Ser. 01-D, Class A2, 5.26s, 2019 567,009 333,118 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.29472s, 2037 30,639 28,915 Total asset-backed securities (cost $20,689,080) 53 FOREIGN GOVERNMENT BONDS AND NOTES (1.6%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $725,000 $594,500 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,305,000 1,264,649 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 7,210,000 6,490,226 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 2,610,000 308,189 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 220,000 215,056 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 138,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 475,000 469,998 Ukraine (Government of) 144A bonds 7 3/4s, 2020 450,000 430,875 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 230,000 225,103 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,600,000 1,576,000 Total foreign government bonds and notes (cost $12,472,741) SHORT-TERM INVESTMENTS (28.1%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% e 43,927,258 $43,927,258 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, January 18, 2012 $7,000,000 6,997,118 U.S. Treasury Bills with effective yields ranging from 0.099% to 0.099%, August 23, 2012 # ## 10,000,000 9,991,778 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.072%, April 5, 2012 # ## 22,000,000 21,993,088 U.S. Treasury Bills with effective yields ranging from 0.221% to 0.221%, March 8, 2012 # ## 20,000,000 19,982,933 U.S. Treasury Bills with effective yields ranging from 0.000% to 0.166%, November 17, 2011 # ## 50,000,000 49,997,717 U.S. Treasury Bills with effective yields ranging from 0.197% to 0.197%, December 15, 2011 ## 24,000,000 23,991,787 U.S. Treasury Bills with effective yields ranging from 0.085% to 0.086%, November 10, 2011 ## 25,000,000 24,999,462 Total short-term investments (cost $201,881,141) TOTAL INVESTMENTS Total investments (cost $886,058,508) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won SEK Swedish Krona 54 Key to holding’s abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2010 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $719,356,759. † Non-income-producing security. ‡ Restricted, excluding 144A securities, as to public resale. The total market value of the restricted security held at the close of the reporting period was $400,750, and 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $401,534,427 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. 55 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $209,190,363) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 11/16/11 $479,444 $437,376 $(42,068) Brazilian Real Buy 11/16/11 1,005,112 928,755 76,357 British Pound Buy 11/16/11 1,604,461 1,547,928 56,533 Canadian Dollar Sell 11/16/11 47,538 (25,182) (72,720) Chilean Peso Buy 11/16/11 193,180 177,711 15,469 Czech Koruna Buy 11/16/11 232,722 221,747 10,975 Euro Sell 11/16/11 3,365,927 3,245,914 (120,013) Hungarian Forint Sell 11/16/11 203,164 197,027 (6,137) Japanese Yen Sell 11/16/11 5,127,844 5,217,454 89,610 Mexican Peso Buy 11/16/11 447,169 432,143 15,026 Norwegian Krone Sell 11/16/11 143,836 79,637 (64,199) Russian Ruble Buy 11/16/11 451,739 416,136 35,603 Singapore Dollar Sell 11/16/11 136,595 130,770 (5,825) South African Rand Buy 11/16/11 279,624 275,488 4,136 South Korean Won Sell 11/16/11 871,969 804,569 (67,400) Swedish Krona Buy 11/16/11 726,870 687,929 38,941 Swiss Franc Buy 11/16/11 4,725,607 4,536,535 189,072 Taiwan Dollar Sell 11/16/11 855,067 833,350 (21,717) Turkish Lira Sell 11/16/11 57,993 53,917 (4,076) Barclays Bank PLC Australian Dollar Buy 11/16/11 997,290 1,194,579 (197,289) Brazilian Real Sell 11/16/11 1,521,254 1,400,802 (120,452) British Pound Sell 11/16/11 2,561,189 2,544,680 (16,509) Canadian Dollar Sell 11/16/11 2,339,608 2,278,919 (60,689) Chilean Peso Sell 11/16/11 405,199 372,507 (32,692) Czech Koruna Buy 11/16/11 189,929 180,842 9,087 Euro Sell 11/16/11 9,970,775 9,649,030 (321,745) Hungarian Forint Sell 11/16/11 1,261,281 1,244,304 (16,977) Indian Rupee Sell 11/16/11 70,662 69,327 (1,335) Japanese Yen Buy 11/16/11 1,289,306 1,294,361 (5,055) Malaysian Ringgit Buy 11/16/11 280,962 268,754 12,208 Mexican Peso Buy 11/16/11 25,017 31,154 (6,137) New Zealand Dollar Sell 11/16/11 34,418 32,324 (2,094) Norwegian Krone Buy 11/16/11 8,746,163 8,345,505 400,658 Polish Zolty Buy 11/16/11 518,919 504,820 14,099 Russian Ruble Sell 11/16/11 194,359 178,662 (15,697) Singapore Dollar Sell 11/16/11 1,150,299 1,099,775 (50,524) South Korean Won Buy 11/16/11 321,743 320,252 1,491 Swedish Krona Buy 11/16/11 326,155 268,876 57,279 Swiss Franc Sell 11/16/11 1,634,644 1,568,726 (65,918) Taiwan Dollar Sell 11/16/11 593,333 566,969 (26,364) Thai Baht Sell 11/16/11 405,426 398,023 (7,403) Turkish Lira Buy 11/16/11 1,680,662 1,582,684 97,978 56 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $209,190,363) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 11/16/11 $3,393,877 $3,266,831 $127,046 Brazilian Real Buy 11/16/11 759,524 700,134 59,390 British Pound Buy 11/16/11 118,325 89,583 28,742 Canadian Dollar Buy 11/16/11 234,482 187,253 47,229 Chilean Peso Sell 11/16/11 414,686 380,993 (33,693) Czech Koruna Buy 11/16/11 232,611 222,835 9,776 Euro Sell 11/16/11 2,462,222 2,434,012 (28,210) Hungarian Forint Buy 11/16/11 1,196,293 1,161,685 34,608 Japanese Yen Buy 11/16/11 301,735 307,628 (5,893) Mexican Peso Sell 11/16/11 252,094 244,338 (7,756) New Zealand Dollar Buy 11/16/11 11,392 10,695 697 Norwegian Krone Buy 11/16/11 496,356 578,581 (82,225) Polish Zolty Sell 11/16/11 726,594 690,145 (36,449) Singapore Dollar Buy 11/16/11 865,473 818,742 46,731 South African Rand Sell 11/16/11 1,249,039 1,230,839 (18,200) South Korean Won Sell 11/16/11 79,360 73,226 (6,134) Swedish Krona Buy 11/16/11 1,720,224 1,527,406 192,818 Swiss Franc Buy 11/16/11 724,115 694,946 29,169 Taiwan Dollar Sell 11/16/11 117,975 104,650 (13,325) Turkish Lira Sell 11/16/11 246,906 237,520 (9,386) Credit Suisse AG Australian Dollar Buy 11/16/11 5,814,979 5,487,628 327,351 Brazilian Real Buy 11/16/11 583,432 538,532 44,900 British Pound Buy 11/16/11 778,276 713,631 64,645 Canadian Dollar Sell 11/16/11 2,990,904 2,929,608 (61,296) Chilean Peso Sell 11/16/11 45 41 (4) Czech Koruna Buy 11/16/11 817,660 779,555 38,105 Euro Sell 11/16/11 1,496,536 1,586,325 89,789 Hungarian Forint Sell 11/16/11 594,098 576,277 (17,821) Indian Rupee Sell 11/16/11 1,725,965 1,693,014 (32,951) Japanese Yen Sell 11/16/11 1,929,118 1,981,547 52,429 Malaysian Ringgit Sell 11/16/11 239,145 228,576 (10,569) Mexican Peso Buy 11/16/11 50,940 51,991 (1,051) Norwegian Krone Buy 11/16/11 2,399,186 2,482,279 (83,093) Polish Zolty Buy 11/16/11 500,114 474,039 26,075 Russian Ruble Sell 11/16/11 107,258 98,573 (8,685) Singapore Dollar Sell 11/16/11 383,486 366,726 (16,760) South African Rand Buy 11/16/11 110,625 110,376 249 South Korean Won Sell 11/16/11 774,287 714,319 (59,968) Swedish Krona Sell 11/16/11 1,202,649 1,137,381 (65,268) Swiss Franc Sell 11/16/11 533,715 511,773 (21,942) Taiwan Dollar Buy 11/16/11 896,390 885,634 10,756 Turkish Lira Sell 11/16/11 741,056 689,476 (51,580) 57 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $209,190,363) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Australian Dollar Buy 11/16/11 $2,973,246 $2,739,605 $233,641 Brazilian Real Buy 11/16/11 987,288 914,247 73,041 British Pound Sell 11/16/11 511,241 493,101 (18,140) Canadian Dollar Sell 11/16/11 3,734,066 3,623,936 (110,130) Chilean Peso Buy 11/16/11 293,949 270,334 23,615 Czech Koruna Sell 11/16/11 910,029 867,390 (42,639) Euro Buy 11/16/11 420,585 359,861 60,724 Hungarian Forint Sell 11/16/11 477,034 462,542 (14,492) Japanese Yen Buy 11/16/11 1,371,524 1,399,366 (27,842) Malaysian Ringgit Buy 11/16/11 69,207 66,230 2,977 Mexican Peso Buy 11/16/11 311,053 301,190 9,863 New Zealand Dollar Sell 11/16/11 387,242 363,774 (23,468) Norwegian Krone Sell 11/16/11 1,533,586 1,410,377 (123,209) Polish Zolty Sell 11/16/11 14,944 9,076 (5,868) Singapore Dollar Buy 11/16/11 2,078,889 1,989,005 89,884 South Korean Won Sell 11/16/11 1,083,020 977,411 (105,609) Swedish Krona Sell 11/16/11 2,232,570 2,112,152 (120,418) Swiss Franc Buy 11/16/11 1,451,307 1,392,372 58,935 Taiwan Dollar Sell 11/16/11 553,297 519,273 (34,024) Turkish Lira Sell 11/16/11 579,420 537,962 (41,458) Goldman Sachs International Australian Dollar Sell 11/16/11 2,071,172 1,649,762 (421,410) British Pound Buy 11/16/11 1,280,193 1,234,854 45,339 Canadian Dollar Sell 11/16/11 2,265,994 2,195,378 (70,616) Chilean Peso Buy 11/16/11 244,359 224,518 19,841 Euro Buy 11/16/11 1,264,523 1,137,661 126,862 Hungarian Forint Sell 11/16/11 517,812 502,545 (15,267) Japanese Yen Sell 11/16/11 860,605 877,287 16,682 Norwegian Krone Sell 11/16/11 1,372,399 1,244,548 (127,851) Polish Zolty Sell 11/16/11 32,682 29,503 (3,179) South African Rand Buy 11/16/11 1,101,632 1,083,982 17,650 Swedish Krona Sell 11/16/11 1,738,131 1,647,058 (91,073) Swiss Franc Sell 11/16/11 768,667 737,268 (31,399) HSBC Bank USA, National Association Australian Dollar Sell 11/16/11 626,002 316,828 (309,174) British Pound Sell 11/16/11 996,759 960,485 (36,274) Canadian Dollar Sell 11/16/11 1,376,606 1,379,504 2,898 Euro Buy 11/16/11 1,194,241 1,081,724 112,517 Indian Rupee Sell 11/16/11 751,275 736,518 (14,757) Japanese Yen Buy 11/16/11 1,046,258 1,067,249 (20,991) New Zealand Dollar Buy 11/16/11 280,110 262,965 17,145 Norwegian Krone Sell 11/16/11 1,036,297 981,593 (54,704) Singapore Dollar Sell 11/16/11 476,489 455,981 (20,508) South Korean Won Buy 11/16/11 1,179,161 1,085,579 93,582 58 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $209,190,363) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Swiss Franc Sell 11/16/11 $2,036,866 $1,953,384 $(83,482) Taiwan Dollar Sell 11/16/11 270,085 263,209 (6,876) JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/16/11 5,295,976 5,130,582 165,394 Brazilian Real Buy 11/16/11 202,683 186,515 16,168 British Pound Sell 11/16/11 494,521 510,349 15,828 Canadian Dollar Sell 11/16/11 2,971,046 2,878,882 (92,164) Chilean Peso Buy 11/16/11 109,898 100,956 8,942 Czech Koruna Sell 11/16/11 303,670 289,625 (14,045) Euro Sell 11/16/11 3,784,160 3,768,111 (16,049) Hungarian Forint Buy 11/16/11 154,982 128,924 26,058 Japanese Yen Buy 11/16/11 2,688,915 2,691,211 (2,296) Malaysian Ringgit Sell 11/16/11 140,823 134,599 (6,224) Mexican Peso Buy 11/16/11 445,108 431,010 14,098 New Zealand Dollar Buy 11/16/11 167,727 157,340 10,387 Norwegian Krone Buy 11/16/11 319,289 301,928 17,361 Polish Zolty Sell 11/16/11 79,836 76,316 (3,520) Russian Ruble Sell 11/16/11 87,108 80,067 (7,041) Singapore Dollar Sell 11/16/11 494,579 472,856 (21,723) South African Rand Buy 11/16/11 274,556 273,383 1,173 South Korean Won Buy 11/16/11 1,017,547 961,611 55,936 Swedish Krona Sell 11/16/11 505,401 477,795 (27,606) Swiss Franc Sell 11/16/11 167,042 160,253 (6,789) Taiwan Dollar Buy 11/16/11 497,387 485,387 12,000 Thai Baht Sell 11/16/11 189,448 185,870 (3,578) Turkish Lira Sell 11/16/11 322,877 299,791 (23,086) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/16/11 3,177,565 3,274,154 (96,589) Brazilian Real Sell 11/16/11 1,017,827 934,987 (82,840) British Pound Sell 11/16/11 5,406,616 5,225,355 (181,261) Canadian Dollar Sell 11/16/11 158,261 90,189 (68,072) Chilean Peso Sell 11/16/11 13,194 12,117 (1,077) Czech Koruna Sell 11/16/11 91,334 87,048 (4,286) Euro Buy 11/16/11 3,842,267 3,612,173 230,094 Hungarian Forint Sell 11/16/11 473,694 483,030 9,336 Indian Rupee Sell 11/16/11 144,136 141,441 (2,695) Japanese Yen Sell 11/16/11 751,761 843,081 91,320 Malaysian Ringgit Sell 11/16/11 36,183 34,794 (1,389) Mexican Peso Sell 11/16/11 187,738 182,188 (5,550) New Zealand Dollar Buy 11/16/11 9,857 9,258 599 Norwegian Krone Buy 11/16/11 835,741 1,002,539 (166,798) Polish Zolty Sell 11/16/11 187,268 177,869 (9,399) Russian Ruble Sell 11/16/11 107,255 98,600 (8,655) Singapore Dollar Sell 11/16/11 696,523 668,145 (28,378) 59 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $209,190,363) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. South African Rand Sell 11/16/11 $217,426 $214,553 $(2,873) South Korean Won Buy 11/16/11 354,548 326,952 27,596 Swedish Krona Sell 11/16/11 1,355,739 1,281,860 (73,879) Swiss Franc Sell 11/16/11 688,337 660,507 (27,830) Taiwan Dollar Buy 11/16/11 1,184,860 1,168,392 16,468 Turkish Lira Buy 11/16/11 35,957 33,472 2,485 State Street Bank and Trust Co. Australian Dollar Buy 11/16/11 5,310,495 5,155,414 155,081 Brazilian Real Sell 11/16/11 985,372 906,174 (79,198) British Pound Sell 11/16/11 550,951 573,227 22,276 Canadian Dollar Buy 11/16/11 588,412 587,830 582 Czech Koruna Sell 11/16/11 211,206 201,379 (9,827) Euro Buy 11/16/11 1,597,809 1,362,339 235,470 Hungarian Forint Sell 11/16/11 192,333 186,384 (5,949) Indonesian Rupiah Sell 11/16/11 410,610 392,293 (18,317) Japanese Yen Sell 11/16/11 424,274 470,343 46,069 Malaysian Ringgit Buy 11/16/11 8,565 8,208 357 Mexican Peso Sell 11/16/11 727,375 704,709 (22,666) Norwegian Krone Buy 11/16/11 3,224,700 3,299,596 (74,896) Polish Zolty Buy 11/16/11 21,128 28,811 (7,683) Russian Ruble Sell 11/16/11 87,111 80,070 (7,041) Singapore Dollar Buy 11/16/11 195,409 180,608 14,801 South African Rand Sell 11/16/11 201,305 198,242 (3,063) South Korean Won Sell 11/16/11 109,856 101,390 (8,466) Swedish Krona Sell 11/16/11 1,636,634 1,504,545 (132,089) Swiss Franc Sell 11/16/11 1,624,958 1,558,664 (66,294) Taiwan Dollar Sell 11/16/11 245,074 228,406 (16,668) Thai Baht Buy 11/16/11 736,251 725,118 11,133 Turkish Lira Buy 11/16/11 236,423 229,598 6,825 Westpac Banking Corp. Australian Dollar Buy 11/16/11 2,059,494 2,071,913 (12,419) British Pound Buy 11/16/11 334,075 291,597 42,478 Canadian Dollar Sell 11/16/11 130,680 163,835 33,155 Euro Sell 11/16/11 5,264,924 5,157,734 (107,190) Japanese Yen Buy 11/16/11 1,104,417 1,095,096 9,321 New Zealand Dollar Buy 11/16/11 646 607 39 Norwegian Krone Buy 11/16/11 1,309,632 1,242,061 67,571 Swedish Krona Buy 11/16/11 527,095 499,553 27,542 Swiss Franc Buy 11/16/11 756,020 725,545 30,475 Total 60 FUTURES CONTRACTS OUTSTANDING at 10/31/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 908 $30,190,390 Dec-11 $(639,506) NASDAQ 100 Index E-Mini (Long) 49 2,308,880 Dec-11 152,047 S&P 500 Index E-Mini (Long) 354 22,112,610 Dec-11 (224,748) S&P Mid Cap 400 Index E-Mini (Long) 497 44,039,170 Dec-11 2,180,901 Euro-Swiss Franc 3 Month (Short) 20 5,723,281 Dec-11 (23,782) Euro-Swiss Franc 3 Month (Short) 47 13,460,473 Jun-12 (164,532) Euro-Swiss Franc 3 Month (Short) 47 13,460,473 Dec-12 (210,314) Euro-Swiss Franc 3 Month (Short) 47 13,456,437 Mar-12 (129,159) Australian Government Treasury Bond 0 yr (Long) 6 709,506 Dec-11 814 Canadian Government Bond 10 yr (Long) 21 2,774,155 Dec-11 8,230 Japanese Government Bond 10 yr (Short) 5 9,099,411 Dec-11 17,404 Japanese Government Bond 10 yr Mini (Short) 2 364,335 Dec-11 797 U.S. Treasury Bond 30 yr (Long) 252 35,035,875 Dec-11 708,522 U.S. Treasury Bond 30 yr (Short) 2 278,063 Dec-11 1,309 U.S. Treasury Note 10 yr (Short) 26 3,355,625 Dec-11 (27,174) Total WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) $768,300 Nov-11/129 $915,952 SPDR S&P rust (Call) 768,300 Nov-11/130 687,959 SPDR S&P rust (Put) 273,284 Mar-12/90 319,480 SPDR S&P rust (Put) 267,554 Feb-12/85 167,045 SPDR S&P rust (Put) 231,292 Dec-11/100 161,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.375 481,227 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 24,852,200 Jan-12/4.80 422 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 24,852,200 Jan-12/4.80 5,427,223 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.375 1,645,663 61 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. $6,636,700 Aug-15/4.46 $452,888 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.46 1,720,525 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 14,911,320 Jan-12/4.72 149 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 3,782,000 Oct-16/2.7975 96,895 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 9,456,000 Oct-16/2.5625 202,264 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 7,936,217 Sep-16/3.49 545,139 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 7,936,217 Sep-16/3.49 615,771 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,259,726 Aug-16/3.625 742,189 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,259,726 Aug-16/3.625 763,837 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 35,414,819 Aug-16/5.35 1,091,662 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 35,414,819 Aug-16/4.35 3,974,641 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 21,094,416 Aug-16/4.17 610,894 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 18,978,932 Aug-16/4.28 988,613 62 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. $21,094,416 Aug-16/4.17 $1,267,205 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 18,978,932 Aug-16/4.28 2,057,886 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,352,631 Aug-16/4.68 355,822 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,352,631 Aug-16/4.68 1,079,085 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 6,960,526 Jul-16/4.67 297,771 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 6,960,526 Jul-16/4.67 895,416 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 6,960,526 Jul-16/4.80 278,908 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 6,960,526 Jul-16/4.80 949,437 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,784,210 Jul-16/4.80 111,396 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,784,210 Jul-16/4.80 379,766 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.815 276,263 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.815 955,799 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,266,918 Jul-16/4.79 131,199 63 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. $3,266,918 Jul-16/4.79 $444,141 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,921,908 Jul-16/4.74 284,629 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,921,908 Jul-16/4.74 919,880 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 5,365,418 Jun-16/4.815 208,339 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 5,365,418 Jun-16/4.815 740,524 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 8,451,295 Jun-16/5.12 154,067 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 8,316,290 Jun-16/4.89 167,024 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 8,263,488 Jun-16/4.575 191,382 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 8,451,295 Jun-16/4.12 502,260 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 8,316,290 Jun-16/4.39 564,543 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 8,263,488 Jun-16/4.575 611,002 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 26,918,400 Sep-15/4.04 1,354,803 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 26,918,400 Sep-15/4.04 2,610,439 64 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. $2,461,160 Feb-15/5.36 $49,632 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 2,461,160 Feb-15/5.36 462,989 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,007,860 Feb-15/5.27 105,926 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,007,860 Feb-15/5.27 909,828 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 5,161,178 Aug-14/4.20 166,035 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 5,161,178 Aug-14/4.20 598,836 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,982 Jul-14/4.19 138,479 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,982 Jul-14/4.19 497,202 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,720,393 Jul-14/4.34 50,361 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,982 Jul-14/4.35 125,107 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,720,393 Jul-14/4.34 215,471 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,982 Jul-14/4.35 541,524 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,992 Jul-14/4.3725 122,901 65 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. $4,300,992 Jul-14/4.3725 $548,979 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,018,662 Jul-14/4.36 57,938 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,018,662 Jul-14/4.36 255,980 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 4,277,119 Jul-14/4.29 128,219 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 4,277,119 Jul-14/4.29 522,758 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 39,821,400 Aug-12/2.855 1,029,383 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 39,821,400 Aug-12/2.855 1,987,486 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 55,602,200 Aug-12/2.73 1,666,398 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 55,602,200 Aug-12/2.73 2,384,222 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 2,246,000 Jul-12/2.6825 90,671 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.6075 575,311 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.6075 575,311 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.61875 584,016 66 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. $3,091,000 Apr-12/2.60 $107,289 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.498 443,860 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.498 443,860 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 4,527,700 Apr-12/4.8675 770 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 391,767 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 391,767 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 391,767 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 391,767 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 391,767 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 391,767 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 4,527,700 Apr-12/4.8675 980,519 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 2,954,000 Jan-12/2.52 79,817 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 14,911,320 Jan-12/4.72 3,144,648 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. 13,030,000 Jan-12/2.4475 291,221 67 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. $13,030,000 Jan-12/2.453 $294,999 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 13,030,000 Jan-12/2.46325 300,342 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 22,080,964 Dec-11/1.29 92,078 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 22,080,964 Dec-11/1.29 173,777 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 12,058,643 Dec-11/2.225 724 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 12,058,643 Dec-11/2.225 509,236 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 2016. 9,440,943 Dec-11/2.24 472 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 2016. 9,440,943 Dec-11/2.24 406,149 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 1,081,863 Nov-11/1.26 2,434 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 1,081,863 Nov-11/1.26 6,394 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 2021. 14,251,339 May-16/5.11 260,229 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2021. 14,031,812 May-16/4.86 284,762 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 13,961,977 May-16/4.60 318,333 68 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $65,287,754) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 2021. $14,031,812 May-16/4.36 $939,121 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 13,961,977 May-16/4.60 1,044,119 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 2021. 14,251,339 May-16/4.11 842,667 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 26,824,343 May-16/4.765 563,740 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 26,824,343 May-16/4.765 2,162,176 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 12,539,848 May-16/4.7575 263,249 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 19,149,649 May-16/4.745 404,249 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 47,874,123 May-16/4.77 999,612 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 12,539,848 May-16/4.7575 1,009,157 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 19,149,649 May-16/4.745 1,532,853 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 47,874,123 May-16/4.77 3,873,304 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. 9,062,639 Nov-11/2.31 91 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. 9,062,639 Nov-11/2.31 425,491 Total 69 TBA SALE COMMITMENTS OUTSTANDING at 10/31/11 (proceeds receivable $3,038,086) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, November 1, 2041 $3,000,000 11/14/11 $3,050,391 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $86,061,300 $9,892 7/8/13 0.68% 3 month USD- LIBOR-BBA $(349,526) 24,338,400 — 9/23/13 3 month USD- LIBOR-BBA 0.45% (45,517) 28,297,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (21,355) 3,473,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% (37,676) 42,417,000 — 10/3/13 3 month USD- LIBOR-BBA 0.54875% (549) 28,327,000 — 10/5/13 3 month USD- LIBOR-BBA 0.597% 26,003 3,199,000 — 10/11/21 3 month USD- LIBOR-BBA 2.18% (38,730) 14,987,000 — 10/11/21 3 month USD- LIBOR-BBA 2.3% (16,641) 7,416,000 — 10/11/21 3 month USD- LIBOR-BBA 2.245% (45,615) 5,908,000 — 10/14/26 2.74% 3 month USD- LIBOR-BBA (17,331) AUD 2,630,000 — 4/18/21 6.10% 6 month AUD- BBR-BBSW (211,664) CAD 1,737,000 — 9/14/21 2.4075% 3 month CAD- BA-CDOR 26,287 CAD 1,987,000 — 10/6/21 3 month CAD- BA-CDOR 2.445% (26,189) CAD 2,820,000 — 10/31/21 2.64% 3 month CAD- BA-CDOR (7,319) EUR 17,100,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 454,175 GBP 1,004,000 — 10/11/21 2.76% 6 month GBP- LIBOR-BBA (10,626) JPY 954,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 33,079 JPY 358,000,000 — 10/6/21 6 month JPY- LIBOR-BBA 0.98625% (14,524) JPY 382,000,000 — 10/13/21 0.9925% 6 month JPY- LIBOR-BBA 19,899 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $12,070,424 $109,237 9/8/16 2.065% 3 month USD- LIBOR-BBA $(382,593) 3,959,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA 40,210 108,014,700 (101,542) 9/16/17 1.46% 3 month USD- LIBOR-BBA 394,363 16,551,900 111,615 9/16/41 3.04% 3 month USD- LIBOR-BBA (184,564) 21,728,500 — 9/19/20 2.12% 3 month USD- LIBOR-BBA 69,205 29,545,500 — 9/19/13 3 month USD- LIBOR-BBA 0.51% (18,712) 6,089,500 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 101,405 16,034,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA 30,420 20,322,900 — 9/21/13 3 month USD- LIBOR-BBA 0.4925% (20,612) 41,879,000 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 55,580 14,778,000 — 9/22/21 3 month USD- LIBOR-BBA 2.18% (154,471) 6,331,000 — 9/22/41 2.975% 3 month USD- LIBOR-BBA (26,454) 28,297,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (22,238) 26,282,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (15,019) 8,284,000 — 9/28/21 3 month USD- LIBOR-BBA 2.041% (196,428) 98,605,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (71,407) 69,951,000 13,191 6/17/13 0.64% 3 month USD- LIBOR-BBA (236,108) 8,837,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% (180,056) 4,207,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% (56,160) 35,989,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (12,640) 6,192,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA 77,111 974,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% (239) 2,293,000 — 10/3/41 2.8175% 3 month USD- LIBOR-BBA 65,943 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $13,999,000 $— 10/3/13 3 month USD- LIBOR-BBA 0.543% $(1,784) 3,303,000 — 10/4/21 2.089% 3 month USD- LIBOR-BBA 65,447 10,087,000 — 10/6/21 1.999% 3 month USD- LIBOR-BBA 284,826 19,443,000 — 6/28/13 0.628% 3 month USD- LIBOR-BBA (62,471) 27,062,000 — 7/8/13 0.6775% 3 month USD- LIBOR-BBA (111,724) 2,451,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 46,569 48,977,100 — 10/7/15 3 month USD- LIBOR-BBA 1.041% 155,140 2,666,070 — 10/7/18 1.73% 3 month USD- LIBOR-BBA 15,125 120,081,000 — 10/7/13 3 month USD- LIBOR-BBA 0.636% (200,248) 28,643,000 — 10/7/21 2.11% 3 month USD- LIBOR-BBA 519,863 1,179,000 — 10/7/41 3 month USD- LIBOR-BBA 2.668% (70,160) 3,503,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (15,343) 6,094,000 — 10/24/21 2.363% 3 month USD- LIBOR-BBA (21,616) 99,000 — 10/24/13 3 month USD- LIBOR-BBA 0.648% 170 2,699,000 — 10/25/21 2.385% 3 month USD- LIBOR-BBA (14,834) 16,842,000 — 10/27/13 0.64625% 3 month USD- LIBOR-BBA (27,506) 25,118,000 — 7/12/13 3 month USD- LIBOR-BBA 0.7225% 124,801 47,674,000 — 7/13/13 0.645% 3 month USD- LIBOR-BBA (162,817) 14,213,000 — 7/20/13 0.66% 3 month USD- LIBOR-BBA (51,952) 8,702,414 (134,017) 9/21/21 3 month USD- LIBOR-BBA 3.14% 542,051 10,313,972 (196,481) 10/21/21 3 month USD- LIBOR-BBA 3.17% 604,964 8,300,000 10,700 3/30/31 3 month USD- LIBOR-BBA 4.17% 1,712,891 31,749,200 74,984 7/22/20 3 month USD- LIBOR-BBA 2.86% 2,132,417 28,798,000 — 7/28/13 3 month USD- LIBOR-BBA 0.635% 88,791 72 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $23,569,000 $— 8/2/13 0.6425% 3 month USD- LIBOR-BBA $(60,161) 16,843,000 — 8/3/13 0.5875% 3 month USD- LIBOR-BBA (24,305) 8,429,000 — 8/3/41 3.83375% 3 month USD- LIBOR-BBA (1,549,742) 16,061,000 — 8/5/13 0.576% 3 month USD- LIBOR-BBA (18,955) 23,838,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (29,388) 4,133,000 — 10/28/41 2.9525% 3 month USD- LIBOR-BBA 14,041 2,977,000 — 10/28/21 3 month USD- LIBOR-BBA 2.329% (230) 25,316,600 — 10/31/16 1.44% 3 month USD- LIBOR-BBA (167,801) 12,622,800 — 10/31/41 3.13% 3 month USD- LIBOR-BBA (419,306) 1,571,000 — 10/31/21 2.5575% 3 month USD- LIBOR-BBA (33,019) 10,999,000 — 10/31/21 2.55% 3 month USD- LIBOR-BBA (223,589) 3,066,000 — 10/31/41 3 month USD- LIBOR-BBA 3.2025% 147,040 3,879,000 — 11/2/41 3.052% 3 month USD- LIBOR-BBA (64,973) 13,386,000 — 8/17/13 0.45% 3 month USD- LIBOR-BBA 19,689 4,182,000 — 8/17/41 3.343% 3 month USD- LIBOR-BBA (343,618) 15,515,000 — 8/17/21 3 month USD- LIBOR-BBA 2.39% 185,357 48,880,400 48,716 8/17/16 3 month USD- LIBOR-BBA 1.22% 97,201 12,398,500 (132,591) 8/17/41 3.32% 3 month USD- LIBOR-BBA (1,092,962) 53,669,564 — 8/18/13 0.439% 3 month USD- LIBOR-BBA 91,231 93,375,163 E — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (113,918) 13,940,000 (79,807) 9/8/16 3 month USD- LIBOR-BBA 2.14% 539,368 9,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (113,182) 18,233,000 — 8/31/13 0.509% 3 month USD- LIBOR-BBA 7,796 19,823,000 — 9/6/20 2.231% 3 month USD- LIBOR-BBA (143,405) 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $1,263,000 $— 9/6/41 3.2375% 3 month USD- LIBOR-BBA $(74,532) 12,008,000 — 9/6/21 2.3875% 3 month USD- LIBOR-BBA (119,400) 42,236,000 — 9/6/13 3 month USD- LIBOR-BBA 0.48875% (38,752) 8,352,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% (77,289) 5,669,000 — 9/8/41 2.958% 3 month USD- LIBOR-BBA (10,042) 64,271,000 — 9/8/13 0.52875% 3 month USD- LIBOR-BBA 9,961 23,573,000 — 9/8/21 3 month USD- LIBOR-BBA 2.186% (205,206) 4,832,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA 48,137 12,229,000 — 9/12/13 0.497% 3 month USD- LIBOR-BBA 9,922 662,000 — 9/12/41 3.012% 3 month USD- LIBOR-BBA (8,276) AUD 5,260,000 — 10/13/21 5.0575% 6 month AUD- BBR-BBSW 20,053 AUD 8,930,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (375,062) AUD 6,790,000 — 3/21/21 6 month AUD- BBR-BBSW 5.88% 442,632 AUD 4,180,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (326,985) EUR 31,020,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 786,658 EUR 38,775,000 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (913,846) EUR 3,200,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% (12,003) EUR 1,670,000 — 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS 4,950 EUR 2,467,000 — 10/12/21 2.675% 6 month EUR- EURIBOR- REUTERS (31,439) EUR 4,890,000 — 10/14/21 6 month EUR- EURIBOR- REUTERS 2.73% 94,411 GBP 4,969,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (96,552) 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. GBP 1,133,000 $— 10/3/21 2.5675% 6 month GBP- LIBOR-BBA $18,451 GBP 2,960,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (148,267) GBP 1,320,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (133,886) GBP 4,470,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 397,818 Citibank, N.A. $7,333,000 — 9/23/13 3 month USD- LIBOR-BBA 0.459% (12,398) 2,191,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% (31,924) 9,539,300 (4,400) 9/26/13 0.49% 3 month USD- LIBOR-BBA 6,109 6,848,200 (80,735) 9/26/21 3 month USD- LIBOR-BBA 2.09% (211,372) 2,840,000 — 9/30/18 1.73625% 3 month USD- LIBOR-BBA 12,730 21,681,000 — 10/3/13 0.55625% 3 month USD- LIBOR-BBA (2,859) 18,194,750 — 10/3/20 3 month USD- LIBOR-BBA 2.04% (201,290) 16,486,500 — 10/3/21 2.159% 3 month USD- LIBOR-BBA 219,939 1,038,000 — 10/3/41 3 month USD- LIBOR-BBA 2.804% (32,706) 1,390,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (25,423) 3,503,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (15,343) 6,477,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 30,984 12,218,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (15,062) 22,061,300 56,546 8/25/21 3 month USD- LIBOR-BBA 2.24% 240 SEK 11,002,200 — 10/3/21 2.555% 3 month SEK- STIBOR-SIDE 9,469 SEK 11,090,000 — 10/4/21 2.5% 3 month SEK- STIBOR-SIDE 17,715 SEK 33,151,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (258,704) SEK 35,241,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (275,872) 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $16,042,000 $— 6/30/21 3 month USD- LIBOR-BBA 3.159% $1,410,415 18,231,000 — 9/20/13 0.52125% 3 month USD- LIBOR-BBA 7,771 29,073,100 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 25,174 36,100,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (17,300) 25,472,650 — 10/3/20 3 month USD- LIBOR-BBA 2.055% (249,923) 23,081,100 — 10/3/21 2.172% 3 month USD- LIBOR-BBA 280,445 41,096,000 (81,730) 3/14/20 3 month USD- LIBOR-BBA 3.42% 4,327,781 17,600,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (103,488) 40,000 — 10/11/13 3 month USD- LIBOR-BBA 0.65375% 79 3,503,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (15,343) 27,924,000 — 10/11/13 3 month USD- LIBOR-BBA 0.68% 69,520 2,453,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 11,734 51,597,300 (10,556) 2/24/15 2.04% 3 month USD- LIBOR-BBA (2,267,499) 31,345,000 — 10/31/13 3 month USD- LIBOR-BBA 0.65% 52,600 7,915,000 — 11/2/13 0.5825% 3 month USD- LIBOR-BBA (2,533) 16,911,000 — 11/2/13 0.56% 3 month USD- LIBOR-BBA 2,198 512,000 — 8/18/41 3 month USD- LIBOR-BBA 3.3688% 44,724 2,658,000 — 8/23/14 3 month USD- LIBOR-BBA 0.633% (1,817) 942,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (25,713) 37,220,400 — 8/31/13 3 month USD- LIBOR-BBA 0.493% (28,073) 8,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (100,606) 40,991,300 — 8/31/13 3 month USD- LIBOR-BBA 0.5125% (14,828) 24,572,900 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (363,831) 6,017,700 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 396,651 76 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $12,482,000 $— 9/14/13 0.53875% 3 month USD- LIBOR-BBA $172 5,662,000 — 9/14/41 2.944% 3 month USD- LIBOR-BBA 8,740 70,469,800 5,025 5/27/13 0.72% 3 month USD- LIBOR-BBA (372,112) CHF 6,542,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (50,051) CHF 1,792,000 — 10/5/21 6 month CHF- LIBOR-BBA 1.44% (6,700) CHF 1,083,000 — 10/7/21 1.465% 6 month CHF- LIBOR-BBA 1,145 CHF 1,322,000 — 10/10/21 1.45% 6 month CHF- LIBOR-BBA 3,930 CHF 1,660,000 — 10/14/21 1.535% 6 month CHF- LIBOR-BBA (9,208) GBP 2,300,000 — 10/12/21 6 month GBP- LIBOR-BBA 2.7875% 33,196 GBP 2,961,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 116,316 Deutsche Bank AG $7,573,000 — 9/14/21 2.145% 3 month USD- LIBOR-BBA 98,273 3,264,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% (1,031) 10,779,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (5,793) 19,955,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (382,126) 26,282,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (15,019) 18,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% (224) 61,672,000 — 6/10/13 0.59125% 3 month USD- LIBOR-BBA (164,535) 3,473,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% (36,098) 29,111,600 — 10/3/20 3 month USD- LIBOR-BBA 2.034% (336,756) 26,378,400 — 10/3/21 2.153% 3 month USD- LIBOR-BBA 366,533 4,435,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% 975 2,865,000 — 10/4/14 3 month USD- LIBOR-BBA 0.7175% 1,828 25,928,700 — 10/7/14 3 month USD- LIBOR-BBA 0.792% 72,979 77 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $49,677,621 $— 10/7/16 1.3045% 3 month USD- LIBOR-BBA $(80,143) 64,761,000 — 10/7/17 3 month USD- LIBOR-BBA 1.532% (134,383) 703,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (13,315) 17,285,800 — 10/7/14 3 month USD- LIBOR-BBA 0.787% 46,071 33,118,414 — 10/7/16 1.30125% 3 month USD- LIBOR-BBA (48,058) 43,174,000 — 10/7/17 3 month USD- LIBOR-BBA 1.529% (97,446) 14,611,065 — 10/7/16 1.303% 3 month USD- LIBOR-BBA (22,388) 3,258,530 — 10/7/18 1.7265% 3 month USD- LIBOR-BBA 19,243 5,433,000 — 10/11/41 2.7725% 3 month USD- LIBOR-BBA 209,268 3,503,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (15,343) 2,846,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 5,464 3,803,000 — 10/14/41 3 month USD- LIBOR-BBA 2.94375% (14,719) 40,176,000 — 10/31/13 3 month USD- LIBOR-BBA 0.6505% 67,821 34,629,000 — 11/1/21 2.525% 3 month USD- LIBOR-BBA (613,972) 50,305,000 — 11/1/13 3 month USD- LIBOR-BBA 0.615% 49,299 27,533,000 — 11/1/41 3 month USD- LIBOR-BBA 3.19125% 1,242,840 4,624,800 2,468 7/18/14 3 month USD- LIBOR-BBA 0.96% 51,858 51,875,000 — 7/27/13 0.6325% 3 month USD- LIBOR-BBA (157,850) 3,400,272 — 8/8/20 2.547% 3 month USD- LIBOR-BBA (123,451) 6,676,000 — 11/2/21 2.365% 3 month USD- LIBOR-BBA (20,162) 22,432,200 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (1,653,215) 11,014,600 — 8/17/18 1.84% 3 month USD- LIBOR-BBA (66,268) 4,202,000 — 8/18/41 3.37% 3 month USD- LIBOR-BBA (368,110) 10,966,300 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (10,835) 78 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $18,404,600 $— 8/24/21 2.271% 3 month USD- LIBOR-BBA $(7,277) 11,819,300 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 331,093 70,286,200 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (33,204) 39,339,100 — 8/30/21 2.4075% 3 month USD- LIBOR-BBA (486,792) 16,851,400 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 1,022,980 81,637,800 (14,424) 5/13/13 0.75% 3 month USD- LIBOR-BBA (511,595) 45,387,400 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (34,270) 9,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (113,182) 22,390,500 — 9/12/13 3 month USD- LIBOR-BBA 0.5% (16,956) 8,937,100 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% (59,310) 6,057,500 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (141,285) 3,893,000 — 9/14/16 3 month USD- LIBOR-BBA 1.175% (12,275) 18,572,826 (594,330) 8/25/41 3 month USD- LIBOR-BBA 4.09% 3,754,486 EUR 10,880,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (1,341,018) KRW 3,658,000,000 — 8/16/16 3 month KRW- CD-KSDA- BLOOMBERG 3.42% (18,080) KRW 3,650,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (83,922) KRW 3,650,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (82,434) KRW 3,620,000,000 — 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (82,401) Goldman Sachs International $21,728,500 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA 44,303 29,545,500 — 9/19/13 3 month USD- LIBOR-BBA 0.515% (15,880) 6,089,500 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 120,024 79 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $258,000 $— 9/20/41 3.065% 3 month USD- LIBOR-BBA $(5,854) 21,231,900 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 18,385 30,392,000 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 40,014 21,243,400 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (38,823) 22,803,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (17,920) 17,839,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (587,851) 20,422,335 (742,352) 9/29/41 3 month USD- LIBOR-BBA 3.99% 3,558,222 12,497,000 — 9/28/41 2.69625% 3 month USD- LIBOR-BBA 663,479 28,383,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (19,949) 500,000 — 9/29/41 3 month USD- LIBOR-BBA 2.87% (8,862) 3,906,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% (53,444) 4,043,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% 704 5,572,000 — 10/7/14 3 month USD- LIBOR-BBA 0.7775% 13,283 5,579,000 — 10/11/21 3 month USD- LIBOR-BBA 2.16% (77,761) 3,503,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (15,343) 48,424,600 (20,585) 7/20/16 3 month USD- LIBOR-BBA 1.79% 1,501,669 2,846,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 5,464 6,576,000 — 10/14/21 3 month USD- LIBOR-BBA 2.3745% 36,042 3,855,000 — 10/17/13 0.65375% 3 month USD- LIBOR-BBA (7,349) 2,239,000 — 10/17/21 2.365% 3 month USD- LIBOR-BBA (9,676) 2,917,000 — 10/18/13 3 month USD- LIBOR-BBA 0.65875% 6,013 15,457,000 — 10/18/21 2.40125% 3 month USD- LIBOR-BBA (128,335) 4,748,000 — 10/21/13 0.632% 3 month USD- LIBOR-BBA (6,789) 3,609,000 — 10/21/21 2.36% 3 month USD- LIBOR-BBA (12,811) 80 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $1,409,000 $— 10/21/41 3 month USD- LIBOR-BBA 2.94125% $(6,902) 42,774,000 — 7/25/13 0.65625% 3 month USD- LIBOR-BBA (150,935) 13,279,500 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (69,850) 68,263,000 — 7/26/13 3 month USD- LIBOR-BBA 0.63% 204,956 26,888,000 — 7/28/13 3 month USD- LIBOR-BBA 0.61875% 74,244 9,944,100 — 10/25/21 2.39625% 3 month USD- LIBOR-BBA (65,015) 4,158,000 — 10/26/13 0.64875% 3 month USD- LIBOR-BBA (7,069) 3,650,000 — 10/26/21 3 month USD- LIBOR-BBA 2.3825% 18,910 8,365,000 — 10/26/41 3 month USD- LIBOR-BBA 3.005% 64,221 586,000 — 10/26/21 3 month USD- LIBOR-BBA 2.415% 4,779 2,246,000 — 10/26/41 3 month USD- LIBOR-BBA 3.0375% 32,077 530,000 — 10/27/21 3 month USD- LIBOR-BBA 2.435% 5,248 51,000,000 — 10/31/15 1.12% 3 month USD- LIBOR-BBA (260,514) 8,429,400 — 10/31/41 3.10275% 3 month USD- LIBOR-BBA (233,141) 23,130,000 — 8/24/16 1.235% 3 month USD- LIBOR-BBA (28,619) 12,940,000 — 8/24/21 3 month USD- LIBOR-BBA 2.2625% (5,052) 1,100,000 — 8/24/41 3.075% 3 month USD- LIBOR-BBA (29,460) 88,194,000 — 8/30/13 3 month USD- LIBOR-BBA 0.48375% (83,961) 8,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (100,606) 13,644,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (98,465) 4,508,000 — 9/1/41 3 month USD- LIBOR-BBA 3.195% 228,661 2,885,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA 5,756 29,657,000 — 9/13/13 0.52125% 3 month USD- LIBOR-BBA 9,934 4,965,000 — 9/13/41 3.023% 3 month USD- LIBOR-BBA (72,840) 81 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 13,240,000 $— 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% $387,236 EUR 5,300,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (14,694) EUR 10,900,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (30,221) EUR 1,126,000 — 10/6/21 2.439% 6 month EUR- EURIBOR- REUTERS 17,821 EUR 22,600,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (418,728) GBP 2,537,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 22,150 GBP 1,320,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% (28,025) GBP 2,400,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (4,168) GBP 881,000 — 10/6/21 2.525% 6 month GBP- LIBOR-BBA 21,360 GBP 2,304,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (145,591) GBP 2,303,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (125,235) KRW 6,576,000,000 — 9/19/16 3.395% 3 month KRW- CD-KSDA- BLOOMBERG 39,306 KRW 8,552,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (168,311) KRW 3,498,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (77,135) KRW 7,616,987,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 97,092 SEK 8,080,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (3,549) JPMorgan Chase Bank, N.A. $6,781,900 — 3/9/26 3 month USD- LIBOR-BBA 4.07% 1,181,360 35,300,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (211,800) 26,600,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (164,122) 82 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $14,015,000 $— 9/27/13 3 month USD- LIBOR-BBA 0.51375% $(9,040) 26,282,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (15,019) 11,912,000 — 6/7/41 4.005% 3 month USD- LIBOR-BBA (2,678,670) 7,821,000 (262,004) 9/8/41 3 month USD- LIBOR-BBA 4.0275% 1,459,680 14,664,500 — 7/11/13 0.715% 3 month USD- LIBOR-BBA (70,779) 10,608,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (828,730) 8,113,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% (89,706) 3,440,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% (30,859) 6,476,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% (71,567) 3,009,000 — 10/4/41 2.75% 3 month USD- LIBOR-BBA 128,119 15,276,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 9,072 5,955,000 — 10/7/21 3 month USD- LIBOR-BBA 2.068% (130,996) 11,085,000 — 10/11/21 3 month USD- LIBOR-BBA 2.2395% (73,759) 3,503,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (15,343) 7,666,000 — 10/14/13 3 month USD- LIBOR-BBA 0.677% 18,316 4,024,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 19,250 12,342,600 — 10/19/21 3 month USD- LIBOR-BBA 2.387% 76,513 7,313,000 — 10/28/13 3 month USD- LIBOR-BBA 0.65% 12,087 1,082,000 — 10/28/21 3 month USD- LIBOR-BBA 2.396% 6,549 1,537,000 — 10/28/21 3 month USD- LIBOR-BBA 2.351% 2,971 8,429,400 — 10/31/41 3.235% 3 month USD- LIBOR-BBA (460,061) 8,844,400 — 11/1/21 2.445% 3 month USD- LIBOR-BBA (92,070) 69,639,000 — 11/2/13 0.5925% 3 month USD- LIBOR-BBA (36,212) 12,893,000 — 8/19/13 0.4475% 3 month USD- LIBOR-BBA 19,768 83 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $4,234,000 $— 8/19/41 3.299% 3 month USD- LIBOR-BBA $(309,081) 12,540,000 — 8/19/21 3 month USD- LIBOR-BBA 2.3675% 121,723 21,649,300 (15,459) 8/19/16 3 month USD- LIBOR-BBA 1.19% (28,626) 4,740,000 — 8/23/41 3.088% 3 month USD- LIBOR-BBA (139,990) 2,444,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 33,603 36,309,900 — 8/31/13 3 month USD- LIBOR-BBA 0.5% (22,242) 27,048,000 — 9/2/13 0.486% 3 month USD- LIBOR-BBA 25,665 2,383,000 — 9/2/41 3.187% 3 month USD- LIBOR-BBA (116,786) 17,264,000 — 9/2/21 3 month USD- LIBOR-BBA 2.35% 118,535 21,419,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% (319,233) 25,493,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA 301,594 3,417,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (22,346) 6,029,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (4,595) CAD 6,260,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 107,160 CAD 10,310,000 — 9/21/21 3 month CAD- BA-CDOR 2.3911% (176,488) CAD 1,830,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 31,326 CAD 2,507,000 — 9/27/21 3 month CAD- BA-CDOR 2.415% (38,460) CAD 2,807,000 — 10/7/21 3 month CAD- BA-CDOR 2.5125% (20,357) CAD 2,937,000 — 10/14/21 3 month CAD- BA-CDOR 2.6575% 15,738 EUR 31,020,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 848,654 EUR 31,020,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (760,359) GBP 1,185,000 — 10/14/21 2.812% 6 month GBP- LIBOR-BBA (20,985) JPY 295,000,000 — 2/22/21 1.36375% 6 month JPY- LIBOR-BBA (153,540) 84 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 550,920,000 $— 5/25/15 0.674375% 6 month JPY- LIBOR-BBA $(81,228) JPY 549,390,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 52,454 JPY 22,600,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 7,935 JPY 30,400,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (3,360) JPY 350,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (7,820) UBS, AG AUD 6,284,000 — 9/27/21 6 month AUD- BBR-BBSW 4.79% (158,276) AUD 5,615,000 — 9/27/16 4.46% 6 month AUD- BBR-BBSW 52,683 CHF 30,584,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (442,144) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $3,396,076 $(9,551) 1/12/40 5.00% (1 month Synthetic TRS $6,581 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 182,716 — 7/30/12 3 month USD- A basket (GDX) (301,481) LIBOR-BBA of common stocks Barclays Bank PLC $888,765 — 1/12/40 5.00% (1 month Synthetic MBX 6,243 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,942,899 — 1/12/38 (6.50%) 1 month Synthetic MBX (5,762) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,965,894 — 1/12/40 4.50% (1 month Synthetic MBX 12,068 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 4,397,043 — 1/12/38 (6.50%) 1 month Synthetic MBX (13,040) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 85 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,874,303 $— 1/12/40 5.00% (1 month Synthetic MBX $20,191 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,163,261 — 1/12/41 5.00% (1 month Synthetic MBX 13,504 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,029,881 — 1/12/38 (6.50%) 1 month Synthetic MBX (35,676) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 9,837,615 — 1/12/208 (6.50%) 1 month Synthetic MBX (29,175) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,122,224 — 1/12/41 5.00% (1 month Synthetic MBX 44,459 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,949,159 — 1/12/40 4.00% (1 month Synthetic MBX 14,567 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 344,391 — 1/12/40 4.00% (1 month Synthetic TRS 1,527 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,620,000 — 4/7/16 (2.63%) USA Non Revised (47,260) Consumer Price Index-Urban (CPI-U) 3,396,076 65,268 1/12/40 (5.00%) 1 month Synthetic TRS 49,604 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 5,114,091 — 1/12/41 5.00% (1 month Synthetic MBX 31,923 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 16,776,094 — 1/12/38 (6.50%) 1 month Synthetic MBX (49,752) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 10,919,700 — 1/12/40 4.00% (1 month Synthetic MBX 53,938 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 86 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $19,263,039 $— 1/12/40 4.50% (1 month Synthetic MBX $118,251 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,918,758 — 1/12/41 4.50% (1 month Synthetic MBX 19,739 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 12,763,199 — 1/12/40 4.50% (1 month Synthetic MBX 78,350 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 9,562,766 — 1/12/40 4.50% (1 month Synthetic MBX 58,704 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 25,181,785 — 1/12/41 5.00% (1 month Synthetic MBX 188,315 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 778,107 — 1/12/40 5.00% (1 month Synthetic MBX 5,466 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,524,820 — 1/12/40 5.00% (1 month Synthetic MBX 17,736 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,830,057 — 1/12/40 5.00% (1 month Synthetic MBX 12,856 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,082,717 — 1/12/38 (6.50%) 1 month Synthetic TRS 91,692 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,059,768 — 1/12/41 5.00% (1 month Synthetic TRS 18,663 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. shares 30,830 — 9/26/12 3 month USD-LIBOR- BBA minus 0.60% Netflix Inc. 1,491,254 $2,852,811 — 1/12/41 5.00% (1 month Synthetic MBX 17,808 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,166,024 — 1/12/40 5.00% (1 month Synthetic TRS 41,185 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 87 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $1,352,677 $— 1/12/41 5.00% (1 month Synthetic MBX $8,444 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 753 — 4/11/12 (3 month USD- A basket 3,026,431 LIBOR-BBA plus (CGPUTQL1) 0.10%) of common stocks baskets 434,517 — 10/29/12 (3 month USD- A basket 1,003,387 LIBOR-BBA) (CGPUTSB8) of common stocks units 16,807 — 4/11/12 3 month USD- Russell 2000 (2,800,593) LIBOR-BBA Total Return Index minus 0.05% units 702 — 4/11/12 3 month USD- Russell 2000 (116,713) LIBOR-BBA Total Return Index minus 0.05% units 260 — 4/11/12 3 month USD- Russell 1000 (43,301) LIBOR-BBA Total Return Index minus 0.05% Credit Suisse International $1,704,697 — 1/12/41 5.00% (1 month Synthetic MBX 10,641 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,803,357 — 1/12/40 5.00% (1 month Synthetic TRS 45,441 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,225,536 — 1/12/40 5.00% (1 month Synthetic TRS 14,865 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 8,048,982 — 1/12/39 (6.00%) 1 month Synthetic TRS 67,748 USD-LIBOR Index 6.00% 30 year Fannie Mae pools Goldman Sachs International 1,500,000 — 3/1/16 2.47% USA Non Revised 12,105 Consumer Price Index-Urban (CPI-U) 1,125,000 — 3/3/16 2.45% USA Non Revised 7,954 Consumer Price Index-Urban (CPI-U) EUR 7,181,000 — 10/18/13 (1.7775%) Eurostat Eurozone (17,985) HICP excluding tobacco 88 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) UBS, AG baskets $476,409 $— 10/22/12 (3 month USD- A basket $3,389,347 LIBOR-BBA plus (UBSEMBSK) 0.60%) of common stocks contracts 112,073 — 5/24/12 3 month USD- MSCI Daily Total (855,748) LIBOR-BBA Return Net USD minus 0.35% Index shares 130,053 — 2/28/12 (3 month USD- iShares MSCI (132,021) LIBOR-BBA Emerging Markets minus 0.25%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(4,006) $450,000 12/20/19 (100 bp) $61,140 Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+ 765,298 38,800,000 12/20/16 100 bp 435,757 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 89 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,941,988 $— $— Capital goods 8,583,812 — — Communication services 6,902,884 — — Conglomerates 921,962 — — Consumer cyclicals 27,143,025 — — Consumer staples 22,930,847 — — Energy 22,586,303 400,750 — Financials 26,438,179 — — Health care 21,374,920 — — Technology 38,643,729 — — Transportation 5,438,384 — — Utilities and power 7,783,567 — — Total common stocks — Asset-backed securities $— $18,064,870 $— Commodity linked notes — 24,970,167 — Corporate bonds and notes — 111,288,481 — Foreign government bonds and notes — 11,712,596 — Mortgage-backed securities — 143,514,080 2,081,254 Purchased options outstanding — 36,939,736 — Senior loans — 40,236,773 — U.S. Government and Agency Mortgage Obligations — 103,387,889 — Short-term investments 43,927,258 157,953,883 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— (770,969) $— Futures contracts 1,650,809 — — Written options — (78,344,541) — TBA sale commitments — (3,050,391) — Interest rate swap contracts — 5,684,876 — Total return swap contracts — 5,496,763 — Credit default contracts — (264,395) — Totals by level $— The accompanying notes are an integral part of these financial statements. 90 Statement of assets and liabilities 10/31/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $842,131,250) $845,240,079 Affiliated issuers (identified cost $43,927,258) (Notes 1 and 6) 43,927,258 Cash 1,014,206 Foreign currency (cost $17,983) (Note 1) 18,307 Dividends, interest and other receivables 3,929,196 Receivable for shares of the fund sold 3,514,445 Receivable for investments sold 14,503,525 Unrealized appreciation on swap contracts (Note 1) 47,442,231 Unrealized appreciation on forward currency contracts (Note 1) 4,784,641 Premium paid on swap contracts (Note 1) 2,484,570 Total assets LIABILITIES Payable for variation margin (Note 1) 296,499 Payable for investments purchased 8,766,656 Payable for purchases of delayed delivery securities (Note 1) 104,341,712 Payable for shares of the fund repurchased 7,223,938 Payable for compensation of Manager (Note 2) 440,297 Payable for investor servicing fees (Note 2) 118,715 Payable for custodian fees (Note 2) 42,323 Payable for Trustee compensation and expenses (Note 2) 15,719 Payable for administrative services (Note 2) 2,783 Payable for distribution fees (Note 2) 208,922 Unrealized depreciation on forward currency contracts (Note 1) 5,555,610 Written options outstanding, at value (premiums received $65,287,754) (Notes 1 and 3) 78,344,541 Premium received on swap contracts (Note 1) 1,272,940 Unrealized depreciation on swap contracts (Note 1) 37,736,617 TBA sale commitments, at value (proceeds receivable $3,038,086) (Note 1) 3,050,391 Other accrued expenses 84,036 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $710,289,043 Undistributed net investment income (Note 1) 14,642,972 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (6,222,109) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 646,853 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 91 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($364,713,760 divided by 32,145,291 shares) $11.35 Offering price per class A share (100/94.25 of $11.35)* $12.04 Net asset value and offering price per class B share ($22,983,713 divided by 2,054,104 shares)** $11.19 Net asset value and offering price per class C share ($132,156,473 divided by 11,809,257 shares)** $11.19 Net asset value and redemption price per class M share ($3,829,524 divided by 341,105 shares) $11.23 Offering price per class M share (100/96.50 of $11.23)* $11.64 Net asset value, offering price and redemption price per class R share ($643,020 divided by 57,150 shares) $11.25 Net asset value, offering price and redemption price per class Y share ($195,030,269 divided by 17,148,686 shares) $11.37 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 92 Statement of operations Year ended 10/31/11 INVESTMENT INCOME Interest (net of foreign tax of $16,623) (including interest income of $29,872 from investments in affiliated issuers) (Note 6) $24,661,921 Dividends 3,453,600 Total investment income EXPENSES Compensation of Manager (Note 2) 5,977,568 Investor servicing fees (Note 2) 1,403,190 Custodian fees (Note 2) 134,677 Trustee compensation and expenses (Note 2) 45,675 Administrative services (Note 2) 18,586 Distribution fees — Class A (Note 2) 825,202 Distribution fees — Class B (Note 2) 211,318 Distribution fees — Class C (Note 2) 1,147,976 Distribution fees — Class M (Note 2) 28,306 Distribution fees — Class R (Note 2) 2,834 Other 393,622 Fees waived and reimbursed by Manager (Note 2) (539,614) Total expenses Expense reduction (Note 2) (6,207) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 14,873,269 Net realized loss on swap contracts (Note 1) (1,439,980) Net realized loss on futures contracts (Note 1) (14,546,739) Net realized loss on foreign currency transactions (Note 1) (8,763,798) Net realized gain on written options (Notes 1 and 3) 4,070,402 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,060,125) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (2,091,117) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 93 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/11 Year ended 10/31/10 Operations: Net investment income $18,472,388 $15,036,062 Net realized gain (loss) on investments and foreign currency transactions (5,806,846) 165,630 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (3,151,242) (1,176,491) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (8,169,234) (1,471,077) Class B (467,344) (75,012) Class C (2,392,932) (453,940) Class M (75,223) (25,425) Class R (13,926) (1,562) Class Y (5,334,657) (1,218,841) Net realized short-term gain on investments Class A (1,168,906) (235,372) Class B (81,523) (16,516) Class C (424,194) (87,156) Class M (13,125) (4,694) Class R (2,079) (273) Class Y (711,941) (180,569) From net realized long-term gain on investments Class A — (264,794) Class B — (18,581) Class C — (98,051) Class M — (5,280) Class R — (308) Class Y — (203,140) Redemption fees (Note 1) — 2,587 Increase from capital share transactions (Note 4) 158,875,325 375,059,866 Total increase in net assets NET ASSETS Beginning of year 569,822,218 185,095,155 End of year (including undistributed net investment income of $14,642,972 and $12,543,670, respectively) The accompanying notes are an integral part of these financial statements. 94 This page left blank intentionally. 95 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) e Class A October 31, 2011 .33 (.04) (.34) (.05) — 1.37 2.86 174 October 31, 2010 .43 .06 (.15) (.05) — f 1.63 3.81 244 October 31, 2009† .33 .83 — f * 1.41* 3.06* 48* Class B October 31, 2011 .24 (.03) (.28) (.05) — 2.12 2.14 174 October 31, 2010 .34 .05 (.11) (.05) — f 2.38 3.05 244 October 31, 2009† .29 .79 — f * 2.05* 2.71* 48* Class C October 31, 2011 .24 (.04) (.27) (.05) — 2.12 2.12 174 October 31, 2010 .34 .06 (.13) (.05) — f 2.38 3.05 244 October 31, 2009† .32 .77 — f * 2.05* 2.89* 48* Class M October 31, 2011 .27 (.03) (.28) (.05) — 1.87 2.34 174 October 31, 2010 .37 .03 (.13) (.05) — f 2.13 3.30 244 October 31, 2009† .33 .77 — f * 1.84* 3.04* 48* Class R October 31, 2011 .30 (.05) (.32) (.05) — 1.62 2.60 174 October 31, 2010 .40 .04 (.14) (.05) — f 1.88 3.56 244 October 31, 2009† .32 .80 — f * 1.62* 2.99* 48* Class Y October 31, 2011 .36 (.05) (.36) (.05) — 1.12 3.13 174 October 31, 2010 .46 .05 (.16) (.05) — f 1.38 4.04 244 October 31, 2009† .40 .77 — f * 1.19* 3.56* 48* * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2011 0.08% October 31, 2010 0.03 October 31, 2009 0.46 e Portfolio turnover excludes dollar roll transactions. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 96 97 Notes to financial statements 10/31/11 Note 1: Significant accounting policies Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 700 basis points (or 7.00%), as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index over a reasonable period of time regardless of market conditions or general market direction. The fund pursues a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from November 1, 2010 through October 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, 98 exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues 99 and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 565,800,000 on purchased options contracts for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $291,500,000 on forward currency contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $439,400,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,664,200,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $52,400,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $10,250,100 at the close of the reporting period. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $45,742,862 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $48,952,050. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. At October 31, 2011, the fund had a capital loss carryover of $1,806,605 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2019. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, realized and unrealized gains and losses on certain futures contracts, income on swap contracts, interest only securities and redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $80,230 to increase undistributed net investment income and $121,615 to increase paid-in-capital, with an increase to accumulated net realized losses of $201,845. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $38,432,846 Unrealized depreciation (37,467,722) Net unrealized appreciation 965,124 Undistributed ordinary income 18,677,502 Capital loss carryforward (1,806,605) Cost for federal income tax purposes $888,198,661 S) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.980% of the next $5 billion, 0.930% of the next $10 billion, 0.880% of the next $10 billion, 0.830% of the next $50 billion, 0.810% of the next $50 billion, 0.800% of the next $100 billion, 0.795% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.28%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.88% of the fund’s average net assets before an increase of $131,190 (0.02% of the fund’s average net assets) based on performance. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2012, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each fund’s distribution plans) would exceed an annual rate of 1.10% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $539,614 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $5,464 under the expense offset arrangements and by $743 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $571, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $249,118 and $8,454 from the sale of classA and classM shares, respectively, and received $41,987 and $30,713 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,629 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,004,795,520 and $908,581,398, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written Written Written Written swap option swap option equity option equity option contract premiums contract premiums amounts received amounts received Written options outstanding at the beginning of the reporting period USD 245,226,480 $16,019,986 — $— Options opened USD 1,289,330,696 49,971,595 16,393,642 9,802,548 CHF 29,160,000 28,887 — — Options exercised USD (140,397,302) (4,172,336) — — Options expired USD — — (12,349,943) (3,820,312) Options closed USD — — (1,734,969) (2,513,727) CHF (29,160,000) (28,887) — — Written options outstanding at the end of the reporting period USD 1,394,159,874 $61,819,245 2,308,730 $3,468,509 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/11 Year ended 10/31/10 ClassA Shares Amount Shares Amount Shares sold 18,112,482 $208,722,727 21,763,862 $245,768,014 Shares issued in connection with reinvestment of distributions 713,542 7,998,802 159,219 1,784,850 18,826,024 216,721,529 21,923,081 247,552,864 Shares repurchased (11,109,900) (127,412,446) (5,229,493) (59,184,483) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassB Shares Amount Shares Amount Shares sold 751,426 $8,561,358 1,203,350 $13,486,923 Shares issued in connection with reinvestment of distributions 45,503 506,450 9,235 102,949 796,929 9,067,808 1,212,585 13,589,872 Shares repurchased (366,921) (4,178,314) (185,091) (2,075,351) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassC Shares Amount Shares Amount Shares sold 5,575,202 $63,711,440 7,151,162 $80,125,626 Shares issued in connection with reinvestment of distributions 196,433 2,186,296 42,914 478,496 5,771,635 65,897,736 7,194,076 80,604,122 Shares repurchased (2,684,420) (30,534,870) (1,158,904) (12,975,399) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassM Shares Amount Shares Amount Shares sold 199,468 $2,298,205 212,407 $2,382,773 Shares issued in connection with reinvestment of distributions 7,426 82,726 2,931 32,683 206,894 2,380,931 215,338 2,415,456 Shares repurchased (142,592) (1,613,112) (71,312) (799,494) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassR Shares Amount Shares Amount Shares sold 30,089 $345,497 31,578 $353,680 Shares issued in connection with reinvestment of distributions 1,437 16,005 192 2,143 31,526 361,502 31,770 355,823 Shares repurchased (12,270) (141,949) (3,661) (41,322) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassY Shares Amount Shares Amount Shares sold 13,107,648 $151,422,143 13,566,682 $153,272,406 Shares issued in connection with reinvestment of distributions 378,525 4,243,266 95,393 1,069,350 13,486,173 155,665,409 13,662,075 154,341,756 Shares repurchased (11,131,173) (127,338,899) (4,305,514) (48,723,978) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $65,146 Payables $329,541 Foreign exchange contracts Receivables 4,784,641 Payables 5,555,610 Investments, Payables, Net Receivables, Net assets — assets — Unrealized Unrealized appreciation/ appreciation/ Equity contracts (depreciation) 15,473,163 (depreciation) 7,366,357 Investments, Payables, Net Receivables, Net assets — assets — Unrealized Interest rate Unrealized appreciation/ appreciation/ contracts (depreciation) 73,522,018 (depreciation) 110,201,181 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $184,017 $184,017 Foreign exchange contracts — — (1,093,905) — (1,093,905) Equity contracts 1,244,837 2,167,417 — 3,229,246 6,641,500 Interest rate contracts (6,990,833) 3,399,935 — 8,010,140 4,419,242 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $770,549 $770,549 Foreign exchange contracts — — (8,780,747) — $(8,780,747) Equity contracts (3,557,544) (6,925,954) — 12,565,501 $2,082,003 Interest rate contracts (1,491,615) (7,620,785) — (14,776,030) $(23,888,430) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $29,872 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $679,754,900 and $672,648,443, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) The fund designated 11.73% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 12.70%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $16,354,900 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Name Year of birth Position held Principal occupations during past five years Other directorships Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and London, England SW1A 1LD Robert E. Patterson BSA Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Independent Registered Treasurer and Principal Public Accounting Firm Accounting Officer Susan G. Malloy PricewaterhouseCoopers LLP Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam Absolute Return 700 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2011	$159,580	$	$9,925	$ — October 31, 2010	$129,429	$	$8,484	$ — For the fiscal years ended October 31, 2011 and October 31, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $187,307 and $408,137 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees October 31, 2011	$ — $157,505	$ — $ — October 31, 2010	$ — $243,601	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	November 1, 2010 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Sector Fund Annual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 21 Federal tax information 36 About the Trustees 37 Officers 39 Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A world of sectors in one portfolio In recent decades, innovation and business growth have propelled stocks in different industry sectors to market-leading performance. Putnam Global Sector Fund offers investors the opportunity to gain exposure to sectors across the globe. The fund is composed of eight Putnam global sector funds, each of which is managed by experienced analysts. These managers use risk controls and a stock selection process that is grounded in fundamental research. The fund offers a convenient way to invest in all sectors in the MSCI World Index. Each underlying sector fund invests at least 80% of its assets in stocks of a particular industry group, in markets around the world. The funds can invest in businesses of all sizes, but focus primarily on midsize and large companies. The managers are not limited to value-style or growth-style investing, and can target businesses at different stages of growth, from newer, rapidly growing companies to established global corporations. The fund managers focus on a number of factors when making investment decisions, including company valuation, financial strength, and competitive position within each sector. And because these are actively managed funds, the stocks in the portfolios are constantly monitored and adjusted as business fundamentals, market conditions, or investment opportunities change. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. The fund may invest in a money market fund for cash management. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. An underlying fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. Talented analysts pursue opportunities around the globe Since U.S. companies represent only a portion of the total worldwide market capitalization, targeting stocks around the globe is an important investment strategy. However, finding the right stocks in the broad universe of domestic and international markets requires rigorous research and in-depth knowledge of global markets. Putnam Global Sector Fund represents the best ideas and stock recommendations from approximately 40 analysts covering over 1,000 companies. Finding opportunities in this broad universe of stocks requires in-depth knowledge of global markets. The fund’s global approach can give it a competitive edge in targeting opportunities in diverse markets around the world. Putnam analysts, who are located in Boston, London, and Singapore, talk to private companies and consultants, attend trade shows, and work to find information that the markets haven’t already factored into stock prices. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the period, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to certain redemptions or exchanges from the fund within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager Aaron M. Cooper, CFA Aaron, this was an eventful 12-month period for the stock market. What can you tell us about conditions? During the period, we witnessed two distinct markets — illustrating both the resilience and the vulnerability of stocks in times of uncertainty. In the first half, continued moderate economic growth combined with outstanding corporate profit performance outweighed a series of events that collectively slightly shook confidence. These included an earthquake, a tsunami, and a nuclear crisis in Japan, as well as civil unrest in the Middle East and North Africa. During this period, stocks performed relatively well as many of these events were viewed as either temporary or unlikely to disrupt the global economy. In the second half of the period, however, markets quickly became increasingly unsettled. Worsening sovereign credit woes in Europe, supply chain disruptions from the Japan earthquake, and a generally dismal outlook for global economic growth led to sharp declines across world stock markets. Debt issues in the United States added to the pressure as lawmakers struggled to reach an agreement over the federal debt ceiling, and in August, Standard & Poor’s unprecedented downgrade of U.S. sovereign debt to AA+ from AAA sent stocks plunging again. These macroeconomic issues, combined with a decreased appetite for risk on the part of investors, took their toll on stocks across all sectors worldwide. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/11. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 15. 5 The fund outperformed its peer group for the period, but underperformed its benchmark index. What were some challenges for the fund? As their risk appetites decreased, investors began to gravitate toward large- and mega-cap stocks as well as value-style stocks. While we have the flexibility to invest across all sizes and styles, this shift detracted from the fund’s performance for the period. It is important to note that this fund is a “fund-of-funds,” which means it invests in a portfolio of underlying Putnam mutual funds. Each of these funds is actively managed by one or more research analysts with specialized sector expertise. General themes at work in the market have some influence on our portfolio construction process, but we want stock selection to be the main driver of performance. Some stock-specific challenges for the period included investments in nuclear-power-related stocks, which struggled in the aftermath of the Japan quake; the fund’s exposure to small-cap health-care companies whose new product launches were more sluggish than anticipated; and declines in a handful of value-oriented stocks in the technology sector. The best-performing sector for the portfolio was telecommunications, where growth-oriented stocks and an overweight position in cable companies proved beneficial. How do you determine the weightings of the individual funds within Putnam Global Sector Fund’s portfolio? We allocate the fund’s assets in roughly the same proportions as the fund’s benchmark. For example, if the consumer sector represents 20% of the MSCI World Index, Putnam Global Consumer Fund will make up approximately the same percentage of the fund’s portfolio. It is also important to note that we rebalance the fund each quarter to keep it aligned with the benchmark. Country allocations are shown as a percentage of the underlying funds’ net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 What are some stocks that detracted from performance during the period? As a result of the catastrophe in Japan, which damaged nuclear, thermal, and hydropower facilities, Tokyo Electric Power [TEPCO] was a top detractor from performance for the period. Shares of TEPCO, which owns the Fukushima Daiichi nuclear power plant, declined sharply in the wake of the disaster, and questions arose as to whether TEPCO conducted the proper inspections and maintenance. Given the extreme uncertainty of the Japan situation, the underlying fund’s position in TEPCO was liquidated fairly quickly following the disaster. A notable disappointment in the health-care sector was Dendreon , a biotechnology company that specializes in cancer treatments. In 2010, Dendreon’s stock rallied after the company received FDA approval for Provenge, a prostate cancer vaccine. Although the FDA gave Dendreon approval to quadruple the production capacity of the drug, sales have been slower than anticipated. This is mainly due to concerns about government reimbursement. Because of the high cost of the treatment, Medicare has undertaken a review to decide if it will cover the costs of Provenge. Physicians are more hesitant to prescribe expensive drugs without the assurance that they will be reimbursed. Within technology, the fund’s overweight position in Hewlett-Packard was a detractor. When we added the stock to the portfolio, it offered an attractive price relative to our assessment of the company’s long-term growth potential. However, a series of issues — including disappointing earnings, management changes, and an expensive acquisition of a software developer — have led the market to lose confidence in Hewlett-Packard’s ability to Allocations are represented as a percentage of the fund’s net assets and may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 7 execute its strategy. We have significantly reduced the underlying fund’s position in this stock and continue to monitor developments to assess its risk/reward potential in the portfolio. Fund returns were also dampened by our position in Freeport-McMoRan , an international gold and copper mining company. The company’s performance was hurt by labor disputes in Peru and Indonesia as well as concerns about copper prices, particularly if developed countries’ demand for copper begins to decline considerably. What are some stocks that contributed to performance during the period? In the telecommunications sector, Kabel Deutschland , Germany’s leading cable company, was a top contributor. Our analysts selected the stock because the company offers attractive secular, or long-term, growth potential as it cross-sells its 9 million basic cable customers with Internet, pay TV, and telephony services. The company has had great success in its cross-selling initiatives, but fewer than 2 million of its subscribers buy additional services currently, so significant growth opportunities remain. In the consumer sector, retailer Bed Bath & Beyond was another success story for the fund. The company has proven to be resilient in this challenging economic environment, in part because its merchandise — basic household items that aren’t too expensive — tends to stay in demand, even in downturns. More This chart shows how the fund’s top fund allocations have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the exclusion of as-of trades, if any. Holdings and allocations will vary over time. 8 important, however, was the bankruptcy and liquidation of its main competitor, Linens ’n Things, which allowed Bed Bath & Beyond to gain significant additional market share. The company has had above-average sales growth, has been generating significant amounts of cash, and has been aggressively buying back its stock. And although the company has delivered strong earnings growth, we believe its stock remains attractively priced. In the technology sector, Apple was a highlight for the fund. The stock’s remarkable performance is based largely on the continued success of Apple’s key products — the iPhone and the iPad. These products have delivered sales results that exceeded expectations, have commanded significant market share, and continue to offer growth potential as mobile devices supplant personal computers as the gateway to the Internet in many regions of the world. Another top performer, from the energy portion of the portfolio, was National Oilwell Varco , a provider of land-based and offshore drilling rigs and related equipment and services. We believe that this company is positioned to benefit from both the offshore drilling trend, which will require the industry to build new rigs capable of exploring in deep water, and from the upgrades to the existing worldwide drilling fleet. More challenging drilling environments and a heightened awareness of safety are driving a replacement cycle for all classes of offshore rigs. As the fund begins a new fiscal year, what is your outlook? In October, the final month of the fund’s fiscal year, the S&P 500 Index staged a dramatic recovery, delivering its best one-month gain since December 1991. While investors welcomed this upswing, it was yet another sign of the volatility that characterized the market through much of 2011. As we move into the new fiscal year, I believe uncertainty will be the dominant challenge faced by equity investors. As the economic environment becomes less certain, so too do the market’s expectations for corporate earnings. While most businesses appear fundamentally healthy and earnings have held up extremely well in 2011, we are starting to see some concerns about the direction of those earnings in the next one or two years. Investors are starting to wonder whether 2011 may be a peak earnings year, and expectations for future growth have dampened somewhat. We have already seen 2012 earnings estimates coming down, though not dramatically. In light of this backdrop, I believe our fund’s bottom-up, research-based approach is especially appealing. Our sector funds are actively managed by analysts who focus on the long-term potential of individual companies rather than on broader developments in the markets. That stock-specific focus helps us to identify the subset of stocks that we believe can outperform regardless of where we are in the economic cycle. And, of course, we constantly monitor and adjust our holdings as business fundamentals or investment opportunities change. Thank you, Aaron, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 9 Putnam Global Sector Fund is managed by a team of senior equity analysts at Putnam: Kelsey Chen, Timothy Codrington, Steve Curbow, Vivek Gandhi, George Gianarikas, David Morgan, John Morgan, Ferat Ongoren, Nathaniel Salter, Walter Scully, Christopher Stevo, and Michael Yogg. They are overseen by Aaron Cooper. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. A CFA charter holder, he joined Putnam in 2011 and has been in the investment industry since 1999. IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8 million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professional services. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 1.69% –4.15% 0.45% –3.42% 0.46% 0.46% 0.89% –2.62% 1.35% 2.10% Annual average 1.06 –2.64 0.28 –2.17 0.29 0.29 0.56 –1.66 0.85 1.32 1 year –1.94 –7.55 –2.66 –7.35 –2.65 –3.59 –2.43 –5.89 –2.08 –1.63 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 10/31/11 Lipper Global Multi-Cap Growth Funds MSCI World Index (ND) category average* Life of fund 4.88% 4.22% Annual average 3.05 2.58 1 year 1.76 –2.91 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year and life-of-fund periods ended 10/31/11, there were 138 and 126 funds, respectively, in this Lipper category. 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $10,045 ($9,658 with contingent deferred sales charge). ClassC shares would have been valued at $10,046, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $9,738. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $10,135 and $10,210, respectively. Fund price and distribution information For the 12-month period ended 10/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.4053 $0.3713 $0.3723 $0.3743 $0.3793 $0.4163 Capital gains — Long-term — Capital gains — Short-term $0.0247 $0.0247 $0.0247 $0.0247 $0.0247 $0.0247 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/10 $10.37 $11.00 $10.32 $10.32 $10.34 $10.72 $10.35 $10.38 10/31/11 9.77 10.37 9.68 9.68 9.72 10.07 9.76 9.80 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund –9.44% –14.65% –10.55% –13.99% –10.54% –10.54% –10.11% –13.24% –9.87% –9.15% Annual average –6.40 –10.02 –7.16 –9.56 –7.16 –7.16 –6.86 –9.03 –6.69 –6.20 1 year –9.17 –14.41 –9.92 –14.26 –9.91 –10.78 –9.57 –12.73 –9.50 –8.97 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/10* 1.44% 2.19% 2.19% 1.94% 1.69% 1.19% Total annual operating expenses for the fiscal year ended 10/31/10 16.91% 17.66% 17.66% 17.41% 17.16% 16.66% Annualized expense ratio for the six-month period ended 10/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes fees and expenses of the underlying Putnam funds in which it invests. Expenses are shown as a percentage of average net assets. * Restated to reflect Putnam Management’s contractual obligation to limit certain fund expenses through 2/29/12. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.17 $4.66 $4.66 $3.49 $2.33 $0.00 Ending value (after expenses) $850.30 $846.90 $846.90 $848.20 $849.40 $851.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.28 $5.09 $5.09 $3.82 $2.55 $0.00 Ending value (after expenses) $1,023.95 $1,020.16 $1,020.16 $1,021.42 $1,022.68 $1,025.21 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. 17 Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. (Total expenses reflect the fees and expenses borne directly by Putnam Global Sector Fund and the competitive funds included in its custom Lipper peer group, as well as the underlying funds’ net fees and expenses, which Putnam Global Sector Fund and the funds included in its custom Lipper peer group bear indirectly.) In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from 18 their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam 19 Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the absolute return of your fund for the period measuring from its inception on March 31, 2010 through December 31, 2010, and your fund’s performance relative to its internal benchmark during this period. Your fund’s class A shares’ return net of fees and expenses was positive over the life-of-fund period ended December 31, 2010, and exceeded the return of its internal benchmark. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Global Sector Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Sector Fund (the “fund”) at October 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2011 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 13, 2011 22 The fund’s portfolio 10/31/11 Shares Value Global Sector Funds 99.7%* Putnam Global Consumer Fund (Class Y) 33,256 $491,198 Putnam Global Financials Fund (Class Y) 41,646 429,784 Putnam Global Health Care Fund (Class Y) 5,103 230,028 Putnam Global Industrials Fund (Class Y) 18,721 248,429 Putnam Global Natural Resources Fund (Class Y) 20,835 423,779 Putnam Global Technology Fund (Class Y) 18,813 292,353 Putnam Global Telecommunications Fund (Class Y) 8,223 108,210 Putnam Global Utilities Fund (Class Y) 9,612 98,715 Total Global Sector Funds (cost $2,435,577) Fixed Income Funds 0.3%* Putnam Money Market Fund (Class A) 6,290 $6,290 Total Fixed Income Funds (cost $6,290) Total Investments (cost $2,441,867) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2010 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $2,328,305. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $2,322,496 $— $— Fixed income funds 6,290 — — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 23 Statement of assets and liabilities 10/31/11 ASSETS Investment in affiliated underlying Putnam Funds, at value (Note 1): Affiliated underlying Putnam Funds (identified cost $2,441,867) (Note 6) $2,328,786 Cash 4 Receivable for shares of the fund sold 174 Receivable from Manager (Note 2) 29,194 Total assets LIABILITIES Payable for investments purchased 174 Payable for distribution fees (Note 2) 588 Payable for reports to shareholders 8,737 Payable for audit expense 19,710 Other accrued expenses 644 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,416,425 Accumulated net realized gain on investments (Note 1) 24,961 Net unrealized depreciation of investments (113,081) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,519,581 divided by 155,486 shares) $9.77 Offering price per class A share (100/94.25 of $9.77)* $10.37 Net asset value and offering price per class B share ($99,190 divided by 10,242 shares)** $9.68 Net asset value and offering price per class C share ($226,565 divided by 23,397 shares)** $9.68 Net asset value and redemption price per class M share ($15,214 divided by 1,565 shares) $9.72 Offering price per class M share (100/96.50 of $9.72)* $10.07 Net asset value, offering price and redemption price per class R share ($10,132 divided by 1,038 shares) $9.76 Net asset value, offering price and redemption price per class Y share ($457,623 divided by 46,692 shares) $9.80 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Statement of operations Year ended 10/31/11 INVESTMENT INCOME Income distributions from underlying Putnam Fund shares $22,089 Total investment income EXPENSES Distribution fees — Class A (Note 2) 3,510 Distribution fees — Class B (Note 2) 877 Distribution fees — Class C (Note 2) 1,652 Distribution fees — Class M (Note 2) 132 Distribution fees — Class R (Note 2) 54 Amortization of offering costs (Note 1) 42,509 Reports to shareholders 13,084 Auditing 19,710 Other 774 Fees waived and reimbursed by Manager (Note 2) (76,077) Total expenses Net investment income Net realized gain on sales of underlying Putnam Fund shares (Notes 1 and 3) 12,431 Capital gain distribution from underlying Putnam Fund shares 79,156 Net unrealized depreciation of underlying Putnam Fund shares during the year (215,869) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 25 Statement of changes in net assets INCREASE IN NET ASSETS For the period ended 3/31/10 (commence- Year ended ment of operations) 10/31/11 to 10/31/10 Operations: Net investment income (loss) $15,864 $(607) Net realized gain (loss) on underlying Putnam Fund shares 91,587 (9,124) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (215,869) 102,788 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (45,209) — Class B (2,404) — Class C (3,844) — Class M (590) — Class R (379) — Class Y (16,150) — Net realized short-term gain on investments Class A (2,749) — Class B (159) — Class C (255) — Class M (39) — Class R (25) — Class Y (956) — Redemption fees (Note 1) 365 486 Increase from capital share transactions (Note 4) 1,118,516 1,237,058 Total increase in net assets NET ASSETS Beginning of year (Note 5) 1,390,601 60,000 End of year The accompanying notes are an integral part of these financial statements. 26 This page left blank intentionally. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A October 31, 2011 .08 (.25) (.41) (.02) — e .25 .78 24 October 31, 2010† (.01) .38 — e 3.70 * .15 * (.06) * 14 * Class B October 31, 2011 — e (.25) (.37) (.02) — e 1.00 (.02) 24 October 31, 2010† (.05) .36 — — — .01 3.20 * 46 .59 * (.51) * 14 * Class C October 31, 2011 (.02) (.23) (.37) (.02) — e 1.00 (.15) 24 October 31, 2010† (.05) .36 — — — .01 3.20 * 71 .59 * (.52) * 14 * Class M October 31, 2011 .04 (.27) (.37) (.02) — e .75 .42 24 October 31, 2010† (.04) .37 — — — .01 3.40 * 16 .44 * (.38) * 14 * Class R October 31, 2011 .07 (.26) (.38) (.02) — e .50 .70 24 October 31, 2010† (.02) .36 — — — .01 3.50 * 10 .30 * (.22) * 14 * Class Y October 31, 2011 .11 (.25) (.42) (.02) — e — 1.08 24 October 31, 2010† .01 .36 — — — .01 3.80 * — * .08 * 14 * * Not annualized. † For the period March 31, 2010 (commencement of operations) to October 31, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets October 31, 2011 3.53% October 31, 2010 10.58 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 28 29 Notes to financial statements 10/31/11 Note 1: Significant accounting policies Putnam Global Sector Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by allocating its assets among eight Putnam Global Sector Funds to provide exposure to sectors of the global markets in approximately the same proportions as the sector weightings in the MSCI World Index. The financial statements report on the fund, which may invest in the following Putnam Funds: Putnam Global Consumer Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund, Putnam Global Utilities Fund, which are all non-diversified and Putnam Money Market Fund, which is diversified (the underlying Putnam Funds), which are managed by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from November 1, 2010 through October 31, 2011. A) Security valuation The price of the fund’s shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. 30 B) Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. C) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. E) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, redesignation of taxable income and reclass of short term capital gain distributions from underlying Putnam Funds. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $52,712 to increase distributions in excess of net investment income, with a decrease to accumulated net realized gains of $52,712. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $41,591 Unrealized depreciation (175,779) Net unrealized depreciation (134,188) Undistributed short-term gain 1,297 Undistributed long-term gain 44,771 Cost for federal income tax purposes $2,462,974 F) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. G) Offering costs The offering costs of $103,438 have been fully amortized on a straight-line basis over a twelve-month period as of March 31, 2011. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund does not pay a management fee to Putnam Management. Putnam Management has contractually agreed to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plan) through February 28, 2013. During the reporting period, the fund’s expenses were reduced by $76,077 as a result of this limit. 31 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,896 and $2 from the sale of classA and classM shares, respectively, and received contingent deferred sales charges of $245 and no monies from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds aggregated $1,653,420 and $512,088, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 3/31/10 (commencement of operations) Year ended 10/31/11 to 10/31/10 ClassA Shares Amount Shares Amount Shares sold 85,601 $914,126 84,407 $794,833 Shares issued in connection with reinvestment of distributions 4,440 46,711 — — 90,041 960,837 84,407 794,833 Shares repurchased (19,032) (195,889) (930) (8,860) Net increase 32 For the period 3/31/10 (commencement of operations) Year ended 10/31/11 to 10/31/10 ClassB Shares Amount Shares Amount Shares sold 10,932 $115,809 3,481 $32,719 Shares issued in connection with reinvestment of distributions 244 2,563 — — 11,176 118,372 3,481 32,719 Shares repurchased (5,395) (57,102) (20) (193) Net increase For the period 3/31/10 (commencement of operations) Year ended 10/31/11 to 10/31/10 ClassC Shares Amount Shares Amount Shares sold 17,475 $182,621 11,199 $110,886 Shares issued in connection with reinvestment of distributions 354 3,712 — — 17,829 186,333 11,199 110,886 Shares repurchased (1,268) (14,245) (5,363) (47,038) Net increase For the period 3/31/10 (commencement of operations) Year ended 10/31/11 to 10/31/10 ClassM Shares Amount Shares Amount Shares sold 229 $2,399 577 $5,871 Shares issued in connection with reinvestment of distributions 60 629 — — 289 3,028 577 5,871 Shares repurchased (301) (2,767) — — Net increase (decrease) For the period 3/31/10 (commencement of operations) Year ended 10/31/11 to 10/31/10 ClassR Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 38 404 — — 38 404 — — Shares repurchased — Net increase 38 — $— 33 For the period 3/31/10 (commencement of operations) Year ended 10/31/11 to 10/31/10 ClassY Shares Amount Shares Amount Shares sold 23,999 $258,282 42,103 $423,292 Shares issued in connection with reinvestment of distributions 1,625 17,106 — — 25,624 275,388 42,103 423,292 Shares repurchased (14,710) (155,843) (7,325) (74,452) Net increase At the close of the reporting period, a Trustee of the Fund owned 11.97% of the outstanding shares of the fund. At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at the end of the Shares Percent of ownership reporting period ClassM 1,038 66.33% $10,089 ClassR 1,038 100.00 10,132 ClassY 1,042 2.23 10,212 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on March 31, 2010. Prior to March 31, 2010, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $10,000 1,000 ClassB $10,000 1,000 ClassC $10,000 1,000 ClassM $10,000 1,000 ClassR $10,000 1,000 ClassY $10,000 1,000 34 Note 6: Transactions with affiliated issuers Transactions during the reporting period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: Market value Market value at beginning at end of of reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Global Consumer Fund $283,692 $327,931 $99,166 $3,527 $19,079 $491,198 Putnam Global Financials Fund 275,683 357,567 104,764 4,158 26,462 429,784 Putnam Global Health Care Fund 132,020 164,548 50,103 — 10,181 230,028 Putnam Global Industrials Fund 156,146 183,995 55,654 2,346 15,460 248,429 Putnam Global Natural Resources Fund 248,535 281,047 91,294 6,952 — 423,779 Putnam Global Technology Fund 165,656 192,144 60,129 — 5,036 292,353 Putnam Global Telecommunications Fund 63,888 67,885 21,311 2,028 2,938 108,210 Putnam Global Utilities Fund 59,689 69,120 21,193 3,078 — 98,715 Putnam Money Market Fund 5,579 9,183 8,474 — — 6,290 Totals Market values are shown for those securities affiliated at period end. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 35 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $44,771 as a capital gain dividend with respect to the taxable year ended October 31, 2011, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 14.60% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 37.38%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. 36 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services 37 Name Year of birth Position held Principal occupations during past five years Other directorships Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 38 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and London, England SW1A 1LD Robert E. Patterson BSA Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen One Post Office Square Executive Vice President, Vice President, Clerk and Boston, MA 02109 Principal Executive Assistant Treasurer Officer, Treasurer and Custodian Compliance Liaison Michael Higgins State Street Bank Vice President, Senior Associate and Trust Company Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Legal Counsel Principal Financial Officer Nancy E. Florek Ropes & Gray LLP Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Independent Registered Vice President, Assistant Proxy Manager Public Accounting Firm Treasurer and Principal PricewaterhouseCoopers LLP Accounting Officer Susan G. Malloy Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam Global Sector Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
